Exhibit 10.1

2011 EXTENSION AMENDMENT (this “Amendment”), dated as of March 24, 2011, among
FIRST DATA CORPORATION (the “Borrower”), each Guarantor, the Lenders party
hereto, CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH (formerly known as Credit
Suisse, Cayman Islands Branch) as administrative agent (in such capacity, the
“Administrative Agent”) and as Swingline Lender and Letter of Credit Issuer to
the Credit Agreement, dated as of September 24, 2007, as amended and restated on
September 28, 2007 and as further amended as of August 10, 2010 (as further
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, the Administrative Agent and
the other parties thereto from time to time. Capitalized terms used and not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement (as amended hereby).

WHEREAS, Section 2.14(f)(i) of the Credit Agreement permits the Lenders of any
Existing Class of Term Loans, upon request of the Borrower, to extend the
scheduled maturity date of any payment of principal with respect to all or a
portion of such Term Loans by converting all or such portion, respectively, of
such Term Loans into Extended Term Loans pursuant to the procedures described
therein;

WHEREAS, in accordance with such procedures, the Borrower has requested that the
Lenders holding Initial Tranche B-1 Term Loans, Initial Tranche B-2 Term Loans,
Initial Tranche B-3 Term Loans, Delayed Draw Term Loans, Euro Tranche B-1 Term
Loans and Euro Tranche B-2 Term Loans extend the scheduled maturity of all or a
portion of such Term Loans by converting all or such portion, respectively, of
such Term Loans into Extended Term Loans pursuant to the procedures described
therein;

WHEREAS, Section 2.14(f)(ii) of the Credit Agreement permits the Lenders of any
Existing Class of Revolving Credit Commitments and the related Revolving Credit
Loans, upon request of the Borrower, to extend the scheduled maturity date of
any payment of principal with respect to all or a portion of such Revolving
Credit Commitments and Revolving Credit Loans by converting all or such portion,
respectively, of such Revolving Credit Commitments and Revolving Credit Loans
into Extended Revolving Credit Commitments and Extended Revolving Credit Loans
pursuant to the procedures described therein;

WHEREAS, in accordance with such procedures, the Borrower has requested that the
Revolving Credit Lenders extend the scheduled maturity of the Revolving Credit
Commitments and Revolving Credit Loans by converting their respective Revolving
Credit Commitments and Revolving Credit Loans into Extended Revolving Credit
Commitments and Extended Revolving Credit Loans pursuant to the procedures
described therein;

WHEREAS, on the terms and subject to the conditions set forth in this Amendment,
the 2018 Term Lenders and the 2016 Revolving Credit Lenders are willing to agree
to so convert their Term Loans and Revolving Credit Loans, respectively;

WHEREAS, Section 2.14(f)(iii) of the Credit Agreement permits, subject to the
limitations set forth therein, (i) the Credit Parties, the Administrative Agent
and the Extending Lenders to enter into an Extension Amendment (as defined in
the Credit Agreement) without the consent of any other Lenders to establish such
Extended Term Loans, Extended Revolving Credit Commitments and Extended
Revolving Credit Loans and to effect certain amendments to the Credit Agreement
and the other Credit Documents with respect to such Extended Term Loans,
Extended Revolving Credit Commitments and Extended Revolving Credit Loans as the
Credit Parties, the Administrative Agent and the Extending Lenders may agree;



--------------------------------------------------------------------------------

WHEREAS, Section 13.1 of the Credit Agreement provides that the relevant Credit
Parties and the Required Lenders may amend the Credit Agreement and the other
Loan Documents for certain purposes;

WHEREAS, the Credit Parties desire to amend the Credit Agreement to permit,
among other things, the Borrower to permanently reduce the Revolving Credit
Commitments under one or more classes of Revolving Credit Commitments without a
ratable reduction of all Classes of Revolving Credit Commitments as more
particularly provided in Section 3(d) hereof (the “Reduction Amendment”);

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

Section 1. Term Loan Maturity Date Extension. Subject to the terms and
conditions set forth in this Amendment and in the Credit Agreement, as of the
2011 Extension Effective Date (as defined below):

(a) each 2018 Term Lender: (w) consents to the terms of this Amendment,
including the Reduction Amendment, (x) irrevocably offers for exchange into 2018
Term Loans an amount of the Classes of 2014 Term Loan held by such Lender not to
exceed, in each case, the respective amounts set forth with respect to each such
Class on such 2018 Term Lender’s signature page hereto, (y) agrees that its Term
Loans of each such Class will, to the extent of its 2018 Term Loan Converted
Amount (as defined below) for such Class set forth in Schedule 1.1(c) hereto, be
exchanged to become 2018 Term Loans pursuant to the provisions of
Section 2.14(f)(i) of the Credit Agreement and (z) agrees that the remainder of
its Term Loans will, to the extent of its 2014 Term Loan Amount set forth in
Schedule 1.1(c) hereto, remain outstanding as 2014 Term Loans on the same terms
as in existence prior to the 2011 Extension Effective Date (the actions
described in this clause (a) being referred to herein as the “2011 Term Loan
Extension”);

(b) the Term Loans of each 2014 Term Lender that has not offered for exchange
its 2014 Term Loans shall remain outstanding as 2014 Term Loans as set forth in
Schedule 1.1(c) hereto on the same terms as in existence prior to the 2011
Extension Effective Date; and

(c) it is agreed that this Amendment shall be deemed to be an Extension
Amendment under and as defined in Section 2.14(f)(iv) of the Credit Agreement,
that each Class of 2014 Term Loans shall be deemed to be an “Existing Term Loan
Class”, the 2018 Term Loans shall be deemed to be “Extended Term Loans” and the
2018 Term Lenders shall be deemed to be “Extending Lenders”, in each case under
and as defined in Section 2.14(f) of the Credit Agreement.

(d) As used herein, the following terms shall have the meanings given them
below:

“2018 Term Loan Converted Amount” shall mean, with respect to any Class of Term
Loans of any Lender that became a party to the 2011 Extension Amendment by
submitting to the Administrative Agent a signature page to the 2011 Extension
Amendment offering to convert all or a portion of such Lender’s Term Loans to
2018 Term Loans (the principal amount of such Term Loans of such Class submitted
for conversion by such Lender as set forth on its signature page to the 2011
Extension Amendment, the “Submitted Amount” of such Lender), an amount (notified
to such Lender by the Administrative Agent and rounded upward or downward to the

 

-2-



--------------------------------------------------------------------------------

nearest whole $0.01 by the Administrative Agent in its sole discretion) equal to
the product of (x) the 2011 Extension Pro Ration Factor and (y) the Submitted
Amount of such Lender.

“2011 Extension Pro Ration Factor” shall mean the lesser of (i) 1.0 and (ii) a
fraction, the numerator of which is $3,000,000,000 (or such other amount as the
Borrower may designate to the Administrative Agent, for the Administrative
Agent’s distribution to the Lenders, prior to the 2011 Extension Effective Date)
and the denominator of which is the aggregate of the respective principal
amounts of the Submitted Amounts of all Lenders.

Section 2. Revolving Credit Commitment Maturity Date Extension. Subject to the
terms and conditions set forth in this Amendment and in the Credit Agreement, as
of the 2011 Extension Effective Date:

(a) each 2016 Revolving Credit Lender (x) consents to the terms of this
Amendment, including without limitation the Reduction Amendment, and
(y) irrevocably agrees that the entire amount of its Revolving Credit Loans and
Revolving Credit Commitments as in effect immediately prior to the 2011
Extension Effective Date will be exchanged to become 2016 Revolving Credit Loans
and 2016 Revolving Credit Commitments, respectively, pursuant to the provisions
of Section 2.14 and Section 4.2 of the Credit Agreement and as set forth in
Schedule 1.1(c) hereto (the actions described in this clause (a) above being
referred to herein as the “2011 Revolving Credit Extension”);

(b) the Revolving Credit Loans and Revolving Credit Commitments of each 2013
Revolving Credit Lender that does not agree to the exchange of its 2013
Revolving Credit Commitments will, to the extent set forth in Schedule 1.1(c)
hereto, remain outstanding as 2013 Revolving Credit Loans and 2013 Revolving
Credit Commitments on the same terms as in existence prior to the 2011 Extension
Effective Date; and

(c) it is agreed that the 2013 Revolving Credit Commitments shall be deemed to
be “Existing Revolving Credit Commitments”, the 2013 Revolving Credit Loans
shall be deemed to be “Existing Revolving Credit Loans”, the 2016 Revolving
Credit Commitments shall be deemed to be “Extended Revolving Commitments”, the
2016 Revolving Credit Loans shall be deemed to be “Extended Revolving Credit
Loans”, the 2016 Revolving Credit Facility shall be deemed to be an “Extended
Revolving Credit Facility” and the 2016 Revolving Credit Lenders shall be deemed
to be “Extending Lenders”, in each case under and as defined in Section 2.14(f)
of the Credit Agreement.

Section 3. Amendments. The Credit Agreement is, effective as of the 2011
Extension Effective Date (as defined below), hereby amended:

(a) to delete the stricken text (indicated textually in the same manner as the
following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Credit Agreement
attached as Exhibit A hereto;

(b) to replace Schedule 1.1(c) thereto with Schedule 1.1(c) attached to this
Amendment and to replace Exhibit K-3 thereto with Exhibit K-3-A attached to this
Amendment;

(c) to add, as new Exhibits thereto, Exhibits K-3-B, K-5-A and K-5-B attached to
this Amendment; and

 

-3-



--------------------------------------------------------------------------------

(d) subject to the receipt of executed counterparts to this Amendment on or
prior to the 2011 Extension Effective Date from Lenders (including, for the
avoidance of doubt, the Extending Lenders) constituting the Required Lenders,
by:

(i) inserting, in the definition of “Obligations”, immediately after the phrase
“Secured Hedge Agreement or Existing Secured Letter of Credit, in each case,
entered into with the Borrower or any of its Domestic Subsidiaries,” the phrase
“or certain Foreign Subsidiaries to the extent agreed to from time to time by
the Borrower or such Foreign Subsidiaries with one or more Lenders or an
Affiliate of a Lender,”;

(ii) inserting, in the definition of “Secured Parties”, immediately following
the phrase “each Cash Management Bank that is party to a Secured Cash Management
Agreement with the Borrower or any Domestic Subsidiary” the phrase “or certain
Foreign Subsidiaries to the extent agreed to from time to time by the Borrower
or such Foreign Subsidiaries with one or more Lenders or an Affiliate of a
Lender”;

(iii) replacing, in Section 2.14(f)(ii) thereof, the comma appearing in the
phrase “shall be made on a pro rata basis with all other Old Revolving Credit
Commitments, (2)” with the word “and”;

(iv) deleting, in Section 2.14(f)(ii), the phrase “and (3)(I) in the case of
Section 4.2, no permanent repayment of Old Revolving Credit Loans (and
corresponding permanent reduction in Old Revolving Credit Commitments) or
permanent reduction of Old Revolving Credit Commitments shall be permitted
unless all earlier maturing Old Revolving Credit Commitments and Old Revolving
Credit Loans related to such Commitments shall have been terminated and repaid
in full and (II) in all other cases, no termination of Old Revolving Credit
Commitments and no repayment of Old Revolving Credit Loans accompanied by a
corresponding permanent reduction in Old Revolving Credit Commitments shall be
permitted unless such termination or repayment (and corresponding reduction) is
accompanied by at least a pro rata termination or permanent repayment (and
corresponding pro rata permanent reduction), as applicable, of all earlier
maturing Old Revolving Credit Commitments and Old Revolving Credit Loans related
to such Commitments (or all earlier maturing Old Revolving Credit Commitments
and Old Revolving Credit Loans related to such Commitments shall have otherwise
been terminated and repaid in full)”;

(v) in Section 4.2 thereof:

(1) deleting the phrase “without premium or penalty, on any day, permanently to
terminate or reduce the Revolving Credit Commitments in whole or in part,
provided that (a) any such reduction shall apply proportionately and permanently
to reduce the Revolving Credit Commitment of each of the Lenders” and replacing
it with the phrase “without premium or penalty, on any day, permanently to
terminate or reduce the Revolving Credit Commitments of any Class in whole or in
part, provided that (a) any such reduction shall apply proportionately and
permanently to reduce the Revolving Credit Commitment of each of the Lenders of
such Class of Revolving Credit Commitments”;

(2) deleting the phrase “of any Extended Revolving Credit Commitments pursuant
to Section 2.14(f)” and replacing it with the phrase “of any Extended Revolving
Credit Commitments (including, without limitation, the 2016 Revolving Credit
Commitments) pursuant to Section 2.14(f)”; and

 

-4-



--------------------------------------------------------------------------------

(3)(y) inserting, at the end thereof, the following sentence: “as a condition to
the effectiveness of each reduction of Revolving Credit Commitments of a Class
which is not made proportionately among all Classes of Revolving Credit
Commitments, the Borrower shall have repaid any outstanding Revolving Credit
Loans and Swingline Loans such that, at the time of the effectiveness of such
reduction, there are no Revolving Credit Loans or Swingline Loans outstanding.”.

Section 4. Representations and Warranties; No Default. Borrower represents and
warrants to the Administrative Agent and each of the Lenders that:

(a) The execution and delivery of this Amendment is within Borrower’s
organizational powers and has been duly authorized by all necessary
organizational action on the part of Borrower. This Amendment has been duly
executed and delivered by Borrower and constitutes, a legal, valid and binding
obligation of Borrower, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency or similar laws affecting creditors’ rights
generally and subject to general principles of equity. This Amendment will not
violate any Requirement of Law in any material respect, will not violate or
result in a default or require any consent or approval under any indenture,
agreement or other instrument binding upon any Credit Party or its property, or
give rise to a right thereunder to require any payment to be made by any Credit
Party, except for violations, defaults or the creation of such rights that could
not reasonably be expected to result in a Material Adverse Effect.

(b) After giving effect to this Amendment, the representations and warranties
set forth in Section 8 of the Credit Agreement or in any Credit Document are
true and correct in all material respects (except where such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date).

(c) After giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing.

Section 5. Effectiveness.

(a) This Amendment (other than the Reduction Amendment) shall become effective
on the date (the “Execution Date”) on which the Administrative Agent shall have
received counterparts of this Amendment executed by the Administrative Agent,
Borrower, the Guarantors, the Extending Lenders, the Swingline Lender, the
Letter of Credit Issuer, Revolving Credit Lenders holding Revolving Credit
Commitments and Revolving Credit Loans in an aggregate principal amount of at
least $50.0 million, and Lenders holding Term Loans in an aggregate principal
amount of at least $3.0 billion (or such lesser amount as the Borrower may
designate to the Administrative Agent, for the Administrative Agent’s
distribution to the Lenders, prior to the 2011 Extension Effective Date);
provided that Sections 1, 2, 3 and 6 of this Amendment shall not become
operative until each of the conditions set forth in clause (b) below has been
satisfied in accordance with the terms thereof. The Reduction Amendment shall
become effective on the date occurring on or prior to the 2011 Extension
Effective Date on which the Administrative Agent shall have received
counterparts of this Amendment executed by each of the parties described in the
preceding sentence and by the Required Lenders; provided that the Reduction
Amendment shall not become operative until each of the conditions set forth in
clause (b) below has been satisfied in accordance with the terms thereof. Each
Extending Lender shall be deemed to have consented to this Amendment (including
without limitation the Reduction Amendment) for all purposes requiring its
consent. Each Lender that submits an executed counterpart hereto acknowledges

 

-5-



--------------------------------------------------------------------------------

and agrees that in the absence of a change to the terms and conditions of this
Amendment (including Exhibit A hereto), in each case that is (x) materially
adverse to the Lenders and (y) made after the submission of executed
counterpart, such submission is irrevocable.

(b) The provisions of Sections 1, 2, 3 and 6 of this Amendment shall become
operative on the date (the “2011 Extension Effective Date”) on which each of the
following conditions is satisfied; provided that if such conditions are not
satisfied on or prior to the date which is ninety (90) days after the Execution
Date, this Amendment shall terminate and no longer be in effect and Sections 1,
2, 3 and 6 hereof shall not become operative:

(i) Permitted Other Indebtedness in the form of notes issued pursuant to
Section 10.1(aa) of the Credit Agreement shall have been issued in an aggregate
principal amount of (and yielded gross cash proceeds of) not less than $750.0
million, and the Net Cash Proceeds thereof shall have been used to prepay Term
Loans pursuant to Section 5.2(a)(iii) of the Credit Agreement (calculated after
giving effect to the 2011 Term Loan Extension contemplated hereby);

(ii) the Administrative Agent shall have received from Borrower a certificate of
an Authorized Officer of the Borrower to the effect that representations and
warranties set forth in Section 4 hereof are true and correct on and as of the
2011 Extension Effective Date;

(iii) the Administrative Agent shall have received (i) a copy of the certificate
or articles of incorporation or organization, including all amendments thereto,
of each Credit Party, certified, if applicable, as of a recent date by the
Secretary of State of the state of its organization, and a certificate as to the
good standing (where relevant) of each Credit Party as of a recent date, from
such Secretary of State or similar Governmental Authority and (ii) a certificate
of an Authorized Officer of each Credit Party dated the 2011 Extension Effective
Date and certifying (A) that attached thereto is a true and complete copy of the
by-laws or operating (or limited liability company) agreement of such Credit
Party as in effect on the 2011 Extension Effective Date, (B) that attached
thereto is a true and complete copy of resolutions duly adopted by the board of
directors (or equivalent governing body) of such Credit Party authorizing the
execution, delivery and performance of the Credit Documents to which such Person
is a party, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect, (C) that the certificate or articles
of incorporation or organization of such Credit Party have not been amended
since the date of the last amendment thereto shown on the certificate of good
standing furnished pursuant to clause (i) above, and (D) as to the incumbency
and specimen signature of each officer executing any Credit Document on behalf
of such Credit Party and countersigned by another officer as to the incumbency
and specimen signature of an Authorized Officer executing the certificate
pursuant to clause (ii) above.

(iv) Credit Suisse Securities (USA) LLC, Citigroup Global Markets Inc., Deutsche
Bank Securities Inc. HSBC Securities (USA) Inc. and KKR Capital Markets LLC, as
joint lead arrangers in connection with this Amendment, shall have been paid
such fees the arrangers and the Borrower have separately agreed to; and Borrower
shall have paid all reasonable out of pocket costs and expenses of such
arrangers and the Administrative Agent in connection with the preparation,
negotiation and execution of this Amendment (including the reasonable fees and
expenses of Cahill Gordon & Reindel LLP as counsel to the Administrative Agent);

(v) the Administrative Agent shall have received from Simpson Thacher & Bartlett
LLP, counsel to the Borrower, an executed legal opinion covering such matters as
the Administrative Agent may reasonably request and otherwise reasonably
satisfactory to the Administrative Agent;

 

-6-



--------------------------------------------------------------------------------

(vi) at the time of the 2011 Extension Effective Date, there shall be no
Revolving Credit Loans or Swingline Loans outstanding;

(vii)(A) if the Required Lenders shall have consented to the Reduction
Amendment, the Borrower shall have permanently reduced the 2016 Revolving Credit
Commitments pursuant to Section 4.2 of the Credit Agreement in an amount at
least equal to 20% of such 2016 Revolving Credit Commitments (with such
permanent reduction to be applied ratably to the 2016 Revolving Credit
Commitments of the 2016 Revolving Credit Lenders) or (B) if the Required Lenders
shall not have consented to the Reduction Amendment, the Borrower shall have
permanently reduced the Revolving Credit Commitments pursuant to Section 4.2 of
the Credit Agreement in an amount at least equal to 20% of the then-effective
Revolving Credit Commitments (with such permanent reduction to be applied
ratably to the Revolving Credit Commitments of the Revolving Credit Lenders
after giving effect to the 2011 Revolving Credit Extension contemplated hereby);
and

(viii) the Administrative Agent shall have received a completed “Life-of-Loan”
Federal Emergency Management Agency Standard Flood Hazard Determination with
respect to each Mortgaged Property (together with a notice about special flood
hazard area status and flood disaster assistance duly executed by the Borrower
and each Credit Party relating thereto) and if any such Mortgaged Property is
located in a special flood hazard area, evidence of flood insurance in form and
substance reasonably acceptable to Administrative Agent.

Section 6. Post-Effectiveness Covenant. Within ninety (90) days after the 2011
Extension Effective Date, unless waived or extended by the Administrative Agent
in its sole discretion, the applicable Credit Parties shall take all actions as
may be reasonably requested by the Administrative Agent (and that in any event
are not beyond the requirements set forth in Section 9.14 to the Credit
Agreement) in order to ensure that the 2016 Revolving Credit Commitments, 2016
Revolving Credit Loans and 2018 Term Loans benefit from the Mortgages over the
Mortgaged Properties.

Section 7. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
any other electronic transmission shall be effective as delivery of a manually
executed counterpart hereof.

Section 8. Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

Section 9. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 10. Effect of Amendment. Except as expressly set forth herein, (i) this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent, any other Agent or the Letter of Credit Issuing Bank, in
each case under the Credit Agreement or any other Credit Document, and
(ii) shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other provision of either such agreement or any other Credit
Document. Each and every term, condition, obligation, covenant and agreement
contained in the Credit Agreement or any other Credit Document is hereby
ratified and re-affirmed in all respects and shall continue in full force and
effect. Each Credit Party reaffirms its obligations under the Credit

 

-7-



--------------------------------------------------------------------------------

Documents to which it is party and the validity of the Liens granted by it
pursuant to the Security Documents. This Amendment shall constitute a Credit
Document for purposes of the Credit Agreement and from and after the Amendment
Effective Date, all references to the Credit Agreement in any Credit Document
and all references in the Credit Agreement to “this Agreement,” “hereunder,”
“hereof” or words of like import referring to the Credit Agreement, shall,
unless expressly provided otherwise, refer to the Credit Agreement as amended by
this Amendment. Each of the Credit Parties hereby consents to this Amendment and
confirms that all obligations of such Credit Party under the Credit Documents to
which such Credit Party is a party shall continue to apply to the Credit
Agreement as amended hereby.

[Remainder of page intentionally left blank]

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

FIRST DATA CORPORATION By:  

 

  Name:   Title:

[GUARANTORS]

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH   (formerly known as Credit Suisse,
Cayman Islands Branch), as Administrative Agent, Swingline Lender and Letter of
Credit Issuer By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Extension Election and Signature Page to 2011 Extension Amendment — Term Loans

The undersigned evidences its consent to the amendments reflected in the 2011
Extension Amendment and hereby agrees to exchange an amount not to exceed the
amounts of its Existing Term Loans set forth below to 2018 Term Loans in
accordance with Section 2.1(a) of the Credit Agreement on the 2011 Extension
Effective Date:

 

Class of Existing Term Loans

  

Maximum Amount to be Exchanged (indicate with “X” if you would like

all of the applicable Class of Term Loans to be converted to Term B Loans

or, if less than all, fill in the principal amount)

Initial Tranche B-1 Term Loans                   All Initial Tranche B-1 Term
Loans    $             principal amount of Initial Tranche B-1 Term Loans
Initial Tranche B-2 Term Loans                   All Initial Tranche B-2 Term
Loans    $             principal amount of Initial Tranche B-2 Term Loans
Initial Tranche B-3 Term Loans                   All Initial Tranche B-3 Term
Loans    $             principal amount of Initial Tranche B-3 Term Loans
Delayed Draw Term Loans                   All Delayed Draw Term Loans   
$             principal amount of Delayed Draw Term Loans Euro Tranche B-1 Term
Loans                   All Euro Tranche B-1 Term Loans    €            
principal amount of Euro Tranche B-1 Term Loans Euro Tranche B-2 Term Loans   
               All Euro Tranche B-2 Term Loans    €             principal amount
of Euro Tranche B-2 Term Loans

 

   Name of Institution:                               
                                                                      ,       as
a Lender    By:   

 

      Name:       Title:      

              If two signatures are required:

   By:   

 

      Name:       Title:



--------------------------------------------------------------------------------

Extension Election and Signature Page to 2011 Extension Amendment — Revolving
Credit Loans

The undersigned evidences its consent to the amendments reflected in the 2011
Extension Amendment and hereby agrees to exchange all of its Existing Revolving
Credit commitments and Existing Revolving Credit Loans to 2016 Revolving Credit
Commitments and 2016 Revolving Credit Loans in accordance with Sections 2.1(b)
and 4.2 of the Credit Agreement on the 2011 Extension Effective Date.

 

   

Name of Institution:

 

                                                                           
                        ,         as a Lender       By:  

 

        Name:         Title:     If two signatures are required:   By:  

 

        Name:         Title:  



--------------------------------------------------------------------------------

Signature Page to 2011 Extension Amendment — Consenting Lenders

The undersigned evidences its consent to the amendments reflected in the 2011
Extension Amendment, including without limitation the Reduction Amendment.

 

   

Name of Institution:

 

                                                                           
                        ,         as a Lender       By:  

 

        Name:         Title:     If two signatures are required:   By:  

 

        Name:         Title:  



--------------------------------------------------------------------------------

Exhibit A

MARKED VERSION REFLECTING CHANGES

PURSUANT TO 2011 EXTENSION AMENDMENT

ADDED TEXT SHOWN UNDERSCORED

DELETED TEXT SHOWN STRIKETHROUGH

 

 

 

$14,000,000,000

€709,219,858.16

CREDIT AGREEMENT1

Dated as of September 24, 2007

as Amended and Restated as of September 28, 2007

among

FIRST DATA CORPORATION,

as the Borrower,

The Several Lenders

from Time to Time Parties Hereto,

CREDIT SUISSE, CAYMAN ISLANDS BRANCH,

as Administrative Agent, Swingline Lender

and Letter of Credit Issuer,

CITIBANK, N.A.,

as Syndication Agent,

and

CREDIT SUISSE SECURITIES (USA) LLC,

CITIGROUP GLOBAL MARKETS, INC.,

DEUTSCHE BANK SECURITIES INC.,

GOLDMAN SACHS CREDIT PARTNERS L.P.,

HSBC SECURITIES (USA) INC.,

LEHMAN BROTHERS INC. and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Joint Lead Arrangers and Bookrunners

 

 

 

Cahill Gordon & Reindel LLP

80 Pine Street

New York, New York 10005

 

 

1

Conformed to reflect the Amendment Agreement to the Credit Agreement, dated as
of August 10, 2010 (the “Amendment”). This document is provided for convenience
only. In the event of any conflict between this document and either of the
Credit Agreement or the Amendment, the Credit Agreement and the Amendment shall
control.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page   SECTION 1.      Definitions      33   

1.1.

     Defined Terms      33   

1.2.

     Other Interpretive Provisions      5662   

1.3.

     Accounting Terms      5763   

1.4.

     Rounding      5763   

1.5.

     References to Agreements, Laws, Etc.      5763   

1.6.

     Exchange Rates      5763    SECTION 2.      Amount and Terms of Credit     
5764   

2.1.

     Commitments      5764   

2.2.

     Minimum Amount of Each Borrowing; Maximum Number of Borrowings      6069   

2.3.

     Notice of Borrowing      6169   

2.4.

     Disbursement of Funds      6271   

2.5.

     Repayment of Loans; Evidence of Debt      6372   

2.6.

     Conversions and Continuations      6575   

2.7.

     Pro Rata Borrowings      6676   

2.8.

     Interest      6677   

2.9.

     Interest Periods      6777   

2.10.

     Increased Costs, Illegality, Etc.      6878   

2.11.

     Compensation      6980   

2.12.

     Change of Lending Office      7080   

2.13.

     Notice of Certain Costs      7081   

2.14.

     Incremental Facilities      7081   

2.15.

     Permitted Debt Exchanges      7586    SECTION 3.      Letters of Credit   
  7687   

3.1.

     Letters of Credit      7687   

3.2.

     Letter of Credit Requests      7889   

3.3.

     Letter of Credit Participations      8091   

3.4.

     Agreement to Repay Letter of Credit Drawings      8293   

3.5.

     Increased Costs      8394   

3.6.

     New or Successor Letter of Credit Issuer      8395   

3.7.

     Role of Letter of Credit Issuer      8496   

3.8.

     Cash Collateral      8597   

3.9.

     Applicability of ISP and UCP      8697   

3.10.

     Conflict with Issuer Documents      8698   

3.11.

     Letters of Credit Issued for Restricted Subsidiaries      8698   
SECTION 4.      Fees; Commitments      8698   

4.1.

     Fees      8698   

4.2.

     Voluntary Reduction of Revolving Credit Commitments      87100   

4.3.

     Mandatory Termination of Commitments      88100    SECTION 5.      Payments
     88101   

5.1.

     Voluntary Prepayments      88101   

5.2.

     Mandatory Prepayments      89102   

5.3.

     Method and Place of Payment      93106   

 

-i-



--------------------------------------------------------------------------------

            Page  

5.4.

     Net Payments      93106   

5.5.

     Computations of Interest and Fees      96109   

5.6.

     Limit on Rate of Interest      96109   

SECTION 6.

     Conditions Precedent to Initial Borrowing      97110   

6.1.

     Credit Documents      97110   

6.2.

     Collateral      97110   

6.3.

     Legal Opinions      98111   

6.4.

     [Reserved]      98111   

6.5.

     Equity Investments      98111   

6.6.

     Closing Certificates      98111   

6.7.

     Authorization of Proceedings of Each Credit Party      98111   

6.8.

     Fees      98111   

6.9.

     Representations and Warranties      98111   

6.10.

     Solvency Certificate      98111   

6.11.

     Merger      98112   

6.12.

     Patriot Act      99112   

SECTION 7.

     Conditions Precedent to All Credit Events      99112   

7.1.

     No Default; Representations and Warranties      99112   

7.2.

     Notice of Borrowing; Letter of Credit Request      99112   

SECTION 8.

     Representations, Warranties and Agreements      99113   

8.1.

     Corporate Status      100113   

8.2.

     Corporate Power and Authority      100113   

8.3.

     No Violation      100113   

8.4.

     Litigation      100114   

8.5.

     Margin Regulations      100114   

8.6.

     Governmental Approvals      100114   

8.7.

     Investment Company Act      101114   

8.8.

     True and Complete Disclosure      101114   

8.9.

     Financial Condition; Financial Statements      101115   

8.10.

     Tax Matters      101115   

8.11.

     Compliance with ERISA      102116   

8.12.

     Subsidiaries      102116   

8.13.

     Intellectual Property      103116   

8.14.

     Environmental Laws      103117   

8.15.

     Properties      103117   

8.16.

     Solvency      103117   

SECTION 9.

     Affirmative Covenants      103117   

9.1.

     Information Covenants      103117   

9.2.

     Books, Records and Inspections      106120   

9.3.

     Maintenance of Insurance      107121   

9.4.

     Payment of Taxes      107121   

9.5.

     Consolidated Corporate Franchises      107121   

9.6.

     Compliance with Statutes, Regulations, Etc.      107121   

9.7.

     ERISA      107122   

9.8.

     Maintenance of Properties      108122   

9.9.

     Transactions with Affiliates      108122   

 

-ii-



--------------------------------------------------------------------------------

            Page  

9.10.

     End of Fiscal Years; Fiscal Quarters      109123   

9.11.

     Additional Guarantors and Grantors      109123   

9.12.

     Pledge of Additional Stock and Evidence of Indebtedness      109124   

9.13.

     Use of Proceeds      110124   

9.14.

     Further Assurances      110124   

SECTION 10.

     Negative Covenants      111125   

10.1.

     Limitation on Indebtedness      111125   

10.2.

     Limitation on Liens      117131   

10.3.

     Limitation on Fundamental Changes      120134   

10.4.

     Limitation on Sale of Assets      121136   

10.5.

     Limitation on Investments      123138   

10.6.

     Limitation on Dividends      126141   

10.7.

     Limitations on Debt Payments and Amendments      128143   

10.8.

     Limitations on Sale Leasebacks      129144   

10.9.

     Changes in Business      129144   

10.10.

     Consolidated Senior Secured Debt to Consolidated EBITDA Ratio      129144
  

SECTION 11.

     Events of Default      130145   

11.1.

     Payments      130145   

11.2.

     Representations, Etc.      130145   

11.3.

     Covenants      130145   

11.4.

     Default Under Other Agreements      130145   

11.5.

     Bankruptcy, Etc.      131146   

11.6.

     ERISA      131146   

11.7.

     Guarantee      131147   

11.8.

     Pledge Agreement      132147   

11.9.

     Security Agreement      132147   

11.10.

     Mortgages      132147   

11.11.

     Judgments      132147   

11.12.

     Change of Control      132148   

11.13.

     Subordination      132148   

11.14.

     Application of Proceeds      133148   

11.15.

     Right to Cure      134149   

SECTION 12.

     The Agents      134150   

12.1.

     Appointment      134150   

12.2.

     Delegation of Duties      135150   

12.3.

     Exculpatory Provisions      135151   

12.4.

     Reliance by Agents      135151   

12.5.

     Notice of Default      136152   

12.6.

     Non-Reliance on Administrative Agent, Collateral Agent and Other Lenders   
  136152   

12.7.

     Indemnification      137152   

12.8.

     Agents in Their Individual Capacities      137153   

12.9.

     Successor Agents      138153   

12.10.

     Withholding Tax      138154   

12.11.

     [Reserved]      139155   

12.12.

     Agents Under Security Documents and Guarantee      139155   

12.13.

     Right to Realize on Collateral and Enforce Guarantee      139155   

 

-iii-



--------------------------------------------------------------------------------

            Page  

SECTION 13.

     Miscellaneous      139155   

13.1.

     Amendments, Waivers and Releases      139155   

13.2.

     Notices      142158   

13.3.

     No Waiver; Cumulative Remedies      143159   

13.4.

     Survival of Representations and Warranties      143159   

13.5.

     Payment of Expenses; Indemnification      143159   

13.6.

     Successors and Assigns; Participations and Assignments      144160   

13.7.

     Replacements of Lenders Under Certain Circumstances      148165   

13.8.

     Adjustments; Set-off      149165   

13.9.

     Counterparts      149166   

13.10.

     Severability      150166   

13.11.

     Integration      150166   

13.12.

     GOVERNING LAW      150166   

13.13.

     Submission to Jurisdiction; Waivers      150167   

13.14.

     Acknowledgments      150167   

13.15.

     WAIVERS OF JURY TRIAL      151168   

13.16.

     Confidentiality      151168   

13.17.

     Direct Website Communications      152169   

13.18.

     USA PATRIOT Act      153170   

13.19.

     Judgment Currency      153170   

13.20.

     Payments Set Aside      154171   

13.21.

     Acknowledgements Relating to the Amendment Effective Date      154171   

SCHEDULES

 

Schedule 1.1(a)

   Existing Secured Letters of Credit

Schedule 1.1(b)

   Mortgaged Properties

Schedule 1.1(c)

   Commitments and Addresses of Lenders

Schedule 1.1(d)(i)

   Excluded Subsidiaries

Schedule 1.1(g)

   Debt Repayment

Schedule 1.1(i)

   Existing Hedge Banks

Schedule 6.3

   Local Counsels

Schedule 8.3

   Conflicts

Schedule 8.4

   Litigation

Schedule 8.12

   Subsidiaries

Schedule 9.9

   Closing Date Affiliate Transactions

Schedule 9.14(d)

   Post-Closing Actions

Schedule 10.1

   Closing Date Indebtedness

Schedule 10.2

   Closing Date Liens

Schedule 10.4

   Scheduled Dispositions

Schedule 10.5

   Closing Date Investments

Schedule 13.2

   Notice Addresses

 

-iv-



--------------------------------------------------------------------------------

EXHIBITS2

 

Exhibit A   Form of Joinder Agreement Exhibit B   Form of Guarantee Exhibit C  
Form of Mortgage (Real Property) Exhibit D   Form of Perfection Certificate
Exhibit E   Form of Pledge Agreement Exhibit F   Form of Security Agreement
Exhibit G   Form of Letter of Credit Request Exhibit H-1   Form of Legal Opinion
of Simpson Thacher & Bartlett LLP Exhibit H-2   Form of Legal Opinion of General
Counsel Exhibit I   Form of Credit Party Closing Certificate Exhibit J   Form of
Assignment and Acceptance Exhibit K-1-A   Form of Promissory Note (Initial
Tranche B-1 Term Loans) Exhibit K-1-B   Form of Promissory Note (Initial Tranche
B-2 Term Loans) Exhibit K-1-C   Form of Promissory Note (Initial Tranche B-3
Term Loans) Exhibit K-2   Form of Promissory Note (Delayed Draw Term Loans)
Exhibit K-3-A   Form of Promissory Note (2013 Revolving Credit Loans and 2013
Swingline Loans) Exhibit K-3-B   Form of Promissory Note (2016 Revolving Credit
Loans and 2016 Swingline Loans) Exhibit K-4-A   Form of Promissory Note (Euro
Tranche B-1 Term Loans) Exhibit K-4-B   Form of Promissory Note (Euro Tranche
B-2 Term Loans) Exhibit K-5-A   Form of Promissory Note (2018 Dollar Term Loans)
Exhibit K-5-B   Form of Promissory Note (2018 Euro Term Loans) Exhibit L   Form
of First Lien Intercreditor Agreement Exhibit M   Form of Second Lien
Intercreditor Agreement

 

 

2

Schedules (other than Schedule 1.1(c)) and Exhibits (other than Exhibit K-4) are
not being amended or restated.

 

-v-



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of September 24, 2007, as amended and restated as of
September 28, 2007, as amended, restated, supplemented or otherwise modified
from time to time, among FIRST DATA CORPORATION, a Delaware corporation (the
“Company” or the “Borrower”), the lending institutions from time to time parties
hereto (each a “Lender” and, collectively, the “Lenders”), CREDIT SUISSE, CAYMAN
ISLANDS BRANCH, as Administrative Agent, Swingline Lender and Letter of Credit
Issuer (such terms and each other capitalized term used but not defined in this
preamble having the meaning provided in Section 1), CITIBANK, N.A., as
Syndication Agent, and CREDIT SUISSE SECURITIES (USA) LLC, CITIGROUP GLOBAL
MARKETS, INC., DEUTSCHE BANK SECURITIES INC., GOLDMAN SACHS CREDIT PARTNERS
L.P., HSBC SECURITIES (USA) INC., LEHMAN BROTHERS INC. and MERRILL LYNCH,
PIERCE, FENNER & SMITH INCORPORATED, as Joint Lead Arrangers and Bookrunners.

WHEREAS, Borrower, the Lenders party thereto (the “Original Lenders”), Credit
Suisse, Cayman Islands Branch, as administrative agent, swingline lender and
letter of credit issuer, Citibank N.A., as syndication agent and Credit Suisse
Securities (USA) LLC, Citigroup Global Markets, Inc., Deutsche Bank Securities
Inc., Goldman Sachs Credit Partners L.P., HSBC Securities (USA) Inc., Lehman
Brothers Inc. and Merrill Lynch, Pierce, Fenner & Smith Incorporated, as joint
lead arrangers and bookrunners, originally entered into this Agreement on
September 24, 2007 (the “Original Credit Agreement”) and the parties hereto
desire to amend and restate this Agreement on and subject to the terms and
conditions set forth herein;

WHEREAS, pursuant to the Agreement and Plan of Merger (as amended from time to
time in accordance therewith, the “Acquisition Agreement”), dated as of April 1,
2007, by and among the Company, Holdings and Merger Sub, Merger Sub merged with
and into the Company (the “Merger”), with the Company surviving the Merger as a
wholly-owned Subsidiary of Holdings;

WHEREAS, to fund, in part, the Merger, the Sponsor and the other Initial
Investors contributed an amount in cash to Holdings and/or a direct or indirect
parent thereof in exchange for Stock and Stock Equivalents (which cash was
contributed to the Borrower in exchange for common Stock of the Borrower) (such
contribution, the “Equity Investments”), which was no less than 22.5% of the
aggregate pro forma capitalization of the Borrower on the Original Closing Date
(the “Minimum Equity Amount”);

WHEREAS, to consummate the transactions contemplated by the Acquisition
Agreement, the Borrower entered into (a) a senior unsecured interim loan
agreement, dated as of the Original Closing Date, by and among the Borrower, the
lenders from time to time parties thereto, Citibank, N.A., as administrative
agent, Credit Suisse, Cayman Islands Branch, as syndication agent, and Citigroup
Global Markets Inc., Credit Suisse Securities (USA) LLC, Deutsche Bank
Securities Inc., Goldman Sachs Credit Partners L.P., HSBC Securities (USA) Inc.,
Lehman Brothers Inc. and Merrill Lynch, Pierce, Fenner & Smith Incorporated, as
joint lead arrangers and bookrunners (as the same may be amended, supplemented
or otherwise modified from time to time in accordance therewith, the “Senior
Interim Loan Agreement”), pursuant to which the Borrower borrowed senior
unsecured loans in an aggregate principal amount of $6,500,000,000, which
consisted of (a) $3,750,000,000 of senior interim cash pay loans (the “Senior
Interim Cash Pay Loans”) and (b) $2,750,000,000 of senior interim PIK loans (the
“Senior Interim PIK Loans” and, together with the Senior Interim Cash Pay Loans,
the “Senior Interim Loans”); and (b) a senior subordinated interim loan
agreement, dated as of the Original Closing Date, by and among the Borrower, the
lenders from time to time parties thereto, Citibank, N.A., as administrative
agent, Credit Suisse, Cayman Islands Branch, as syndication agent, and Citigroup
Global Markets Inc., Credit Suisse Securities (USA) LLC, Deutsche Bank
Securities Inc., Goldman Sachs Credit Partners L.P., HSBC Securities (USA) Inc.,
Lehman Brothers Inc. and Merrill Lynch, Pierce, Fenner & Smith Incorporated, as
joint lead arrangers and bookrunners (as the same may be amended,



--------------------------------------------------------------------------------

supplemented or otherwise modified from time to time in accordance therewith,
the “Senior Subordinated Interim Loan Agreement”), pursuant to which the
Borrower borrowed term loans in an aggregate principal amount of $2,500,000,000
(the “Senior Subordinated Interim Loans”);

WHEREAS, in connection with the foregoing, (I) the Original Lenders extended
credit in the form of (a) Initial Term Loans to the Borrower on the Original
Closing Date in Dollars, in an aggregate principal amount of $11,775,000,000,
(b) Euro Tranche Term Loans to the Borrower on the Original Closing Date in
Euro, in an aggregate principal amount of €709,219,858.16, (c) Delayed Draw Term
Loans made available to the Borrower at any time and from time to time prior to
the Delayed Draw Term Loan Commitment Termination Date in Dollars an aggregate
principal amount at any time outstanding not in excess of $225,000,000 and
(d) Revolving Credit Loans made available to the Borrower at any time and from
time to time prior to the Revolving Credit Maturity Date in Dollars and
Alternative Currencies, in an aggregate Dollar Equivalent principal amount at
any time outstanding not in excess of $2,000,000,000 less the sum of (i) the
aggregate Letters of Credit Outstanding at such time and (ii) the aggregate
principal amount of all Swingline Loans outstanding at such time, and (II) the
Letter of Credit Issuer shall issue Letters of Credit at any time and from time
to time prior to the L/C Maturity Date, in Dollars and Alternative Currencies in
an aggregate Stated Amount at any time outstanding not in excess of $500,000,000
and (III) the Swingline Lender shall extend credit in the form of Swingline
Loans at any time and from time to time prior to the Swingline Maturity Date, in
Dollars, in an aggregate principal amount at any time outstanding not in excess
of $250,000,000;

WHEREAS, the proceeds of the Initial Term Loans, Euro Tranche Term Loans and up
to $200,000,000 of Revolving Credit Loans were used by the Borrower, together
with (a) the net proceeds of the Senior Interim Loans and Senior Subordinated
Interim Loans, (b) the net proceeds of the Equity Investments on the Original
Closing Date (or, in the case of the Debt Repayment, such later date as may be
necessary to effect the Debt Repayments in accordance with the tender offers
therefor) solely to effect the Merger, to effect the Debt Repayments and to pay
Transaction Expenses. Proceeds of Revolving Credit Loans and Swingline Loans
will be used by the Borrower on or after the Original Closing Date for working
capital general corporate purposes (including Permitted Acquisitions). Letters
of Credit will be used by the Borrower for general corporate purposes. Proceeds
of the Delayed Draw Term Loans will be used by the Borrower and its Subsidiaries
to refinance certain existing indebtedness not tendered on or before the
Original Closing Date; and

WHEREAS, the parties hereto desire to amend and restate the Original Credit
Agreement in its entirety on the Amendment Effective Date to, inter alia,
(i) effect a reallocation of the Initial Tranche B-1 Term Loan Commitments and
Initial Tranche B-2 Term Loan Commitments as reflected on Schedule 1.1(c) hereto
and (ii) subdivide the Euro Tranche Term Loan Commitments into Euro Tranche B-1
Term Loan Commitments and Euro Tranche B-2 Term Loan Commitments in the
aggregate principal amounts set forth in Schedule 1.1(c);

WHEREAS, the parties hereto have agreed to amend and restate the Original Credit
Agreement in its entirety to read as set forth in this Agreement, and it has
been agreed by the parties to the Original Credit Agreement that the Loans and
any Letters of Credit outstanding as of the Amendment Effective Date and other
“Obligations” under (and as defined herein) the Original Credit Agreement
(including indemnities) shall be governed by and deemed to be outstanding under
this Agreement with the intent that the terms of this Agreement shall supersede
the terms of the Original Credit Agreement (which shall hereafter have no
further effect upon the parties thereto other than with respect to any action,
event, representation, warranty or covenant occurring, made or applying prior to
the Amendment Effective Date), and all references to the Original Credit
Agreement in any Credit Document or other document or instrument delivered in
connection therewith shall be deemed to refer to this Agreement and the

 

-2-



--------------------------------------------------------------------------------

provisions hereof; provided that (1) the grants of security interests, Mortgages
and Liens under and pursuant to the Credit Documents shall continue unaltered to
secure, guarantee, support and otherwise benefit the Obligations under the
Original Credit Agreement of the Borrower and the other Credit Parties under
this Agreement and each other Credit Document shall continue in full force and
effect in accordance with its terms except as expressly amended thereby or
hereby, and the parties hereto hereby ratify and confirm the terms thereof as
being in full force and effect and unaltered by this Agreement and (2) it is
agreed and understood that this Agreement does not constitute a novation,
satisfaction, payment or reborrowing of any Obligation under the Original Credit
Agreement or any other Credit Document except as expressly modified by this
Agreement, nor does it operate as a waiver of any right, power or remedy of any
Lender under any Credit Document (other than the Original Credit Agreement);

NOW, THEREFORE, the parties hereto hereby agree to amend and restate the
Original Credit Agreement, and the Original Credit Agreement is hereby amended
and restated in its entirety as follows:

SECTION 1. Definitions

1.1 Defined Terms.

(a) As used herein, the following terms shall have the meanings specified in
this Section 1.1 unless the context otherwise requires (it being understood that
defined terms in this Agreement shall include in the singular number the plural
and in the plural the singular):

“2011 Extension Amendment” shall mean the Extension Amendment dated March 24,
2011 among First Data Corporation, the other Credit Parties party thereto, the
Administrative Agent and the Extending Lenders.

“2011 Extension Effective Date” shall have the meaning provided in Section 5 of
the Extension Amendment.

“2011 Revolving Credit Extension” shall have the meaning provided in
Section 2(a) of the 2011 Extension Amendment.

“2011 Term Loan Extension” shall have the meaning provided in Section 1(a) of
the Extension Amendment.

“2013 Available Commitment” shall mean an amount equal to the excess, if any, of
(a) the amount of the Total 2013 Revolving Credit Commitment over (b) the sum of
(i) the aggregate Dollar Equivalent principal amount of all 2013 Revolving
Credit Loans (but not Swingline Loans) then outstanding and (ii) the aggregate
Letters of Credit Outstanding under the 2013 Revolving Credit Commitment.

“2013 Letter of Credit Fee” shall have the meaning provided in Section
4.1(c)(i).

“2013 Multicurrency Sublimit” shall mean, at any date, the lesser of
(x) $500,000,000 less any amounts outstanding under the 2016 Multicurrency
Sublimit and (y) the aggregate 2013 Revolving Credit Commitments at such date.

 

-3-



--------------------------------------------------------------------------------

“2013 Revolving Credit Commitment” shall mean, (a) with respect to each 2013
Revolving Credit Lender on the 2011 Extension Effective Date that does not
execute the 2011 Extension Amendment as an Extending Lender, the amount of the
Revolving Credit Commitment of such 2013 Revolving Credit Lender which shall
terminate on the 2013 Revolving Credit Maturity Date, as such Revolving Credit
Commitment may be reduced from time to time pursuant to the terms hereof, (b) in
the case of any Lender that receives an assignment of any portion of a 2013
Revolving Credit Commitment that was held by a 2013 Revolving Credit Lender, the
amount specified as such Lender’s “Revolving Credit Commitment” in the
Assignment and Acceptance pursuant to which such Lender assumed a portion of the
Total 2013 Revolving Credit Commitment, as such Revolving Credit Commitment may
be reduced from time to time pursuant to the terms hereof and (c) in the case of
any 2013 Revolving Credit Lender that increases its 2013 Revolving Credit
Commitment or becomes a New Revolving Loan Lender with respect to its 2013
Revolving Credit Commitment, in each case pursuant to Section 2.14, the amount
specified in the applicable Joinder Agreement, as such Revolving Credit
Commitment may be reduced from time to time pursuant to the terms hereof. As of
the 2011 Extension Effective Date, the aggregate 2013 Revolving Credit
Commitments are $744,712,328.77.

“2013 Revolving Credit Commitment Percentage” shall mean at any time, for each
2013 Revolving Credit Lender, the percentage obtained by dividing (a) such
Lender’s 2013 Revolving Credit Commitment at such time by (b) the aggregate
amount of the 2013 Revolving Credit Commitments at such time; provided that at
any time when the 2013 Revolving Credit Commitment shall have been terminated,
each Lender’s 2013 Revolving Credit Commitment Percentage shall be the
percentage obtained by dividing (a) such Lender’s 2013 Revolving Credit Exposure
at such time by (b) the 2013 Revolving Credit Exposure of all Lenders at such
time.

“2013 Revolving Credit Exposure” shall mean, with respect to any 2013 Revolving
Credit Lender at any time, the sum of (a) the aggregate Dollar Equivalent amount
of the principal amount of 2013 Revolving Credit Loans of such Lender then
outstanding, (b) such Lender’s Letter of Credit Exposure at such time in respect
of such Lender’s 2013 Revolving Credit Commitments and (c) such Lender’s
Revolving Credit Commitment Percentage of the aggregate principal amount of all
outstanding Swingline Loans at such time in respect of such Lender’s 2013
Revolving Credit Commitments.

“2013 Revolving Credit Facility” shall mean the revolving credit facility
represented by the 2013 Revolving Credit Commitments.

“2013 Revolving Credit Lender” shall mean (a) as of the 2011 Extension Effective
Date, each Revolving Credit Lender with respect to any Revolving Credit
Commitment of such Lender (or a portion thereof) that has not been extended
pursuant to the 2011 Extension Amendment and whose name and the aggregate
principal amount of its Revolving Credit Commitment not so extended are set
forth on Schedule 1.2(c) to the 2011 Extension Amendment under the heading “2013
Revolving Credit Commitment” and (b) after the 2011 Extension Effective Date,
each Lender that holds a 2013 Revolving Credit Commitment.

“2013 Revolving Credit Loan” shall have the meaning provided in Section 2.1(b).

“2013 Revolving Credit Maturity Date” shall mean September 23, 2013 or, if such
date is not a Business Day, the next preceding Business Day.

“2013 Revolving Final Date” shall mean, with respect to 2013 Revolving Credit
Commitments and Letters of Credit, the date on which the 2013 Revolving Credit
Commitments shall have terminated, no 2013 Revolving Credit Loans shall be
outstanding and the 2013 Revolving Credit Lenders shall have no more Letter of
Credit Exposure.

 

-4-



--------------------------------------------------------------------------------

“2013 Swingline Loan” shall mean any Swingline Loan made pursuant to the 2013
Revolving Credit Commitments.

“2014 Term Lender” shall mean, (a) as of the 2011 Extension Effective Date, each
Term Lender with respect to any Term Loans of such Lender (or a portion thereof)
that has not been extended pursuant to the 2011 Extension Amendment and whose
name and the aggregate principal amount of its Term Loans not so extended are
set forth on Schedule 1.2(c) of the 2011 Extension Amendment under the heading
“2014 Term Loan Amount” (for each such Lender, the “2014 Term Loan Amount”) and
(b) after the 2011 Extension Effective Date, each Lender that holds a 2014 Term
Loan.

“2014 Term Loan” shall mean a Term Loan the maturity of which is the 2014 Term
Loan Maturity Date. The aggregate amount of the Dollar Equivalent of the 2014
Term Loans as of the 2011 Extension Effective Date is $6,611,413,795.14.

“2014 Term Loan Amount” shall have the meaning provided in the definition of
“2014 Term Lender”.

“2014 Term Loan Facility” shall mean the 2014 Term Loans.

“2014 Term Loan Maturity Date” shall mean the Initial Term Loan Maturity Date.

“2014 Term Loan Repayment Amount” shall have the meaning provided in
Section 2.5(b).

“2014 Term Loan Repayment Date” shall have the meaning provided in
Section 2.5(b).

“2016 Available Commitment” shall mean an amount equal to the excess, if any, of
(a) the amount of the Total 2016 Revolving Credit Commitment over (b) the sum of
(i) the aggregate Dollar Equivalent principal amount of all 2016 Revolving
Credit Loans (but not Swingline Loans) then outstanding and (ii) the aggregate
Letters of Credit Outstanding under the 2016 Revolving Credit Commitment.

“2016 Letter of Credit Fee” shall have the meaning provided in Section
4.1(c)(ii).

“2016 Multicurrency Sublimit” shall mean, at any date, the lesser of
(x) $500,000,000 less any amounts outstanding under the 2013 Multicurrency
Sublimit and (y) the aggregate 2016 Revolving Credit Commitments at such date.

“2016 Revolving Credit Commitment” shall mean, (a) with respect to each 2016
Revolving Credit Lender on the 2011 Extension Effective Date, the amount set
forth on Schedule 1.2(c) to the 2011 Extension Amendment under the heading “2016
Revolving Credit Commitment”, as such Revolving Credit Commitment may be reduced
from time to time pursuant to the terms hereof, (b) in the case of any Lender
that receives an assignment of any portion of a 2016 Revolving Credit Commitment
that was held by a 2016 Revolving Credit Lender, the amount specified as such
Lender’s “Revolving Credit Commitment” in the Assignment and Acceptance pursuant
to which such Lender assumed a portion of the Total 2016 Revolving Credit
Commitment, as such Revolving Credit Commitment may be reduced from time to time
pursuant to the terms hereof and (c) in the case of any 2016 Revolving Credit
Lender that increases its 2016 Revolving Credit Commitment or becomes a New
Revolving Loan Lender with respect to its 2016 Revolving Credit Commitment, in
each case pursuant to Section 2.14, the amount specified in the applicable
Joinder Agreement, as such Revolving Credit Commitment may

 

-5-



--------------------------------------------------------------------------------

be reduced from time to time pursuant to the terms hereof. As of the 2011
Extension Effective Date, the aggregate 2016 Revolving Credit Commitments are
$1,004,230,136.98.

“2016 Revolving Credit Commitment Percentage” shall mean at any time, for each
2016 Revolving Credit Lender, the percentage obtained by dividing (a) such
Lender’s 2016 Revolving Credit Commitment at such time by (b) the aggregate
amount of the 2016 Revolving Credit Commitments at such time; provided that at
any time when the 2016 Revolving Credit Commitment shall have been terminated,
each Lender’s 2016 Revolving Credit Commitment Percentage shall be the
percentage obtained by dividing (a) such Lender’s 2016 Revolving Credit Exposure
at such time by (b) the 2016 Revolving Credit Exposure of all Lenders at such
time.

“2016 Revolving Credit Exposure” shall mean, with respect to any 2016 Revolving
Credit Lender at any time, the sum of (a) the aggregate Dollar Equivalent amount
of the principal amount of 2016 Revolving Credit Loans of such Lender then
outstanding, (b) such Lender’s Letter of Credit Exposure at such time in respect
of such Lender’s 2016 Revolving Credit Commitments and (c) such Lender’s
Revolving Credit Commitment Percentage of the aggregate principal amount of all
outstanding Swingline Loans at such time in respect of such Lender’s 2016
Revolving Credit Commitments.

“2016 Revolving Credit Facility” shall mean the revolving credit facility
represented by the 2016 Revolving Credit Commitments.

“2016 Revolving Credit Lender” shall mean (a) as of the 2011 Extension Effective
Date, each Revolving Credit Lender with respect to any Revolving Credit
Commitment of such Lender (or a portion thereof) that have not been extended
pursuant to the 2011 Extension Amendment and whose name and the aggregate
principal amount of its Revolving Credit Commitment not so extended are set
forth on Schedule 1.2(c) to the 2011 Extension Amendment under the heading “2016
Revolving Credit Commitment” and (b) after the 2011 Extension Effective Date,
each Lender that holds a 2016 Revolving Credit Commitment.

“2016 Revolving Credit Loan” shall have the meaning provided in Section 2.1(b).

“2016 Revolving Credit Maturity Date” shall mean the earliest of (i) June 24,
2015 (or, if such date is not a Business Day, the next preceding Business Day),
if on such date the aggregate outstanding principal amount of the Borrower’s
9.875% Senior Notes due 2015 and 10.55% Senior Notes due 2015 exceeds $750.0
million, (ii) December 31, 2015 (or, if such date is not a Business Day, the
next preceding Business Day), if on such date the aggregate outstanding
principal amount of the Borrower’s 11.25% Senior Subordinated Notes due 2016
exceeds $750.0 million and (iii) September 24, 2016 (or, if such date is not a
Business Day, the next preceding Business Day).

“2016 Revolving Final Date” shall mean, with respect to 2016 Revolving Credit
Commitments and Letters of Credit, the date on which the 2016 Revolving Credit
Commitments shall have terminated, no 2016 Revolving Credit Loans shall be
outstanding and the 2016 Revolving Credit Lenders shall have no more Letter of
Credit Exposure.

“2016 Swingline Loan” shall mean any Swingline Loan made pursuant to the 2016
Revolving Credit Commitments.

“2018 Dollar Term Loan” shall mean an Initial Tranche B-1 Term Loan, Initial
Tranche B-2 Term Loan, Initial Tranche B-3 Term Loan or Delayed Draw Term Loan
the maturity of which has

 

-6-



--------------------------------------------------------------------------------

been extended to the 2018 Term Loan Maturity Date pursuant to the 2011 Extension
Amendment. The aggregate amount of the 2018 Dollar Term Loans as of the 2011
Extension Effective Date is $4,250,017,089.16.

“2018 Dollar Term Loan Repayment Amount” shall have the meaning provided in
Section 2.5(b)(iv).

“2018 Dollar Term Loan Repayment Date” shall have the meaning provided in
Section 2.5(b)(iv).

“2018 Euro Term Loan” shall mean a Euro Tranche B-1 Term Loan or Euro Tranche
B-2 Term Loan the maturity of which has been extended to the 2018 Term Loan
Maturity Date pursuant to the 2011 Extension Amendment. The aggregate amount of
the 2018 Euro Term Loans as of the 2011 Extension Effective Date is
€311,197,526.32.

“2018 Euro Term Loan Repayment Amount” shall have the meaning provided in
Section 2.5(b)(v).

“2018 Euro Term Loan Repayment Date” shall have the meaning provided in Section
2.5(b)(v).

“2018 Term Lender” shall mean, (a) as of the 2011 Extension Effective Date, each
Term Lender with respect to any Term Loans of such Lender (or a portion thereof)
that has been extended pursuant to the 2011 Extension Amendment and whose name
and the aggregate principal amount of its Term Loans so extended are set forth
on Schedule 1.2(c) to the 2011 Extension Amendment under the heading “2018 Term
Loan Amount” (for each such Lender, the “2018 Term Loan Amount”) and (b) after
the 2011 Extension Effective Date, each Lender that holds a 2018 Term Loan.

“2018 Term Loan” shall mean a 2018 Dollar Term Loan or a 2018 Euro Term Loan, as
the case may be.

“2018 Term Loan Amount” shall have the meaning provided in the definition of
“2018 Term Lender”.

“2018 Term Loan Facility” shall mean the 2018 Term Loans.

“2018 Term Loan Maturity Date” shall mean March 24, 2018 or, if such date is not
a Business Day, the next preceding Business Day.

“ABR” shall mean for any day a fluctuating rate per annum equal to the higher of
(a) the Federal Funds Effective Rate plus 1/2 of 1% and (b) the rate of interest
in effect for such day as announced from time to time by the Administrative
Agent as its “prime rate”. The “prime rate” is a rate set by the Administrative
Agent based upon various factors including the Administrative Agent’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in the ABR due to a change in such rate
announced by the Administrative Agent or in the Federal Funds Effective Rate
shall take effect at the opening of business on the day specified in the
announcement of such change.

“ABR Loan” shall mean each Loan bearing interest based on the ABR and, in any
event, shall (i) include all Swingline Loans and (ii) exclude all Loans
denominated in Alternative Currencies.

 

-7-



--------------------------------------------------------------------------------

“Acquired EBITDA” shall mean, with respect to any Acquired Entity or Business or
any Converted Restricted Subsidiary (any of the foregoing, a “Pro Forma Entity”)
for any period, the amount for such period of Consolidated EBITDA of such Pro
Forma Entity (determined using such definitions as if references to the Borrower
and its Restricted Subsidiaries therein were to such Pro Forma Entity and its
Restricted Subsidiaries), all as determined on a consolidated basis for such Pro
Forma Entity.

“Acquired Entity or Business” shall have the meaning provided in the definition
of the term “Consolidated EBITDA.”

“Acquisition Agreement” shall have the meaning provided in the preamble to this
Agreement.

“Additional Swingline Lender” shall mean any lender of Additional Swingline
Loans hereunder.

“Additional Swingline Loan” shall have the meaning provided in Section 2.1(c).

“Additional Swingline Maximum Amount” shall mean an aggregate principal amount
equal to $200,000,000.

“Adjusted Total Delayed Draw Term Loan Commitment” shall mean at any time the
Total Delayed Draw Term Loan Commitment less the Delayed Draw Term Loan
Commitments of all Defaulting Lenders.

“Adjusted Total Euro Tranche Term Loan Commitment” shall mean at any time the
Total Euro Tranche Term Loan Commitment less the Euro Tranche Term Loan
Commitments of all Defaulting Lenders.

“Adjusted Total Initial Term Loan Commitment” shall mean at any time the Total
Initial Term Loan Commitment less the Initial Term Loan Commitments of all
Defaulting Lenders.

“Adjusted Total Revolving Credit Commitment” shall mean at any time the Total
Revolving Credit Commitment less the aggregate Revolving Credit Commitments of
all Defaulting Lenders.

“Adjusted Total Term Loan Commitment” shall mean at any time the Total Term Loan
Commitment less the Term Loan Commitments of all Defaulting Lenders.

“Administrative Agent” shall mean Credit Suisse, as the administrative agent for
the Lenders under this Agreement and the other Credit Documents, or any
successor administrative agent pursuant to Section 12.9.

“Administrative Agent’s Office” shall mean the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 13.2 to the Original
Credit Agreement or such other address or account as the Administrative Agent
may from time to time notify to the Borrower and the Lenders.

“Administrative Questionnaire” shall have the meaning provided in
Section 13.6(b).

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person. A Person shall

 

-8-



--------------------------------------------------------------------------------

be deemed to control another Person if such Person possesses, directly or
indirectly, the power to direct or cause the direction of the management and
policies of such other Person, whether through the ownership of voting
securities, by contract or otherwise.

“Agent Parties” shall have the meaning provided in Section 13.17(c).

“Agents” shall mean the Administrative Agent, the Collateral Agent, the
Syndication Agent and each Joint Lead Arranger and Bookrunner.

“Aggregate Multicurrency Exposures” shall have the meaning provided in
Section 5.2(b).

“Aggregate Revolving Credit Outstandings” shall have the meaning provided in
Section 5.2(b).

“Agreement” shall mean, on any date, the Original Credit Agreement as amended
and restated hereby and as the same may thereafter from time to time be further
amended, supplemented, amended and restated or otherwise modified and in effect
on such date in accordance with the terms hereof.

“Agreement Currency” shall have the meaning provided in Section 13.19.

“Alternative Currency” shall mean Euro, British Pounds Sterling and any other
currency acceptable to the Administrative Agent that is freely convertible into
Dollars and readily available in the London interbank market.

“Amendment Agreement” shall mean that certain Amendment Agreement to the Amended
and Restated Credit Agreement, which amends this Agreement, dated as of
August 10, 2010, among the Borrower, the Guarantors, the Administrative Agent
and the Required Lenders.

“Amendment Effective Date” shall mean September 28, 2007.

“Amendment No. 1 Effective Date” shall mean the date on or before November 8,
2010 on which all conditions to effectiveness set forth in Sections 4(a) and
4(b) of the Amendment Agreement have been satisfied.

“Applicable ABR Margin” shall mean, at any date,:

(a) with respect to each ABR Loan that is an Initial Term Loan, Delayed Draw
Term Loan, a 2013 Revolving Credit Loan or a 2013 Swingline Loan, the applicable
percentage per annum set forth below based upon the Status in effect on such
date:

 

Status

   Applicable ABR Margin for Initial Term Loans, Delayed Draw  Term Loans,
2013 Revolving Credit Loans or 2013 Swingline Loans:        Initial
Term Loans     Delayed Draw
Term Loans     2013 Revolving  Credit
and
2013 Swingline Loans  

Level I Status

     1.75 %      1.75 %      1.75 % 

Level II Status

     1.50 %      1.50 %      1.50 % 

Level III Status

     1.25 %      1.25 %      1.25 % 

 

-9-



--------------------------------------------------------------------------------

(b) with respect to each ABR Loan that is either a 2016 Revolving Credit Loan,
2016 Swingline Loan or a 2018 Dollar Term Loan 3.00% per annum.

Notwithstanding the foregoing, Level I Status shall apply during the period from
and including the Original Closing Date to but excluding the Trigger Date.

“Applicable Amount” shall mean, at any time (the “Applicable Amount Reference
Time”), an amount equal to (a) the sum, without duplication, of:

(i) an amount (which shall not be less than zero) equal to the greater of
(x) 50% of Cumulative Consolidated Net Income of the Borrower and the Restricted
Subsidiaries for the period from the first day of the first full fiscal quarter
commencing after the Original Closing Date until the last day of the then most
recent fiscal quarter or fiscal year, as applicable, for which Section 9.1
Financials have been delivered and (y) (A) the cumulative amount of Excess Cash
Flow of the Borrower and the Restricted Subsidiaries for all fiscal years (or,
in the case of the fiscal year ending on or about December 31, 2007, the portion
of the fiscal year) completed after the Original Closing Date (commencing with
and including the portion of the fiscal year ending on or about December 31,
2007 following the Original Closing Date) and prior to the Applicable Amount
Reference Time, minus (B) the portion of such Excess Cash Flow that has been (or
is required to be) applied after the Original Closing Date and prior to the
Applicable Amount Reference Time to the prepayment of Loans in accordance with
Section 5.2(a)(ii);

(ii) to the extent not (A) already included in the calculation of Consolidated
Net Income of the Borrower and the Restricted Subsidiaries or (B) already
reflected as a return of capital or deemed reduction in the amount of such
Investment, the aggregate JV Distribution Amount received by the Borrower or any
Restricted Subsidiary during the period from and including the Business Day
immediately following the Original Closing Date through and including the
Applicable Amount Reference Time;

(iii) to the extent not (A) already included in the calculation of Consolidated
Net Income of the Borrower and the Restricted Subsidiaries, (B) already
reflected as a return of capital or deemed reduction in the amount of such
Investment and (C) required to be applied to prepay Term Loans in accordance
with Section 5.2(a), the aggregate amount of all Net Cash Proceeds received by
the Borrower or any Restricted Subsidiary in connection with the sale, transfer
or other disposition of its ownership interest in any joint venture that is not
a Subsidiary or in any Unrestricted Subsidiary, in each case, to the extent of
the Investment in such joint venture or Unrestricted Subsidiary following the
Original Closing Date, during the period from and including the Business Day
immediately following the Original Closing Date through and including the
Applicable Amount Reference Time;

(iv) other than for purposes of Section 10.6(c), the aggregate amount of
Retained Declined Proceeds retained by the Borrower during the period from and
including the Business Day immediately following the Original Closing Date
through and including the Applicable Amount Reference Time; and

(v) the amount of any capital contributions (other than (A) the Equity
Investments, (B) the Cure Amount, (C) any amount added back in the definition of
Consolidated EBITDA pursuant to clause (a)(viii) thereof, (D) any contributions
in respect of Disqualified Equity Interests and (E) any amount applied to redeem
Stock or Stock Equivalents of the Borrower pursuant to Section 10.6(a)) made in
cash to, or any proceeds of an equity issuance received by,

 

-10-



--------------------------------------------------------------------------------

the Borrower from and including the Business Day immediately following the
Original Closing Date through and including the Applicable Amount Reference
Time, including proceeds from the issuance of Stock or Stock Equivalents of any
direct or indirect parent of the Borrower;

minus (b) the sum, without duplication, of:

(i) the aggregate amount of Investments made pursuant to Section 10.5(g)(ii)(y),
10.5(i)(y) or 10.5(v)(y) following the Original Closing Date and prior to the
Applicable Amount Reference Time (with regard to Investments made pursuant to
Section 10.5(g)(ii)(y), net of any return of capital in respect of such
Investment or deemed reduction in the amount of such Investment including,
without limitation, upon the re-designation of any Unrestricted Subsidiary as a
Restricted Subsidiary or the Disposition of any such Investment);

(ii) the aggregate amount of dividends pursuant to Section 10.6(c)(y) (or
amounts loaned or advanced pursuant to Section 10.5(m) in lieu of such
dividends) following the Original Closing Date and prior to the Applicable
Amount Reference Time; and

(iii) the aggregate amount of prepayments, repurchases and redemptions of Senior
Notes, Senior Interim Loans, Senior Subordinated Notes, Senior Subordinated
Interim Loans and Permitted Additional Debt pursuant to subclause (2) of
Section 10.7(a)(y)(i) following the Original Closing Date and prior to the
Applicable Amount Reference Time.

“Applicable LIBOR Margin” shall mean, at any date:

(a) with respect to each LIBOR Loan that is an Initial Term Loan, Delayed Draw
Term Loan, Euro Tranche Term Loan or 2013 Revolving Credit Loan, the applicable
percentage per annum set forth below based upon the Status in effect on such
date:

 

Status

  

Applicable LIBOR Margin for:

     

Initial

Term Loans

  

Delayed Draw

Term Loans

  

Euro Tranche
Term Loans

  

2013 Revolving
Credit Loans

Level I Status

   2.75%    2.75%    2.75%    2.75%

Level II Status

   2.50%    2.50%    2.50%    2.50%

Level III Status

   2.25%    2.25%    2.25%    2.25%

(b) with respect to each LIBOR Loan that is either a 2016 Revolving Credit Loan
or a 2018 Term Loan 4.00% per annum.

Notwithstanding the foregoing, Level I Status shall apply during the period from
and including the Original Closing Date to but excluding the Trigger Date.

“Applicable Premium” shall mean, as of any date upon which a prepayment is
payable pursuant to Section 5.1(b), the present value at such date, computed
using a discount rate equal to the Treasury Rate plus 50 basis points, of all
interest that would accrue on the applicable Repaid Tranche B-3 Loans from such
date to the date which is 3.25 years following the Original Closing Date,
computed using the LIBOR Rate for an Interest Period of three months plus the
Applicable LIBOR Margin in effect on such date.

 

-11-



--------------------------------------------------------------------------------

“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

“Asset Sale Prepayment Event” shall mean any Disposition of any business units,
assets or other property of the Credit Parties or any of their Restricted
Subsidiaries not in the ordinary course of business (including any Disposition
of any Stock or Stock Equivalents of any Subsidiary of the Borrower owned by the
Borrower or a Restricted Subsidiary). Notwithstanding the foregoing, the term
“Asset Sale Prepayment Event” shall not include any transaction permitted by
Section 10.4 (other than transactions permitted by Section 10.4(b) and
Section 10.4(o), which shall constitute Asset Sale Prepayment Events).

“Assignment and Acceptance” shall mean (a) an assignment and acceptance
substantially in the form of Exhibit J to the Original Credit Agreement, or such
other form as may be approved by the Administrative Agent and (b) in the case of
any assignment of Term Loans in connection with a Permitted Debt Exchange
conducted in accordance with Section 2.15, such form of assignment (if any) as
may have been requested by the Administrative Agent in accordance with
Section 2.15(a).

“Authorized Officer” shall mean the Chief Executive Officer, President, the
Chief Financial Officer, the Treasurer, the Vice President-Finance or any other
senior officer of the Borrower designated as such in writing to the
Administrative Agent by the Borrower.

“Auto-Extension Letter of Credit” shall have the meaning provided in
Section 3.2(d).

“Available Commitment” shall mean an amount equal to the excess, if any, of (a)
the amount of the Total Revolving Credit Commitment over (b) the sum of (i) the
aggregate Dollar Equivalent principal amount of all Revolving Credit Loans (but
not Swingline Loans) then outstanding and (ii) the aggregate Letters of Credit
Outstanding at such time.

“Available Delayed Draw Commitment” shall mean an amount equal to the excess, if
any, of (a) the amount of the Total Delayed Draw Term Loan Commitment over
(b) the aggregate principal amount of all Delayed Draw Term Loans.

“Bankruptcy Code” shall have the meaning provided in Section 11.5.

“BBA LIBOR” shall have the meaning provided in the definition of “LIBOR Rate.”

“benefited Lender” shall have the meaning provided in Section 13.8.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States (or any successor).

“Borrower” shall have the meaning provided in the preamble to this Agreement.

“Borrowing” shall mean and include (a) the incurrence of Swingline Loans from
the Swingline Lender on a given date and (b) the incurrence of one Class and
Type of TermLoan on the Original Closing Datea given date (or resulting from
conversions on a given dateafter the Original Closing Date) having a single
Maturity Date and in the case of LIBORTerm Loans, the same Interest Period
(provided that ABR Loans incurred pursuant to Section 2.10(b) shall be
considered part of any related Borrowing of LIBORTerm Loans) and (c) the
incurrence of one Type of Revolving Credit Loan on a given date (or resulting
from conversions on a given date) having, in the case of LIBOR Revolving

 

-12-



--------------------------------------------------------------------------------

Loans).

“British Pounds Sterling” shall mean the lawful currency of Great Britain.

“Business Day” shall mean any day excluding Saturday, Sunday and any other day
on which banking institutions in New York City are authorized by law or other
governmental actions to close, and,

(a) if such day relates to any interest rate settings as to a LIBOR Loan
denominated in Dollars or any Alternative Currency (other than Euro), any
fundings, disbursements, settlements and payments in Dollars or any Alternative
Currency (other than Euro) in respect of any such LIBOR Loan, or any other
dealings in Dollars or any Alternative Currency (other than Euro) to be carried
out pursuant to this Agreement in respect of any such LIBOR Loan, such day shall
be a day on which dealings in deposits in Dollars or such Alternative Currency
are conducted by and between banks in the London interbank eurodollar market;
provided, however,

(b) if such day relates to any interest rate settings as to a LIBOR Loan
denominated in Euro, any fundings, disbursements, settlements and payments in
Euro in respect of any such LIBOR Loan, or any other dealings in Euro to be
carried out pursuant to this Agreement in respect of any such LIBOR Loan, such
day shall be a TARGET Day.

“Capital Expenditures” shall mean, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities and including in
all events all amounts expended or capitalized under Capital Leases) by the
Borrower and the Restricted Subsidiaries during such period that, in conformity
with GAAP, are or are required to be included as capital expenditures on a
consolidated statement of cash flows of the Borrower and its Subsidiaries
(including capitalized software expenditures, customer acquisition costs and
incentive payments, conversion costs and contract acquisition costs).

“Capital Lease” shall mean, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is, or is required to be, accounted for as a capital lease on the
balance sheet of that Person.

“Capitalized Lease Obligations” shall mean, as applied to any Person, all
obligations under Capital Leases of such Person or any of its Subsidiaries, in
each case taken at the amount thereof accounted for as liabilities in accordance
with GAAP.

“Cash Collateralize” shall have the meaning provided in Section 3.8(d).

“Cash Management Agreement” shall mean any agreement or arrangement to provide
cash management services, including treasury, depository, overdraft, credit or
debit card, purchase card, electronic funds transfer and other cash management
arrangements.

“Cash Management Bank” shall mean any Person that, either (x) at the time it
enters into a Cash Management Agreement or (y) on the Original Closing Date, is
a Lender or an Affiliate of a Lender, in its capacity as a party to such Cash
Management Agreement.

“Casualty Event” shall mean, with respect to any property of any Person, any
loss of or damage to, or any condemnation or other taking by a Governmental
Authority of, such property for which such Person or any of its Restricted
Subsidiaries receives insurance proceeds, or proceeds of a condemnation award or
other compensation.

 

-13-



--------------------------------------------------------------------------------

“Change in Law” shall mean (a) the adoption of any law, treaty, order, policy,
rule or regulation after the Original Closing Date, (b) any change in any law,
treaty, order, policy, rule or regulation or in the interpretation or
application thereof by any Governmental Authority after the Original Closing
Date or (c) compliance by any Lender with any guideline, request, directive or
order issued or made after the Original Closing Date by any central bank or
other governmental or quasi-governmental authority (whether or not having the
force of law).

“Change of Control” shall mean and be deemed to have occurred if (a) either
(i) the Permitted Holders shall at any time not own, in the aggregate, directly
or indirectly, beneficially and of record, at least 35% of the voting power of
the outstanding Voting Stock of the Borrower or (ii) the Sponsor shall at any
time not own, in the aggregate, directly or indirectly, beneficially and of
record, at least 12% of the voting power of the outstanding Voting Stock of the
Borrower; or (b) any person, entity or “group” (within the meaning of
Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended),
other than the Permitted Holders, shall at any time have acquired direct or
indirect beneficial ownership of a percentage of the voting power of the
outstanding Voting Stock of the Borrower that exceeds 35% thereof, unless, in
the case of either clause (a) or (b) above, the Permitted Holders have, at such
time, the right or the ability by voting power, contract or otherwise to elect
or designate for election at least a majority of the board of directors of the
Borrower; or (c) Continuing Directors shall not constitute at least a majority
of the board of directors of the Borrower; or (d) at any time, a Change of
Control (as defined in the Senior Interim Loan Agreement, the Senior Notes
Indenture, the Senior Subordinated Interim Loan Agreement or the Senior
Subordinated Notes Indenture) shall have occurred.

“Class”, when used in reference to any Loan or Borrowing, shall refer to whether
such Loan, or the Loans comprising such Borrowing, are 2013 Revolving Credit
Loans, 2016 Revolving Credit Loans, 2018 Dollar Term Loans, 2018 Euro Term
Loans, New Revolving Loans, Initial Tranche B-1 Term Loans, Initial Tranche B-2
Term Loans, Initial Tranche B-3 Term Loans, Delayed Draw Term Loans, Euro
Tranche B-1 Term Loans, Euro Tranche B-2 Term Loans, New Term Loans (of each
Series), Extended Term Loans (of the same Extension Series), Extended Revolving
Credit Loans (of the same Extension Series) or 2013 Swingline Loans, 2016
Swingline Loans and, when used in reference to any Commitment, refers to whether
such Commitment is a 2013 Revolving Credit Commitment, a 2016 Revolving Credit
Commitment, a New Revolving Credit Commitment, an Extended Revolving Credit
Commitment (of the same Extension Series), an Initial Tranche B-1 Term Loan
Commitment, an Initial Tranche B-2 Term Loan Commitment, an Initial Tranche B-3
Term Loan Commitment, a Delayed Draw Term Loan Commitment, a Euro Tranche B-1
Term Loan Commitment, a Euro Tranche B-2 Term Loan Commitment or a New Term Loan
Commitment. For the avoidance of doubt, each Extended Revolving Credit Loan is
of a different Class than the Revolving Credit Loan from which it was converted,
each Extended Revolving Credit Commitment is of a different Class than the
Revolving Credit Commitment from which it was converted, and each Extended Term
Loan is of a different Class than the Class or Classes of Term Loan from which
it was converted.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder. Section
references to the Code are to the Code, as in effect at the Original Closing
Date, and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.

“Collateral” shall mean all property pledged or purported to be pledged pursuant
to the Security Documents.

“Collateral Agent” shall mean Credit Suisse, as collateral agent under the
Security Documents, or any successor collateral agent pursuant to Section 12.9.

 

-14-



--------------------------------------------------------------------------------

“Commitment Fee” shall have the meaning provided in Section 4.1(a).

“Commitment Fee Rate” shall mean,:

(a) with respect to the 2013 Available Commitment on any day, the rate per annum
set forth below opposite the Status in effect on such day:

 

Status

   Commitment Fee Rate

Level I Status

   0.50%

Level II Status

   0.50%

Level III Status

   0.25%

(b) with respect to the 2016 Available Commitment on any day 0.75% per annum.

Notwithstanding the foregoing, the term “Commitment Fee Rate” shall mean 0.50%
during the period from and including the Original Closing Date to but excluding
the Trigger Date.

“Commitments” shall mean, with respect to each Lender (to the extent
applicable), such Lender’s 2013 Revolving Credit Commitment, 2016 Revolving
Credit Commitment, a New Revolving Credit Commitment, an Extended Revolving
Credit Commitment, an Initial Tranche B-1 Term Loan Commitment, an Initial
Tranche B-2 Term Loan Commitment, an Initial Tranche B-3 Term Loan Commitment, a
Delayed Draw Term Loan Commitment, a Euro Tranche B-1 Term Loan Commitment, a
Euro Tranche B-2 Term Loan Commitment or a New Term Loan Commitment.

“Communications” shall have the meaning provided in Section 13.17(a).

“Company” shall have the meaning provided in the preamble to this Agreement.

“Confidential Information” shall have the meaning provided in Section 13.16.

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum of the Borrower dated September 2007.

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period, plus:

(a) without duplication and to the extent already deducted (and not added back)
in arriving at such Consolidated Net Income, the sum of the following amounts
for the Borrower and the Restricted Subsidiaries for such period:

(i) total interest expense and to the extent not reflected in such total
interest expense, any losses on hedging obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk, net of
interest income and gains on such hedging obligations, bank fees and costs of
surety bonds in connection with financing activities, and commissions,
discounts, yield and other fees and charges (including any interest expense)
related to any Permitted Receivables Financing,

(ii) provision for taxes based on income, profits or capital, including federal,
foreign state, franchise, excise and similar taxes and foreign withholding taxes
paid or

 

-15-



--------------------------------------------------------------------------------

accrued during such period, including any penalties and interest relating to any
tax examinations,

(iii) depreciation and amortization, including the amortization of deferred
financing fees or costs, capitalized software expenditures, customer acquisition
costs and incentive payments, conversion costs, contract acquisition costs, and
amortization of unrecognized prior service costs and actuarial gains and losses
related to pension and other post-employment benefits,

(iv) Non-Cash Charges,

(v) business optimization expenses (including data center consolidation
initiatives, severance costs and other costs relating to initiatives aimed at
profitability improvement) and restructuring charges or reserves (including
restructuring costs related to acquisitions after the Original Closing Date and
to closure and/or consolidation of facilities),

(vi) the amount of any minority interest expense consisting of Subsidiary income
attributable to minority equity interests of third parties in any
non-wholly-owned Subsidiary deducted (and not added back) in such period in
arriving at Consolidated Net Income,

(vii) the amount of management, monitoring, consulting and advisory fees
(including termination fees) and related indemnities and expenses paid or
accrued in such period to the Sponsor,

(viii) any costs or expenses incurred pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
or any stock subscription or shareholder agreement, to the extent that such
costs or expenses are funded with cash proceeds contributed to the capital of
the Borrower or net cash proceeds of an issuance of Stock or Stock Equivalents
(other than Disqualified Equity Interests) of the Borrower (provided such
capital contributions have not been applied to increase the “Applicable Amount”
pursuant to clause (v) of the definition thereof),

(ix) the amount of net cost savings and net cash flow effect of revenue
enhancements related to new agreements or amendments to existing agreements with
customers or joint ventures projected by the Borrower in good faith to be
realized as a result of specified actions taken or to be taken prior to or
during such period (which cost savings or revenue enhancements shall be subject
only to certification by management of the Borrower and shall be calculated on a
Pro Forma Basis as though such cost savings or revenue enhancements had been
realized on the first day of such period), net of the amount of actual benefits
realized during such period from such actions; provided that (A) such cost
savings or revenue enhancements are reasonably identifiable and factually
supportable, (B) such actions have been taken or are to be taken within 12
months after the date of determination to take such action and (C) no cost
savings or revenue enhancements shall be added pursuant to this clause (ix) to
the extent duplicative of any expenses or charges relating to such cost savings
or revenue enhancements that are included in clause (v) above with respect to
such period,

(x) to the extent covered by insurance and actually reimbursed, or, so long as
the Borrower has made a determination that there exists reasonable evidence that
such

 

-16-



--------------------------------------------------------------------------------

amount will in fact be reimbursed by the insurer and only to the extent that
such amount is (A) not denied by the applicable carrier in writing within 180
days and (B) in fact reimbursed within 365 days of the date of such evidence
(with a deduction for any amount so added back to the extent not so reimbursed
within such 365 days), expenses with respect to liability or casualty events or
business interruption,

(xi) the amount of losses on Dispositions of receivables and related assets in
connection with any Permitted Receivables Financing,

(xii) extraordinary losses and unusual or non-recurring charges (including
litigation and regulatory settlements, and spin-off costs relating to
divestitures of subsidiaries, including without limitation from the spin-off of
The Western Union Company),

(xiii) to the extent included in Consolidated Net Income, the negative EBITDA of
IPS and IPS Canada, and

(xiv) with respect to any Joint Venture, an amount equal to the proportion of
those items described in clauses (ii) and (iii) above relating to such Joint
Venture corresponding to the Borrower’s and the Restricted Subsidiaries’
proportionate share of such Joint Venture’s Consolidated Net Income (determined
as if such Joint Venture were a Restricted Subsidiary),

less

(b) without duplication and to the extent included in arriving at such
Consolidated Net Income, the sum of the following amounts for such period:

(i) extraordinary gains and unusual or non-recurring gains,

(ii) non-cash gains (excluding any non-cash gain to the extent it represents the
reversal of an accrual or reserve for a potential cash item that reduced
Consolidated Net Income or Consolidated EBITDA in any prior period),

(iii) gains on asset sales (other than asset sales in the ordinary course of
business),

(iv) any net after-tax income from the early extinguishment of Indebtedness or
hedging obligations or other derivative instruments, and

(v) cash expenditures (or any netting arrangements resulting in increased cash
expenditures) not deducted in arriving at Consolidated EBITDA or Consolidated
Net Income in any period to the extent non-cash losses relating to such income
were added in the calculation of Consolidated EBITDA pursuant to paragraph
(a) above for any previous period and not deducted,

in each case, as determined on a consolidated basis for the Borrower and the
Restricted Subsidiaries in accordance with GAAP; provided that

(i) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA currency translation gains and losses related
to currency

 

-17-



--------------------------------------------------------------------------------

remeasurements of Indebtedness or intercompany balances (including the net loss
or gain resulting from Hedge Agreements for currency exchange risk),

(ii) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA for any period any adjustments resulting from
the application of Statement of Financial Accounting Standards No. 133 and its
related pronouncements and interpretations,

(iii) there shall be included in determining Consolidated EBITDA for any period,
without duplication, (A) the Acquired EBITDA of any Person or business, or
attributable to any property or asset acquired by the Borrower or any Restricted
Subsidiary during such period (but not the Acquired EBITDA of any related Person
or business or any Acquired EBITDA attributable to any assets or property, in
each case to the extent not so acquired) to the extent not subsequently sold,
transferred, abandoned or otherwise disposed by the Borrower or such Restricted
Subsidiary (each such Person, business, property or asset acquired and not
subsequently so disposed of, an “Acquired Entity or Business”) and the Acquired
EBITDA of any Unrestricted Subsidiary that is converted into a Restricted
Subsidiary during such period (each, a “Converted Restricted Subsidiary”), based
on the actual Acquired EBITDA of such Acquired Entity or Business or Converted
Restricted Subsidiary for such period (including the portion thereof occurring
prior to such acquisition or conversion) and (B) other than for purposes of
determining the Applicable Amount, the Applicable ABR Margin, the Applicable
LIBOR Margin, Commitment Fee Rate and the Delayed Draw Commitment Fee Rate, an
adjustment in respect of each Acquired Entity or Business equal to the amount of
the Pro Forma Adjustment with respect to such Acquired Entity or Business for
such period (including the portion thereof occurring prior to such acquisition)
as specified in a Pro Forma Adjustment Certificate and delivered to the Lenders
and the Administrative Agent, and

(iv) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA for any period the Disposed EBITDA of any
Person, property, business or asset sold, transferred, abandoned or otherwise
disposed of, closed or classified as discontinued operations by the Borrower or
any Restricted Subsidiary during such period (each such Person, property,
business or asset so sold or disposed of, a “Sold Entity or Business”), and the
Disposed EBITDA of any Restricted Subsidiary that is converted into an
Unrestricted Subsidiary during such period (each, a “Converted Unrestricted
Subsidiary”) based on the actual Disposed EBITDA of such Sold Entity or Business
or Converted Unrestricted Subsidiary for such period (including the portion
thereof occurring prior to such sale, transfer or disposition or conversion).

“Consolidated Net Income” shall mean, for any period, the net income (loss) of
the Borrower and the Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, excluding, without duplication,

(a) extraordinary items for such period,

(b) the cumulative effect of a change in accounting principles during such
period to the extent included in Consolidated Net Income,

(c) Transaction Expenses incurred during such period,

(d) any fees and expenses incurred during such period, or any amortization
thereof for such period, in connection with any acquisition, investment,
recapitalization, asset disposition,

 

-18-



--------------------------------------------------------------------------------

issuance or repayment of debt, issuance of equity securities, refinancing
transaction or amendment or other modification of any debt instrument (in each
case, including any such transaction consummated prior to the Original Closing
Date and any such transaction undertaken but not completed) and any charges or
non-recurring merger costs incurred during such period as a result of any such
transaction,

(e) any effect of income or loss for such period attributable to the early
extinguishment of Indebtedness,

(f) accruals and reserves established or adjusted within twelve months after the
Original Closing Date that are so required to be established as a result of the
Transactions in accordance with GAAP or changes as a result of adoption of or
modification of accounting policies during such period,

(g) the mark-to-market effects on net income during the period of any
derivatives or similar financial instruments, including the ineffective portion
of hedging arrangements, but including such effects settled in cash in the
period,

(h) Net Income of IPS and IPS Canada,

(i) solely for purposes of determining the Applicable Amount, the net income for
such period of any Restricted Subsidiary (other than any Guarantor) to the
extent that the declaration or payment of dividends or similar distributions by
that Restricted Subsidiary of its net income is not at the date of determination
wholly permitted without any prior governmental approval (which has not been
obtained) or, directly or indirectly, by the operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule, or
governmental regulation applicable to that Restricted Subsidiary or its
stockholders, unless such restriction with respect to the payment of dividends
or similar distributions has been legally waived; provided that Consolidated Net
Income of the Borrower will be increased by the amount of dividends or other
distributions or other payments actually paid in cash (or to the extent
converted into cash) to the Borrower or a Restricted Subsidiary thereof in
respect of such period, to the extent not already included therein, and

(j) the amount of any net income (or loss) for such period from disposed or
discontinued operations.

There shall be excluded from Consolidated Net Income for any period the purchase
accounting effects of adjustments in component amounts required or permitted by
GAAP and related authoritative pronouncements (including the effects of such
adjustments pushed down to the Borrower and the Restricted Subsidiaries), as a
result of the Transactions, any consummated acquisition whether consummated
before or after the Original Closing Date, or the amortization or write-off of
any amounts thereof.

“Consolidated Senior Secured Debt” shall mean Consolidated Total Debt secured by
a Lien on any Collateral (excluding any Permitted Other Indebtedness incurred
pursuant to Section 10.1(aa), Section 10.1(bb)(i)(a) (but solely to the extent
the Net Cash Proceeds thereof are applied not later than five (5) Business Days
after the receipt thereof to repurchase, repay, redeem or otherwise defease
Senior Notes and/or Senior Subordinated Notes pursuant to and in accordance with
Section 10.7(a)(y)(i)), Section 10.1(bb)(i)(b) or Section 10.1(cc) and, in each
case, secured by a Lien on Collateral ranking junior to the Lien securing the
Obligations).

 

-19-



--------------------------------------------------------------------------------

“Consolidated Senior Secured Debt to Consolidated EBITDA Ratio” shall mean, as
of any date of determination, the ratio of (a) Consolidated Senior Secured Debt
as of such date to (b) Consolidated EBITDA for the Test Period then last ended.

“Consolidated Total Assets” shall mean, as of any date of determination, the
amount that would, in conformity with GAAP, be set forth opposite the caption
“total assets” (or any like caption) on a consolidated balance sheet of the
Borrower and the Restricted Subsidiaries at such date (excluding any settlement
assets).

“Consolidated Total Debt” shall mean, as of any date of determination, (a) all
Indebtedness of the types described in clause (a) and clause (d) of the
definition thereof (but, (i) in the case of clause (d), only to the extent of
any unreimbursed drawings under any letter of credit and (ii) in any event,
excluding any Settlement Indebtedness) of the definition thereof, in each case
actually owing by the Borrower and the Restricted Subsidiaries on such date and
to the extent appearing on the balance sheet of the Borrower determined on a
consolidated basis in accordance with GAAP minus (b) the aggregate cash and cash
equivalents (in each case, free and clear of all Liens, other than Liens
permitted by Section 10.2 other than clause (u) thereof) included in the cash
and cash equivalents accounts (other than settlement assets) (x) listed on the
consolidated balance sheet of the Borrower and the Restricted Subsidiaries as at
such date and (y) listed on the balance sheet of any Joint Venture (excluding
settlement assets) in an amount corresponding to the Borrower’s or Restricted
Subsidiaries’, as applicable, proportionate share thereof, based on its
ownership of such Joint Venture’s Voting Stock.

“Consolidated Total Debt to Consolidated EBITDA Ratio” shall mean, as of any
date of determination, the ratio of (a) Consolidated Total Debt as of such date
to (b) Consolidated EBITDA for the Test Period then last ended.

“Consolidated Working Capital” shall mean, at any date, the excess of (a) the
sum of all amounts (other than cash and Permitted Investments) that would, in
conformity with GAAP, be set forth opposite the caption “total current assets”
(or any like caption) on a consolidated balance sheet of the Borrower and the
Restricted Subsidiaries at such date excluding the current portion of current
and deferred income taxes over (b) the sum of all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and the Restricted Subsidiaries on such date, including deferred
revenue but excluding, without duplication, (i) the current portion of any
Funded Debt, (ii) all Indebtedness consisting of Loans and Letter of Credit
Exposure to the extent otherwise included therein, (iii) the current portion of
interest and (iv) the current portion of current and deferred income taxes.

“Continuing Director” shall mean, at any date, an individual (a) who is a member
of the board of directors of the Borrower on the Original Closing Date, (b) who,
as of the date of determination, has been a member of such board of directors
for at least the twelve preceding months, (c) who has been nominated to be a
member of such board of directors, directly or indirectly, by a Sponsor or
Persons nominated by a Sponsor or (d) who has been nominated to be a member of
such board of directors by a majority of the other Continuing Directors then in
office.

“Contract Consideration” shall have the meaning provided in the definition of
“Excess Cash Flow.”

“Contractual Requirement” shall have the meaning provided in Section 8.3.

“Converted Restricted Subsidiary” shall have the meaning provided in the
definition of the term “Consolidated EBITDA.”

 

-20-



--------------------------------------------------------------------------------

“Converted Unrestricted Subsidiary” shall have the meaning provided in the
definition of the term “Consolidated EBITDA.”

“Credit Documents” shall mean this Agreement (including the Original Credit
Agreement), the Guarantees, the Security Documents, each Letter of Credit and
any promissory notes issued by the Borrower hereunder.

“Credit Event” shall mean and include the making (but not the conversion or
continuation) of a Loan and the issuance of a Letter of Credit.

“Credit Facility” shall mean a category of Commitments and extensions of credit
thereunder.

“Credit Party” shall mean the Borrower, the Guarantors and each other Subsidiary
of the Borrower that is a party to a Credit Document.

“Credit Suisse” shall mean Credit Suisse, Cayman Islands Branch and its
successors.

“Cumulative Consolidated Net Income” shall mean, for any period, Consolidated
Net Income for such period, taken as a single accounting period. Cumulative
Consolidated Net Income may be a positive or negative amount.

“Cure Amount” shall have the meaning provided in Section 11.15(a).

“Cure Right” shall have the meaning provided in Section 11.15(a).

“Debt Incurrence Prepayment Event” shall mean any issuance or incurrence by the
Borrower or any of the Restricted Subsidiaries of any Indebtedness (excluding
any Indebtedness permitted to be issued or incurred under Section 10.1 other
than Section 10.1(o) or, except to the extent accompanied by a corresponding
reduction of the Revolving Credit Commitments Section 10.1(y)).

“Debt Repayment” shall mean the repayment, prepayment, repurchase or defeasance
of the Indebtedness of the Borrower under the Indebtedness that is identified on
Schedule 1.1(g) to the Original Credit Agreement and that is repaid, prepaid,
repurchased or defeased on the Original Closing Date (or such later date as may
be necessary to effect the Debt Repayment in accordance with the tender offers
therefor).

“Declined Proceeds” shall have the meaning provided in Section 5.2(h).

“Default” shall mean any event, act or condition that with notice or lapse of
time, or both, would constitute an Event of Default.

“Default Rate” shall have the meaning provided in Section 2.8(c).

“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.

“Deferred Net Cash Proceeds” shall have the meaning provided such term in the
definition of “Net Cash Proceeds”.

 

-21-



--------------------------------------------------------------------------------

“Deferred Net Cash Proceeds Payment Date” shall have the meaning provided such
term in the definition of “Net Cash Proceeds”.

“Delayed Draw Commitment Fee” shall have the meaning provided in Section 4.1(b).

“Delayed Draw Commitment Fee Rate” shall mean, with respect to the Available
Delayed Draw Commitment on any day, 0.75% per annum.

“Delayed Draw Repayment Amount” shall have the meaning provided in
Section 2.5(b).

“Delayed Draw Repayment Date” shall have the meaning provided in Section 2.5(b).

“Delayed Draw Term Loan” shall have the meaning provided in Section 2.1(a). For
the avoidance of doubt, all Delayed Draw Term Loans are 2014 Term Loans.

“Delayed Draw Term Loan Commitment” shall mean, (a) in the case of each Lender
that is a Lender as of the date hereof, the amount set forth opposite such
Lender’s name on Schedule 1.1(c)-1 as such Lender’s “Delayed Draw Term Loan
Commitment” and (b) in the case of any Lender that becomes a Lender as of the
date hereof, the amount specified as such Lender’s “Delayed Draw Term Loan
Commitment” in the Assignment and Acceptance pursuant to which such Lender
assumed a portion of the Total Delayed Draw Term Loan Commitment, in each case
as the same may be changed from time to time pursuant to the terms hereof. The
aggregate amount of the Delayed Draw Term Loan Commitments as of the Original
Closing Date was $225,000,000.

“Delayed Draw Term Loan Commitment Percentage” shall mean at any time, for each
Lender, the percentage obtained by dividing (a) such Lender’s Delayed Draw Term
Loan Commitment at such time by (b) the amount of the Total Delayed Draw Term
Loan Commitment at such time, provided that at any time when the Total Delayed
Draw Term Loan Commitment shall have been terminated, each Lender’s Delayed Draw
Term Loan Commitment Percentage shall be the percentage obtained by dividing
(a) such Lender’s Delayed Draw Term Loan Exposure at such time by (b) the
Delayed Draw Term Loan Exposure of all Lenders at such time.

“Delayed Draw Term Loan Commitment Termination Date” shall mean the earliest to
occur of (i) December 31, 2008, (ii) the date the Delayed Draw Term Loan
Commitments are permanently reduced to zero pursuant to Section 2.1, and
(iii) the date of the termination of the Delayed Draw Term Loan Commitments
pursuant to Section 11.1.

“Delayed Draw Term Loan Exposure” shall mean, with respect to any Lender as of
any date of determination, (a) prior to the termination of the Delayed Draw Term
Loan Commitments, that Lender’s Delayed Draw Term Loan Commitment; and (b) after
the termination of the Delayed Draw Term Loan Commitments, the aggregate
outstanding principal amount of the Delayed Draw Term Loans of that Lender and
any Extended Term Loans in respect of Delayed Draw Term Loans.

“Delayed Draw Term Loan Lender” shall mean a Lender with a Delayed Draw Term
Loan Commitment or an outstanding Delayed Draw Term Loan.

“Delayed Draw Term Loan Maturity Date” shall mean the earlier of
(a) September 24, 2014, or, if such date is not a Business Day, the next
preceding Business Day, and (b) the date that all Delayed Draw Term Loans shall
become due and payable in full hereunder, whether by acceleration or otherwise.

 

-22-



--------------------------------------------------------------------------------

“Designated Non-Cash Consideration” shall mean the fair market value of non-cash
consideration received by the Borrower or a Restricted Subsidiary in connection
with a Disposition pursuant to Section 10.4(b) or Section 10.4(c) that is
designated as Designated Non-Cash Consideration pursuant to a certificate of an
Authorized Officer of the Borrower, setting forth the basis of such valuation
(which amount will be reduced by the fair market value of the portion of the
non-cash consideration converted to cash within 180 days following the
consummation of the applicable Disposition).

“Designated Obligations” shall mean all obligations of the Borrower with respect
to (a) principal of and interest on the Loans, (b) Unpaid Drawings and interest
thereon and (c) accrued and unpaid fees under the Credit Documents.

“Disposed EBITDA” shall mean, with respect to any Sold Entity or Business or any
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or Converted Unrestricted
Subsidiary (determined as if references to the Borrower and the Restricted
Subsidiaries in the definition of Consolidated EBITDA were references to such
Sold Entity or Business or Converted Unrestricted Subsidiary and its respective
Subsidiaries), all as determined on a consolidated basis for such Sold Entity or
Business or Converted Unrestricted Subsidiary, as the case may be.

“Disposition” shall have the meaning provided in Section 10.4(b).

“Disqualified Equity Interests” shall mean, with respect to any Person, any
Stock or Stock Equivalents of such Person which, by its terms, or by the terms
of any security into which it is convertible or for which it is putable or
exchangeable, or upon the happening of any event, matures or is mandatorily
redeemable (other than solely for Stock or Stock Equivalent that is not
Disqualified Equity Interests), other than as a result of a change of control or
asset sale, pursuant to a sinking fund obligation or otherwise, or is redeemable
at the option of the holder thereof (other than as a result of a change of
control or asset sale to the extent the terms of such Stock or Stock Equivalents
provide that such Stock or Stock Equivalents shall not be required to be
repurchased or redeemed until the Final Maturity Date has occurred or such
repurchase or redemption is otherwise permitted by this Agreement (including as
a result of a waiver hereunder)), in whole or in part, in each case prior to the
date that is ninety-one (91) days after the Final Maturity Date hereunder;
provided that if such Stock or Stock Equivalents are issued to any plan for the
benefit of employees of the Borrower or its Subsidiaries or by any such plan to
such employees, such Stock or Stock Equivalents shall not constitute
Disqualified Equity Interests solely because it may be required to be
repurchased by the Borrower or its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations; provided, further, that any Stock or Stock
Equivalents held by any future, present or former employee, director, manager or
consultant, of the Borrower, any of its Subsidiaries or any of its direct or
indirect parent companies or any other entity in which the Borrower or a
Restricted Subsidiary has an Investment and is designated in good faith as an
“affiliate” by the Board of Directors of the Borrower, in each case pursuant to
any stockholders’ agreement, management equity plan or stock incentive plan or
any other management or employee benefit plan or agreement shall not constitute
Disqualified Equity Interests solely because it may be required to be
repurchased by the Borrower or its Subsidiaries.

“Dividends” or “dividends” shall have the meaning provided in Section 10.6.

“Dollar Equivalent” shall mean, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any currency other than Dollars, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the Letter of Credit
Issuer, as the case may be, on the basis of the Spot Rate (determined in respect
of the

 

-23-



--------------------------------------------------------------------------------

most recent Revaluation Date or other relevant date of determination) for the
purchase of Dollars with such currency.

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

“Domestic Subsidiary” shall mean each Subsidiary of the Borrower that is
organized under the laws of the United States, any state thereof, or the
District of Columbia.

“Drawing” shall have the meaning provided in Section 3.4(b).

“EMU” shall mean the economic and monetary union in accordance with the Treaty
of Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty
of 1992 and the Amsterdam Treaty of 1998.

“EMU Legislation” shall mean the legislative measures of the European Council
for the introduction of, changeover to or operation of a single or unified
European currency.

“Environmental Claims” shall mean any and all actions, suits, orders, decrees,
demands, demand letters, claims, liens, notices of noncompliance, violation or
potential responsibility or investigation (other than internal reports prepared
by the Borrower or any of the Subsidiaries (a) in the ordinary course of such
Person’s business or (b) as required in connection with a financing transaction
or an acquisition or disposition of real estate) or proceedings relating in any
way to any Environmental Law or any permit issued, or any approval given, under
any such Environmental Law (hereinafter, “Claims”), including, without
limitation, (i) any and all Claims by governmental or regulatory authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any applicable Environmental Law and (ii) any and all Claims by any
third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief relating to the presence, release or
threatened release of Hazardous Materials or arising from alleged injury or
threat of injury to health or safety (to the extent relating to human exposure
to Hazardous Materials), or the environment including, without limitation,
ambient air, surface water, groundwater, land surface and subsurface strata and
natural resources such as wetlands.

“Environmental Law” shall mean any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code and rule of common law now or
hereafter in effect and in each case as amended, and any binding judicial or
administrative interpretation thereof, including any binding judicial or
administrative order, consent decree or judgment, relating to the protection of
environment, including, without limitation, ambient air, surface water,
groundwater, land surface and subsurface strata and natural resources such as
wetlands, or human health or safety (to the extent relating to human exposure to
Hazardous Materials), or Hazardous Materials.

“Equity Investments” shall have the meaning provided in the preamble to this
Agreement.

“Equity Offering” shall mean any public or private sale of common stock or
Preferred Stock of the Borrower or any of its direct or indirect parent
companies (excluding Disqualified Stock), other than: (a) public offerings with
respect to the Borrower’s or any direct or indirect parent company’s common
stock registered on Form S-8, (b) issuances to any Subsidiary of the Borrower
and (c) any Cure Amount.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time. Section references to ERISA are to ERISA as in effect
at the Original

 

-24-



--------------------------------------------------------------------------------

Closing Date and any subsequent provisions of ERISA amendatory thereof,
supplemental thereto or substituted therefor.

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
that together with the Borrower would be deemed to be a “single employer” within
the meaning of Section 414(b) or (c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“Euro” and “€” shall mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

“Euro Tranche Repayment Amount” shall have the meaning provided in
Section 2.5(b).

“Euro Tranche Repayment Date” shall have the meaning provided in Section 2.5(b).

“Euro Tranche Term Loan” shall mean any Euro Tranche B-1 Term Loan or Euro
Tranche B-2 Term Loan. For the avoidance of doubt, all Euro Tranche Term Loans
are 2014 Term Loans.

“Euro Tranche Term Loan Commitment” shall mean, (i) as of the Original Closing
Date (prior to giving effect to this amendment and restatement) with respect to
each Lender, the amount set forth opposite such Lender’s name on Schedule 1.1(c)
to the Original Credit Agreement and (ii) as of the Original Closing (after
giving effect to this amendment and restatement) with respect to each Lender,
such Lender’s Euro Tranche B-1 Term Loan Commitment and Euro Tranche B-2 Term
Loan Commitment.

“Euro Tranche Term Loan Lender” shall mean a Lender with a Euro Tranche Term
Loan Commitment or an outstanding Euro Tranche Term Loan.

“Euro Tranche Term B-1 Loan Lender” shall mean a Lender with a Euro Tranche B-1
Term Loan Commitment or an outstanding Euro Tranche B-1 Term Loan.

“Euro Tranche B-1 Term Loan” shall have the meaning provided in Section 2.1(a).

“Euro Tranche B-1 Term Loan Commitment” shall mean (a) in the case of each
Lender that was a Lender on the Original Closing Date (after giving effect to
this amendment and restatement), the amount set forth opposite such Lender’s
name on Schedule 1.1(c) as such Lender’s “Euro Tranche B-1 Term Loan Commitment”
and (b) in the case of any Lender that became a Lender after the Original
Closing Date, the amount specified as such Lender’s “Euro Tranche B-1 Term Loan
Commitment” in the Assignment and Acceptance pursuant to which such Lender
assumed a portion of the Total Euro Tranche B-1 Term Loan Commitment, in each
case as the same may be changed from time to time pursuant to the terms hereof.
The aggregate amount of the Euro Tranche B-1 Term Loan Commitments as of the
Original Closing Date (after giving effect to this amendment and restatement)
was €238,849,487.79.

“Euro Tranche Term B-1 Loan Lender” shall mean a Lender with a Euro Tranche B-1
Term Loan Commitment or an outstanding Euro Tranche B-1 Term Loan.

“Euro Tranche B-2 Term Loan” shall have the meaning provided in Section 2.1(a).

 

-25-



--------------------------------------------------------------------------------

“Euro Tranche B-2 Term Loan Commitment” shall mean (a) in the case of each
Lender that was a Lender on the Original Closing Date (after giving effect to
this amendment and restatement), the amount set forth opposite such Lender’s
name on Schedule 1.1(c) as such Lender’s “Euro Tranche B-2 Term Loan Commitment”
and (b) in the case of any Lender that became a Lender after the Original
Closing Date, the amount specified as such Lender’s “Euro Tranche B-2 Term Loan
Commitment” in the Assignment and Acceptance pursuant to which such Lender
assumed a portion of the Total Euro Tranche B-2 Term Loan Commitment, in each
case as the same may be changed from time to time pursuant to the terms hereof.
The aggregate amount of the Euro Tranche B-2 Term Loan Commitments as of the
Original Closing Date (after giving effect to this amendment and restatement)
was €470,370,370.37.

“Euro Tranche B-2 Term Loan Lender” shall mean a Lender with a Euro Tranche B-2
Term Loan Commitment or an outstanding Euro Tranche B-2 Term Loan.

“Euro Tranche Term Loan Maturity Date” shall mean September 24, 2014 or, if such
date is not a Business Day, the first Business Day thereafter.

“Event of Default” shall have the meaning provided in Section 11.

“Excess Cash Flow” shall mean, for any period, an amount equal to the excess of

(a) the sum, without duplication, of

(i) Consolidated Net Income for such period,

(ii) an amount equal to the amount of all non-cash charges to the extent
deducted in arriving at such Consolidated Net Income and cash receipts included
in clauses (a) through (f) of the definition of “Consolidated Net Income” and
excluded in arriving at such Consolidated Net Income,

(iii) decreases in Consolidated Working Capital for such period (other than any
such decreases arising from acquisitions by the Borrower and the Restricted
Subsidiaries completed during such period or the application of purchase
accounting),

(iv) an amount equal to the aggregate net non-cash loss on Dispositions by the
Borrower and the Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income; and

(v) cash receipts in respect of Hedge Agreements during such fiscal year to the
extent not otherwise included in Consolidated Net Income;

over (b) the sum, without duplication, of

(i) an amount equal to the amount of all non-cash credits included in arriving
at such Consolidated Net Income and cash charges included in clauses (a) through
(f) of the definition of Consolidated Net Income and included in arriving at
such Consolidated Net Income,

(ii) without duplication of amounts deducted pursuant to clause (xi) below in
prior years, the amount of Capital Expenditures or acquisitions of intellectual
property

 

-26-



--------------------------------------------------------------------------------

accrued or made in cash during such period, except to the extent that such
Capital Expenditures or acquisitions were financed with the proceeds of
Indebtedness of the Borrower or the Restricted Subsidiaries (unless such
Indebtedness has been repaid),

(iii) the aggregate amount of all principal payments of Indebtedness of the
Borrower and the Restricted Subsidiaries (including (A) the principal component
of payments in respect of Capitalized Lease Obligations, (B) the amount of any
repayment of Term Loans pursuant to Section 2.5 and (C) the amount of a
mandatory prepayment of Term Loans pursuant to Section 5.2(a) to the extent
required due to a Disposition that resulted in an increase to Consolidated Net
Income and not in excess of the amount of such increase but excluding (x) all
other prepayments of Term Loans and (y) all prepayments of Revolving Credit
Loans and Swingline Loans) made during such period (other than in respect of any
revolving credit facility to the extent there is not an equivalent permanent
reduction in commitments thereunder), except to the extent financed with the
proceeds of other Indebtedness of the Borrower or the Restricted Subsidiaries,

(iv) an amount equal to the aggregate net non-cash gain on Dispositions by the
Borrower and the Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income,

(v) increases in Consolidated Working Capital for such period (other than any
such increases arising from acquisitions by the Borrower and the Restricted
Subsidiaries completed during such period or the application of purchase
accounting),

(vi) payments by the Borrower and the Restricted Subsidiaries during such period
in respect of long-term liabilities of the Borrower and the Restricted
Subsidiaries other than Indebtedness, to the extent not already deducted from
Consolidated Net Income,

(vii) without duplication of amounts deducted pursuant to clause (xi) below in
prior fiscal years, the aggregate amount of cash consideration paid by the
Borrower and the Restricted Subsidiaries (on a consolidated basis) in connection
with Investments (including acquisitions) made during such period pursuant to
Section 10.5 to the extent that such Investments were financed with internally
generated cash flow of the Borrower and the Restricted Subsidiaries,

(viii) the amount of dividends paid during such period (on a consolidated basis)
by the Borrower and the Restricted Subsidiaries pursuant to Section 10.6(a),
(b) or (d), to the extent such dividends were financed with internally generated
cash flow of the Borrower and the Restricted Subsidiaries,

(ix) the aggregate amount of expenditures actually made by the Borrower and the
Restricted Subsidiaries in cash during such period (including expenditures for
the payment of financing fees) to the extent that such expenditures are not
expensed during such period and are not deducted in calculating Consolidated Net
Income,

(x) the aggregate amount of any premium, make-whole or penalty payments actually
paid in cash by the Borrower and the Restricted Subsidiaries during such period

 

-27-



--------------------------------------------------------------------------------

that are made in connection with any prepayment of Indebtedness to the extent
that such payments are not deducted in calculating Consolidated Net Income,

(xi) without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by the Borrower
or any of the Restricted Subsidiaries pursuant to binding contracts (the
“Contract Consideration”) entered into prior to or during such period (including
Permitted Acquisitions), Capital Expenditures or acquisitions of intellectual
property to be consummated or made during the period of four consecutive fiscal
quarters of the Borrower following the end of such period, provided that to the
extent the aggregate amount of internally generated cash actually utilized to
finance such Permitted Acquisitions, Capital Expenditures or acquisitions of
intellectual property during such period of four consecutive fiscal quarters is
less than the Contract Consideration, the amount of such shortfall shall be
added to the calculation of Excess Cash Flow at the end of such period of four
consecutive fiscal quarters,

(xii) the amount of taxes (including penalties and interest) paid in cash or tax
reserves set aside or payable (without duplication) in such period to the extent
they exceed the amount of tax expense deducted in determining Consolidated Net
Income for such period, and

(xiii) cash expenditures in respect of Hedge Agreements during such fiscal year
to the extent not deducted in arriving at such Consolidated Net Income.

“Excluded Stock and Stock Equivalents” shall mean (i) any Stock or Stock
Equivalents with respect to which, in the reasonable judgment of the Collateral
Agent (confirmed in writing by notice to the Borrower), the cost or other
consequences (including any adverse tax consequences) of pledging such Stock or
Stock Equivalents in favor of the Secured Parties under the Security Documents
shall be excessive in view of the benefits to be obtained by the Lenders
therefrom, (ii) solely in the case of any pledge of Stock and Stock Equivalents
of any Foreign Subsidiary or any Domestic Subsidiary substantially all of the
assets of which consist of Stock or Stock Equivalents of Foreign Subsidiaries to
secure the Obligations, any Stock or Stock Equivalents of any class of such
Foreign Subsidiary or such Domestic Subsidiary in excess of 65% of the
outstanding Stock or Stock Equivalents of such class (such percentage to be
adjusted upon any Change in Law as may be required to avoid adverse U.S. federal
income tax consequences to the Borrower or any Subsidiary), (iii) any Stock or
Stock Equivalents to the extent the pledge thereof would violate any applicable
Requirement of Law, (iv) in the case of (A) any Stock or Stock Equivalents of
any Subsidiary to the extent such Stock or Stock Equivalents are subject to a
Lien permitted by Section 10.2(h) or (B) any Stock or Stock Equivalents of any
Subsidiary that is not wholly-owned by the Borrower and its Subsidiaries at the
time such Subsidiary becomes a Subsidiary, any Stock or Stock Equivalents of
each such Subsidiary described in clause (A) or (B) to the extent (1) that a
pledge thereof to secure the Obligations is prohibited by any applicable
Contractual Requirement (other than customary non-assignment provisions which
are ineffective under the Uniform Commercial Code or other applicable law),
(2) any Contractual Requirement prohibits such a pledge without the consent of
any other party; provided that this clause (2) shall not apply if (x) such other
party is a Credit Party or wholly-owned Subsidiary or (y) consent has been
obtained to consummate such pledge (it being understood that the foregoing shall
not be deemed to obligate the Borrower or any Subsidiary to obtain any such
consent) and for so long as such Contractual Requirement or replacement or
renewal thereof is in effect, or (3) a pledge thereof to secure the Obligations
would give any other party (other than a Credit Party or wholly-owned
Subsidiary) to any contract, agreement, instrument or indenture governing such
Stock or Stock Equivalents the right to terminate its obligations thereunder
(other than customary non-

 

-28-



--------------------------------------------------------------------------------

assignment provisions which are ineffective under the Uniform Commercial Code or
other applicable law) and (v) any Stock or Stock Equivalents of any Subsidiary
to the extent that (A) the pledge of such Stock or Stock Equivalents would
result in adverse tax consequences to the Borrower or any Subsidiary as
reasonably determined by the Borrower and (B) such Stock or Stock Equivalents
have been identified in writing to the Collateral Agent by an Authorized Officer
of the Borrower.

“Excluded Subsidiary” shall mean (a) each Domestic Subsidiary listed on Schedule
1.1(d)(i) to the Original Credit Agreement hereto and each future Domestic
Subsidiary, in each case, for so long as any such Subsidiary does not (on a
consolidated basis with its Restricted Subsidiaries), have property, plant and
equipment with a book value in excess of $10,000,000 or a contribution to
Consolidated EBITDA for any four fiscal quarter period that includes any date on
or after the Original Closing Date in excess of $10,000,000, (b) each Domestic
Subsidiary that is not a wholly-owned Subsidiary on any date such Subsidiary
would otherwise be required to become a Guarantor pursuant to the requirements
of Section 9.11 (for so long as such Subsidiary remains a non-wholly-owned
Restricted Subsidiary), (c) any Domestic Subsidiary substantially all the assets
of which consist of (x) Stock and Stock Equivalents of Foreign Subsidiaries
and/or (y) of other Domestic Subsidiaries so long as substantially all the
assets of any such other Domestic Subsidiary consist of Stock and Stock
Equivalents of Foreign Subsidiaries, (d) each Domestic Subsidiary that is
prohibited by any applicable Contractual Requirement or Requirement of Law from
guaranteeing or granting Liens to secure the Obligations at the time such
Subsidiary becomes a Restricted Subsidiary (and for so long as such restriction
or any replacement or renewal thereof is in effect), (e) each Domestic
Subsidiary that is a Subsidiary of a Foreign Subsidiary, (f) each Domestic
Subsidiary with respect to which, as reasonably determined by the Borrower, the
consequence of providing a Guarantee of the Obligations would adversely affect
the ability of the Borrower and its Subsidiaries to satisfy applicable
Requirements of Law, (g) any other Domestic Subsidiary with respect to which, in
the reasonable judgment of the Administrative Agent (confirmed in writing by
notice to the Borrower), the cost or other consequences (including any adverse
tax consequences) of providing a Guarantee of the Obligations shall be excessive
in view of the benefits to be obtained by the Lenders therefrom, (h) each
Unrestricted Subsidiary, (i) any Receivables Subsidiary and (j) IPS.

“Excluded Taxes” shall mean, with respect to any Agent or any Lender, (a)(i)
income taxes imposed on or measured by net income and franchise and excise taxes
(imposed in lieu of net income taxes) imposed on such Agent or Lender, and
(ii) any Taxes imposed on any Agent or any Lender as a result of any current or
former connection between such Agent or Lender and the jurisdiction of the
Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising from such
Agent or Lender having executed, delivered or performed its obligations or
received a payment under, or having been a party to or having enforced, this
Agreement or any other Credit Document), (b) in the case of a Non-U.S. Lender
any U.S. federal withholding tax that is imposed on amounts payable to such
Non-U.S. Lender under the law in effect at the time such Non-U.S. Lender becomes
a party to this Agreement (or, in the case of a Non- U.S. Participant, on the
date such Non-U.S. Participant became a Participant hereunder); provided that
this subclause (b) shall not apply to the extent that (x) the indemnity payments
or additional amounts any Lender (or Participant) would be entitled to receive
(without regard to this subclause (b)) do not exceed the indemnity payment or
additional amounts that the person making the assignment, participation or
transfer to such Lender (or Participant) would have been entitled to receive in
the absence of such assignment, participation or transfer or (y) any Tax is
imposed on a Lender in connection with an interest or participation in any Loan
or other obligation that such Lender was required to acquire pursuant to
Section 13.8(a) or that such Lender acquired pursuant to Section 13.7 (it being
understood and agreed, for the avoidance of doubt, that any U.S. federal
withholding tax imposed on a Non-U.S. Lender as a result of a Change in Law
occurring after the time such Non-U.S. Lender became a party to this Agreement
(or

 

-29-



--------------------------------------------------------------------------------

designates a new lending office) shall not be an Excluded Tax) and (c) any Tax
to the extent attributable to such Lender’s failure to comply with
Section 5.4(d) (in the case of any Non-U.S. Lender) or Section 5.4(i) (in the
case of a U.S. Lender).

“Existing Class” shall mean any Existing Term Loan Class and any Existing
Revolving Credit Class.

“Existing Revolving Credit Class” shall have the meaning provided in
Section 2.14(f)(ii).

“Existing Revolving Credit Commitment” shall have the meaning provided in
Section 2.14(f)(ii).

“Existing Revolving Credit Loans” shall have the meaning provided in
Section 2.14(f)(ii).

“Existing Secured Letters of Credit” shall mean each letter of credit existing
on the Original Closing Date and identified on Schedule 1.1(a) to the Original
Credit Agreement; provided, however, no letter of credit on Schedule 1.1(a) to
the Original Credit Agreement shall continue to constitute an Existing Secured
Letter of Credit after the expiration date set forth opposite such letter of
credit on Schedule 1.1(a) to the Original Credit Agreement except to the extent
of unreimbursed drawings thereunder.

“Existing Term Loan Class” shall have the meaning provided in
Section 2.14(f)(i).

“Existing Secured Letter of Credit Issuer” shall mean each issuer of any
Existing Secured Letter of Credit identified on Schedule 1.1(a) to the Original
Credit Agreement.

“Extended Repayment Date” shall have the meaning provided in Section 2.5(c).

“Extended Revolving Credit Commitments” shall have the meaning provided in
Section 2.14(f)(ii). The 2016 Revolving Credit Commitments shall be deemed
Extended Revolving Credit Commitments for all purposes of this Agreement.

“Extended Revolving Credit Facility” shall mean each tranche of Extended
Revolving Credit Commitments established pursuant to Section 2.14(f). The 2016
Revolving Credit Facility shall be deemed an Extended Revolving Credit Facility
for all purposes of this Agreement.

“Extended Revolving Credit Loans” shall have the meaning provided in
Section 2.14(f)(ii). The 2016 Revolving Credit Loans shall be deemed Extended
Revolving Credit Loans for all purposes of this Agreement.

“Extended Term Loan Repayment Amount” shall have the meaning provided in
Section 2.5(c).

“Extended Term Loans” shall have the meaning provided in Section 2.14(f)(i). The
2018 Term Loans shall be deemed Extended Term Loans for all purposes of this
Agreement.

“Extending Lender” shall have the meaning provided in Section 2.14(f)(iii). The
2016 Revolving Credit Lenders and the 2018 Term Lenders shall be deemed
Extending Lenders for all purposes of this Agreement.

 

-30-



--------------------------------------------------------------------------------

“Extension Amendment” shall have the meaning provided in Section 2.14(f)(iv).
The 2011 Extension Amendment shall be deemed an Extension Amendment with respect
to the 2016 Revolving Credit Loans and with respect to the 2018 Term Loans, in
each case for all purposes of this Agreement.

“Extension Date” shall have the meaning provided in Section 2.14(f)(v).

“Extension Election” shall have the meaning provided in Section 2.14(f)(iii).

“Extension Request” shall mean a Revolving Credit Extension Request or a Term
Loan Extension Request.

“Extension Series” shall mean all Extended Term Loans and Extended Revolving
Credit Commitments that are established pursuant to the same Extension Amendment
(or any subsequent Extension Amendment to the extent such Extension Amendment
expressly provides that the Extended Term Loans or Extended Revolving Credit
Commitments, as applicable, provided for therein are intended to be a part of
any previously established Extension Series) and that provide for the same
interest margins, extension fees and amortization schedule.

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the per annum rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers on such day, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York; provided that (a) if such day is not a Business Day, the Federal Funds
Effective Rate for such day shall be such rate on such transactions on the next
preceding Business Day as so published on the next succeeding Business Day, and
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Effective Rate for such day shall be the average rate charged to
the Administrative Agent on such day on such transactions as determined by the
Administrative Agent.

“Fees” shall mean all amounts payable pursuant to, or referred to in,
Section 4.1.

“Final Maturity Date” shall mean September 24, 20142018 or, if the Euro Tranche
Term Loans, the Initial Term Loans and the Delayed Draw2018 Term Loans shall
have been repaid in full, September 24, 2013.2016.

“First Delayed Draw Repayment Date” shall mean March 31, 2009.

“First Lien Intercreditor Agreement” shall mean an Intercreditor Agreement
substantially in the form of Exhibit L among the Administrative Agent, the
Collateral Agent and the representatives for purposes thereof for any other
First Lien Secured Parties, with such changes thereto as may be reasonably
acceptable to the Administrative Agent; provided that such changes are not
materially adverse to the Lenders.

“First Lien Obligations” shall mean the Obligations and the Permitted Other
Indebtedness Obligations (other than any Permitted Other Indebtedness
Obligations that are unsecured or secured by a Lien ranking junior to the Lien
securing the Obligations), collectively.

“First Lien Secured Parties” shall mean the Secured Parties and the Permitted
Other Indebtedness Secured Parties and any representative on their behalf for
such purposes (other than in the case of Permitted Other Indebtedness Secured
Parties whose Permitted Other Indebtedness Obligations are secured by a Lien
ranking junior to the Lien securing the Obligations, such Permitted Other

 

-31-



--------------------------------------------------------------------------------

Indebtedness Secured Parties, the Collateral Agent and any other representative
on their behalf), collectively.

“Foreign Asset Sale” shall have the meaning provided in Section 5.2(i).

“Foreign Plan” shall mean any employee benefit plan, program, policy,
arrangement or agreement maintained or contributed to by the Borrower or any of
its Subsidiaries with respect to employees employed outside the United States.

“Foreign Subsidiary” shall mean each Subsidiary of the Borrower that is not a
Domestic Subsidiary.

“Fronting Fee” shall have the meaning provided in Section 4.1(d).

“Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course.

“Funded Debt” shall mean all indebtedness of the Borrower and the Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of the Borrower or any Restricted Subsidiary, to a
date more than one year from such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one year from such date, including all amounts of Funded
Debt required to be paid or prepaid within one year from the date of its
creation and, in the case of the Borrower, Indebtedness in respect of the Loans.

“GAAP” shall mean generally accepted accounting principles in the United States
of America, as in effect from time to time; provided, however, that if there
occurs after the Original Closing Date any change in GAAP that affects in any
respect the calculation of any covenant contained in Section 10, the Lenders and
the Borrower shall negotiate in good faith amendments to the provisions of this
Agreement that relate to the calculation of such covenant with the intent of
having the respective positions of the Lenders and the Borrower after such
change in GAAP conform as nearly as possible to their respective positions as of
the Original Closing Date and, until any such amendments have been agreed upon,
the covenants in Section 10 shall be calculated as if no such change in GAAP has
occurred.

“Governmental Authority” shall mean any nation, sovereign or government, any
state, province, territory or other political subdivision thereof, and any
entity or authority exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government, including a central
bank or stock exchange.

“Granting Lender” shall have the meaning provided in Section 13.6(g).

“Guarantee” shall mean (a) the Guarantee made by the Borrower and each Guarantor
in favor of the Administrative Agent for the benefit of the Secured Parties,
substantially in the form of Exhibit B to the Original Credit Agreement, and
(b) any other guarantee of the Obligations made by a Restricted Subsidiary that
is a Domestic Subsidiary in form and substance reasonably acceptable to the
Administrative Agent, in each case as the same may be amended, supplemented or
otherwise modified from time to time.

“Guarantee Obligations” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness of any other
Person (the “primary obligor”) in

 

-32-



--------------------------------------------------------------------------------

any manner, whether directly or indirectly, including any obligation of such
Person, whether or not contingent, (a) to purchase any such Indebtedness or any
property constituting direct or indirect security therefor, (b) to advance or
supply funds (i) for the purchase or payment of any such Indebtedness or (ii) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (c) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such Indebtedness of the ability of the primary obligor to make payment
of such Indebtedness or (d) otherwise to assure or hold harmless the owner of
such Indebtedness against loss in respect thereof; provided, however, that the
term “Guarantee Obligations” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Original Closing Date or
entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness). The amount of any Guarantee Obligation shall be deemed to be an
amount equal to the stated or determinable amount of the Indebtedness in respect
of which such Guarantee Obligation is made or, if not stated or determinable,
the maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder) as determined by such Person in good
faith.

“Guarantors” shall mean (a) each Domestic Subsidiary that is party to the
Guarantee on the Original Closing Date, (b) each Domestic Subsidiary that
becomes a party to the Guarantee after the Original Closing Date pursuant to
Section 9.11 or otherwise and (c) each other Subsidiary that the Borrower may
from time to time, in its discretion, cause to become a party to the Guarantee
pursuant to Section 9.11 or otherwise.

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, friable asbestos, urea formaldehyde foam insulation,
transformers or other equipment that contain dielectric fluid containing
regulated levels of polychlorinated biphenyls, and radon gas; (b) any chemicals,
materials or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
waste”, “restricted hazardous waste”, “toxic substances”, “toxic pollutants”,
“contaminants”, or “pollutants”, or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
which is prohibited, limited or regulated by any Environmental Law.

“Hedge Agreements” shall mean interest rate swap, cap or collar agreements,
interest rate future or option contracts, currency swap agreements,
cross-currency rate swap agreements, currency future or option contracts,
commodity price protection agreements or other commodity price hedging
agreements, and other similar agreements entered into by the Borrower or any
Restricted Subsidiary in the ordinary course of business (and not for
speculative purposes) for the principal purpose of protecting the Borrower or
any of the Restricted Subsidiaries against fluctuations in interest rates,
currency exchange rates or commodity prices.

“Hedge Bank” shall mean (a) any Person that, at the time it enters into a Hedge
Agreement, is a Lender or an Affiliate of a Lender, (b) solely with respect to
any currency Hedge Agreement in effect on the Original Closing Date, the
counterparties listed on Schedule 1.1(i) to the Original Credit Agreement or
(c) with respect to any Hedge Agreement entered into prior to the Original
Closing Date, any person that is a Lender or an Affiliate of a Lender on the
Original Closing Date.

“Historical Financial Statements” shall mean the audited consolidated balance
sheets of the Borrower as of December 31, 2006 and December 31, 2005 and the
audited consolidated statements of income, stockholders’ equity and cash flows
of the Borrower for each of the fiscal years in the three year period ending on
December 31, 2006.

 

-33-



--------------------------------------------------------------------------------

“Holdings” shall mean New Omaha Holdings Corporation, a Delaware corporation,
and its successors.

“Increased Amount Date” shall have the meaning provided in Section 2.14(a).

“Indebtedness” of any Person shall mean (a) all indebtedness of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments, (c) the
deferred purchase price of assets or services that in accordance with GAAP would
be included as a liability on the balance sheet of such Person, (d) the face
amount of all letters of credit issued for the account of such Person and,
without duplication, all drafts drawn thereunder, (e) all Indebtedness of any
other Person secured by any Lien on any property owned by such Person, whether
or not such Indebtedness has been assumed by such Person, (f) the principal
component of all Capitalized Lease Obligations of such Person, (g) all
obligations of such Person under interest rate swap, cap or collar agreements,
interest rate future or option contracts, currency swap agreements, currency
future or option contracts, commodity price protection agreements or other
commodity price hedging agreements and other similar agreements, (h) all
obligations of such Person in respect of Disqualified Equity Interests and
(i) without duplication, all Guarantee Obligations of such Person, provided that
Indebtedness shall not include (i) trade and other ordinary course payables and
accrued expenses arising in the ordinary course of business, (ii) deferred or
prepaid revenue, (iii) purchase price holdbacks in respect of a portion of the
purchase price of an asset to satisfy warranty or other unperformed obligations
of the respective seller and (iv) all intercompany indebtedness having a term
not exceeding 364 days and incurred in the ordinary course of business. The
amount of Indebtedness of any Person for purposes of clause (e) shall be deemed
to be equal to the lesser of (i) the aggregate unpaid amount of such
Indebtedness and (ii) the fair market value of the property encumbered thereby
as determined by such Person in good faith.

“indemnified liabilities” shall have the meaning provided in Section 13.5.

“Indemnified Taxes” shall mean all Taxes (including Other Taxes) other than
(i) Excluded Taxes and (ii) any interest, penalties or expenses caused by an
Agent’s or Lender’s gross negligence or willful misconduct.

“Initial Investors” shall have Kohlberg Kravis Roberts & Co. L.P., KKR 2006 Fund
L.P., Citigroup Global Markets Inc., Credit Suisse Management LLC, Deutsche Bank
Investment Partners, Inc., HSBC Bank plc, LBI Group Inc., GMI Investments, Inc.,
Citigroup Capital Partners II 2007 Citigroup Investment L.P., Citigroup Capital
Partners II Employee Master Fund, L.P., Citigroup Capital Partners II Onshore,
L.P., Citigroup Capital Partners II Cayman Holdings, L.P., CGI CPE LLC, GS
Capital Partners VI Parallel, L.P., GS Capital Partners VI GmbH & Co. KG, GS
Capital Partners VI Fund, L.P., GS Capital Partners VI Offshore Fund, L.P., GS
Mezzanine Partners 2006 Fund, L.P. and Goldman Sachs Investments Ltd. and each
of their respective Affiliates but not including, however, any portfolio
companies of any of the foregoing.

“Initial Term Loan” shall mean any Initial Tranche B-1 Term Loan, Initial
Tranche B-2 Term Loan or Initial Tranche B-3 Term Loan. For the avoidance of
doubt, all Initial Term Loans are 2014 Term Loans.

“Initial Term Loan Commitment” shall mean, with respect to each Lender, such
Lender’s Initial Tranche B-1 Term Loan Commitment, Initial Tranche B-2 Term Loan
Commitment and Initial Tranche B-3 Term Loan Commitment.

 

-34-



--------------------------------------------------------------------------------

“Initial Term Loan Lender” shall mean a Lender with an Initial Term Loan
Commitment or an outstanding Initial Term Loan.

“Initial Term Loan Maturity Date” shall mean September 24, 2014 or, if such date
is not a Business Day, the first Business Day thereafter.

“Initial Term Loan Repayment Amount” shall have the meaning provided in
Section 2.5(b).

“Initial Term Loan Repayment Date” shall have the meaning provided in
Section 2.5(b).

“Initial Tranche B-1 Term Loan” shall have the meaning provided in
Section 2.1(a)(i).

“Initial Tranche B-1 Term Loan Commitment” shall mean, (a) in the case of each
Lender that was a Lender on the Original Closing Date, the amount set forth
opposite such Lender’s name on Schedule 1.1(c) as such Lender’s “Initial Tranche
B-1 Term Loan Commitment” and (b) in the case of any Lender that became a Lender
after the Original Closing Date, the amount specified as such Lender’s “Initial
Tranche B-1 Term Loan Commitment” in the Assignment and Acceptance pursuant to
which such Lender assumed a portion of the Total Initial Term Loan Commitment,
in each case as the same may be changed from time to time pursuant to the terms
hereof. The aggregate amount of the Initial B-1 Term Loan Commitments as of the
Original Closing Date (after giving effect to this amendment and restatement)
was $4,438,222,222.22.

“Initial Tranche B-1 Term Loan Lender” shall mean a Lender with an Initial
Tranche B-1 Term Loan Commitment or an outstanding Initial Tranche B-1 Term
Loan.

“Initial Tranche B-2 Term Loan” shall have the meaning provided in
Section 2.1(a)(ii).

“Initial Tranche B-2 Term Loan Commitment” shall mean, (a) in the case of each
Lender that was a Lender on the Original Closing Date, the amount set forth
opposite such Lender’s name on Schedule 1.1(c)-1 as such Lender’s “Initial
Tranche B-2 Term Loan Commitment” and (b) in the case of any Lender that became
a Lender after the Original Closing Date, the amount specified as such Lender’s
“Initial Tranche B-2 Term Loan Commitment” in the Assignment and Acceptance
pursuant to which such Lender assumed a portion of the Total Initial Term Loan
Commitment, in each case as the same may be changed from time to time pursuant
to the terms hereof. The aggregate amount of the Initial B-2 Term Loan
Commitments as of the Original Closing Date (after giving effect to this
amendment and restatement) was $4,336,777,777.78.

“Initial Tranche B-2 Term Loan Lender” shall mean a Lender with an Initial
Tranche B-2 Term Loan Commitment or an outstanding Initial Tranche B-2 Term
Loan.

“Initial Tranche B-3 Term Loan” shall have the meaning provided in
Section 2.1(a)(iii).

“Initial Tranche B-3 Term Loan Commitment” shall mean, (a) in the case of each
Lender that was a Lender on the Original Closing Date, the amount set forth
opposite such Lender’s name on Schedule 1.1(c)-1 as such Lender’s “Initial
Tranche B-3 Term Loan Commitment” and (b) in the case of any Lender that became
a Lender after the Original Closing Date, the amount specified as such Lender’s
“Initial Tranche B-3 Term Loan Commitment” in the Assignment and Acceptance
pursuant to which such Lender assumed a portion of the Total Initial Term Loan
Commitment, in each case as the

 

-35-



--------------------------------------------------------------------------------

same may be changed from time to time pursuant to the terms hereof. The
aggregate amount of the Initial B-3 Term Loan Commitments as of the Original
Closing Date was $3,000,000,000.

“Initial Tranche B-3 Term Loan Lender” shall mean a Lender with an Initial
Tranche B-3 Term Loan Commitment or an outstanding Initial Tranche B-3 Term
Loan.

“Interest Period” shall mean, with respect to any Term Loan, Extended Revolving
Credit Loan or Revolving Credit Loan, the interest period applicable thereto, as
determined pursuant to Section 2.9.

“Investment” shall mean, for any Person: (a) the acquisition (whether for cash,
property, services or securities or otherwise) of Stock, Stock Equivalents,
bonds, notes, debentures, partnership or other ownership interests or other
securities of any other Person (including any “short sale” or any sale of any
securities at a time when such securities are not owned by the Person entering
into such sale); (b) the making of any deposit with, or advance, loan or other
extension of credit to, any other Person (including the purchase of property
from another Person subject to an understanding or agreement, contingent or
otherwise, to resell such property to such Person) (including any partnership or
joint venture); (c) the entering into of any guarantee of, or other contingent
obligation with respect to, Indebtedness; or (d) the purchase or other
acquisition (in one transaction or a series of transactions) of all or
substantially all of the property and assets or business of another Person or
assets constituting a business unit, line of business or division of such
Person; provided that, in the event that any Investment is made by the Borrower
or any Restricted Subsidiary in any Person through substantially concurrent
interim transfers of any amount through one or more other Restricted
Subsidiaries, then such other substantially concurrent interim transfers shall
be disregarded for purposes of Section 10.5.

“IPS” shall mean Integrated Payment Systems Inc., a Delaware corporation and its
successors.

“IPS Canada” shall mean Integrated Payment Systems Canada Inc., a Canadian
corporation and its successors.

“ISP” shall mean, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking
Law & Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” shall mean with respect to any Letter of Credit, the Letter
of Credit Request, and any other document, agreement and instrument entered into
by the Letter of Credit Issuer and the Borrower (or any Restricted Subsidiary)
or in favor of the Letter of Credit Issuer and relating to such Letter of
Credit.

“Joinder Agreement” shall mean an agreement substantially in the form of Exhibit
A to the Original Credit Agreement.

“Joint Lead Arrangers and Bookrunners” shall mean Credit Suisse Securities (USA)
LLC, Citigroup Global Markets, Inc., Deutsche Bank Securities Inc., Goldman
Sachs Credit Partners L.P., HSBC Securities (USA) Inc., Lehman Brothers Inc. and
Merrill Lynch, Pierce, Fenner & Smith Incorporated.

“Joint Venture” shall mean, at any date of determination, each joint venture
accounted for as an equity method investee of the Borrower and its Subsidiaries,
determined in accordance with GAAP.

 

-36-



--------------------------------------------------------------------------------

“Judgment Currency” shall have the meaning provided in Section 13.19.

“JV Distribution Amount” shall mean, at any time, the lesser of (x) the
aggregate amount of cash distributed to the Borrower or any Restricted
Subsidiary by any joint venture that is not a Subsidiary (regardless of the form
of legal entity) since the Original Closing Date and prior to such time (without
duplication of any amount treated as a reduction in the outstanding amount of
Investments by the Borrower or any Restricted Subsidiary pursuant to clause (d),
(i) or (v) of Section 10.5) and only to the extent that neither the Borrower nor
any Restricted Subsidiary is under any obligation to repay such amount to such
joint venture and (y) the amount of Investments by the Borrower or such
Restricted Subsidiary in such joint venture.

“KKR” shall mean each of Kohlberg Kravis Roberts & Co., L.P. and KKR Associates,
L.P.

“L/C Borrowing” shall mean an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing. All L/C Borrowings shall be denominated in Dollars or
any Alternative Currency.

“L/C Maturity Date” shall mean the date that is three Business Days prior to the
2016 Revolving Credit Maturity Date; provided that the L/C Maturity Date may be
extended beyond such date with the consent of the Letter of Credit Issuer.

“L/C Obligations” shall mean, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unpaid Drawings, including all L/C Borrowings. For all purposes
of this Agreement, if on any date of determination a Letter of Credit has
expired by its terms but any amount may still be drawn thereunder by reason of
the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to
be “outstanding” in the amount so remaining available to be drawn.

“L/C Participant” shall have the meaning provided in Section 3.3(a).

“L/C Participation” shall have the meaning provided in Section 3.3(a).

“Lender” shall have the meaning provided in the preamble to this Agreement.

“Lender Default” shall mean (a) the failure (which has not been cured) of a
Lender to make available its portion of any Borrowing or to fund its portion of
any unreimbursed payment under Section 3.3 or (b) a Lender having notified the
Administrative Agent and/or the Borrower that it does not intend to comply with
the obligations under Section 2.1(a), 2.1(b), 2.1(d) or 3.3, or (c) a Lender
becoming the subject of a bankruptcy or insolvency proceeding.

“Letter of Credit” shall mean each letter of credit issued pursuant to
Section 3.1.

“Letter of Credit Commitment” shall mean $500,000,000, as the same may be
reduced from time to time pursuant to Section 3.1.

“Letter of Credit Exposure” shall mean, with respect to any Lender, at any time,
the sum of (a) the Dollar Equivalent amount of the principal amount of any
Unpaid Drawings in respect of which such Lender has made (or is required to have
made) payments to the Letter of Credit Issuer pursuant to Section 3.4(a) at such
time and (b) such Lender’s Revolving Credit Commitment Percentage of the Letters
of Credit Outstanding at such time (excluding the portion thereof consisting of
Unpaid

 

-37-



--------------------------------------------------------------------------------

Drawings in respect of which the Lenders have made (or are required to have
made) payments to the Letter of Credit Issuer pursuant to Section 3.4(a)).

“Letter of Credit Fee” shall have the meaning provided in Section 4.1(c)mean the
2013 Letter of Credit Fee and the 2016 Letter of Credit Fee.

“Letter of Credit Issuer” shall mean Credit Suisse, Cayman Islands Branch, any
of its Affiliates or any replacement or successor pursuant to Section 3.6. The
Letter of Credit Issuer may, in its discretion, arrange for one or more Letters
of Credit to be issued by Affiliates of the Letter of Credit Issuer, and in each
such case the term “Letter of Credit Issuer” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate. In the event that
there is more than one Letter of Credit Issuer at any time, references herein
and in the other Credit Documents to the Letter of Credit Issuer shall be deemed
to refer to the Letter of Credit Issuer in respect of the applicable Letter of
Credit or to all Letter of Credit Issuers, as the context requires.

“Letters of Credit Outstanding” shall mean, at any time, the sum of, without
duplication, (a) the aggregate Stated Amount of all outstanding Letters of
Credit and (b) the aggregate Dollar Equivalent amount of the principal amount of
all Unpaid Drawings.

“Letter of Credit Request” shall have the meaning provided in Section 3.2(a).

“Level I Status” shall mean, on any date, the circumstance that neither Level II
Status or Level III Status exists and the Consolidated Total Debt to
Consolidated EBITDA Ratio is greater than 6.00 to 1.00 as of such date.

“Level II Status” shall mean, on any date, the circumstance that Level III
Status does not exist and the Consolidated Total Debt to Consolidated EBITDA
Ratio is less than or equal to 6.00 to 1.00 as of such date.

“Level III Status” shall mean, on any date, the circumstance that the
Consolidated Total Debt to Consolidated EBITDA Ratio is less than or equal to
5.00 to 1.00 as of such date.

“LIBOR Delayed Draw Term Loan” shall mean any Delayed Draw Term Loan bearing
interest at a rate determined by reference to the LIBOR Rate.

“LIBOR Loan” shall mean any LIBOR Term Loan or LIBOR Revolving Credit Loan.

“LIBOR Rate” shall mean, for any Interest Period with respect to a LIBOR Loan of
any currency, the rate per annum equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Bloomberg (or other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for deposits in such
currency (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period. If such rate is not available at such time
for any reason, then the “LIBOR Rate” for such Interest Period shall be the rate
per annum determined by the Administrative Agent to be the rate at which
deposits in such currency for delivery on the first day of such Interest Period
in same day funds in the approximate amount of the LIBOR Loan being made,
continued or converted by the Administrative Agent and with a term equivalent to
such Interest Period would be offered by the Administrative Agent’s London
Branch to major banks in the applicable London interbank eurocurrency market at
their request at approximately 11:00 a.m. (London time) two Business Days prior
to the commencement of such Interest Period (or on the first day of such
Interest Period in the case of any LIBOR Loan denominated in Sterling).

 

-38-



--------------------------------------------------------------------------------

“LIBOR Revolving Credit Loan” shall mean any Revolving Credit Loan bearing
interest at a rate determined by reference to the LIBOR Rate.

“LIBOR Term Loan” shall mean any Term Loan bearing interest at a rate determined
by reference to the LIBOR Rate.

“Lien” shall mean any mortgage, pledge, security interest, hypothecation,
assignment, lien (statutory or other) or similar encumbrance (including any
agreement to give any of the foregoing, any conditional sale or other title
retention agreement or any lease in the nature thereof).

“Loan” shall mean any 2013 Revolving Credit Loan, 2016 Revolving Credit Loan,
Extended Revolving Credit Loan, Swingline Loan, Term Loan, Extended Term Loan,
New Revolving Loan or New Term Loan made by any Lender hereunder.

“Management Investors” shall mean the directors, management officers and
employees of the Borrower and its Subsidiaries on the Original Closing Date.

“Mandatory Borrowing” shall have the meaning provided in Section 2.1(d).

“Material Adverse Effect” shall mean a circumstance or condition affecting the
business, assets, operations, properties or financial condition of the Borrower
and the Subsidiaries, taken as a whole, that would, individually or in the
aggregate, materially adversely affect (a) the ability of the Borrower and the
other Credit Parties, taken as a whole, to perform their payment obligations
under this Agreement or any of the other Credit Documents or (b) the rights and
remedies of the Administrative Agent and the Lenders under this Agreement or any
of the other Credit Documents.

“Material Subsidiary” shall mean, at any date of determination, (i) each
Restricted Subsidiary of the Borrower (a) whose total assets at the last day of
the Test Period ending on the last day of the most recent fiscal period for
which Section 9.1 Financials have been delivered were equal to or greater than
5% of the Consolidated Total Assets of the Borrower and the Restricted
Subsidiaries at such date or (b) whose revenues during such Test Period were
equal to or greater than 5% of the consolidated revenues of the Borrower and the
Restricted Subsidiaries for such period, in each case determined in accordance
with GAAP; provided that if, at any time and from time to time after the
Original Closing Date, Restricted Subsidiaries that are not Material
Subsidiaries have, in the aggregate, (x) total assets at the last day of such
Test Period equal to or greater than 10% of the Consolidated Total Assets of the
Borrower and the Restricted Subsidiaries at such date or (y) revenues during
such Test Period equal to or greater than 10% of the consolidated revenues of
the Borrower and the Restricted Subsidiaries for such period, in each case
determined in accordance with GAAP, then the Borrower shall, on the date on
which financial statements for such quarter are delivered pursuant to this
Agreement, designate in writing to the Administrative Agent one or more of such
Restricted Subsidiaries as “Material Subsidiaries”.

“Maturity Date” shall mean the Initial Term Loan Maturity Date, the Delayed Draw
Term Loan Maturity Date, the Euro Tranche Term Loan Maturity Date or, the 2013
Revolving Credit Maturity Date, the 2016 Revolving Credit Maturity Date or the
2018 Term Loan Maturity Date, as applicable.

“Maximum Incremental Facilities Amount” shall mean, at any date of
determination, (a) the sum of (i) $1,000,000,000 plus (ii) the Dollar Equivalent
principal amount of Term Loans (other than New Term Loans) voluntarily prepaid
pursuant to Section 5.1 prior to such date minus (b) the sum of (i) the
aggregate principal amount of New Loan Commitments incurred pursuant to
Section 2.14(a) prior

 

-39-



--------------------------------------------------------------------------------

to such date and (ii) the aggregate principal amount of Permitted Other
Indebtedness issued or incurred pursuant to Section 10.1(bb)(i)(a) prior to such
date.

“Merchant Acquisition and Processing Alliance” shall mean any joint venture or
other strategic alliance entered into with any financial institution or other
third party primarily entered into to offer Merchant Services.

“Merchant Agreement” shall mean any contract entered into with a merchant
relating to the provision of Merchant Services.

“Merchant Services” shall mean services provided to merchants relating to the
authorization, transaction capture, settlement, chargeback handling and
internet-based transaction processing of credit, debit, stored-value and loyalty
card and other payment transactions (including provision of point of service
devices and other equipment necessary to capture merchant transactions and other
ancillary services).

“Merger” shall have the meaning provided in the preamble to this Agreement.

“Merger Sub” shall mean Omaha Acquisition Corporation, a Delaware corporation.

“Minimum Borrowing Amount” shall mean (a) with respect to a Borrowing of LIBOR
Loans, $5,000,000 or the Dollar Equivalent thereof (or, if less, the entire
remaining Commitments under the applicable Credit Facility at the time of such
Borrowing) and (b) with respect to a Borrowing of ABR Loans (other than
Swingline Loans), $1,000,000 (or, if less, the entire remaining Commitments
under the applicable Credit Facility at the time of such Borrowing).

“Minimum Equity Amount” shall have the meaning provided in the preamble to this
Agreement.

“Minimum Tender Condition” shall have the meaning provided in Section 2.15(b).

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor by merger
or consolidation to its business.

“Mortgage” shall mean a Mortgage, Assignment of Leases and Rents, Security
Agreement and Financing Statement or other security document entered into by the
owner of a Mortgaged Property and the Collateral Agent for the benefit of the
Secured Parties in respect of that Mortgaged Property to secure the Obligations,
substantially in the form of Exhibit C to the Original Credit Agreement, as the
same may be amended, supplemented or otherwise modified from time to time.

“Mortgaged Property” shall mean, initially, each parcel of real estate and the
improvements thereto owned by a Credit Party and identified on Schedule 1.1(b)
to the Original Credit Agreement, and includes each other parcel of real
property and improvements thereto with respect to which a Mortgage is granted
pursuant to Section 9.14.

“Multicurrency Exposure” shall mean, for any Revolving Credit Lender at any
date, the sum of (a) the aggregate Dollar Equivalent amount of the principal
amount of Revolving Credit Loans denominated in Alternative Currencies of such
Lender then outstanding, and (b) such Lender’s Letter of Credit Exposure in
respect of Letters of Credit denominated in Alternative Currencies at such time.

 

-40-



--------------------------------------------------------------------------------

“Multicurrency Sublimit” shall mean, at any date, the lesser of (x) $500,000,000
and (y) the Total Revolving Credit Commitment at such date the 2013
Multicurrency Sublimit and/or the 2016 Multicurrency Sublimit, as the case may
be.

“Multiemployer Plan” shall mean a Plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.

“Net Cash Proceeds” shall mean, with respect to any Prepayment Event and any
incurrence of Permitted Other Indebtedness, (a) the gross cash proceeds
(including payments from time to time in respect of installment obligations, if
applicable) received by or on behalf of the Borrower or any of the Restricted
Subsidiaries in respect of such Prepayment Event or incurrence of Permitted
Other Indebtedness, as the case may be, less (b) the sum of:

(i) the amount, if any, of all taxes paid or estimated to be payable by the
Borrower or any of the Restricted Subsidiaries in connection with such
Prepayment Event or incurrence of Permitted Other Indebtedness,

(ii) the amount of any reasonable reserve established in accordance with GAAP
against any liabilities (other than any taxes deducted pursuant to clause
(i) above) (x) associated with the assets that are the subject of such
Prepayment Event and (y) retained by the Borrower or any of the Restricted
Subsidiaries, provided that the amount of any subsequent reduction of such
reserve (other than in connection with a payment in respect of any such
liability) shall be deemed to be Net Cash Proceeds of such a Prepayment Event
occurring on the date of such reduction,

(iii) the amount of any Indebtedness secured by a Lien on the assets that are
the subject of such Prepayment Event to the extent that the instrument creating
or evidencing such Indebtedness requires that such Indebtedness be repaid upon
consummation of such Prepayment Event,

(iv) in the case of any Asset Sale Prepayment Event or Casualty Event or
Permitted Sale Leaseback, the amount of any proceeds of such Prepayment Event
that the Borrower or any Restricted Subsidiary has reinvested (or intends to
reinvest within the Reinvestment Period or has entered into a binding commitment
prior to the last day of the Reinvestment Period to reinvest) in the business of
the Borrower or any of the Restricted Subsidiaries (subject to Section 10.9),
provided that any portion of such proceeds that has not been so reinvested
within such Reinvestment Period (with respect to such Prepayment Event, the
“Deferred Net Cash Proceeds”) shall, unless the Borrower or a Restricted
Subsidiary has entered into a binding commitment prior to the last day of such
Reinvestment Period to reinvest such proceeds, (x) be deemed to be Net Cash
Proceeds of an Asset Sale Prepayment Event, Casualty Event or Permitted Sale
Leaseback occurring on the last day of such Reinvestment Period or, if later,
180 days after the date the Borrower or such Restricted Subsidiary has entered
into such binding commitment, as applicable (such last day or 180th day, as
applicable, the “Deferred Net Cash Proceeds Payment Date”), and (y) be applied
to the repayment of Term Loans in accordance with Section 5.2(a)(i),

(v) in the case of any Asset Sale Prepayment Event, Casualty Event or Permitted
Sale Leaseback by a non-wholly-owned Restricted Subsidiary, the pro rata portion
of the Net Cash Proceeds thereof (calculated without regard to this clause (v))
attributable to minority interests and not available for distribution to or for
the account of the Borrower or a wholly-owned Restricted Subsidiary as a result
thereof, and

 

-41-



--------------------------------------------------------------------------------

(vi) reasonable and customary fees paid by the Borrower or a Restricted
Subsidiary in connection with any of the foregoing,

in each case only to the extent not already deducted in arriving at the amount
referred to in clause (a) above.

“New Loan Commitments” shall have the meaning provided in Section 2.14(a).

“New Revolving Credit Commitments” shall have the meaning provided in
Section 2.14(a).

“New Revolving Loan Lender” shall have the meaning provided in Section 2.14(b).

“New Revolving Loans” shall have the meaning provided in Section 2.14(b).

“New Term Loan Commitments” shall have the meaning provided in Section 2.14(a).

“New Term Loan Lender” shall have the meaning provided in Section 2.14(c).

“New Term Loan Maturity Date” shall mean the date on which a New Term Loan
matures.

“New Term Loan Repayment Amount” shall have the meaning provided in
Section 2.5(c).

“New Term Loan Repayment Date” shall have the meaning provided in
Section 2.5(c).

“New Term Loans” shall have the meaning provided in Section 2.14(c).

“Non-Cash Charges” shall mean, without duplication, (a) losses on non-ordinary
course asset sales, disposals or abandonments, (b) any impairment charge or
asset write-off related to intangible assets (including goodwill), long-lived
assets, and investments in debt and equity securities pursuant to GAAP, (c) all
losses from investments recorded using the equity method, (d) stock-based awards
compensation expense, including any such charges arising from stock options,
restricted stock grants or other equity incentive grants, and any cash
compensation charges associated with the rollover or acceleration of stock-based
awards or payment of stock options in connection with the Transactions, and
(e) other non-cash charges (provided that (x) if any non-cash charges referred
to in this clause (e) represent an accrual or reserve for potential cash items
in any future period, the cash payment in respect thereof in such future period
shall be subtracted from Consolidated EBITDA to such extent and (y) the
amortization of a prepaid current asset item that was paid in a prior period
shall not be included in Non-Cash Charges).

“Non-Consenting Lender” shall have the meaning provided in Section 13.7(b).

“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.

“Non-Extension Notice Date” shall have the meaning provided in Section 3.2(d).

“Non-U.S. Lender” shall mean any Agent or Lender that is not, for United States
federal income tax purposes, (a) an individual who is a citizen or resident of
the United States, (b) a corporation,

 

-42-



--------------------------------------------------------------------------------

partnership or entity treated as a corporation or partnership created or
organized in or under the laws of the United States, or any political
subdivision thereof, (c) an estate whose income is subject to U.S. federal
income taxation regardless of its source or (d) a trust if a court within the
United States is able to exercise primary supervision over the administration of
such trust and one or more United States persons have the authority to control
all substantial decisions of such trust or a trust that has a valid election in
effect under applicable U.S. Treasury regulations to be treated as a United
States person.

“Non-U.S. Participant” shall mean any Participant that if it were a Lender would
qualify as a Non-U.S. Lender.

“Notes” shall mean, collectively, the Senior Notes and the Senior Subordinated
Notes.

“Notice of Borrowing” shall have the meaning provided in Section 2.3(a).

“Notice of Conversion or Continuation” shall have the meaning provided in
Section 2.6(a).

“Obligations” shall mean all advances to, and debts, liabilities, obligations,
covenants and duties of, any Credit Party arising under any Credit Document or
otherwise with respect to any Revolving Credit Commitment, Loan or Letter of
Credit or under any Secured Cash Management Agreement, Secured Hedge Agreement
or Existing Secured Letter of Credit, in each case, entered into with the
Borrower or any of its Domestic Subsidiaries, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Credit Party or any
Affiliate thereof of any proceeding under any bankruptcy or insolvency law
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding. Without limiting the
generality of the foregoing, the Obligations of the Credit Parties under the
Credit Documents (and any of their Subsidiaries to the extent they have
obligations under the Credit Documents) include the obligation (including
guarantee obligations) to pay principal, interest, charges, expenses, fees,
attorney costs, indemnities and other amounts payable by any Credit Party under
any Credit Document.

“Old Revolving Credit Commitments” shall mean all Revolving Credit Commitments,
Existing Revolving Credit Commitments and Extended Revolving Credit Commitments,
other than any New Revolving Credit Commitments (and any Extended Revolving
Credit Commitments related thereto).

“Old Revolving Credit Loans” shall mean all Loans made pursuant to Old Revolving
Credit Commitments.

“Original Closing Date” shall mean September 24, 2007, the date of the initial
extension of credit under the Original Credit Agreement.

“Original Closing Date Term Loans” shall mean any Tranche B-1 Term Loan, Tranche
B-2 Term Loan or Initial Tranche B-3 Term Loan.

“Original Credit Agreement” shall have the meaning assigned to such term in the
recitals hereto.

“Original Lenders” shall have the meaning assigned to such term in the recitals
hereto.

 

-43-



--------------------------------------------------------------------------------

“Other Taxes” shall mean any and all present or future stamp, registration,
documentary or any other excise, property or similar taxes (including interest,
fines, penalties, additions to tax and related expenses with regard thereto)
arising from any payment made or required to be made under this Agreement or any
other Credit Document or from the execution or delivery of, registration or
enforcement of, consummation or administration of, or otherwise with respect to,
this Agreement or any other Credit Document.

“Overnight Rate” shall mean, for any day, (a) with respect to any amount
denominated in Dollars, the greater of (i) the Federal Funds Effective Rate and
(ii) an overnight rate determined by the Administrative Agent, the Letter of
Credit Issuer or the Swingline Lender, as the case may be, in accordance with
banking industry rules on interbank compensation, and (b) with respect to any
amount denominated in any Alternative Currency, the rate of interest per annum
at which overnight deposits in such Alternative Currency, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by a branch or Affiliate of the
Administrative Agent in the applicable offshore interbank market for such
Alternative Currency to major banks in such interbank market.

“Participant” shall have the meaning provided in Section 13.6(c).

“Participating Member State” shall mean each state so described in any EMU
Legislation.

“Patriot Act” shall have the meaning provided in Section 13.18.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

“Pension Act” shall mean the Pension Protection Act of 2006, as it presently
exists or as it may be amended from time to time.

“Perfection Certificate” shall mean a certificate of the Borrower in the form of
Exhibit D to the Original Credit Agreement or any other form approved by the
Administrative Agent.

“Permitted Acquisition” shall mean the acquisition, by merger or otherwise, by
the Borrower or any of the Restricted Subsidiaries of assets or Stock or Stock
Equivalents, so long as (a) such acquisition and all transactions related
thereto shall be consummated in accordance with applicable law; (b) such
acquisition shall result in the issuer of such Stock or Stock Equivalents
becoming a Restricted Subsidiary and a Subsidiary Guarantor, to the extent
required by Section 9.11; (c) such acquisition shall result in the
Administrative Agent, for the benefit of the applicable Lenders, being granted a
security interest in any Stock, Stock Equivalent or any assets so acquired, to
the extent required by Sections 9.11, 9.12 and/or 9.14; (d) each Person (or, as
applicable, the assets) so acquired shall be in (or with respect to assets,
useful for engaging in) the same or generally related line of business as
conducted by the Borrower and its Subsidiaries on the Original Closing Date;
(e) both immediately before and after giving effect to such acquisition, no
Default or Event of Default shall have occurred and be continuing; (f) the
aggregate fair market value (as determined in good faith by the Borrower) of all
Investments funded or financed in any Persons that do not become Guarantors in
connection with all such acquisitions following the Original Closing Date in
reliance on Section 10.5(h) shall not exceed $2,500,000,000 (it being understood
that additional Investments in Persons that are not Credit Parties may be made
in connection with Permitted Acquisitions in reliance on any exception in
Section 10.5 other than clause (h) thereof); and (g) the Borrower shall be in
compliance, on a Pro Forma Basis after giving effect to such acquisition
(including without limitation any Indebtedness assumed or permitted to exist or
incurred pursuant to

 

-44-



--------------------------------------------------------------------------------

Sections 10.1(j) and 10.1(k), respectively, and any related Pro Forma
Adjustment), with the covenant set forth in Section 10.10, or the Consolidated
Senior Secured Debt to Consolidated EBITDA Ratio shall be no higher after giving
effect to such acquisition on a Pro Forma Basis after giving effect to such
acquisition (including without limitation any Indebtedness assumed or permitted
to exist or incurred pursuant to Sections 10.1(j) and 10.1(k), respectively, and
any related Pro Forma Adjustment).

“Permitted Additional Debt” shall mean unsecured Indebtedness, issued by the
Borrower or a Guarantor, (a) the terms of which (i) do not provide for any
scheduled repayment, mandatory redemption or sinking fund obligation prior to
the Final Maturity Date (other than customary offers to purchase upon a change
of control, asset sale or event of loss and customary acceleration rights after
an event of default) and (ii) to the extent the same are subordinated, provide
for customary subordination to the Obligations under the Credit Documents,
(b) the covenants, events of default, guarantees and other terms of which (other
than interest rate and redemption premiums), taken as a whole, are not more
restrictive to the Borrower and the Restricted Subsidiaries than those herein
(or to the extent such Permitted Additional Debt constitutes refinancing
Indebtedness of the (x) Senior Subordinated Notes, those applicable to the
Senior Subordinated Notes being so refinanced or (y) the Senior Notes, those
applicable to the Senior Notes being refinanced); provided that a certificate of
an Authorized Officer of the Borrower is delivered to the Administrative Agent
at least five Business Days (or such shorter period as the Administrative Agent
may reasonably agree) prior to the incurrence of such Indebtedness, together
with a reasonably detailed description of the material terms and conditions of
such Indebtedness or drafts of the documentation relating thereto, stating that
the Borrower has determined in good faith that such terms and conditions satisfy
the foregoing requirement shall be conclusive evidence that such terms and
conditions satisfy the foregoing requirement unless the Administrative Agent
notifies the Borrower within such period that it disagrees with such
determination (including a reasonable description of the basis upon which it
disagrees) and (c) of which no Subsidiary of the Borrower (other than a
Guarantor or any guarantor of the Indebtedness being refinanced by such
Permitted Additional Debt, if applicable) is an obligor.

“Permitted Debt Exchange” shall have the meaning provided in Section 2.15(a).

“Permitted Debt Exchange Notes” shall have the meaning provided in
Section 2.15(a).

“Permitted Debt Exchange Offer” shall have the meaning provided in
Section 2.15(a).

“Permitted Holders” shall mean the Sponsor, the Management Investors, the
Initial Investors and each Person to whom any Initial Investor transfers Stock
or Stock Equivalents of Holdings or any direct or indirect parent thereof in
connection with the primary equity syndication following the Original Closing
Date.

“Permitted Investments” shall mean:

(a) securities issued or unconditionally guaranteed by the United States
government or any agency or instrumentality thereof, in each case having
maturities of not more than 24 months from the date of acquisition thereof;

(b) securities issued by any state of the United States of America or any
political subdivision of any such state or any public instrumentality thereof or
any political subdivision of any such state or any public instrumentality
thereof having maturities of not more than 24 months from the date of
acquisition thereof and, at the time of acquisition, having an investment grade
rating generally obtainable from either S&P or Moody’s (or, if at any time
neither S&P nor Moody’s shall be rating such obligations, then from another
nationally recognized rating service);

 

-45-



--------------------------------------------------------------------------------

(c) commercial paper maturing no more than 12 months after the date of creation
thereof and, at the time of acquisition, having a rating of at least A-2 or P-2
from either S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be
rating such obligations, an equivalent rating from another nationally recognized
rating service);

(d) domestic and LIBOR certificates of deposit or bankers’ acceptances maturing
no more than two years after the date of acquisition thereof issued by any
Lender or any other bank having combined capital and surplus of not less than
$500,000,000 in the case of domestic banks and $100,000,000 (or the Dollar
Equivalent thereof) in the case of foreign banks;

(e) repurchase agreements with a term of not more than 90 days for underlying
securities of the type described in clauses (a), (b) and (d) above entered into
with any bank meeting the qualifications specified in clause (d) above or
securities dealers of recognized national standing;

(f) marketable short-term money market and similar funds (x) either having
assets in excess of $500,000,000 or (y) having a rating of at least A-2 or P-2
from either S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be
rating such obligations, an equivalent rating from another nationally recognized
rating service);

(g) shares of investment companies that are registered under the Investment
Company Act of 1940 and substantially all the investments of which are one or
more of the types of securities described in clauses (a) through (f) above;

(h) in the case of Investments by any Restricted Foreign Subsidiary or
Investments made in a country outside the United States of America, other
customarily utilized high-quality Investments in the country where such
Restricted Foreign Subsidiary is located or in which such Investment is made;
and

(i) Investments of assets made pursuant to any non-qualified deferred
compensation plan sponsored by the Borrower or its Restricted Subsidiaries.

“Permitted Liens” shall mean:

(a) Liens for taxes, assessments or governmental charges or claims not yet due
and payable or that are being contested in good faith and by appropriate
proceedings for which appropriate reserves have been established to the extent
required by and in accordance with GAAP;

(b) Liens in respect of property or assets of the Borrower or any of the
Subsidiaries imposed by law, such as carriers’, warehousemen’s and mechanics’
Liens and other similar Liens arising in the ordinary course of business, in
each case so long as such Liens arise in the ordinary course of business and do
not individually or in the aggregate have a Material Adverse Effect;

(c) Liens arising from judgments or decrees in circumstances not constituting an
Event of Default under Section 11.11;

(d) Liens incurred or deposits made in connection with workers’ compensation,
unemployment insurance and other types of social security, or to secure the
performance of tenders, statutory obligations, surety and appeal bonds, bids,
leases, government contracts,

 

-46-



--------------------------------------------------------------------------------

performance and return-of-money bonds and other similar obligations incurred in
the ordinary course of business or otherwise constituting Investments permitted
by Section 10.5;

(e) ground leases in respect of real property on which facilities owned or
leased by the Borrower or any of its Subsidiaries are located;

(f) easements, rights-of-way, restrictions, minor defects or irregularities in
title and other similar charges or encumbrances not interfering in any material
respect with the business of the Borrower and its Subsidiaries, taken as a
whole;

(g) any interest or title of a lessor or secured by a lessor’s interest under
any lease permitted by this Agreement;

(h) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(i) Liens on goods the purchase price of which is financed by a documentary
letter of credit issued for the account of the Borrower or any of its
Subsidiaries, provided that such Lien secures only the obligations of the
Borrower or such Subsidiaries in respect of such letter of credit to the extent
permitted under Section 10.1;

(j) leases, licenses, subleases or sublicenses granted to others not interfering
in any material respect with the business of the Borrower and its Subsidiaries,
taken as a whole;

(k) Liens arising from precautionary Uniform Commercial Code financing statement
or similar filings made in respect of operating leases entered into by the
Borrower or any of its Subsidiaries;

(l) Liens created in the ordinary course of business in favor of banks and other
financial institutions over credit balances of any bank accounts of the Borrower
and the Restricted Subsidiaries held at such banks or financial institutions, as
the case may be, to facilitate the operation of cash pooling and/or interest
set-off arrangements in respect of such bank accounts in the ordinary course of
business;

(m) Settlement Liens;

(n) Liens on accounts receivable and related assets incurred in connection with
a Permitted Receivables Financing; and

(o) any zoning or similar law or right reserved to or vested in any Governmental
Authority to control or regulate the use of any real property that does not
materially interfere with the ordinary conduct of the business of the Borrower
and its Subsidiaries, taken as a whole.

“Permitted Other Indebtedness” shall mean subordinated or senior Indebtedness
(which Indebtedness may (x) be unsecured, (y) have the same lien priority as the
Obligations or (z) be secured by a Lien ranking junior to the Lien securing the
Obligations), in each case issued or incurred by the Borrower or a Guarantor,
(a) the terms of which do not provide for any scheduled repayment, mandatory
repayment or redemption or sinking fund obligations prior to, at the time of
incurrence, the Initial Term LoanFinal Maturity Date (other than, in each case,
customary offers to repurchase upon a change of control, asset sale or casualty
or condemnation event and customary acceleration rights after an event of
default), (b) the covenants, events of default, guarantees, collateral and other
terms of which

 

-47-



--------------------------------------------------------------------------------

(other than interest rate and redemption or prepayment premiums), taken as a
whole, are not more restrictive to the Borrower and the Restricted Subsidiaries
than those herein; provided that a certificate of an Authorized Officer of the
Borrower delivered to the Administrative Agent at least five Business Days (or
such shorter period as the Administrative Agent may reasonably agree) prior to
the incurrence of such Indebtedness, together with a reasonably detailed
description of the material terms and conditions of such Indebtedness or drafts
of the documentation relating thereto, stating that the Borrower has determined
in good faith that such terms and conditions satisfy the foregoing requirement
shall be conclusive evidence that such terms and conditions satisfy the
foregoing requirement unless the Administrative Agent notifies the Borrower
within two Business Days after receipt of such certificate that it disagrees
with such determination (including a reasonable description of the basis upon
which it disagrees), (c) of which no Subsidiary of the Borrower (other than a
Guarantor) is an obligor and (d) that, if secured, are not secured by any assets
other than the Collateral.

“Permitted Other Indebtedness Documents” shall mean any document or instrument
(including any guarantee, security agreement or mortgage and which may include
any or all of the Credit Documents) issued or executed and delivered with
respect to any Permitted Other Indebtedness by any Credit Party.

“Permitted Other Indebtedness Obligations” shall mean, if any Permitted Other
Indebtedness is issued or incurred, all advances to, and debts, liabilities,
obligations, covenants and duties of, any Credit Party arising under any
Permitted Other Indebtedness Document, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Credit Party or any Affiliate thereof of any
proceeding under any bankruptcy or insolvency law naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding. Without limiting the generality of the
foregoing, the Permitted Other Indebtedness Obligations of the applicable Credit
Parties under the Permitted Other Indebtedness Documents (and any of their
Restricted Subsidiaries to the extent they have obligations under the Permitted
Other Indebtedness Documents) include the obligation (including guarantee
obligations) to pay principal, interest, charges, expenses, fees, attorney
costs, indemnities and other amounts payable by any such Credit Party under any
Permitted Other Indebtedness Document.

“Permitted Other Indebtedness Secured Parties” shall mean the holders from time
to time of secured Permitted Other Indebtedness Obligations (and any
representative on their behalf).

“Permitted Receivables Financing” shall mean any customary accounts receivable
financing facility (including customary back-to-back intercompany arrangements
in respect thereof) to the extent that (a) the maturity date is no earlier than
the Revolving Credit Maturity Date; (b) any collateral securing the obligations
of the obligors thereunder shall be pledged to the Secured Parties on a second
priority basis to secure the Obligations pursuant to intercreditor arrangement
reasonably acceptable to the Administrative Agent; (c) the remaining terms
applicable to such financing facility must be customary for financings of such
type and (d) (i) the proceeds of all Indebtedness incurred under such facility
must be applied to the prepayment of Term Loans pursuant to Section 5.2 or
(ii) the Revolving Credit Commitments are reduced by an amount equal to such
facility.

“Permitted Sale Leaseback” shall mean any Sale Leaseback consummated by the
Borrower or any of the Restricted Subsidiaries after the Original Closing Date,
provided that any such Sale Leaseback not between (a) a Credit Party and another
Credit Party or (b) a Restricted Subsidiary that is not a Credit Party to
another Restricted Subsidiary that is not a Credit Party is consummated for fair
value as determined at the time of consummation in good faith by (i) the
Borrower or such Restricted

 

-48-



--------------------------------------------------------------------------------

Subsidiary and, in the case of any Sale Leaseback (or series of related Sales
Leasebacks) the aggregate proceeds of which exceed $100,000,000, (ii) the board
of directors of the Borrower or such Restricted Subsidiary (which such
determination may take into account any retained interest or other Investment of
the Borrower or such Restricted Subsidiary in connection with, and any other
material economic terms of, such Sale Leaseback).

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any Governmental Authority.

“PIK Interest Amount” shall (i) mean the aggregate principal amount of all
increases in outstanding principal amount of PIK Notes and issuances of
additional “PIK Notes” (as defined in the Senior Notes Indenture) in connection
with an election by the Borrower to pay interest on the PIK Notes in kind and
(ii) the aggregate principal amount of all increases in outstanding principal
amount of Senior Interim PIK Loans in connection with an election by the
Borrower to pay interest on the Senior Interim PIK Loans in kind.

“Plan” shall mean any multiemployer or single-employer plan, as defined in
Section 4001 of ERISA and subject to Title IV of ERISA, that is or was within
any of the preceding six plan years maintained or contributed to by (or to which
there is or was an obligation to contribute or to make payments to) the Borrower
or an ERISA Affiliate.

“Platform” shall have the meaning provided in Section 13.17(b).

“Pledge Agreement” shall mean (a) the Pledge Agreement, entered into by the
Credit Parties party thereto and the Collateral Agent for the benefit of the
Secured Parties, substantially in the form of Exhibit E to the Original Credit
Agreement, on the Original Closing Date, and (b) any other pledge agreement with
respect to all of the Obligations delivered pursuant to Section 9.12, in each
case, as the same may be amended, supplemented or otherwise modified from time
to time.

“Post-Acquisition Period” shall mean, with respect to any Permitted Acquisition,
the period beginning on the date such Permitted Acquisition is consummated and
ending on the last day of the sixth full consecutive fiscal quarter immediately
following the date on which such Permitted Acquisition is consummated.

“Prepayment Event” shall mean any Asset Sale Prepayment Event, Debt Incurrence
Prepayment Event, Casualty Event or any Permitted Sale Leaseback.

“Prime Rate” shall mean the “prime rate” referred to in the definition of “ABR”.

“Pro Forma Adjustment” shall mean, for any Test Period that includes all or any
part of a fiscal quarter included in any Post-Acquisition Period, with respect
to the Acquired EBITDA of the applicable Acquired Entity or Business or
Converted Restricted Subsidiary or the Consolidated EBITDA of the Borrower, the
pro forma increase or decrease in such Acquired EBITDA or such Consolidated
EBITDA, as the case may be, projected by the Borrower in good faith as a result
of (a) actions taken during such Post-Acquisition Period for the purposes of
realizing reasonably identifiable and factually supportable cost savings or
(b) any additional costs incurred during such Post-Acquisition Period, in each
case in connection with the combination of the operations of such Acquired
Entity or Business or Converted Restricted Subsidiary with the operations of the
Borrower and the Restricted Subsidiaries; provided that (i) at the election of
the Borrower, such Pro Forma Adjustment shall not be required to be determined
for any Acquired Entity or Business or Converted Restricted Subsidiary to the
extent the aggregate consideration paid in connection with such acquisition was
less than $5,000,000 and (ii) so long

 

-49-



--------------------------------------------------------------------------------

as such actions are taken during such Post-Acquisition Period or such costs are
incurred during such Post-Acquisition Period, as applicable, it may be assumed,
for purposes of projecting such pro forma increase or decrease to such Acquired
EBITDA or such Consolidated EBITDA, as the case may be, that the applicable
amount of such cost savings will be realizable during the entirety of such Test
Period, or the applicable amount of such additional costs, as applicable, will
be incurred during the entirety of such Test Period; provided further that any
such pro forma increase or decrease to such Acquired EBITDA or such Consolidated
EBITDA, as the case may be, shall be without duplication for cost savings or
additional costs already included in such Acquired EBITDA or such Consolidated
EBITDA, as the case may be, for such Test Period.

“Pro Forma Adjustment Certificate” shall mean any certificate of an Authorized
Officer of the Borrower delivered pursuant to Section 9.1(h) or Section 9.1(d).

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” shall mean,
with respect to compliance with any test or covenant hereunder, that (A) to the
extent applicable, the Pro Forma Adjustment shall have been made and (B) all
Specified Transactions and the following transactions in connection therewith
shall be deemed to have occurred as of the first day of the applicable period of
measurement in such test or covenant: (a) income statement items (whether
positive or negative) attributable to the property or Person subject to such
Specified Transaction, (i) in the case of a sale, transfer or other disposition
of all or substantially all Stock in any Subsidiary of the Borrower or any
division, product line, or facility used for operations of the Borrower or any
of its Subsidiaries, shall be excluded, and (ii) in the case of a Permitted
Acquisition or Investment described in the definition of “Specified
Transaction”, shall be included, (b) any retirement of Indebtedness and (c) any
incurrence or assumption of Indebtedness by the Borrower or any of the
Restricted Subsidiaries in connection therewith (it being agreed that if such
Indebtedness has a floating or formula rate, such Indebtedness shall have an
implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate that is or would be in effect with
respect to such Indebtedness as at the relevant date of determination); provided
that, without limiting the application of the Pro Forma Adjustment pursuant to
(A) above (but without duplication thereof), the foregoing pro forma adjustments
may be applied to any such test or covenant solely to the extent that such
adjustments are consistent with the definition of Consolidated EBITDA and give
effect to events (including operating expense reductions) that are
(i) (x) directly attributable to such transaction, (y) expected to have a
continuing impact on the Borrower and the Restricted Subsidiaries and
(z) factually supportable or (ii) otherwise consistent with the definition of
Pro Forma Adjustment.

“Pro Forma Entity” shall have the meaning provided in the definition of the term
“Acquired EBITDA.”

“Qualified Equity Interest” shall mean any Stock or Stock Equivalent that does
not constitute a Disqualified Equity Interest.

“Real Estate” shall have the meaning provided in Section 9.1(f).

“Receivables Subsidiary” shall mean any Subsidiary established in connection
with a Permitted Receivables Financing that is not permitted by the terms of
such Permitted Receivables Financing to guarantee the Obligations.

“Refinanced Term Loans” shall have the meaning provided in Section 13.1.

“Refinancing Permitted Other Indebtedness” shall have the meaning provided in
Section 10.1(bb)(ii).

 

-50-



--------------------------------------------------------------------------------

“Register” shall have the meaning provided in Section 13.6(b)(iv).

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

“Reimbursement Date” shall have the meaning provided in Section 3.4(a).

“Reinvestment Period” shall mean 15 months following the date of receipt of Net
Cash Proceeds of an Asset Sale Prepayment Event, Casualty Event or Permitted
Sale Leaseback.

“Rejection Notice” shall have the meaning provided in Section 5.2(h).

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the directors, officers, employees, agents, trustees and
advisors of such Person and any Person that possesses, directly or indirectly,
the power to direct or cause the direction of the management or policies of such
Person, whether through the ability to exercise voting power, by contract or
otherwise.

“Repaid Tranche B-2 Loans” shall have the meaning provided in
Section 5.2(a)(i)(B).

“Repaid Tranche B-3 Loans” shall have the meaning provided in Section 5.1(b).

“Repayment Amount” shall mean the Initial Term Loan Repayment Amount, the
Delayed Draw Repayment Amount, the Euro Tranche Repayment Amount, the 2018
Dollar Term Loan Repayment Amount, the 2018 Euro Term Loan Repayment Amount, a
New Term Loan Repayment Amount with respect to any Series or an Extended Term
Loan Repayment Amount with respect to any Extension Series, as applicable.

“Repayment Date” shall mean a 2014 Term Loan Repayment Date, a 2018 Term Loan
Repayment Date, an Extended Repayment Date with respect to any Extension Series
of Extended Term Loans other than the 2018 Term Loans and a New Term Loan
Repayment Date.

“Replacement Term Loans” shall have the meaning provided in Section 13.1.

“Reportable Event” shall mean an event described in Section 4043 of ERISA and
the regulations thereunder, other than any event as to which the thirty day
notice period has been waived.

“Required 2018 Dollar Term Loan Lenders” shall mean, at any date, Non-Defaulting
Lenders having or holding a majority of the aggregate outstanding principal
amount of the 2018 Dollar Term Loans (excluding 2018 Dollar Term Loans held by
Defaulting Lenders) at such date.

“Required 2018 Euro Term Loan Lenders” shall mean, at any date, Non-Defaulting
Lenders having or holding a majority of the aggregate outstanding principal
amount of the 2018 Euro Term Loans (excluding 2018 Euro Term Loans held by
Defaulting Lenders) at such date.

 

-51-



--------------------------------------------------------------------------------

“Required Delayed Draw Term Loan Lenders” shall mean, at any date,
Non-Defaulting Lenders having or holding a majority of the sum of (a) the
Adjusted Total Delayed Draw Term Loan Commitment at such date and (b) the
aggregate outstanding principal amount of the Delayed Draw Term Loans (excluding
Delayed Draw Term Loans held by Defaulting Lenders) at such date.

“Required Euro Tranche B-1 Term Loan Lenders” shall mean, at any date,
Non-Defaulting Lenders having or holding a Dollar Equivalent of a majority of
the sum of (a) the Euro Tranche B-1 Term Loan Commitments at such date
(excluding Euro Tranche B-1 Term Loan Commitments held by Defaulting Lenders)
and (b) the aggregate outstanding principal amount of the Euro Tranche B-1 Term
Loans (excluding Euro Tranche B-1 Term Loans held by Defaulting Lenders) at such
date.

“Required Euro Tranche B-2 Term Loan Lenders” shall mean, at any date,
Non-Defaulting Lenders having or holding a majority of the sum of (a) the Euro
Tranche B-2 Term Loan Commitments at such date (excluding Euro Tranche B-2 Term
Loan Commitments held by Defaulting Lenders) and (b) the aggregate outstanding
principal amount of the Euro Tranche B-2 Term Loans (excluding Euro Tranche B-2
Term Loans held by Defaulting Lenders) at such date.

“Required Initial Term Loan Lenders” shall mean, at any date, Non-Defaulting
Lenders having or holding a majority of the sum of (a) the Adjusted Total
Initial Term Loan Commitment at such date and (b) the aggregate outstanding
principal amount of the Initial Term Loans (excluding Initial Term Loans held by
Defaulting Lenders) at such date.

“Required Initial Tranche B-1 Term Loan Lenders” shall mean, at any date,
Non-Defaulting Lenders having or holding a majority of the sum of (a) the
Initial Tranche B-1 Term Loan Commitments at such date (excluding Initial
Tranche B-1 Term Loan Commitments held by Defaulting Lenders) and (b) the
aggregate outstanding principal amount of the Initial Tranche B-1 Term Loans
(excluding Initial Tranche B-1 Term Loans held by Defaulting Lenders) at such
date.

“Required Initial Tranche B-2 Term Loan Lenders” shall mean, at any date,
Non-Defaulting Lenders having or holding a majority of the sum of (a) the
Initial Tranche B-2 Term Loan Commitments at such date (excluding Initial
Tranche B-2 Term Loan Commitments held by Defaulting Lenders) and (b) the
aggregate outstanding principal amount of the Initial Tranche B-2 Term Loans
(excluding Initial Tranche B-2 Term Loans held by Defaulting Lenders) at such
date.

“Required Initial Tranche B-3 Term Loan Lenders” shall mean, at any date,
Non-Defaulting Lenders having or holding a majority of the sum of (a) the
Initial Tranche B-3 Term Loan Commitments at such date (excluding Initial
Tranche B-3 Term Loan Commitments held by Defaulting Lenders) and (b) the
aggregate outstanding principal amount of the Initial Tranche B-3 Term Loans
(excluding Initial Tranche B-3 Term Loans held by Defaulting Lenders) at such
date.

“Required Tranche B-1 Term Loan Lenders” shall mean, at any date, Non-Defaulting
Lenders having or holding a majority of the sum of (a) the Tranche B-1 Term Loan
Commitments at such date (excluding Tranche B-1 Term Loan Commitments held by
Defaulting Lenders) and (b) the aggregate outstanding principal amount of the
Tranche B-1 Term Loans (excluding Tranche B-1 Term Loans held by Defaulting
Lenders) at such date.

“Required Tranche B-2 Term Loan Lenders” shall mean, at any date, Non-Defaulting
Lenders having or holding a majority of the sum of (a) the Tranche B-2 Term Loan
Commitments at such date (excluding Tranche B-2 Term Loan Commitments held by
Defaulting Lenders) and (b) the aggregate

 

-52-



--------------------------------------------------------------------------------

outstanding principal amount of the Tranche B-2 Term Loans (excluding Tranche
B-2 Term Loans held by Defaulting Lenders) at such date.

“Required Lenders” shall mean, at any date, (a) Non-Defaulting Lenders having or
holding a majority of the Dollar Equivalent of the sum of (i) the Adjusted Total
Revolving Credit Commitment at such date, (ii) the Adjusted Total Term Loan
Commitment at such date and (iii) the outstanding principal amount of the Term
Loans (excluding Term Loans held by Defaulting Lenders) at such date or (b) if
the Total Revolving Credit Commitment and the Total Term Loan Commitment have
been terminated or for the purposes of acceleration pursuant to Section 11,
Non-Defaulting Lenders having or holding a majority of the Dollar Equivalent of
the outstanding principal amount of the Loans and Letter of Credit Exposure
(excluding the Loans and Letter of Credit Exposure of Defaulting Lenders) in the
aggregate at such date.

“Required Revolving Credit Lenders” shall mean, at any date, Non-Defaulting
Lenders holding a majority of the Adjusted Total Revolving Credit Commitment at
such date (or, if the Total Revolving Credit Commitment has been terminated at
such time, a majority of the Revolving Credit Exposure (excluding Revolving
Credit Exposure of Defaulting Lenders) at such time).

“Requirement of Law” shall mean, as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or assets or to which such
Person or any of its property or assets is subject.

“Restricted Foreign Subsidiary” shall mean a Foreign Subsidiary that is a
Restricted Subsidiary.

“Restricted Subsidiary” shall mean any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“Retained Declined Proceeds” shall have the meaning provided in Section 5.2(h).

“Revaluation Date” shall mean (a) with respect to any Revolving Credit Loan or
Swingline Loan, each of the following: (i) each date of a Borrowing of a
Revolving Credit Loan or Swingline Loan, (ii) each date of a continuation of a
Revolving Credit Loan pursuant to Section 2.6, and (iii) such additional dates
as the Administrative Agent shall determine or the Required Revolving Credit
Lenders or Swingline Lender shall require; and (b) with respect to any Letter of
Credit, each of the following: (i) each date of issuance of any such Letter of
Credit, (ii) each date of an amendment of any such Letter of Credit having the
effect of increasing the amount thereof, (iii) each date of any payment by the
applicable Letter of Credit Issuer under any Letter of Credit, and (iv) such
additional dates as the Administrative Agent or the Letter of Credit Issuer
shall determine or the Required Revolving Credit Lenders shall require.

“Revolving Credit Commitment” shall mean, (a) with respect to each Lender that
is a Lender onprior to the date hereof, the amount set forth opposite such
Lender’s name on Schedule 1.1(c)-1 as such Lender’s2011 Extension Effective
Date, the “Revolving Credit Commitment” and (bas defined in the Credit Agreement
as in effect at any time prior to such date, (b) with respect to each Lender
that is a Lender on and after the 2011 Extension Effective Date, the sum of such
Lender’s 2013 Revolving Credit Commitments and 2016 Revolving Credit Commitments
and (c) in the case of any Lender that becomes a Lender after the date
hereof2011 Extension Effective Date, the amount specified as such Lender’s
“Revolving Credit Commitment” in the Assignment and Acceptance pursuant to which
such Lender

 

-53-



--------------------------------------------------------------------------------

assumed a portion of the Total Revolving Credit Commitment, in each case of the
same may be changed from time to time pursuant to terms hereof. The aggregate
amount of the Revolving Credit CommitmentCommitments as of the Original
Closing2011 Extension Effective Date is $2,000,000,000.1,748,942,465.75.

“Revolving Credit Commitment Percentage” shall mean at any time, for each
Lender, the percentage obtained by dividing (a) such Lender’s Revolving Credit
Commitment at such time by (b) the amount of the Total Revolving Credit
Commitment at such time, provided that at any time when the Total Revolving
Credit Commitment shall have been terminated, each Lender’sthe 2013 Revolving
Credit Commitment Percentage shall be the percentage obtained by dividing
(a) such Lender’s Revolving Credit Exposure at such time by (b) the Revolving
Credit Exposure of all Lenders at such timeand/or the 2016 Revolving Credit
Commitment Percentage, as the case may be.

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of (a) the aggregate Dollar Equivalent amount of the principal amount of
the 2013 Revolving Credit Loans of such Lender then outstanding, (b) such
Lender’s Letter of CreditExposure at such time and (c) such Lender’sand/or the
2016 Revolving Credit Commitment Percentage of the aggregate principal amount of
all outstanding Swingline Loans at such timeExposure, as the case may be.

“Revolving Credit Extension Request” shall have the meaning provided in
Section 2.14(f)(ii).

“Revolving Credit Facility” shall mean the 2013 Revolving Credit Facility
consisting ofand/or the 2016 Revolving Credit Commitments and the extensions of
credit thereunderFacility, as the case may be.

“Revolving Final Date” shall mean, with respect to the 2013 Revolving Credit
Commitments, the 2013 Revolving Final Date and with respect to the 2016
Revolving Credit Commitments, the 2016 Revolving Final Date.

“Revolving Credit Lender” shall mean, at any time, any Lender that has a
Revolving Credit Commitment or Extended Revolving Credit Commitment at such
time.

“Revolving Credit Loans” shall have the meaning provided in Section 2.1(b).

“Revolving Credit Maturity Date” shall mean September 24, 2013, or, if such date
is not a Business Day, the next preceding Business Day.

“Revolving Credit Termination Date” shall mean the date on which the Revolving
Credit Commitments shall have terminated, no Revolving Credit Loans shall be
outstanding and the Letters of Credit Outstanding shall have been reduced to
zero or Cash Collateralized.

“S&P” shall mean Standard & Poor’s Ratings Services or any successor by merger
or consolidation to its business.

“Sale Leaseback” shall mean any transaction or series of related transactions
pursuant to which the Borrower or any of the Restricted Subsidiaries (a) sells,
transfers or otherwise disposes of any property, real or personal, whether now
owned or hereafter acquired, and (b) as part of such transaction, thereafter
rents or leases such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold,
transferred or disposed.

 

-54-



--------------------------------------------------------------------------------

“Scheduled Dispositions” shall have the meaning provided in Section 10.4(k).

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Second Lien Intercreditor Agreement” shall mean an Intercreditor Agreement
substantially in the form of Exhibit M among the Administrative Agent, the
Collateral Agent and the representatives for purposes thereof for any other
Permitted Other Indebtedness Secured Parties that are holders of Permitted Other
Indebtedness Obligations having a Lien on the Collateral ranking junior to the
Lien securing the Obligations, with such changes thereto as may be reasonably
acceptable to the Administrative Agent; provided that such changes are not
materially adverse to the Lenders.

“Section 2.14 Additional Amendment” shall have the meaning provided in
Section 2.14(f)(iv).

“Section 9.1 Financials” shall mean the financial statements delivered, or
required to be delivered, pursuant to Section 9.1(a) or (b) together with the
accompanying officer’s certificate delivered, or required to be delivered,
pursuant to Section 9.1(d).

“Secured Cash Management Agreement” shall mean any Cash Management Agreement
that is entered into by and between the Borrower or any of its Subsidiaries and
any Cash Management Bank.

“Secured Hedge Agreement” shall mean any Hedge Agreement that is entered into by
and between the Borrower or any Restricted Subsidiary and any Hedge Bank;
provided that in the case of a Hedge Bank that is considered a Hedge Bank solely
as a result of the operation of clause (b) of the definition thereof, the only
Hedge Agreements with such Hedge Bank that shall be considered Secured Hedge
Agreements are those set forth on Schedule 1.1(i) to the Original Credit
Agreement except as such Hedge Bank may otherwise be considered a Hedge Bank
after the Original Closing Date in accordance with clause (a) of the definition
thereof.

“Secured Parties” shall mean the Administrative Agent, the Collateral Agent, the
Letter of Credit Issuer and each Lender, in each case with respect to the Credit
Facilities, each Existing Secured Letter of Credit Issuer that is an issuer of
any Existing Secured Letter of Credit, each Hedge Bank that is party to any
Secured Hedge Agreement with the Borrower or any Domestic Subsidiary, each Cash
Management Bank that is party to a Secured Cash Management Agreement with the
Borrower or any Domestic Subsidiary and each sub-agent pursuant to Section 12
appointed by the Administrative Agent with respect to matters relating to the
Credit Facilities or the Collateral Agent with respect to matters relating to
any Security Document.

“Securitization” shall mean a public or private offering by a Lender or any of
its Affiliates or their respective successors and assigns of securities or notes
which represent an interest in, or which are collateralized, in whole or in
part, by the Loans and the Lender’s rights under the Credit Documents.

“Security Agreement” shall mean the Security Agreement entered into by the
Borrower, the other grantors party thereto and the Collateral Agent for the
benefit of the Secured Parties, substantially in the form of Exhibit F to the
Original Credit Agreement, as the same may be amended, supplemented or otherwise
modified from time to time.

“Security Documents” shall mean, collectively, (a) the Guarantee, (b) the Pledge
Agreement, (c) the Security Agreement, (d) the Mortgages, (e) the First Lien
Intercreditor Agreement, (f)

 

-55-



--------------------------------------------------------------------------------

if executed, the Second Lien Intercreditor Agreement and (g) each other security
agreement or other instrument or document executed and delivered pursuant to
Section 9.11, 9.12 or 9.14 or pursuant to any other such Security Documents to
secure all of the Obligations.

“Senior Interim Loan Agreement” shall have the meaning provided in the recitals
to this Agreement.

“Senior Interim Loans” shall have the meaning provided in the recitals to this
Agreement and shall include term loans outstanding under the Senior Interim Loan
Agreement after conversion thereof.

“Senior Interim PIK Loans” shall have the meaning provided in the recitals to
this Agreement and shall include term loans outstanding under the Senior Interim
Loan Agreement after conversion thereof.

“Senior Notes” shall mean (a) senior notes and/or senior PIK notes (the “PIK
Notes”) with a stated maturity no earlier than seven and one-half years after
the Original Closing Date to be issued in connection with the refinancing or
exchange of the Senior Interim Loans in sales pursuant to Rule 144A and
Regulation S under the Securities Act of 1933, as amended, under the Senior
Notes Indenture or Senior Interim Loan Agreement, as applicable, in each case
together with interest, fees and all other amounts payable in connection
therewith, generating aggregate gross proceeds of up to $6,500,000,000 plus the
aggregate amount of fees, underwriting discounts, premiums and other costs and
expenses incurred in connection with such refinancing (less the amount of any
Senior Interim Loans and Senior Interim PIK Loans that remain outstanding after
the issuance of the Senior Notes), and (b) any modification, replacement,
refinancing, refunding, renewal or extension thereof that constitutes Permitted
Additional Debt.

“Senior Notes Indenture” shall mean the Indenture to be entered into in
connection with the refinancing or exchange of the Senior Interim Loans, among
the Borrower, the guarantors party thereto and a trustee, pursuant to which the
Senior Notes shall be issued, as the same may be amended, supplemented or
otherwise modified from time to time in accordance therewith.

“Senior Secured Leverage Test” shall mean, as of any date of determination, with
respect to the last day of the most recently ended Test Period, the Consolidated
Senior Secured Debt to Consolidated EBITDA Ratio shall be no greater than 5.5 to
1.0.

“Senior Subordinated Interim Loan Agreement” shall have the meaning provided in
the recitals to this Agreement.

“Senior Subordinated Interim Loans” shall have the meaning provided in the
recitals to this Agreement and shall include term loans outstanding under the
Senior Subordinated Interim Loan Agreement after conversion thereof.

“Senior Subordinated Notes” shall mean (a) senior subordinated notes with a
stated maturity no earlier than seven and one-half years after the Original
Closing Date to be issued in connection with the refinancing or exchange of the
Senior Subordinated Interim Loans in a sale pursuant to Rule 144A and Regulation
S under the Securities Act of 1933, as amended, under the Senior Subordinated
Notes Indenture or Senior Subordinated Interim Loan Agreement, as applicable,
together with interest, fees and all other amounts payable in connection
therewith, generating aggregate gross proceeds of up to $2,500,000,000 plus the
aggregate amount of fees, underwriting discounts, premiums and other costs and
expenses incurred in connection with such refinancing (less the amount of any
Senior

 

-56-



--------------------------------------------------------------------------------

Subordinated Interim Loans that remain outstanding after the issuance of the
Senior Subordinated Notes), and (b) any modification, replacement, refinancing,
refunding, renewal or extension thereof that constitutes Permitted Additional
Debt.

“Senior Subordinated Notes Indenture” shall mean the Indenture to be entered
into in connection with the refinancing or exchange of the Senior Subordinated
Interim Loans, among the Borrower, the guarantors party thereto and a trustee,
pursuant to which the Senior Subordinated Notes shall be issued, as the same may
be amended, supplemented or otherwise modified from time to time in accordance
therewith.

“Series” shall have the meaning provided in Section 2.14(a).

“Settlement” shall mean the transfer of cash or other property with respect to
any credit or debit card charge, check or other instrument, electronic funds
transfer, or other type of paper-based or electronic payment, transfer, or
charge transaction for which a Person acts as a processor, remitter, funds
recipient or funds transmitter in the ordinary course of its business.

“Settlement Asset” shall mean any cash, receivable or other property, including
a Settlement Receivable, due or conveyed to a Person in consideration for a
Settlement made or arranged, or to be made or arranged, by such Person or an
Affiliate of such Person.

“Settlement Indebtedness” shall mean any payment or reimbursement obligation in
respect of a Settlement Payment.

“Settlement Lien” shall mean any Lien relating to any Settlement or Settlement
Indebtedness (and may include, for the avoidance of doubt, the grant of a Lien
in or other assignment of a Settlement Asset in consideration of a Settlement
Payment, Liens securing intraday and overnight overdraft and automated clearing
house exposure, and similar Liens).

“Settlement Payment” shall mean the transfer, or contractual undertaking
(including by automated clearing house transaction) to effect a transfer, of
cash or other property to effect a Settlement.

“Settlement Receivable” shall mean any general intangible, payment intangible,
or instrument representing or reflecting an obligation to make payments to or
for the benefit of a Person in consideration for a Settlement made or arranged,
or to be made or arranged, by such Person.

“Sold Entity or Business” shall have the meaning provided in the definition of
the term “Consolidated EBITDA.”

“Solvent” shall mean, with respect to any Person, that as of the Original
Closing Date, (a) (i) the sum of such Person’s debt (including contingent
liabilities) does not exceed the present fair saleable value of such Person’s
present assets; (ii) such Person’s capital is not unreasonably small in relation
to its business as contemplated on the Original Closing Date; and (iii) such
Person has not incurred and does not intend to incur, or believe that it will
incur, debts including current obligations beyond its ability to pay such debts
as they become due (whether at maturity or otherwise); and (b) such Person is
“solvent” within the meaning given that term and similar terms under applicable
laws relating to fraudulent transfers and conveyances. For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability (irrespective of whether such contingent liabilities
meet the criteria for accrual under Statement of Financial Accounting Standard
No. 5).

 

-57-



--------------------------------------------------------------------------------

“Specified Existing Revolving Credit Commitment” shall have the meaning provided
in Section 2.14(f)(ii).

“Specified Subsidiary” shall mean, at any date of determination (a) any Material
Subsidiary or (b) any Unrestricted Subsidiary (i) whose total assets at the last
day of the Test Period ending on the last day of the most recent fiscal period
for which Section 9.1 Financials have been delivered were equal to or greater
than 10% of the Consolidated Total Assets of the Borrower and the Subsidiaries
at such date, or (ii) whose revenues during such Test Period were equal to or
greater than 10% of the consolidated revenues of the Borrower and the
Subsidiaries for such period, in each case determined in accordance with GAAP,
and (c) each other Unrestricted Subsidiary that is the subject of an Event of
Default under Section 11.5 and that, when such Subsidiary’s total assets or
revenues are aggregated with the total assets or revenues, as applicable, of
each other Subsidiary that is the subject of an Event of Default under
Section 11.5 would constitute a Specified Subsidiary under clause (b) above.

“Specified Transaction” shall mean, with respect to any period, any Investment,
any Disposition of assets, incurrence or repayment of Indebtedness, Dividend,
Subsidiary designation, New Term Loan, New Revolving Credit Commitment or other
event that by the terms of this Agreement requires “Pro Forma Compliance” with a
test or covenant hereunder or requires such test or covenant to be calculated on
a “Pro Forma Basis”.

“Sponsor” shall mean any of KKR and its Affiliates but excluding portfolio
companies of any of the foregoing.

“Spot Rate” for a currency shall mean the rate determined by the Administrative
Agent to be the rate quoted by the Administrative Agent as the spot rate for the
purchase by the Administrative Agent of such currency with another currency
through its principal foreign exchange trading office at approximately 11:00
a.m. on the date two Business Days prior to the date as of which the foreign
exchange computation is made; provided that the Administrative Agent may obtain
such spot rate from another financial institution designated by the
Administrative Agent if it does not have as of the date of determination a spot
buying rate for any such currency.

“SPV” shall have the meaning provided in Section 13.6(g).

“Stated Amount” of any Letter of Credit shall mean the Dollar Equivalent of the
maximum amount from time to time available to be drawn thereunder, determined
without regard to whether any conditions to drawing could then be met; provided,
however, that with respect to any Letter of Credit that by its terms or the
terms of any Issuer Document provides for one or more automatic increases in the
stated amount thereof, the Stated Amount shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.

“Status” shall mean, as to the Borrower as of any date, the existence of Level I
Status, Level II Status or Level III Status, as the case may be, on such date.
Changes in Status resulting from changes in the Consolidated Total Debt to
Consolidated EBITDA Ratio shall become effective as of the first day following
each date that (a) Section 9.1 Financials for the first full fiscal quarter
ended after the Original Closing Date are delivered to the Administrative Agent
under Section 9.1 and (b) an officer’s certificate is delivered by the Borrower
to the Administrative Agent setting forth, with respect to such Section 9.1
Financials, the then-applicable Status, and shall remain in effect until the
next change to be effected pursuant to this definition, provided that each
determination of the Consolidated Total Debt to Consolidated EBITDA Ratio
pursuant to this definition shall be made as of the end of the Test Period
ending at the end of the fiscal period covered by the relevant Section 9.1
Financials.

 

-58-



--------------------------------------------------------------------------------

“Stock” shall mean shares of capital stock or shares in the capital, as the case
may be (whether denominated as common stock or preferred stock or ordinary
shares or preferred shares, as the case may be), beneficial, partnership or
membership interests, participations or other equivalents (regardless of how
designated) of or in a corporation, partnership, limited liability company or
equivalent entity, whether voting or non-voting.

“Stock Equivalents” shall mean all securities convertible into or exchangeable
for Stock and all warrants, options or other rights to purchase or subscribe for
any Stock, whether or not presently convertible, exchangeable or exercisable.

“Subordinated Indebtedness” shall mean Indebtedness of the Borrower or any
Guarantor that is by its terms subordinated in right of payment to the
obligations of the Borrower and such Guarantor, as applicable, under this
Agreement.

“Subsidiary” of any Person shall mean and include (a) any corporation more than
50% of whose Stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time Stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries, (b) any limited liability company, partnership,
association, joint venture or other entity of which such Person directly or
indirectly through Subsidiaries has more than a 50% equity interest at the time.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Borrower.

“Successor Borrower” shall have the meaning provided in Section 10.3(a).

“Swingline Commitment” shall mean $250,000,000.

“Swingline Lender” shall mean Credit Suisse, in its capacity as lender of
Swingline Loans hereunder, or any replacement or successor thereto.

“Swingline Loans” shall have the meaning provided in Section 2.1(c).

“Swingline Maturity Date” shall mean, with respect to any Swingline Loan, the
date that is five Business Days prior to the 2016 Revolving Credit Maturity
Date.

“Syndication Agent” shall mean Citibank, N.A., together with its Affiliates, as
syndication agent for the Lenders under this Agreement and the other Credit
Documents.

“TARGET Day” shall mean any day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer (TARGET) payment system (or, if such payment
system ceases to be operative, such other payment system (if any) determined by
the Administrative Agent to be a suitable replacement) is open for the
settlement of payments in Euro.

“Taxes” shall mean any and all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings or other similar charges imposed by any
Governmental Authority whether computed on a separate, consolidated, unitary,
combined or other basis and any interest, fines, penalties or additions to tax
with respect to the foregoing.

 

-59-



--------------------------------------------------------------------------------

“Term Loan Commitment” shall mean, with respect to each Lender, such Lender’s
Initial Term Loan Commitment, Delayed Draw Term Loan Commitment, Euro Tranche
Term Loan Commitment and, if applicable, New Term Loan Commitment with respect
to any Series.

“Term Loan Extension Request” shall have the meaning provided in Section 2.14
(f)(i).

“Term Loans” shall mean the Initial Term Loans, the Delayed Draw Term Loans, the
Euro Tranche Term Loans, any New Term Loans and any Extended Term Loans
(including, without limitation, the 2018 Term Loans), collectively.

“Test Period” shall mean, for any determination under this Agreement, the four
consecutive fiscal quarters of the Borrower then last ended.

“Total 2013 Revolving Credit Commitment” shall mean, on any date, the sum of the
2013 Revolving Credit Commitments on such date of all 2013 Revolving Credit
Lenders.

“Total 2016 Revolving Credit Commitment” shall mean, on any date, the sum of the
2016 Revolving Credit Commitments on such date of all 2016 Revolving Credit
Lenders.

“Total Credit Exposure” shall mean, at any date, the sum, without duplication,
of (a) the Total Revolving Credit Commitment at such date (or, if the Total
Revolving Credit Commitment shall have terminated on such date, the aggregate
Revolving Credit Exposure of all Lenders at such date), (b) the Total Term Loan
Commitment at such date and (c) without duplication of clause (b), the Dollar
Equivalent of the aggregate outstanding principal amount of all Term Loans at
such date.

“Total Delayed Draw Term Loan Commitment” shall mean the sum of the Delayed Draw
Term Loan Commitments of all Lenders.

“Total Euro Tranche B-1 Term Loan Commitment” shall mean the sum of the Euro
Tranche Term Loan Commitments of all Lenders.

“Total Euro Tranche B-2 Term Loan Commitment” shall mean the sum of the Euro
Tranche Term Loan Commitments of all Lenders.

“Total Initial Term Loan Commitment” shall mean the sum of the Initial Term Loan
Commitments of all Lenders.

“Total Revolving Credit Commitment” shall mean the sum of the Revolving Credit
Commitments of all the Lenders.

“Total Term Loan Commitment” shall mean the sum of the Initial Term Loan
Commitments, the Delayed Draw Term Loan Commitments, the Euro Tranche Term Loan
Commitments and the New Term Loan Commitments, if applicable, of all the
Lenders.

“Tranche B-1 Term Loan Commitment” shall mean the sum of the Initial Tranche B-1
Term Loan Commitments and the Euro Tranche B-1 Term Loan Commitments of all the
Lenders.

“Tranche B-1 Term Loan Lender” shall mean a Lender with a Tranche B-1 Term Loan
Commitment or an outstanding Tranche B-1 Term Loan.

 

-60-



--------------------------------------------------------------------------------

“Tranche B-1 Term Loans” shall mean any Initial Tranche B-1 Term Loan or Euro
Tranche B-1 Term Loan.

“Tranche B-2 Term Loan Commitment” shall mean the sum of the Initial Tranche B-2
Term Loan Commitments and the Euro Tranche B-2 Term Loan Commitments of all the
Lenders.

“Tranche B-2 Term Loan Lender” shall mean a Lender with a Tranche B-2 Term Loan
Commitment or an outstanding Tranche B-2 Term Loan.

“Tranche B-2 Term Loans” shall mean any Initial Tranche B-2 Term Loan or Euro
Tranche B-2 Term Loan.

“Transaction Expenses” shall mean any fees or expenses incurred or paid by the
Borrower or any of its Subsidiaries in connection with the Transactions, this
Agreement and the other Credit Documents and the transactions contemplated
hereby and thereby.

“Transactions” shall mean, collectively, the transactions contemplated by this
Agreement, the Senior Interim Loan Agreement, the Senior Subordinated Interim
Loan Agreement, the Merger and the Equity Investments and any repayment,
repurchase, prepayment or defeasance of Indebtedness of the Borrower or any of
its Subsidiaries in connection therewith.

“Transferee” shall have the meaning provided in Section 13.6(e).

“Treasury Rate” shall mean at any date, the yield to maturity as of such date of
United States Treasury securities with a constant maturity (as compiled and
published in the most recent Federal Reserve Statistical Release H.15 (519) that
has become publicly available at least two Business Days prior to such date (or,
if such Statistical Release is no longer published, any publicly available
source of similar market data)) most nearly equal to the period from such date
to the date which is 3.25 years following the Original Closing Date; provided,
however, that if the period from such date to the date which is 3.25 years
following the Original Closing Date is less than one year, the weekly average
yield on actually traded United States Treasury securities adjusted to a
constant maturity of one year will be used.

“Trigger Date” shall mean the day following the date on which Section 9.1
Financials are delivered to the Administrative Agent for the fiscal year ending
on December 31, 2007.

“Type” shall mean (a) as to any Term Loan, its nature as an ABR Loan or a LIBOR
Term Loan and (b) as to any Revolving Credit Loan, its nature as an ABR Loan or
a LIBOR Revolving Credit Loan.

“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the Accumulated Benefit Obligation (as defined under Statement of Financial
Accounting Standards No. 87 (“SFAS 87”) under the Plan as of the close of its
most recent plan year, determined in accordance with SFAS 87 as in effect on the
Original Closing Date, exceeds the fair market value of the assets allocable
thereto.

“Unpaid Drawing” shall have the meaning provided in Section 3.4(a).

“Unrestricted Subsidiary” shall mean (a) any Subsidiary of the Borrower that is
formed or acquired after the Original Closing Date, provided that at such time
(or promptly thereafter) the Borrower designates such Subsidiary an Unrestricted
Subsidiary in a written notice to the Administrative Agent, (b) any Restricted
Subsidiary subsequently designated as an Unrestricted Subsidiary by the

 

-61-



--------------------------------------------------------------------------------

Borrower in a written notice to the Administrative Agent; provided that in the
case of (a) and (b), (x) such designation shall be deemed to be an Investment
(or reduction in an outstanding Investment, in the case of a designation of an
Unrestricted Subsidiary as a Restricted Subsidiary), on the date of such
designation in an amount equal to the sum of (i) the Borrower’s direct or
indirect equity ownership percentage of the net worth of such designated
Restricted Subsidiary immediately prior to such designation (such net worth to
be calculated without regard to any guarantee provided by such designated
Restricted Subsidiary) and (ii) without duplication, the aggregate principal
amount of any Indebtedness owed by such designated Restricted Subsidiary to the
Borrower or any other Restricted Subsidiary immediately prior to such
designation, all calculated, except as set forth in the parenthetical to clause
(i), on a consolidated basis in accordance with GAAP and (y) no Default or Event
of Default would result from such designation after giving Pro Forma Effect
thereto and the Borrower shall be in compliance with the covenant set forth in
Section 10.10 determined on a Pro Forma Basis both before and after giving
effect to such designation and (c) each Subsidiary of an Unrestricted
Subsidiary. The Borrower may, by written notice to the Administrative Agent,
redesignate any Unrestricted Subsidiary as a Restricted Subsidiary, and
thereafter, such Subsidiary shall no longer constitute an Unrestricted
Subsidiary, but only if no Default or Event of Default would result from such
re-designation. On or promptly after the date of its formation, acquisition,
designation or re-designation, as applicable, each Unrestricted Subsidiary
(other than an Unrestricted Subsidiary that is a Foreign Subsidiary) shall have
entered into a tax sharing agreement containing terms that, in the reasonable
judgment of the Administrative Agent, provide for an appropriate allocation of
tax liabilities and benefits.

“U.S.” and “United States” shall mean the United States of America.

“U.S. Lender” shall have the meaning provided in Section 5.4(j).

“Voting Stock” shall mean, with respect to any Person, such Person’s Stock or
Stock Equivalents having the right to vote for the election of directors of such
Person under ordinary circumstances.

1.2. Other Interpretive Provisions.

With reference to this Agreement and each other Credit Document, unless
otherwise specified herein or in such other Credit Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) The words “herein”, “hereto”, “hereof’ and “hereunder” and words of similar
import when used in any Credit Document shall refer to such Credit Document as a
whole and not to any particular provision thereof.

(c) Article, Section, Exhibit and Schedule references are to the Credit Document
in which such reference appears.

(d) The term “including” is by way of example and not limitation.

(e) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

 

-62-



--------------------------------------------------------------------------------

(f) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.

(g) Section headings herein and in the other Credit Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Credit Document.

1.3. Accounting Terms.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP.

(b) Notwithstanding anything to the contrary herein, for purposes of determining
compliance with any test or covenant contained in this Agreement with respect to
any period during which any Specified Transaction occurs, the Consolidated Total
Debt to Consolidated EBITDA Ratio, the Consolidated Senior Secured Debt to
Consolidated EBITDA Ratio and the Senior Secured Leverage Test shall each be
calculated with respect to such period and such Specified Transaction on a Pro
Forma Basis.

1.4. Rounding.

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement (or required to be satisfied in order for a specific action to be
permitted under this Agreement) shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.5. References to Agreements, Laws, Etc.

Unless otherwise expressly provided herein, (a) references to organizational
documents, agreements (including the Credit Documents) and other Contractual
Requirements shall be deemed to include all subsequent amendments, restatements,
amendment and restatements, extensions, supplements and other modifications
thereto, but only to the extent that such amendments, restatements, amendment
and restatements, extensions, supplements and other modifications are permitted
by any Credit Document; and (b) references to any Requirement of Law shall
include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Requirement of Law.

1.6. Exchange Rates.

For purposes of determining compliance under Sections 10.4, 10.5 and 10.6 with
respect to any amount in a currency other than Dollars (other than with respect
to (a) any amount derived from the financial statements of Holdings, the
Borrower or its Subsidiaries or (b) any Indebtedness denominated in a currency
other than Dollars), such amount shall be deemed to equal the Dollar Equivalent
thereof based on the average Spot Rate for such currency for the most recent
twelve-month period immediately prior to the date of determination determined in
a manner consistent with that used in calculating Consolidated EBITDA for the
related period. For purposes of determining compliance with Sections 10.1, 10.2
and 10.5, with respect to any amount of Indebtedness denominated in a currency
other

 

-63-



--------------------------------------------------------------------------------

than Dollars, compliance will be determined at the time of incurrence or
advancing thereof using the Dollar Equivalent thereof at the Spot Rate in effect
at the time of such incurrence or advancement.

SECTION 2. Amount and Terms of Credit

2.1 Commitments.

(a) Subject to and upon the terms and conditions herein set forth,

(i) each Lender having an Initial Tranche B-1 Term Loan Commitment made a loan
or loans (each an “Initial Tranche B-1 Term Loan”) on the Original Closing Date
to the Borrower in Dollars, which Initial Tranche B-1 Term Loans did not exceed
for any such Lender the Initial Tranche B-1 Term Loan Commitment of such Lender
and in the aggregate equaled (after giving effect to this amendment and
restatement) $4,438,222,222.22;

(ii) each Lender having an Initial Tranche B-2 Term Loan Commitment made a loan
or loans (each an “Initial Tranche B-2 Term Loan”) on the Original Closing Date
to the Borrower in Dollars, which Initial Tranche B-2 Term Loans did not exceed
for any such Lender the Initial Tranche B-2 Term Loan Commitment of such Lender
and in the aggregate equaled (after giving effect to this amendment and
restatement) $4,336,777,777.78;

(iii) each Lender having an Initial Tranche B-3 Term Loan Commitment made a loan
or loans (each an “Initial Tranche B-3 Term Loan”) on the Original Closing Date
to the Borrower in Dollars, which Initial Tranche B-3 Term Loans did not exceed
for any such Lender the Initial Tranche B-3 Term Loan Commitment of such Lender
and in the aggregate equaled $3,000,000,000;

(iv) each Lender having a Delayed Draw Term Loan Commitment severally agrees to
make a loan or loans (each a “Delayed Draw Term Loan”) at any time and from time
to time prior to the Delayed Draw Term Loan Commitment Termination Date to
Borrower in Dollars, which Delayed Draw Term Loans shall not exceed for any such
Lender the Delayed Draw Term Loan Commitment of such Lender and in the aggregate
did not exceed $225,000,000; and

(v) each Lender having an Euro Tranche Term Loan Commitment made a loan or loans
(each a “Euro Tranche Term Loan”) on the Original Closing Date to the Borrower
in Euro, which Euro Tranche Term Loan did not exceed for any such Lender the
Euro Tranche Term Loan Commitment of such Lender and in the aggregate did not
exceed €709,219,858.16.

On the Amendment Effective Date and effective as of the Original Closing Date:

(A) the Borrower and the Lenders shall effecteffected a reallocation of Initial
Tranche B-1 Term Loan Commitments and Initial Tranche B-2 Term Loan Commitments
such that

(I) the Initial Tranche B-1 Term Loan Commitments shall be amended to be the
respective amounts set forth opposite each Lender’s name on Schedule 1.1(c)
hereto; and

(II) the Initial Tranche B-2 Term Loan Commitments shall be amended to be the
respective amounts set forth opposite each Lender’s name on Schedule 1.1(c)
hereto; and

 

-64-



--------------------------------------------------------------------------------

(B) the Euro Tranche Term Loan Commitments shall bewere amended to be subdivided
into Euro Tranche B-1 Term Loan Commitments (which loans thereunder are herein
referred to as the “Euro Tranche B-1 Term Loans”) and Euro Tranche B-2 Term Loan
Commitments (which loans thereunder are herein referred to as the “Euro Tranche
B-2 Term Loans”), in each case, in the respective amounts set forth opposite
each Lender’s name on Schedule 1.1(c) hereto.

On the 2011 Extension Effective Date, in accordance with, and upon the terms and
conditions set forth in, the 2011 Extension Amendment, (a) the 2014 Term Loans
of each 2018 Term Lender outstanding on such date shall be continued hereunder
and reclassified as 2018 Dollar Term Loans (in the case of 2014 Term Loans that
are Initial Tranche B-1 Term Loans, Initial Tranche B-2 Term Loans, Initial
Tranche B-3 Term Loans or Delayed Draw Term Loans) or as 2018 Euro Term Loans
(in the case of 2014 Term Loans that are Euro Tranche B-1 Term Loans or Euro
Tranche B-2 Term Loans) in the principal amount set forth on Schedule 1.2(c) to
the 2011 Extension Amendment and (b) the 2014 Term Loans of each 2014 Term
Lender outstanding on such date that is not a 2018 Term Lender (and the 2014
Term Loans (if any) of each 2018 Term Lender not reclassified as 2018 Term Loans
pursuant to clause (a) above) shall be continued hereunder and shall be
classified as 2014 Term Loans. On and after the 2011 Extension Effective Date,
all 2018 Term Loans shall rank pari passu in right of payment and security with,
and otherwise have the same rights and benefits as, the 2014 Term Loans
outstanding immediately prior to the 2011 Extension Effective Date under the
Credit Documents.

Such Term Loans (i) may at the option of the Borrower be incurred and maintained
as, and/or converted into, ABR Loans (except in the case of Euro Tranche Term
Loans or 2018 Euro Term Loans) or LIBOR Term Loans, provided that all Term Loans
made by each of the Lenders pursuant to the same Borrowing shall, unless
otherwise specifically provided herein, consist entirely of Term Loans of the
same Type, (ii) may be repaid or prepaid in accordance with the provisions
hereof, but once repaid or prepaid, may not be reborrowed, (iii) shall not
exceed for any such Lender the Initial Term Loan Commitment, Delayed Draw Term
Loan Commitment or Euro Tranche Term Loan Commitment, as applicable, of such
Lender, and (iv) shall not exceed in the aggregate the Total Initial Term Loan
Commitments, Total Delayed Draw Term Loan Commitments or Total Euro Tranche Term
Loan Commitments, as applicable. On the Initial Term Loan Maturity Date, all
then unpaid Initial Term Loans shall be repaid in full in Dollars. On the
Delayed Draw Term Loan Maturity Date, all then unpaid Delayed Draw Term Loans
shall be repaid in full in Dollars. On the Euro Tranche Term Loan Maturity Date,
2014 Term Loan Maturity Date: (x) all then unpaid Initial Term Loans shall be
repaid in full in Dollars, (y) all then unpaid Delayed Draw Term Loans shall be
repaid in full in Dollars and (z) all then unpaid Euro Tranche Term Loans shall
be repaid in full in Euro. On the 2018 Term Loan Maturity Date: (x) all then
unpaid 2018 Dollar Term Loans shall be repaid in full in Dollars and (y) all
then unpaid 2018 Euro Term Loans shall be repaid in full in Euro.

(b) On the 2011 Extension Effective Date, in accordance with, and upon the terms
and conditions set forth in, the 2011 Extension Amendment, (x) the Existing
Revolving Credit Commitment of each 2013 Revolving Credit Lender shall continue
hereunder on such date in an amount as set forth on Schedule 1.2(c) of the 2011
Extension Amendment and (y) the Existing Revolving Credit Commitment of each
2016 Revolving Credit Lender outstanding on such date shall continue hereunder
and be reclassified as a 2016 Revolving Credit Commitment on such date in an
amount as set forth on Schedule 1.2(c) of the 2011 Extension Amendment.

(i) Subject to and upon the terms and conditions herein set forth, each Lender
having a 2013 Revolving Credit Commitment severally agrees to make a loan or
loans denominated in Dollars or any Alternative Currency (each a “2013 Revolving
Credit Loan” and, collectively, the “2013 Revolving Credit Loans”) and each
Lender having a 2016 Revolving Credit Commitment severally agrees to make a loan
or loans denominated in Dollars or any Alternative Currency (each a “2016
Revolving Credit Loan” and collectively the “2016 Revolving Credit Loans”,

 

-65-



--------------------------------------------------------------------------------

the 2016 Revolving Credit Loans together with the 2013 Revolving Credit Loans,
the “Revolving Credit Loans”) to the Borrower, which Revolving Credit Loans
(A) shall be made at any time and from time to time on and after the Original
Closing Date and prior to the(x) in the case of 2013 Revolving Credit Loans, the
2013 Revolving Credit Maturity Date and (y) in the case of 2016 Revolving Credit
Loans, the 2016 Revolving Credit Maturity Date, (B) may, at the option of the
Borrower be incurred and maintained as, and/or converted into, ABR Loans (in the
case of Revolving Credit Loans denominated in Dollars only) or LIBOR Revolving
Credit Loans, provided that all Revolving Credit Loans made by each of the
Lenders pursuant to the same Borrowing shall, unless otherwise specifically
provided herein, consist entirely of Revolving Credit Loans of the same Type,
(C) may be repaid and reborrowed in accordance with the provisions hereof,
(D) shall not, for any Lender at any time with respect to any Class of Revolving
Credit Loan, after giving effect thereto and to the application of the proceeds
thereof, result in such Lender’s Revolving Credit Exposure with respect to such
Class at such time exceeding such Lender’s Revolving Credit Commitment with
respect to such Class at such time, (E) shall not, after giving effect thereto
and to the application of the proceeds thereof, result at any time in the
aggregate amount of the Lenders’ Revolving Credit Exposures with respect to any
Class of Revolving Credit Loans at such time exceeding the Total Revolving
Credit Commitment with respect to such Class then in effect and (F) shall not,
after giving effect thereto and to the application of the proceeds thereof,
result at any time in the Aggregate Multicurrency Exposure at such time
exceeding the Multicurrency Sublimit then in effect. With respect to 2013
Revolving Credit Lenders, on the 2013 Revolving Credit Maturity Date, all
outstanding 2013 Revolving Credit Loans shall be repaid in full. With respect to
2016 Revolving Credit Lenders, on the 2016 Revolving Credit Maturity Date, all
outstanding 2016 Revolving Credit Loans shall be repaid in full. For the
avoidance of doubt, prior to the 2013 Revolving Credit Maturity Date, all
borrowings of Revolving Credit Loans under this Section 2.1(b) shall be made pro
rata between the 2013 Revolving Credit Facility and the 2016 Revolving Credit
Facility in proportion to the respective Revolving Credit Commitments under each
such Revolving Credit Facility. Any Existing Revolving Credit Loans outstanding
on the 2011 Extension Effective Date shall be continued as Revolving Credit
Loans hereunder; provided that (x) the Existing Revolving Credit Loans of each
2013 Revolving Credit Lender will be reclassified as 2013 Revolving Credit Loans
and (y) the Existing Revolving Credit Loans of each 2016 Revolving Credit Lender
will be reclassified as 2016 Revolving Credit Loans hereunder. The Existing
Revolving Credit Loans of any Revolving Credit Lender having both a 2013
Revolving Credit Commitment and a 2016 Revolving Credit Commitment shall be so
reclassified as 2013 Revolving Credit Loans and 2016 Revolving Credit Loans,
respectively, in proportion to the relative amounts of such Revolving Credit
Lender’s 2013 Revolving Credit Commitment and 2016 Revolving Credit Commitment,
respectively.

(ii) Each Lender may at its option make any LIBOR Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan, provided that
(A) any exercise of such option shall not affect the obligation of the Borrower
to repay such Loan and (B) in exercising such option, such Lender shall use its
reasonable efforts to minimize any increased costs to the Borrower resulting
therefrom (which obligation of the Lender shall not require it to take, or
refrain from taking, actions that it determines would result in increased costs
for which it will not be compensated hereunder or that it determines would be
otherwise disadvantageous to it and in the event of such request for costs for
which compensation is provided under this Agreement, the provisions of
Section 2.10 shall apply). On the Revolving Credit Maturity Date, all Revolving
Credit Loans shall be repaid in full.

(c) Subject to and upon the terms and conditions herein set forth, the Swingline
Lender in its individual capacity agrees, at any time and from time to time on
and after the Original Closing Date and prior to the Swingline Maturity Date, to
make a loan or loans (each a “Swingline Loan” and, collectively the “Swingline
Loans”) to the Borrower in Dollars, which Swingline Loans (i) shall be ABR
Loans, (ii) shall have the benefit of the provisions of Section 2.1(d),
(iii) shall not exceed at any

 

-66-



--------------------------------------------------------------------------------

time outstanding the Swingline Commitment, (iv) shall not, after giving effect
thereto and to the application of the proceeds thereof, result at any time in
the aggregate amount of the Lenders’ Revolving Credit Exposures at such time
exceeding the Total Revolving Credit Commitment then in effect and (v) may be
repaid and reborrowed in accordance with the provisions hereof. On the Swingline
Maturity Date, all Swingline Loans shall be repaid in full. Any Additional
Swingline Lender may, in its individual capacity and in its sole discretion,
agree, at any time and from time to time on and after the Original Closing Date
and prior to the Swingline Maturity Date, to make a loan or loans (each an
“Additional Swingline Loan” and, collectively, the “Additional Swingline Loans”)
to the Borrower in Dollars, which Additional Swingline Loans (i) shall bear
interest at rates, and have interest periods and maturities (not to be later
than the 2016 Revolving Credit Maturity Date), mutually agreed by the Borrower
and the applicable Additional Swingline Lender, (ii) shall not have the benefit
of the provisions of Section 2.1(d), (iii) shall not exceed at any time
outstanding the Additional Swingline Maximum Amount, (iv) shall have notice,
borrowing, conversion and repayment provisions as mutually agreed by the
Borrower, the applicable Additional Swingline Lender and the Administrative
Agent, acting reasonably, (v) shall not, after giving effect thereto and to the
application of the proceeds thereof, result at any time in the aggregate amount
of the Lenders’ Revolving Credit Exposures at such time exceeding the Total
Revolving Credit Commitment then in effect, and (vi) shall constitute a
Revolving Credit Loan for purposes of Section 5.2 and Section 13.1 and shall
constitute a Loan for all other purposes hereunder. Neither the Swingline Lender
nor any Additional Swingline Lender shall make any Swingline Loan after
receiving a written notice from the Borrower, Administrative Agent or the
Required Revolving Credit Lenders stating that a Default or Event of Default
exists and is continuing until such time as the Swingline Lender or such
Additional Swingline Lender shall have received written notice of (i) rescission
of all such notices from the party or parties originally delivering such notice
or (ii) the waiver of such Default or Event of Default in accordance with the
provisions of Section 13.113.1.

(d) On any Business Day, the Swingline Lender may, in its sole discretion, give
notice to each Revolving Credit Lender that all then-outstanding Swingline Loans
shall be funded with a Borrowing of Revolving Credit Loans denominated in
Dollars, in which case Revolving Credit Loans denominated in Dollars
constituting ABR Loans (each such Borrowing, a “Mandatory Borrowing”) shall be
made on the immediately succeeding Business Day by each Revolving Credit Lender
pro rata based on each Lender’s Revolving Credit Commitment Percentage
(determined after giving effect to the reallocation described in the last two
sentences of this clause (d)), and the proceeds thereof shall be applied
directly to the Swingline Lender to repay the Swingline Lender for such
outstanding Swingline Loans. Each Revolving Credit Lender hereby irrevocably
agrees to make such Revolving Credit Loans upon one Business Day’s notice
pursuant to each Mandatory Borrowing in the amount and in the manner specified
in the preceding sentence and on the date specified to it in writing by the
Swingline Lender notwithstanding (i) that the amount of the Mandatory Borrowing
may not comply with the minimum amount for each Borrowing specified in
Section 2.2, (ii) whether any conditions specified in Section 7 are then
satisfied, (iii) whether a Default or an Event of Default has occurred and is
continuing, (iv) the date of such Mandatory Borrowing or (v) any reduction in
the Total Revolving Credit Commitment after any such Swingline Loans were made.
In the event that, in the sole judgment of the Swingline Lender, any Mandatory
Borrowing cannot for any reason be made on the date otherwise required above
(including as a result of the commencement of a proceeding under the Bankruptcy
Code in respect of the Borrower), each Revolving Credit Lender hereby agrees
that it shall forthwith purchase from the Swingline Lender (without recourse or
warranty) such participation of the outstanding Swingline Loans as shall be
necessary to cause the Lenders to share in such Swingline Loans ratably based
upon their respective Revolving Credit Commitment Percentages, provided that all
principal and interest payable on such Swingline Loans shall be for the account
of the Swingline Lender until the date the respective participation is purchased
and, to the extent attributable to the purchased participation, shall be payable
to such Lender purchasing same from and after such date of purchase. From the
2011 Extension Effective

 

-67-



--------------------------------------------------------------------------------

Date until the 2013 Revolving Credit Maturity Date, participations in Swingline
Loans shall be allocated in accordance with the aggregate Revolving Credit
Commitment (including both 2013 Revolving Credit Commitments and 2016 Revolving
Credit Commitments); provided that notwithstanding the foregoing, participations
in any Swingline Loans that are made on or after the fifth Business Day before
the 2013 Revolving Credit Maturity Date shall be allocated to the 2016 Revolving
Credit Lenders ratably in accordance with their 2016 Revolving Credit
Commitments. On the 2013 Revolving Credit Maturity Date, the obligations of the
2013 Revolving Credit Lenders in respect of Swingline Loans for which a
Mandatory Borrowing or participation has not occurred shall be terminated and
reallocated to the 2016 Revolving Credit Lenders ratably in accordance with
their respective 2016 Revolving Credit Commitments; provided that after giving
effect to such reallocation the aggregate 2016 Revolving Credit Exposures at
such time shall not exceed the aggregate 2016 Revolving Credit Commitments. If
the reallocation described in the preceding sentence cannot, or can only
partially, be effected as a result of the limitations set forth herein, the
Borrower shall within one Business Day of notice thereof from the Swingline
Lender or the Administrative Agent repay Swingline Loans the participation
interests in which cannot be reallocated to 2016 Revolving Credit Lenders
pursuant to the prior sentence. To the extent that any Swingline Loans shall
have been funded pursuant to a Mandatory Borrowing comprised of 2013 Revolving
Credit Loans, such Mandatory Borrowings shall be subject to repayment in
accordance with the terms of the 2013 Revolving Credit Loans and, to the extent
any participation shall have been purchased by a 2013 Revolving Credit Lender,
then on the 2013 Revolving Credit Final Date, the 2016 Revolving Credit Lenders
shall purchase from such 2013 Revolving Credit Lenders such participation
(without recourse or warranty) as shall be necessary to cause the 2016 Revolving
Credit Lenders to share in such Swingline Loans ratably based on their
respective 2016 Revolving Credit Commitment Percentages; provided that all
principal and interest payable on such Swingline Loans shall be for the account
of the Swingline Lender until the date the respective participation is purchased
and, to the extent attributable to the purchased participation, shall be payable
to such Lender purchasing same from and after such date of purchase.

(e) Special Provisions Relating to Reclassifications of Term Loans on the 2011
Extension Effective Date. Notwithstanding anything to the contrary in this
Agreement:

(i) on the 2011 Extension Effective Date, (x) 2014 Term Loans and 2018 Term
Loans shall be deemed made as LIBOR Loans in an amount equal to the principal
amount of the Term Loans outstanding as LIBOR Loans immediately prior to the
time of reclassification pursuant to Section 2.1(a), (y) Interest Periods for
the Term Loans described in the preceding clause (x) shall end on the same dates
as the Interest Periods applicable to the Term Loans outstanding immediately
prior to the time of reclassification pursuant to Section 2.1(a) and (z) 2014
Term Loans and 2018 Term Loans shall be deemed made as ABR Loans in an amount
equal to the principal amount of the Term Loans outstanding as ABR Loans
immediately prior to the time of reclassification pursuant to Section 2.1(a);

(ii) each 2018 Term Loan that was reclassified from any 2014 Term Loan shall
continue to be entitled to all accrued and unpaid amounts (including interest)
owing by the Borrower hereunder with respect to any 2014 Term Loan from which
such 2018 Term Loan was reclassified, up to but excluding the 2011 Extension
Effective Date; and

(iii) no reclassification of outstanding Term Loans pursuant to Section 2.1(a)
shall constitute a voluntary or mandatory payment or prepayment for purposes of
this Agreement. that would result in the application or operation of the
provisions of Section 2.11.

 

-68-



--------------------------------------------------------------------------------

(f) Special Provisions Relating to Reclassifications of Revolving Credit Loans
on the 2011 Extension Effective Date. Notwithstanding anything to the contrary
in this Agreement:

(i) on the 2011 Extension Effective Date, (x) 2013 Revolving Credit Loans and
2016 Revolving Credit Loans shall be deemed made as LIBOR Loans in an amount
equal to the principal amount of the Existing Revolving Loans outstanding as
LIBOR Loans immediately prior to the time of reclassification pursuant to
Section 2.1(b), (y) Interest Periods for the Revolving Credit Loans described in
the preceding clause (x) shall end on the same dates as the Interest Periods
applicable to the Revolving Credit Loans outstanding immediately prior to the
time of reclassification pursuant to Section 2.1(b) and (z) 2013 Revolving
Credit Loans and 2016 Revolving Credit Loans shall be deemed made as ABR Loans
in an amount equal to the principal amount of the Revolving Credit Loans
outstanding as ABR Loans immediately prior to the time of reclassification
pursuant to Section 2.1(b);

(ii) each 2016 Revolving Credit Loan that was reclassified from any 2013
Revolving Credit Loan shall continue to be entitled to all accrued and unpaid
amounts (including interest) owing by the Borrower hereunder with respect to any
2013 Revolving Credit Loan from which such 2016 Revolving Credit Loan was
reclassified, up to but excluding the 2011 Extension Effective Date; and

(iii) no reclassification of outstanding Revolving Credit Loans pursuant to
Section 2.1(b) shall constitute a voluntary or mandatory payment or prepayment
for purposes of this Agreement, that would result in the application or
operation of the provisions of Section 2.11.

2.2 Minimum Amount of Each Borrowing; Maximum Number of Borrowings.

The aggregate principal amount of each Borrowing of Term Loans or Revolving
Credit Loans shall be in a minimum amount of at least the Minimum Borrowing
Amount for such Type of Loans and in a multiple of $100,000 (or the Dollar
Equivalent thereof) in excess thereof and Swingline Loans shall be in a minimum
amount of $500,000 and in a multiple of $100,000 in excess thereof (except that
Mandatory Borrowings shall be made in the amounts required by Section 2.1(d) and
Revolving Credit Loans to reimburse the Letter of Credit Issuer with respect to
any Unpaid Drawing shall be made in the amounts required by Section 3.3 or
Section 3.4, as applicable). More than one Borrowing may be incurred on any
date, provided that at no time shall there be outstanding more than 30
Borrowings of LIBOR Loans under this Agreement.

2.3 Notice of Borrowing.

(a) The Borrower gave the Administrative Agent at the Administrative Agent’s
Office (i) prior to 9:00 a.m. (New York City time) at least two Business Days’
prior written notice (or telephonic notice promptly confirmed in writing) in the
case of a Borrowing of Initial Term Loans made on the Original Closing Date
initially as LIBOR Loans, (ii) prior to 9:00 a.m. (New York City time) at least
two Business Days’ prior written notice (or telephonic notice promptly confirmed
in writing) of the Borrowing of Original Euro Tranche Term Loans made on the
Original Closing Date and (iii) prior to 10:00 a.m. (New York City time) written
notice (or telephonic notice promptly confirmed in writing) on the date of the
Borrowing of Initial Term Loans if such Initial Term Loans are to be ABR Loans.
Such notice (together with each notice of a Borrowing of Delayed Draw Term Loans
pursuant to Section 2.3(b), each notice of a Borrowing of Revolving Credit Loans
pursuant to Section 2.3(c) and each notice of a Borrowing of Swingline Loans
pursuant to Section 2.3(d), a “Notice of Borrowing”) shall specify (i)

 

-69-



--------------------------------------------------------------------------------

the identity of the Borrower, (ii) the aggregate principal amount of the Term
Loans to be made under each Term Loan Facility, (iii) the date of the Borrowing
(which shall be the Original Closing Date) and (iv) whether the Term Loans shall
consist of ABR Term Loans (in the case of Loans denominated in Dollars) and/or
LIBOR Term Loans and, if the Term Loans are to include LIBOR Term Loans, the
Interest Period to be initially applicable thereto. The Administrative Agent
shall promptly give each Lender written notice (or telephonic notice promptly
confirmed in writing) of the proposed Borrowing of Term Loans, of such Lender’s
proportionate share thereof and of the other matters covered by the related
Notice of Borrowing.

(b) Whenever the Borrower desires to incur Delayed Draw Term Loans, it shall
give the Administrative Agent at the Administrative Agent’s Office, (i) prior to
1:00 p.m. (New York City Time) at least three Business Days’ prior written
notice (or telephonic notice promptly confirmed in writing) of each Borrowing of
LIBOR Delayed Draw Term Loans denominated in Dollars (or prior to 9:00 a.m. (New
York City time)) and (ii) prior to 10:00 a.m. (New York City time) on the date
of such Borrowing prior written notice (or telephonic notice promptly confirmed
in writing) of each Borrowing of Delayed Draw Term Loans that are ABR Loans.
Each such Notice of Borrowing, except as otherwise expressly provided in
Section 2.10, shall specify (i) the aggregate principal amount of the Delayed
Draw Term Loans to be made pursuant to such Borrowing, (ii) the date of
Borrowing (which shall be a Business Day) and (iii) whether the respective
Borrowing shall consist of ABR Loans or LIBOR Term Loans and, if LIBOR Term
Loans, the Interest Period to be initially applicable thereto. The
Administrative Agent shall promptly give each Delayed Draw Term Loan Lender
written notice (or telephonic notice promptly confirmed in writing) of each
proposed Borrowing of Delayed Draw Term Loans, of such Lender’s Delayed Draw
Term Loan Commitment Percentage thereof and of the other matters covered by the
related Notice of Borrowing.

(c) Whenever the Borrower desires to incur Revolving Credit Loans (other than
Mandatory Borrowings or borrowings to repay Unpaid Drawings), it shall give the
Administrative Agent at the Administrative Agent’s Office, (i) prior to 1:00
p.m. (New York City Time) at least three Business Days’ prior written notice (or
telephonic notice promptly confirmed in writing) of each Borrowing of LIBOR
Revolving Credit Loans denominated in Dollars (or prior to 9:00 a.m. (New York
City time) two Business Days’ prior written notice in the case of a Borrowing of
Revolving Credit Loans to be made on the Original Closing Date initially as
LIBOR Loans denominated in Dollars), (ii) prior to 1:00 p.m. (New York City
Time) at least four Business Days’ prior written notice (or telephonic notice
promptly confirmed in writing) of each Borrowing of Revolving Credit Loans
denominated in Alternative Currencies and (iii) prior to 10:00 a.m. (New York
City time) on the date of such Borrowing prior written notice (or telephonic
notice promptly confirmed in writing) of each Borrowing of Revolving Credit
Loans that are ABR Loans. Each such Notice of Borrowing, except as otherwise
expressly provided in Section 2.10, shall specify (i) the aggregate principal
amount of the Revolving Credit Loans to be made pursuant to such Borrowing,
(ii) the date of Borrowing (which shall be a Business Day) and (iii) whether the
respective Borrowing shall consist of ABR Loans (in the case of Revolving Credit
Loans denominated in Dollars) or LIBOR Revolving Credit Loans and, if LIBOR
Revolving Credit Loans, (A) the Interest Period to be initially applicable
thereto and (B) whether such LIBOR Revolving Credit Loans are to be made in
Dollars or an Alternative Currency. The Administrative Agent shall promptly give
each Revolving Credit Lender written notice (or telephonic notice promptly
confirmed in writing) of each proposed Borrowing of Revolving Credit Loans, of
such Lender’s Revolving Credit Commitment Percentage thereof and of the other
matters covered by the related Notice of Borrowing.

(d) Whenever the Borrower desires to incur Swingline Loans hereunder, it shall
give the Swingline Lender written notice (or telephonic notice promptly
confirmed in writing) with a copy to the Administrative Agent of each Borrowing
of Swingline Loans prior to 2:30 p.m. (New York City time)

 

-70-



--------------------------------------------------------------------------------

on the date of such Borrowing. Each such notice shall specify (i) the aggregate
principal amount of the Swingline Loans to be made pursuant to such Borrowing
and (ii) the date of Borrowing (which shall be a Business Day).

(e) Mandatory Borrowings shall be made upon the notice specified in
Section 2.1(d), with the Borrower irrevocably agreeing, by its incurrence of any
Swingline Loan, to the making of Mandatory Borrowings as set forth in such
Section.

(f) Borrowings to reimburse Unpaid Drawings shall be made upon the notice
specified in Section 3.4(a).

(g) Without in any way limiting the obligation of the Borrower to confirm in
writing any notice it may give hereunder by telephone, the Administrative Agent
may act prior to receipt of written confirmation without liability upon the
basis of such telephonic notice believed by the Administrative Agent in good
faith to be from an Authorized Officer of the Borrower.

2.4 Disbursement of Funds.

(a) No later than 2:00 p.m. (New York City time) on the date specified in each
Notice of Borrowing (including Mandatory Borrowings), each Lender made available
its pro rata portion, if any, of each Borrowing requested to be made on such
date in the manner provided below; provided that on the Original Closing Date,
such funds were made available at such earlier time as may be agreed among the
Lenders, the Borrower and the Administrative Agent for the purpose of
consummating the Transactions; provided further that all Swingline Loans shall
be made available to the Borrower in the full amount thereof by the Swingline
Lender no later than 4:00 p.m. (New York City time) on the date requested.

(b) Each Lender shall make available all amounts it is to fund to the Borrower
under any Borrowing for its applicable Commitments, and in immediately available
funds to the Administrative Agent at the Administrative Agent’s Office and the
Administrative Agent will (except in the case of Mandatory Borrowings and
Borrowings to repay Unpaid Drawings) make available to the Borrower, by
depositing to an account designated by the Borrower to the Administrative Agent
the aggregate of the amounts so made available in the applicable currency.
Unless the Administrative Agent shall have been notified by any Lender prior to
the date of any such Borrowing that such Lender does not intend to make
available to the Administrative Agent its portion of the Borrowing or Borrowings
to be made on such date, the Administrative Agent may assume that such Lender
has made such amount available to the Administrative Agent on such date of
Borrowing, and the Administrative Agent, in reliance upon such assumption, may
(in its sole discretion and without any obligation to do so) make available to
the Borrower a corresponding amount. If such corresponding amount is not in fact
made available to the Administrative Agent by such Lender and the Administrative
Agent has made available such amount to the Borrower, the Administrative Agent
shall be entitled to recover such corresponding amount from such Lender. If such
Lender does not pay such corresponding amount forthwith upon the Administrative
Agent’s demand therefor the Administrative Agent shall promptly notify the
Borrower and the Borrower shall immediately pay such corresponding amount to the
Administrative Agent in the applicable currency. The Administrative Agent shall
also be entitled to recover from such Lender or the Borrower interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by the Administrative Agent to the Borrower to the
date such corresponding amount is recovered by the Administrative Agent, at a
rate per annum equal to (i) if paid by such Lender, the

 

-71-



--------------------------------------------------------------------------------

Overnight Rate or (ii) if paid by the Borrower, the then-applicable rate of
interest or fees, calculated in accordance with Section 2.8, for the respective
Loans.

(c) Nothing in this Section 2.4 shall be deemed to relieve any Lender from its
obligation to, fulfill its commitments hereunder or to prejudice any rights that
the Borrower may have against any Lender as a result of any default by such
Lender hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to fulfill its commitments
hereunder).

2.5 Repayment of Loans; Evidence of Debt.

(a) The Borrower shall repay to the Administrative Agent, for the benefit of the
applicable Lenders, (i) on the Initial Term Loan Maturity Date, the
then-outstanding Initial Term Loans, in Dollars, and (ii) on the Delayed Draw
Term Loan Maturity Date, the then-outstanding Delayed Draw Term Loans, in
Dollars. The Borrower shall repay to the Administrative Agent, for the benefit
of the Euro Tranche Term Lenders, on the Euro Tranche Term Loan Maturity Date,
the then-outstanding Euro Tranche Term Loans, in Euro. The Borrower shall repay
to the Administrative Agent, for the benefit of the applicable Lenders, on the
2018 Term Loan Maturity Date, (i) the then-outstanding 2018 Dollar Term Loans,
in Dollars and (ii) the then-outstanding 2018 Euro Term Loans, in Euro. The
Borrower shall repay to the Administrative Agent for the benefit of the
Revolving Credit Lenders, (i) on the 2013 Revolving Credit Maturity Date, the
then outstanding 2013 Revolving Credit Loans made to the Borrower in currency in
which such 2013 Revolving Credit Loans are denominated and (ii) on the 2016
Revolving Credit Maturity Date, the then outstanding 2016 Revolving Credit Loans
made to the Borrower in currency in which such 2016 Revolving Credit Loans are
denominated. The Borrower shall repay to the Swingline Lender, in Dollars, on
the Swingline Maturity Date, the then-outstanding Swingline Loans.

(b) The Borrower shall repay to the Administrative Agent on the last Business
Day of each March 31, June 30, September 30 and December 31 (or, if not a
Business Day, the immediately preceding Business Day) (each such date being
referred to herein as an “Initial Term Loan Repayment Date,” a “Euro Tranche
Repayment Date,” a “Delayed Draw Repayment Date,” a “2018 Dollar Term Loan
Repayment Date” and a “2018 Euro Term Loan Repayment Date”):

(b)(i) The Borrower shall repay to the Administrative Agent,x) commencing on
December 31, 2007 and on each applicable Repayment Date until the December 31,
2010 Repayment Date, an aggregate amount equal to 0.25% of the amount of Term
Loans of the applicable Class outstanding on the Amendment Effective Date (or,
in the case of Delayed Draw Term Loans, an amount equal to 0.25% of the sum of
(I) the outstanding principal amount of Delayed Draw Term Loans immediately
before the First Delayed Draw Repayment Date and (II) the aggregate principal
amount of Delayed Draw Term Loans funded from and after the First Delayed Draw
Repayment Date and prior to such applicable Delayed Draw Repayment Date) (such
amount, with respect to each Class of Term Loan, the “Quarterly Amortization
Amount”) (i) in Dollars, for the benefit of the Initial Term Loan Lenders,on
each date set forth below (or, if not a Business Day, the immediately preceding
Business Day) (each, an “Initial Term Loan Repayment Date”), a principal amount
in respect of the Initial Term Loans equal to (x) the outstanding principal
amount of each Class of Initial Term Loans on the Amended Effective Date
multiplied by (y) the percentage set forth below opposite such Initial term Loan
Repayment Datethe Quarterly Amortization Amount (each, an “Initial Term Loan
Repayment Amount”); (ii) the Borrower shall pay to the Administrative Agent,in
Euro, for the benefit of the Euro Tranche Term Loan Lenders a principal amount
equal to the Quarterly Amortization

 

-72-



--------------------------------------------------------------------------------

Amount (each, on each date set forth below (or, if not a Business Day, the
immediately preceding Business Day) (each, a “Euro Tranche Repayment Date”), the
principal amount of the Euro Tranche Term Loans of each Class equal to (x) the
outstanding principal amount of Euro Tranche Term Loans on the Amended Effective
Date multiplied by (y) the percentage set forth below opposite such Euro Tranche
Repayment Date (each,a “Euro Tranche Repayment Amount”)and; (iii) the Borrower
shall repay to the Administrative Agent, in Dollars, for the benefit of the
Delayed Draw Term Loan Lenders, on each date set forth below on and after the
First Delayed Draw Repayment Date (each, a “Delayed Draw Repayment Date”),a
principal amount in respect of the Delayed Draw Term Loans equal to (x) the sum
of (I) the outstanding principal amount of Delayed Draw Term Loans immediately
before the First Delayed Draw Repayment Date and (II) the aggregate principal
amount of Delayed Draw Term Loans funded from and after the First Delayed Draw
Repayment Date and prior to such applicable Delayed Draw Repayment Date by
(y) the percentage set forth below opposite such Delayed Draw Repayment Datethe
Quarterly Amortization Amount (each, a “Delayed Draw Repayment Amount”):; and

Date

   Initial
Term
Loan,
Euro
Tranche
Repayment
Amount
and
Delayed
Draw
Repayment
Amount

December 31, 2007

   0.25%

March 31, 2008

   0.25%

June 30, 2008

   0.25%

September 30, 2008

   0.25%

December 31, 2008

   0.25%

March 31, 2009

   0.25%

June 30, 2009

   0.25%

September 30, 2009

   0.25%

December 31, 2009

   0.25%

March 31, 2010

   0.25%

June 30, 2010

   0.25%

September 30, 2010

   0.25%

December 31, 2010

   0.25%

March 31, 2011

   0.25%

June 30, 2011

   0.25%

September 30, 2011

   0.25%

December 31, 2011

   0.25%

March 31, 2012

   0.25%

June 30, 2012

   0.25%

September 30, 2012

   0.25%

December 31, 2012

   0.25%

March 31, 2013

   0.25%

June 30, 2013

   0.25%

September 30, 2013

   0.25%

December 31, 2013

   0.25%

March 31, 2014

   0.25%

June 30, 2014

   0.25%

 

-73-



--------------------------------------------------------------------------------

(y) commencing on the March 31, 2011 Repayment Date (and after giving effect to
the 2011 Extension Effective Date), (i) in Dollars, for the benefit of the
Initial Term Loan Lenders, a principal amount equal to the Quarterly
Amortization Amount multiplied by a fraction the numerator of which is the
aggregate amount of Initial Term Loans outstanding on the 2011 Extension
Effective Date and the denominator of which is the sum of the aggregate amount
of Initial Term Loans outstanding on the 2011 Extension Effective Date and the
aggregate amount of 2018 Term Loans outstanding on the 2011 Extension Effective
Date that represent extended Initial Term Loans; (ii) in Euro, for the benefit
of the Euro Tranche Term Loan Lenders, a principal amount equal to the Quarterly
Amortization Amount multiplied by a fraction the numerator of which is the
aggregate amount of Euro Tranche Term Loans outstanding on the 2011 Extension
Effective Date and the denominator of which is the sum of the aggregate amount
of Euro Tranche Term Loans outstanding on the 2011 Extension Effective Date and
the aggregate amount of 2018 Term Loans outstanding on the 2011 Extension
Effective Date that represent extended Euro Tranche Term Loans; (iii) in
Dollars, for the benefit of the Delayed Draw Term Loan Lenders, a principal
amount equal to the Quarterly Amortization Amount multiplied by a fraction the
numerator of which is the aggregate amount of Delayed Draw Term Loans
outstanding on the 2011 Extension Effective Date and the denominator of which is
the sum of the aggregate amount of Delayed Draw Term Loans outstanding on the
2011 Extension Effective Date and the aggregate amount of 2018 Term Loans
outstanding on the 2011 Extension Effective Date that represent extended Delayed
Draw Term Loans; (iv) in Dollars, for the benefit of the 2018 Dollar Term Loan
Lenders, a principal amount (the “2018 Dollar Term Loan Repayment Amount”) equal
to (X) the sum of the Quarterly Amortization Amounts in respect of the Initial
Term Loans and Delayed Draw Term Loans multiplied by (Y) a fraction the
numerator of which is the aggregate amount of 2018 Term Loans outstanding on the
2011 Extension Effective Date that represent extended Initial Term Loans and
extended Delayed Draw Term Loans and the denominator of which is the sum of
(A) the aggregate amount of Initial Term Loans and Delayed Draw Term Loans
outstanding on the 2011 Extension Effective Date and (B) the aggregate amount of
2018 Term Loans outstanding on the 2011 Extension Effective Date that represent
extended Initial Term Loans and extended Delayed Draw Term Loans and (v) in
Euro, for the benefit of the 2018 Euro Term Loan Lenders, a principal amount
(the “2018 Euro Term Loan Repayment Amount”) equal to the Quarterly Amortization
Amount in respect of the Euro Tranche Term Loans multiplied by a fraction the
numerator of which is the aggregate amount of 2018 Term Loans outstanding on the
2011 Extension Effective Date that represent extended Euro Tranche Term Loans
and the denominator of which is the sum of the aggregate amount Euro Tranche
Term Loans outstanding on the 2011 Extension Effective Date and the aggregate
amount of 2018 Term Loans outstanding on the 2011 Extension Effective Date that
represent extended Euro Tranche Term Loans.

Payments described in this Section 2.5(b) shall be reduced with respect to each
Class of Term Loan as a result of the application of prepayments, whether prior
to or after the 2011 Extension Effective Date, in accordance with Section 5 or
in connection with any Extension as provided in Section 2.14. For the avoidance
of doubt, the amounts determined above are deemed to be reduced or eliminated to
reflect prepayments of Term Loans made prior to the 2011 Extension Effective
Date, which were previously applied in direct order of maturity to the
respective Repayment Amounts of the Term Loans.

 

-74-



--------------------------------------------------------------------------------

(c) In the event that any New Term Loans are made, such New Term Loans shall,
subject to Section 2.14(d), be repaid by the Borrower in the amounts (each, a
“New Term Loan Repayment Amount”) and on the dates (each a “New Term Loan
Repayment Date”) set forth in the applicable Joinder Agreement. In the event
that any Extended Term Loans are established, such Extended Term Loans shall,
subject to Section 2.14(f), be repaid by the Borrower in the amounts (each such
amount with respect to any Extended Repayment Date, an “Extended Term Loan
Repayment Amount”) and on the dates (each, an “Extended Repayment Date”) set
forth in the applicable Extension Amendment.

(d) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to the appropriate
lending office of such Lender resulting from each Loan made by such lending
office of such Lender from time to time, including the amounts of principal and
interest payable and paid to such lending office of such Lender from time to
time under this Agreement.

(e) The Administrative Agent shall maintain the Register pursuant to
Section 13.6(b), and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount of each Loan made
hereunder, whether such Loan is an Initial Term Loan, Delayed Draw Term Loan,
Euro Tranche Term Loan, 2018 Dollar Term Loan, 2018 Euro Term Loan, 2013
Revolving Credit Loan, 2016 Revolving Credit Loan or Swingline Loan, as
applicable, the Type of each Loan made, the currency in which made and the
Interest Period, if any, applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Lender’s share thereof.

(f) The entries made in the Register and accounts and subaccounts maintained
pursuant to clauses (d) and (e) of this Section 2.5 shall, to the extent
permitted by applicable law, be prima facie evidence of the existence and
amounts of the obligations of the Borrower therein recorded; provided, however,
that the failure of any Lender, the Administrative Agent or the Swingline Lender
to maintain such account, such Register or subaccount, as applicable, or any
error therein, shall not in any manner affect the obligation of the Borrower to
repay (with applicable interest) the Loans made to the Borrower by such Lender
in accordance with the terms of this Agreement.

2.6. Conversions and Continuations.

(a) Subject to the penultimate sentence of this clause (a), (x) the Borrower
shall have the option on any Business Day to convert all or a portion equal to
at least $5,000,000 (or the Dollar Equivalent thereof) of the outstanding
principal amount of Term Loans or Revolving Credit Loans denominated in Dollars
of one Type into a Borrowing or Borrowings of another Type and (y) the Borrower
shall have the option on any Business Day to continue the outstanding principal
amount of any LIBOR Loans as LIBOR Loans for an additional Interest Period,
provided that (i) no partial conversion of LIBOR Loans shall reduce the
outstanding principal amount of LIBOR Loans made pursuant to a single Borrowing
to less than the Minimum Borrowing Amount, (ii) ABR Loans may not be converted
into LIBOR Loans if a Default or Event of Default is in existence on the date of
the conversion and the Administrative Agent has or the Required Lenders have
determined in its or their sole discretion not to permit such conversion,
(iii) LIBOR Loans may not be continued as LIBOR Loans for an additional Interest
Period if a Default or Event of Default is in existence on the date of the
proposed continuation and the Administrative Agent has or the Required Lenders
have determined in its or their sole discretion not to permit such continuation,
(iv) Borrowings resulting from conversions pursuant to this Section 2.6

 

-75-



--------------------------------------------------------------------------------

shall be limited in number as provided in Section 2.2 and (v) Euro Tranche Term
Loans and Revolving Credit Loans denominated in any Alternative Currency may not
be converted to ABR Loans. Each such conversion or continuation shall be
effected by the Borrower by giving the Administrative Agent at the
Administrative Agent’s Office prior to 1:00 p.m. (New York City time) at least
(i) three Business Days’ notice, in the case of a continuation of or conversion
to LIBOR Loans (other than in the case of a notice delivered on the Original
Closing Date pursuant to clause (d), which shall be deemed to be effective on
the Original Closing Date) or (ii) one Business Day’s notice in the case of a
conversion into ABR Loans prior written notice (or telephonic notice promptly
confirmed in writing) (each, a “Notice of Conversion or Continuation”)
specifying the Loans to be so converted or continued, the Type of Loans to be
converted or continued into and, if such Loans are to be converted into or
continued as LIBOR Loans, the Interest Period to be initially applicable
thereto. The Administrative Agent shall give each applicable Lender notice as
promptly as practicable of any such proposed conversion or continuation
affecting any of its Loans.

(b) If any Default or Event of Default is in existence at the time of any
proposed continuation of any LIBOR Loans denominated in Dollars and the
Administrative Agent has or the Required Lenders have determined in its or their
sole discretion not to permit such continuation, such LIBOR Loans shall be
automatically converted on the last day of the current Interest Period into ABR
Loans. If upon the expiration of any Interest Period in respect of LIBOR Loans
(other than Borrowings of LIBOR Loans denominated in Alternative Currencies),
the Borrower has failed to elect a new Interest Period to be applicable thereto
as provided in clause (a), the Borrower shall be deemed to have elected to
convert such Borrowing of LIBOR Loans into a Borrowing of ABR Loans, effective
as of the expiration date of such current Interest Period. Notwithstanding the
foregoing, with respect to the Borrowings of LIBOR Loans denominated in
Alternative Currencies, in connection with the occurrence of any of the events
described in the preceding two sentences, at the expiration of the then current
Interest Period each such Borrowing shall be automatically continued as a
Borrowing of LIBOR Loans with an Interest Period of one month.

(c) No Loan may be converted into or continued as a Loan denominated in a
different currency.

(d) Notwithstanding anything to the contrary herein, the Borrower may deliver a
Notice of Conversion or Continuation pursuant to which the Borrower elects to
irrevocably continue the outstanding principal amount of any Initial Term Loans
subject to an interest rate Hedge Agreement as LIBOR Loans for each Interest
Period until the expiration of the term of such applicable Hedge Agreement.

2.7. Pro Rata Borrowings.

Each Borrowing of (i) Initial Term Loans, (ii) Delayed Draw Term Loans and
(iii) Euro Tranche Term Loans under this Agreement shall be made by the Lenders
pro rata on the basis of their then-applicable Initial Term Loan Commitments,
Delayed Draw Term Loan Commitments and Euro Tranche Term Loan Commitments,
respectively. EachSubject to Section 2.1(b), each Borrowing of Revolving Credit
Loans under this Agreement shall be made by the Revolving Credit Lenders pro
rata on the basis of their then-applicable Revolving Credit Commitment
Percentages. Each Borrowing of New Term Loans under this Agreement shall be made
by the Lenders pro rata on the basis of their then-applicable New Term Loan
Commitments. It is understood that (a) no Lender shall be responsible for any
default by any other Lender in its obligation to make Loans hereunder and that
each Lender severally but not jointly shall be obligated to make the Loans
provided to be made by it hereunder, regardless of the failure of any other
Lender to fulfill its commitments hereunder and (b) other than as expressly
provided

 

-76-



--------------------------------------------------------------------------------

herein with respect to a Defaulting Lender, failure by a Lender to perform any
of its obligations under any of the Credit Documents shall not release any
Person from performance of its obligation under any Credit Document.

2.8. Interest.

(a) The unpaid principal amount of each ABR Loan shall bear interest from the
date of the Borrowing thereof until maturity (whether by acceleration or
otherwise) at a rate per annum that shall at all times be the Applicable ABR
Margin plus the ABR, in each case, in effect from time to time.

(b) The unpaid principal amount of each LIBOR Loan shall bear interest from the
date of the Borrowing thereof until maturity thereof (whether by acceleration or
otherwise) at a rate per annum that shall at all times be the Applicable LIBOR
Margin plus the relevant LIBOR Rate.

(c) If all or a portion of (i) the principal amount of any Loan or (ii) any
interest payable thereon shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum that is (the “Default Rate”) (x) in the case of overdue
principal, the rate that would otherwise be applicable thereto plus 2% or (y) in
the case of any overdue interest, to the extent permitted by applicable law, the
rate described in Section 2.8(a) plus 2% from the date of such non-payment to
the date on which such amount is paid in full (after as well as before
judgment).

(d) Interest on each Loan shall accrue from and including the date of any
Borrowing to but excluding the date of any repayment thereof and shall be
payable in the same currency in which the Loan is denominated; provided that any
Loan that is repaid on the same date on which it is made shall bear interest for
one day. Except as provided below, interest shall be payable (i) in respect of
each ABR Loan, quarterly in arrears on the last Business Day of each March,
June, September and December (provided that the first such payment shall be on
December 31, 2007), (ii) in respect of each LIBOR Loan, on the last day of each
Interest Period applicable thereto and, in the case of an Interest Period in
excess of three months, on each date occurring at three-month intervals after
the first day of such Interest Period, (iii) in respect of each Loan, (A) on any
prepayment in respect of LIBOR Loans, (B) at maturity (whether by acceleration
or otherwise) and (C) after such maturity, on demand.

(e) All computations of interest hereunder shall be made in accordance with
Section 5.5.

(f) The Administrative Agent, upon determining the interest rate for any
Borrowing of LIBOR Loans, shall promptly notify the Borrower and the relevant
Lenders thereof. Each such determination shall, absent clearly demonstrable
error, be final and conclusive and binding on all parties hereto.

2.9. Interest Periods.

At the time the Borrower gives a Notice of Borrowing or Notice of Conversion or
Continuation in respect of the making of, or conversion into or continuation as,
a Borrowing of LIBOR Loans in accordance with Section 2.6(a), the Borrower shall
give the Administrative Agent written notice (or telephonic notice promptly
confirmed in writing) of the Interest Period applicable to such Borrowing, which
Interest Period shall, at the option of the Borrower be a one, two, three or six
or (if available to all

 

-77-



--------------------------------------------------------------------------------

the Lenders making such LIBOR Loans as determined by such Lenders in good faith
based on prevailing market conditions) a nine or twelve month period.

Notwithstanding anything to the contrary contained above:

(a) the initial Interest Period for any Borrowing of LIBOR Loans shall commence
on the date of such Borrowing (including the date of any conversion from a
Borrowing of ABR Loans) and each Interest Period occurring thereafter in respect
of such Borrowing shall commence on the day on which the next preceding Interest
Period expires;

(b) if any Interest Period relating to a Borrowing of LIBOR Loans begins on the
last Business Day of a calendar month or begins on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period, such Interest Period shall end on the last Business Day of the calendar
month at the end of such Interest Period;

(c) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day, provided that if any Interest Period in respect of a LIBOR Loan would
otherwise expire on a day that is not a Business Day but is a day of the month
after which no further Business Day occurs in such month, such Interest Period
shall expire on the next preceding Business Day;

(d) the Borrower shall not be entitled to elect any Interest Period in respect
of any LIBOR Loan if such Interest Period would extend beyond the Maturity Date
of such Loan; and

(e) interest periods for Additional Swingline Loans shall be as determined by
the Borrower and the applicable Additional Swingline Lender pursuant to
Section 2.1(c).

2.10. Increased Costs, Illegality, Etc.

(a) In the event that (x) in the case of clause (i) below, the Administrative
Agent or (y) in the case of clauses (ii) and (iii) below, any Lender shall have
reasonably determined (which determination shall, absent clearly demonstrable
error, be final and conclusive and binding upon all parties hereto):

(i) on any date for determining the LIBOR Rate for any Interest Period that
(x) deposits in the principal amounts and currencies of the Loans comprising
such LIBOR Borrowing are not generally available in the relevant market or
(y) by reason of any changes arising on or after the Original Closing Date
affecting the interbank LIBOR market, adequate and fair means do not exist for
ascertaining the applicable interest rate on the basis provided for in the
definition of LIBOR Rate; or

(ii) at any time, that such Lender shall incur increased costs or reductions in
the amounts received or receivable hereunder with respect to any LIBOR Loans
(other than any increase or reduction attributable to Taxes, described in
paragraph (d) of this Section 2.10) because of (x) any change since the Original
Closing Date in any applicable law, governmental rule, regulation, guideline or
order (or in the interpretation or administration thereof and including the
introduction of any new law or governmental rule, regulation, guideline or
order), such as, for example, without limitation, a change in official reserve
requirements, and/or (y) other

 

-78-



--------------------------------------------------------------------------------

circumstances affecting the interbank LIBOR market or the position of such
Lender in such market; or

(iii) at any time, that the making or continuance of any LIBOR Loan has become
unlawful by compliance by such Lender in good faith with any law, governmental
rule, regulation, guideline or order (or would conflict with any such
governmental rule, regulation, guideline or order not having the force of law
even though the failure to comply therewith would not be unlawful), or has
become impracticable as a result of a contingency occurring after the Original
Closing Date that materially and adversely affects the interbank LIBOR market;

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall within a reasonable time thereafter give notice
(if by telephone, confirmed in writing) to the Borrower and to the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each of the other Lenders). Thereafter (x) in
the case of clause (i) above, LIBOR Term Loans and LIBOR Revolving Credit Loans
(other than the Euro Tranche Term Loans, which shall automatically continue as
LIBOR Loans with Interest Periods of one month duration) shall no longer be
available until such time as the Administrative Agent notifies the Borrower and
the Lenders that the circumstances giving rise to such notice by the
Administrative Agent no longer exist (which notice the Administrative Agent
agrees to give at such time when such circumstances no longer exist), and any
Notice of Borrowing or Notice of Conversion given by the Borrower with respect
to LIBOR Term Loans or LIBOR Revolving Credit Loans that have not yet been
incurred shall be deemed rescinded by the Borrower, (y) in the case of clause
(ii) above, the Borrower shall pay to such Lender, promptly after receipt of
written demand therefor such additional amounts (in the form of an increased
rate of, or a different method of calculating, interest or otherwise as such
Lender in its reasonable discretion shall determine) as shall be required to
compensate such Lender for such increased costs or reductions in amounts
receivable hereunder (it being agreed that a written notice as to the additional
amounts owed to such Lender, showing in reasonable detail the basis for the
calculation thereof, submitted to the Borrower by such Lender shall, absent
clearly demonstrable error, be final and conclusive and binding upon all parties
hereto) and (z) in the case of subclause (iii) above, the Borrower shall take
one of the actions specified in subclause (x) or (y), as applicable, of
Section 2.10(b) as promptly as possible and, in any event, within the time
period required by law.

(b) At any time that (A) any LIBOR Loan denominated in Dollars is affected by
the circumstances described in Section 2.10(a)(ii) or (iii), the Borrower may
(and in the case of a LIBOR Loan affected pursuant to Section 2.10(a)(iii)
shall) either (x) if the affected LIBOR Loan is then being made pursuant to a
Borrowing, cancel such Borrowing by giving the Administrative Agent telephonic
notice (confirmed promptly in writing) thereof on the same date that the
Borrower was notified by a Lender pursuant to Section 2.10(a)(ii) or (iii) or
(y) if the affected LIBOR Loan is then outstanding, upon at least three Business
Days’ notice to the Administrative Agent, require the affected Lender to convert
each such LIBOR Loan into an ABR Loan, provided that if more than one Lender is
affected at any time, then all affected Lenders must be treated in the same
manner pursuant to this Section 2.10(b), or (B) any LIBOR Loan denominated in an
Alternative Currency is affected by the circumstances described in
Section 2.10(a)(ii) or (iii), the Borrower may (and in the case of a LIBOR Loan
affected pursuant to Section 2.10(a)(iii) shall) either (x) prepay each such
LIBOR Loan or (y) keep such LIBOR Loan outstanding, in which case the LIBOR Rate
with respect to such Loan shall be deemed to be the rate reasonably determined
by such Lender as the all-in cost of funds to fund such Loan with maturities
comparable to the Interest Period applicable thereto.

(c) If, after the Original Closing Date, any Change in Law relating to capital
adequacy of any Lender or compliance by any Lender or its parent with any Change
in Law relating to

 

-79-



--------------------------------------------------------------------------------

capital adequacy occurring after the Original Closing Date, has or would have
the effect of reducing the rate of return on such Lender’s or its parent’s or
its Affiliate’s capital or assets as a consequence of such Lender’s commitments
or obligations hereunder to a level below that which such Lender or its parent
or its Affiliate could have achieved but for such Change in Law (taking into
consideration such Lender’s or its parent’s policies with respect to capital
adequacy), then from time to time, promptly after demand by such Lender (with a
copy to the Administrative Agent), the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or its parent for
such reduction, it being understood and agreed, however, that a Lender shall not
be entitled to such compensation as a result of such Lender’s compliance with,
or pursuant to any request or directive to comply with, any law, rule or
regulation as in effect on the Original Closing Date. Each Lender, upon
determining in good faith that any additional amounts will be payable pursuant
to this Section 2.10(c), will give prompt written notice thereof to the
Borrower, which notice shall set forth in reasonable detail the basis of the
calculation of such additional amounts, although the failure to give any such
notice shall not, subject to Section 2.13, release or diminish the Borrower’s
obligations to pay additional amounts pursuant to this Section 2.10(c) upon
receipt of such notice.

(d) It is understood that this Section 2.10 shall not apply to (i) Taxes
indemnifiable under Section 5.4, (ii) net income taxes and franchise and excise
taxes (imposed in lieu of net income taxes) imposed on any Agent or Lender or
(iii) Taxes described under clauses (b) and (c) of the definition of Excluded
Taxes.

2.11. Compensation.

If (a) any payment of principal of any LIBOR Loan is made by the Borrower to or
for the account of a Lender other than on the last day of the Interest Period
for such LIBOR Loan as a result of a payment or conversion pursuant to
Section 2.5, 2.6, 2.10, 5.1, 5.2 or 13.7, as a result of acceleration of the
maturity of the Loans pursuant to Section 11 or for any other reason, (b) any
Borrowing of LIBOR Loans is not made as a result of a withdrawn Notice of
Borrowing, (c) any ABR Loan is not converted into a LIBOR Loan as a result of a
withdrawn Notice of Conversion or Continuation, (d) any LIBOR Loan is not
continued as a LIBOR Loan, as the case may be, as a result of a withdrawn Notice
of Conversion or Continuation or (e) any prepayment of principal of any LIBOR
Loan is not made as a result of a withdrawn notice of prepayment pursuant to
Section 5.1 or 5.2, the Borrower shall, after receipt of a written request by
such Lender (which request shall set forth in reasonable detail the basis for
requesting such amount), pay to the Administrative Agent for the account of such
Lender any amounts required to compensate such Lender for any additional losses,
costs or expenses that such Lender may reasonably incur as a result of such
payment, failure to convert, failure to continue or failure to prepay, including
any loss, cost or expense (excluding loss of anticipated profits) actually
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by any Lender to fund or maintain such LIBOR Loan.

2.12. Change of Lending Office.

Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 2.10(a)(ii), 2.10(a)(iii), 2.10(b), 3.5 or 5.4 with respect
to such Lender, it will, if requested by the Borrower use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another
lending office for any Loans affected by such event, provided that such
designation is made on such terms that such Lender and its lending office suffer
no economic, legal or regulatory disadvantage, with the object of avoiding the
consequence of the event giving rise to the operation of any such Section.
Nothing in this Section 2.12 shall affect or postpone any of the obligations of
the Borrower or the right of any Lender provided in Section 2.10, 3.5 or 5.4.

 

-80-



--------------------------------------------------------------------------------

2.13. Notice of Certain Costs.

Notwithstanding anything in this Agreement to the contrary, to the extent any
notice required by Section 2.10, 2.11, 3.5 or 5.4 is given by any Lender more
than 120 days after such Lender has knowledge (or should have had knowledge) of
the occurrence of the event giving rise to the additional cost, reduction in
amounts, loss, tax or other additional amounts described in such Sections, such
Lender shall not be entitled to compensation under Section 2.10, 2.11, 3.5 or
5.4, as the case may be, for any such amounts incurred or accruing prior to the
121st day prior to the giving of such notice to the Borrower.

2.14. Incremental Facilities.

(a) The Borrower may by written notice to Administrative Agent elect to request
the establishment of one or more (x) additional tranches of term loans (the
commitments thereto, the “New Term Loan Commitments”) and/or (y) increases in
Revolving Credit Commitments (the “New Revolving Credit Commitments” and,
together with the New Term Loan Commitments, the “New Loan Commitments”), by an
aggregate amount not in excess of the Maximum Incremental Facilities Amount in
the aggregate and not less than $100,000,000 individually (or such lesser amount
as (x) may be approved by the Administrative Agent or (y) shall constitute the
difference between the Maximum Incremental Facilities Amount and all such New
Loan Commitments obtained on or prior to such date). Each such notice shall
specify the date (each, an “Increased Amount Date”) on which the Borrower
proposes that the New Loan Commitments shall be effective, which shall be a date
not less than ten Business Days after the date on which such notice is delivered
to the Administrative Agent. The Borrower may approach any Lender or any Person
(other than a natural person) to provide all or a portion of the New Loan
Commitments; provided that any Lender offered or approached to provide all or a
portion of the New Loan Commitments may elect or decline, in its sole
discretion, to provide a New Loan Commitment. In each case, such New Loan
Commitments shall become effective as of the applicable Increased Amount Date;
provided that (i) no Default or Event of Default shall exist on such Increased
Amount Date before or after giving effect to such New Loan Commitments, as
applicable; (ii) both before and after giving effect to the making of any Series
of New Term Loans or New Revolving Loans, each of the conditions set forth in
Section 7 shall be satisfied; (iii) the New Loan Commitments shall be effected
pursuant to one or more Joinder Agreements executed and delivered by the
Borrower and Administrative Agent, and each of which shall be recorded in the
Register and shall be subject to the requirements set forth in Section 5.4(d);
(iv) the Borrower shall make any payments required pursuant to Section 2.11 in
connection with the New Loan Commitments, as applicable; and (v) the Borrower
shall deliver or cause to be delivered any legal opinions or other documents
reasonably requested by Administrative Agent in connection with any such
transaction. Any New Term Loans made on an Increased Amount Date shall be
designated, a separate series (a “Series”) of New Term Loans for all purposes of
this Agreement.

(b) On any Increased Amount Date on which New Revolving Credit Commitments are
effected, subject to the satisfaction of the foregoing terms and conditions,
(a) each of the Lenders with Revolving Credit Commitments shall assign to each
Lender with a New Revolving Credit Commitment (each, a “New Revolving Loan
Lender”) and each of the New Revolving Loan Lenders shall purchase from each of
the Lenders with Revolving Credit Commitments, at the principal amount thereof
and in the applicable currency(ies), such interests in the Revolving Credit
Loans outstanding on such Increased Amount Date as shall be necessary in order
that, after giving effect to all such assignments and purchases, the Revolving
Credit Loans will be held by existing Revolving Credit Lenders and New Revolving
Loan Lenders ratably in accordance with their Revolving Credit Commitments after
giving effect to the addition of such New Revolving Credit Commitments to the
Revolving Credit Commitments, (b) each

 

-81-



--------------------------------------------------------------------------------

New Revolving Credit Commitment shall be deemed for all purposes a Revolving
Credit Commitment and each Loan made thereunder (a “New Revolving Loan”) shall
be deemed, for all purposes, a Revolving Credit Loan and (c) each New Revolving
Loan Lender shall become a Lender with respect to the New Revolving Credit
Commitment and all matters relating thereto.

(c) On any Increased Amount Date on which any New Term Loan Commitments of any
Series are effective, subject to the satisfaction of the foregoing terms and
conditions, (i) each Lender with a New Term Loan Commitment (each, a “New Term
Loan Lender”) of any Series shall make a Loan to the Borrower (a “New Term
Loan”) in an amount equal to its New Term Loan Commitment of such Series, and
(ii) each New Term Loan Lender of any Series shall become a Lender hereunder
with respect to the New Term Loan Commitment of such Series and the New Term
Loans of such Series made pursuant thereto.

(d) The terms and provisions of the New Term Loans and New Term Loan Commitments
of any Series shall be, except as otherwise set forth herein or in the
applicable Joinder Agreement, identical to one or more Classes of the existing
Initial Term Loans; provided that (i) the applicable New Term Loan Maturity Date
of each Series shall be no earlier than the Initial Term Loan Maturity Date and
mandatory prepayment and other payment rights (other than scheduled
amortization) of the New Term Loans and the existing Initial Term Loans shall be
identical, (ii) the rate of interest and the amortization schedule applicable to
the New Term Loans of each Series shall be determined by the Borrower and the
applicable new Lenders and shall be set forth in each applicable Joinder
Agreement; provided that the weighted average life to maturity of all New Term
Loans shall be no shorter than the weighted average life to maturity of the
Initial Term Loans and (iii) all other terms applicable to the New Term Loans of
each Series that differ from the existing Initial Term Loans shall be reasonably
acceptable to the Administrative Agent (as evidenced by its execution of the
applicable Joinder Agreement). The terms and provisions of the New Revolving
Loans and New Revolving Credit Commitments shall be identical to the 2016
Revolving Credit Loans and the 2016 Revolving Credit Commitments.

(e) Each Joinder Agreement may, without the consent of any other Lenders, effect
such amendments to this Agreement and the other Credit Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to effect
the provision of this Section 2.14.

(f) (i) The Borrower may at any time and from time to time request that all or a
portion of the Term Loans of any Class (an “Existing Term Loan Class”) be
converted to extend the scheduled maturity date(s) of any payment of principal
with respect to all or a portion of any principal amount of such Term Loans (any
such Term Loans which have been so converted, “Extended Term Loans”) and to
provide for other terms consistent with this Section 2.14(f). In order to
establish any Extended Term Loans, the Borrower shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders of the applicable Existing Term Loan Class) (a “Term Loan Extension
Request”) setting forth the proposed terms of the Extended Term Loans to be
established, which shall be identical to the Term Loans of the Existing Term
Loan Class from which they are to be converted except (x) the scheduled final
maturity date shall be extended and all or any of the scheduled amortization
payments of principal of the Extended Term Loans may be delayed to later dates
than the scheduled amortization of principal of the Term Loans of such Existing
Term Loan Class (with any such delay resulting in a corresponding adjustment to
the scheduled amortization payments reflected in Section 2.5 or in the Joinder
Agreement, as the case may be, with respect to the Existing Term Loan Class from
which such Extended Term Loans were converted, in each case as more particularly
set forth in paragraph (iv) of this Section 2.14(f) below) and (y) (A) the
interest margins with respect to the Extended Term Loans may be higher or lower
than the interest margins for the Term Loans of such Existing Term Loan Class
and/or (B) additional fees may be payable to the Lenders providing such

 

-82-



--------------------------------------------------------------------------------

Extended Term Loans in addition to or in lieu of any increased margins
contemplated by the preceding clause (A), in each case, to the extent provided
in the applicable Extension Amendment; provided that, notwithstanding anything
to the contrary in this Section 2.14 or otherwise, no Extended Term Loans may be
optionally prepaid prior to the date on which the Existing Term Loan Class from
which they were converted is repaid in full except in accordance with the last
sentence of Section 5.1(a). No Lender shall have any obligation to agree to have
any of its Term Loans of any Existing Term Loan Class converted into Extended
Term Loans pursuant to any Extension Request. Any Extended Term Loans of any
Extension Series shall constitute a separate Class of Term Loans from the
Existing Term Loan Class from which they were converted.

(ii) The Borrower may at any time and from time to time request that all or a
portion of the Revolving Credit Commitments, any Extended Revolving Credit
Commitments and/or any New Revolving Credit Commitments, each existing at the
time of such request (each, an “Existing Revolving Credit Commitment” and any
related revolving credit loans thereunder, “Existing Revolving Credit Loans”;
each Existing Revolving Credit Commitment and related Existing Revolving Credit
Loans together being referred to as an “Existing Revolving Credit Class”) be
converted to extend the termination date thereof and the scheduled maturity
date(s) of any payment of principal with respect to all or a portion of any
principal amount of Loans related to such Existing Revolving Credit Commitments
(any such Existing Revolving Credit Commitments which have been so extended,
“Extended Revolving Credit Commitments” and any related Loans, “Extended
Revolving Credit Loans”) and to provide for other terms consistent with this
Section 2.14(f). In order to establish any Extended Revolving Credit
Commitments, the Borrower shall provide a notice to the Administrative Agent
(who shall provide a copy of such notice to each of the Lenders of the
applicable Class of Existing Revolving Credit Commitments) (a “Revolving Credit
Extension Request”) setting forth the proposed terms of the Extended Revolving
Credit Commitments to be established, which terms shall be identical to those
applicable to the Existing Revolving Credit Commitments from which they are to
be extended (the “Specified Existing Revolving Credit Commitment”) except
(x) all or any of the final maturity dates of such Extended Revolving Credit
Commitments may be delayed to later dates than the final maturity dates of the
Specified Existing Revolving Credit Commitments, (y) (A) the interest margins
with respect to the Extended Revolving Credit Commitments may be higher or lower
than the interest margins for the Specified Existing Revolving Credit
Commitments and/or (B) additional fees may be payable to the Lenders providing
such Extended Revolving Credit Commitments in addition to or in lieu of any
increased margins contemplated by the preceding clause (A) and (z) the revolving
credit commitment fee rate with respect to the Extended Revolving Credit
Commitments may be higher or lower than the Revolving Credit Commitment Fee Rate
for the Specified Existing Revolving Credit Commitment, in each case, to the
extent provided in the applicable Extension Amendment; provided that,
notwithstanding anything to the contrary in this Section 2.14(f) or otherwise,
(1) the borrowing and repayment (other than in connection with a permanent
repayment and termination of commitments) of Loans with respect to any Old
Revolving Credit Commitments shall be made on a pro rata basis with all other
Old Revolving Credit Commitments, (2) assignments and participations of Extended
Revolving Credit Commitments and Extended Revolving Credit Loans shall be
governed by the same assignment and participation provisions applicable to
Revolving Credit Commitments and the Revolving Credit Loans related to such
Commitments set forth in Section 13.6 and (3)(I) in the case of Section 4.2, no
permanent repayment of Old Revolving Credit Loans (and corresponding permanent
reduction in Old Revolving Credit Commitments) or permanent reduction of Old
Revolving Credit Commitments shall be permitted unless all earlier maturing Old
Revolving Credit Commitments and Old Revolving Credit Loans related to such
Commitments shall have been terminated and repaid in full and (II) in all other
cases, no termination of Old Revolving Credit Commitments and no repayment of
Old Revolving Credit Loans accompanied by a corresponding permanent reduction in
Old Revolving Credit Commitments shall be permitted unless such termination or
repayment (and corresponding reduction) is accompanied by at least a pro rata
termination or permanent

 

-83-



--------------------------------------------------------------------------------

repayment (and corresponding pro rata permanent reduction), as applicable, of
all earlier maturing Old Revolving Credit Commitments and Old Revolving Credit
Loans related to such Commitments (or all earlier maturing Old Revolving Credit
Commitments and Old Revolving Credit Loans related to such Commitments shall
have otherwise been terminated and repaid in full). No Lender shall have any
obligation to agree to have any of its Revolving Credit Loans or Revolving
Credit Commitments of any Existing Revolving Credit Class converted into
Extended Revolving Credit Loans or Extended Revolving Credit Commitments
pursuant to any Extension Request. Any Extended Revolving Credit Commitments of
any Extension Series shall constitute a separate Class of revolving credit
commitments from the Specified Existing Revolving Credit Commitments and from
any other Existing Revolving Credit Commitments (together with any other
Extended Revolving Credit Commitments so established on such date).

(iii) The Borrower shall provide the applicable Extension Request at least ten
(10) Business Days prior to the date on which Lenders under the applicable
Existing Class or Existing Classes are requested to respond. Any Lender (an
“Extending Lender”) wishing to have all or a portion of its Term Loans,
Revolving Credit Commitments, New Revolving Credit Commitment or Extended
Revolving Credit Commitment of the Existing Class or Existing Classes subject to
such Extension Request converted into Extended Term Loans or Extended Revolving
Credit Commitments, as applicable, shall notify the Administrative Agent (an
“Extension Election”) on or prior to the date specified in such Extension
Request of the amount of its Term Loans, Revolving Credit Commitments, New
Revolving Credit Commitment or Extended Revolving Credit Commitment of the
Existing Class or Existing Classes subject to such Extension Request that it has
elected to convert into Extended Term Loans or Extended Revolving Credit
Commitments, as applicable. In the event that the aggregate amount of Term
Loans, Revolving Credit Commitments, New Revolving Credit Commitment or Extended
Revolving Credit Commitment of the Existing Class or Existing Classes subject to
Extension Elections exceeds the amount of Extended Term Loans or Extended
Revolving Credit Commitments, as applicable, requested pursuant to the Extension
Request, Term Loans or Revolving Credit Commitments, New Revolving Credit
Commitments or Extended Revolving Credit Commitments of the Existing Class or
Existing Classes subject to Extension Elections shall be converted to Extended
Term Loans or Extended Revolving Credit Commitments, as applicable, on a pro
rata basis based on the amount of Term Loans, Revolving Credit Commitments, New
Revolving Credit Commitment or Extended Revolving Credit Commitment included in
each such Extension Election. Notwithstanding the conversion of any Existing
Revolving Credit Commitment (other than a New Revolving Credit Commitment) into
an Extended Revolving Credit Commitment, such Extended Revolving Credit
Commitment shall be treated identically to all other Old Revolving Credit
Commitments for purposes of the obligations of a Revolving Credit Lender in
respect of Swingline Loans under Section 2.1(c) and Letters of Credit under
Article 3, except that the applicable Extension Amendment may provide that the
Swingline Maturity Date and/or the Revolving Letter of Credit Maturity Date may
be extended and the related obligations to make Swingline Loans and issue
Revolving Letters of Credit may be continued so long as the Swingline Lender
and/or the applicable Revolving Letter of Credit Issuer, as applicable, have
consented to such extensions in their sole discretion (it being understood that
no consent of any other Lender shall be required in connection with any such
extension).

(iv) Extended Term Loans or Extended Revolving Credit Commitments, as
applicable, shall be established pursuant to an amendment (an “Extension
Amendment”) to this Agreement (which, except to the extent expressly
contemplated by the penultimate sentence of this Section 2.14(f)(iv) and
notwithstanding anything to the contrary set forth in Section 13.1, shall not
require the consent of any Lender other than the Extending Lenders with respect
to the Extended Term Loans or Extended Revolving Credit Commitments, as
applicable, established thereby) executed by the Loan Parties, the
Administrative Agent and the Extending Lenders. No Extension Amendment shall
provide

 

-84-



--------------------------------------------------------------------------------

for any tranche of Extended Term Loans or Extended Revolving Credit Commitments
in an aggregate principal amount that is less than $50,000,000. In addition to
any terms and changes required or permitted by Section 2.14(f)(i), each
Extension Amendment (x) shall amend the scheduled amortization payments pursuant
to Section 2.5 or the applicable Joinder Agreement with respect to the Existing
Term Loan Class from which the Extended Term Loans were converted to reduce each
scheduled Repayment Amount for the Existing Term Loan Class in the same
proportion as the amount of Term Loans of the Existing Term Loan Class is to be
converted pursuant to such Extension Amendment (it being understood that the
amount of any Repayment Amount payable with respect to any individual Term Loan
of such Existing Term Loan Class that is not an Extended Term Loan shall not be
reduced as a result thereof) and (y) may, but shall not be required to, impose
additional requirements (not inconsistent with the provisions of this Agreement
in effect at such time) with respect to the final maturity and weighted average
life to maturity of New Term Loans incurred following the date of such Extension
Amendment. Notwithstanding anything to the contrary in this Section 2.14(f) and
without limiting the generality or applicability of Section 13.1 to any
Section 2.14 Additional Amendments (as defined below), any Extension Amendment
may provide for additional terms and/or additional amendments other than those
referred to or contemplated above (any such additional amendment, a “Section
2.14 Additional Amendment”) to this Agreement and the other Credit Documents;
provided that such Section 2.14 Additional Amendments do not become effective
prior to the time that such Section 2.14 Additional Amendments have been
consented to (including, without limitation, pursuant to (1) consents applicable
to holders of New Term Loans and New Revolving Credit Commitments provided for
in any Joinder Agreement and (2) consents applicable to holders of any Extended
Term Loans or Extended Revolving Credit Commitments provided for in any
Extension Amendment) by such of the Lenders, Credit Parties and other parties
(if any) as may be required in order for such Section 2.14 Additional Amendments
to become effective in accordance with Section 13.1. It is understood and agreed
that each Lender that has consented to the Amendment Agreement hereby has
consented for all purposes requiring its consent, and shall at the effective
time thereof be deemed to consent to each amendment to this Agreement and the
other Credit Documents authorized by this Section 2.14(f) and the arrangements
described above in connection therewith except that the foregoing shall not
constitute a consent on behalf of any Lender to the terms of any Section 2.14
Additional Amendment. In connection with any Extension Amendment, the Borrower
shall deliver an opinion of counsel reasonably acceptable to the Administrative
Agent (i) as to the enforceability of such Extension Amendment, the Credit
Agreement as amended thereby, and such of the other Credit Documents (if any) as
may be amended thereby and (ii) to the effect that such Extension Amendment,
including without limitation, the Extended Term Loans or Extended Revolving
Credit Commitments provided for therein, does not conflict with or violate the
terms and provisions of Section 13.1 of this Agreement.

(v) Notwithstanding anything to the contrary contained in this Agreement, (A) on
any date on which any Existing Class is converted to extend the related
scheduled maturity date(s) in accordance with clauses (i) and/or (ii) above (an
“Extension Date”), (I) in the case of the existing Term Loans of each Extending
Lender, the aggregate principal amount of such existing Term Loans shall be
deemed reduced by an amount equal to the aggregate principal amount of Extended
Term Loans so converted by such Lender on such date, and the Extended Term Loans
shall be established as a separate Class of Term Loans (together with any other
Extended Term Loans so established on such date), and (II) in the case of the
Specified Existing Revolving Credit Commitments of each Extending Lender, the
aggregate principal amount of such Specified Existing Revolving Credit
Commitments shall be deemed reduced by an amount equal to the aggregate
principal amount of Extended Revolving Credit Commitments so converted by such
Lender on such date, and such Extended Revolving Credit Commitments shall be
established as a separate Class of revolving credit commitments from the
Specified Existing Revolving Credit Commitments and from any other Existing
Revolving Credit Commitments (together with any other Extended Revolving Credit
Commitments so established on such date) and (B)

 

-85-



--------------------------------------------------------------------------------

if, on any Extension Date, any Loans of any Extending Lender are outstanding
under the applicable Specified Revolving Credit Commitments, such Loans (and any
related participations) shall be deemed to be allocated as Extended Revolving
Credit Loans (and related participations) and Existing Revolving Credit Loans
(and related participations) in the same proportion as such Extending Lender’s
Specified Revolving Credit Commitments to Extended Revolving Credit Commitments.

2.15. Permitted Debt Exchanges.

(a) Notwithstanding anything to the contrary contained in this Agreement,
pursuant to one or more offers (each, a “Permitted Debt Exchange Offer”) made
from time to time by the Borrower to all Lenders (other than any Lender that, if
requested by the Borrower, is unable to certify that it is either a “qualified
institutional buyer” (as defined in Rule 144A under the Securities Act of 1933,
as amended) or an institutional “accredited investor” (as defined in Rule 501
under the Securities Act of 1933, as amended)) with outstanding Term Loans under
one or more Classes of Term Loans (as determined by the Borrower) on the same
terms, the Borrower may from time to time following the First Amendment
Effective Date consummate one or more exchanges of Term Loans for Permitted
Other Indebtedness in the form of notes (such notes, “Permitted Debt Exchange
Notes,” and each such exchange a “Permitted Debt Exchange”), so long as the
following conditions are satisfied: (i) no Default or Event of Default shall
have occurred and be continuing at the time the offering document in respect of
a Permitted Debt Exchange Offer is delivered to the relevant Lenders, (ii) the
aggregate principal amount (calculated on the face amount thereof) of Term Loans
exchanged shall equal the aggregate principal amount (calculated on the face
amount thereof) of Permitted Debt Exchange Notes issued in exchange for such
Term Loans, (iii) the aggregate principal amount (calculated on the face amount
thereof) of all Term Loans exchanged under each applicable Class by the Borrower
pursuant to any Permitted Debt Exchange shall automatically be cancelled and
retired by the Borrower on date of the settlement thereof (and, if requested by
the Administrative Agent, any applicable exchanging Lender shall execute and
deliver to the Administrative Agent an Assignment and Acceptance, or such other
form as may be reasonably requested by the Administrative Agent, in respect
thereof pursuant to which the respective Lender assigns its interest in the Term
Loans being exchanged pursuant to the Permitted Debt Exchange to the Borrower
for immediate cancellation), (iv) if the aggregate principal amount of all Term
Loans (calculated on the face amount thereof) of a given Class tendered by
Lenders in respect of the relevant Permitted Debt Exchange Offer (with no Lender
being permitted to tender a principal amount of Term Loans which exceeds the
principal amount thereof of the applicable Class actually held by it) shall
exceed the maximum aggregate principal amount of Term Loans of such Class
offered to be exchanged by the Borrower pursuant to such Permitted Debt Exchange
Offer, then the Borrower shall exchange Term Loans under the relevant Class
tendered by such Lenders ratably up to such maximum based on the respective
principal amounts so tendered, or if such Permitted Debt Exchange Offer shall
have been made with respect to multiple Classes without specifying a maximum
aggregate principal amount offered to be exchanged for each Class, and the
aggregate principal amount of all Term Loans (calculated on the face amount
thereof) of all Classes tendered by Lenders in respect of the relevant Permitted
Debt Exchange Offer (with no Lender being permitted to tender a principal amount
of Term Loans which exceeds the principal amount thereof actually held by it)
shall exceed the maximum aggregate principal amount of Term Loans of all
relevant Classes offered to be exchanged by the Borrower pursuant to such
Permitted Debt Exchange Offer, then the Borrower shall exchange Term Loans
across all Classes subject to such Permitted Debt Exchange Offer tendered by
such Lenders ratably up to such maximum amount based on the respective principal
amounts so tendered, (v) each such Permitted Exchange Offer shall be made on a
pro rata basis to the Lenders (other than any Lender that, if requested by the
Borrower, is unable to certify that it is either a “qualified institutional
buyer” (as defined in Rule 144A under the Securities Act of 1933,

 

-86-



--------------------------------------------------------------------------------

as amended) or an institutional “accredited investor” (as defined in Rule 501
under the Securities Act of 1933, as amended)) of each applicable Class based on
their respective aggregate principal amounts of outstanding Term Loans under
each such Class, (vi) all documentation in respect of such Permitted Debt
Exchange shall be consistent with the foregoing, and all written communications
generally directed to the Lenders in connection therewith shall be in form and
substance consistent with the foregoing and made in consultation with the
Borrower and the Administrative Agent, and (vii) any applicable Minimum Tender
Condition shall be satisfied.

(b) With respect to all Permitted Debt Exchanges effected by the Borrower
pursuant to this Section 2.15, (i) such Permitted Debt Exchanges (and the
cancellation of the exchanged Term Loans in connection therewith) shall not
constitute voluntary or mandatory payments or prepayments for purposes of
Section 5.1 or 5.2, and (ii) such Permitted Debt Exchange Offer shall be made
for not less than $50,000,000 in aggregate principal amount of Term Loans,
provided that subject to the foregoing clause (ii) the Borrower may at its
election specify as a condition (a “Minimum Tender Condition”) to consummating
any such Permitted Debt Exchange that a minimum amount (to be determined and
specified in the relevant Permitted Debt Exchange Offer in the Borrower’s
discretion) of Term Loans of any or all applicable Classes be tendered.

(c) In connection with each Permitted Debt Exchange, the Borrower shall provide
the Administrative Agent at least 10 Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and the
Borrower and the Administrative Agent, acting reasonably, shall mutually agree
to such procedures as may be necessary or advisable to accomplish the purposes
of this Section 2.15 and without conflict with Section 2.15(d); provided that
the terms of any Permitted Debt Exchange Offer shall provide that the date by
which the relevant Lenders are required to indicate their election to
participate in such Permitted Debt Exchange shall be not less than five
(5) Business Days following the date on which the Permitted Debt Exchange Offer
is made.

(d) The Borrower shall be responsible for compliance with, and hereby agrees to
comply with, all applicable securities and other laws in connection with each
Permitted Debt Exchange, it being understood and agreed that (x) neither the
Administrative Agent nor any Lender assumes any responsibility in connection
with the Borrower’s compliance with such laws in connection with any Permitted
Debt Exchange and (y) each Lender shall be solely responsible for its compliance
with any applicable “insider trading” laws and regulations to which such Lender
may be subject under the Securities Exchange Act of 1934, as amended.

SECTION 3. Letters of Credit

3.1. Letters of Credit.

(a) Subject to and upon the terms and conditions herein set forth, at any time
and from time to time after the Original Closing Date and prior to the L/C
Maturity Date, the Letter of Credit Issuer agrees, in reliance upon the
agreements of the Revolving Credit Lenders set forth in this Section 3, to issue
from time to time from the Original Closing Date through the L/C Maturity Date
upon the request of, and for the direct or indirect benefit of, the Borrower and
the Restricted Subsidiaries, a letter of credit or letters of credit (the
“Letters of Credit” and each, a “Letter of Credit”) in such form as may be
approved by the Letter of Credit Issuer in its reasonable discretion; provided
that the Borrower shall be a co-applicant, and jointly and severally liable with
respect to, each Letter of Credit issued for the account of a Restricted
Subsidiary.

 

-87-



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing, (i) no Letter of Credit shall be issued the
Stated Amount of which, when added to the Letters of Credit Outstanding at such
time, would exceed the Letter of Credit Commitment then in effect; (ii) subject
to clause (f) below, no Letter of Credit shall be issued the Stated Amount of
which would cause the aggregate amount of the Lenders’ Revolving Credit
Exposures at the time of the issuance thereof to exceed the Total Revolving
Credit Commitment then in effect; (iii) no Letter of Credit in an Alternative
Currency shall be issued the Stated Amount of which would cause the Aggregate
Multicurrency Exposures at the time of the issuance thereof to exceed the
Multicurrency Sublimit then in effect; (iv) each Letter of Credit shall have an
expiration date occurring no later than one year after the date of issuance
thereof, unless otherwise agreed upon by the Administrative Agent and the Letter
of Credit Issuer, provided that in no event shall such expiration date occur
later than the L/C Maturity Date; (v) each Letter of Credit shall be denominated
in Dollars or an Alternative Currency; (vi) no Letter of Credit shall be issued
if it would be illegal under any applicable law for the beneficiary of the
Letter of Credit to have a Letter of Credit issued in its favor; and (vii) no
Letter of Credit shall be issued by a Letter of Credit Issuer after it has
received a written notice from any Credit Party or the Administrative Agent or
the Required Revolving Credit Lenders stating that a Default or Event of Default
has occurred and is continuing until such time as the Letter of Credit Issuer
shall have received a written notice of (x) rescission of such notice from the
party or parties originally delivering such notice or (y) the waiver of such
Default or Event of Default in accordance with the provisions of Section 13.1.

(c) Upon at least one Business Day’s prior written notice (or telephonic notice
promptly confirmed in writing) to the Administrative Agent and the Letter of
Credit Issuer (which the Administrative Agent shall promptly notify the
applicable Lenders), the Borrower shall have the right, on any day, permanently
to terminate or reduce the Letter of Credit Commitment in whole or in part,
provided that, after giving effect to such termination or reduction, the Letters
of Credit Outstanding shall not exceed the Letter of Credit Commitment.

(d) [Reserved].

(e) The Letter of Credit Issuer shall not be under any obligation to issue any
Letter of Credit if:

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Letter of Credit Issuer
from issuing such Letter of Credit, or any law applicable to the Letter of
Credit Issuer or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over the Letter of Credit
Issuer shall prohibit, or request that the Letter of Credit Issuer refrain from,
the issuance of letters of credit generally or such Letter of Credit in
particular or shall impose upon the Letter of Credit Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which the
Letter of Credit Issuer is not otherwise compensated hereunder) not in effect on
the Original Closing Date, or shall impose upon the Letter of Credit Issuer any
unreimbursed loss, cost or expense which was not applicable on the Original
Closing Date and which the Letter of Credit Issuer in good faith deems material
to it;

(ii) the issuance of such Letter of Credit would violate one or more policies of
the Letter of Credit Issuer applicable to letters of credit generally;

(iii) except as otherwise agreed by the Administrative Agent and the Letter of
Credit Issuer, such Letter of Credit is in an initial Stated Amount less than
$100,000 or the Dollar Equivalent thereof, in the case of a commercial Letter of
Credit, or $10,000 or the Dollar Equivalent thereof, in the case of a standby
Letter of Credit;

 

-88-



--------------------------------------------------------------------------------

(iv) such Letter of Credit is denominated in a currency other than Dollars or an
Alternative Currency;

(v) the Letter of Credit Issuer does not as of the issuance date of such
requested Letter of Credit issue letters of credit in the requested currency;

(vi) such Letter of Credit contains any provisions for automatic reinstatement
of the Stated Amount after any drawing thereunder; or

(vii) a default of any Revolving Credit Lender’s obligations to fund under
Section 3.3 exists or any Revolving Credit Lender is at such time a Defaulting
Lender hereunder, unless, in each case, the Letter of Credit Issuer has entered
into satisfactory arrangements with the Borrower or such Revolving Credit Lender
to eliminate the Letter of Credit Issuer’s risk with respect to such Revolving
Credit Lender.

(f) The Letter of Credit Issuer shall not amend any Letter of Credit if the
Letter of Credit Issuer would not be permitted at such time to issue such Letter
of Credit in its amended form under the terms hereof.

(g) The Letter of Credit Issuer shall be under no obligation to amend any Letter
of Credit if (A) the Letter of Credit Issuer would have no obligation at such
time to issue such Letter of Credit in its amended form under the terms hereof,
or (B) the beneficiary of such Letter of Credit does not accept the proposed
amendment to such Letter of Credit.

(h) The Letter of Credit Issuer shall act on behalf of the Revolving Credit
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith and the Letter of Credit Issuer shall have all of the
benefits and immunities (A) provided to the Administrative Agent in Section 13
with respect to any acts taken or omissions suffered by the Letter of Credit
Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term “Administrative Agent” as used in Section 13 included the Letter
of Credit Issuer with respect to such acts or omissions, and (B) as additionally
provided herein with respect to the Letter of Credit Issuer.

3.2. Letter of Credit Requests.

(a) Whenever the Borrower desires that a Letter of Credit be issued for its
account or amended, it shall give the Administrative Agent and the Letter of
Credit Issuer a Letter of Credit Request by no later than 1:00 p.m. (New York
City time) at least two (or such lesser number as may be agreed upon by the
Administrative Agent and the Letter of Credit Issuer) Business Days prior to the
proposed date of issuance or amendment. Each notice shall be executed by the
Borrower and shall be in the form of Exhibit G to the Original Credit Agreement
(each a “Letter of Credit Request”).

(b) In the case of a request for an initial issuance of a Letter of Credit, such
Letter of Credit Request shall specify in form and detail satisfactory to the
Letter of Credit Issuer: (A) the proposed issuance date of the requested Letter
of Credit (which shall be a Business Day)); (B) the Stated Amount thereof in the
relevant currency; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder and (G) such
other matters as the Letter of Credit Issuer may reasonably require. In the case

 

-89-



--------------------------------------------------------------------------------

of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Request shall specify in form and detail satisfactory to the Letter of
Credit Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the Letter of Credit Issuer
may reasonably require. Additionally, the Borrower shall furnish to the Letter
of Credit Issuer and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as the Letter of Credit Issuer or the
Administrative Agent may require.

(c) Promptly after receipt of any Letter of Credit Request, the Letter of Credit
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Request from the Borrower and, if not, the Letter of Credit Issuer will provide
the Administrative Agent with a copy thereof. Unless the Letter of Credit Issuer
has received written notice from any Revolving Credit Lender, the Administrative
Agent or any Credit Party, at least one Business Day prior to the requested date
of issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Sections 6 and 7 shall not then be satisfied,
then, subject to the terms and conditions hereof, the Letter of Credit Issuer
shall, on the requested date, issue a Letter of Credit for the account of the
Borrower (or the applicable Restricted Subsidiary) or enter into the applicable
amendment, as the case may be, in each case in accordance with the Letter of
Credit Issuer’s usual and customary business practices.

(d) If the Borrower so requests in any applicable Letter of Credit Request, the
Letter of Credit Issuer may, in its sole and absolute discretion, agree to issue
a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the Letter of Credit Issuer to prevent any such extension
at least once in each twelve-month period (commencing with the date of issuance
of such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by the Letter of Credit Issuer, the Borrower shall not be
required to make a specific request to the Letter of Credit Issuer for any such
extension. Once an Auto-Extension Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) the Letter of Credit
Issuer to permit the extension of such Letter of Credit at any time to an expiry
date not later than the L/C Maturity Date; provided, however, that the Letter of
Credit Issuer shall not permit any such extension if (A) the Letter of Credit
Issuer has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (b) of
Section 3.1 or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is five Business Days before
the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Revolving Credit Lenders have elected not to permit such extension or
(2) from the Administrative Agent, any Lender or the Borrower that one or more
of the applicable conditions specified in Sections 6 and 7 are not then
satisfied, and in each such case directing the Letter of Credit Issuer not to
permit such extension.

(e) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit (including any Existing Secured Letter of Credit) to an
advising bank with respect thereto or to the beneficiary thereof, the Letter of
Credit Issuer will also deliver to the Borrower and the Administrative Agent a
true and complete copy of such Letter of Credit or amendment. On the last
Business Day of each month, each Letter of Credit Issuer shall provide the
Administrative Agent a list of all Letters of Credit (including any Existing
Secured Letter of Credit) issued by it that are outstanding at such time.

 

-90-



--------------------------------------------------------------------------------

(f) The making of each Letter of Credit Request shall be deemed to be a
representation and warranty by the Borrower that the Letter of Credit may be
issued in accordance with, and will not violate the requirements of,
Section 3.1(b).

3.3. Letter of Credit Participations.

(a) Immediately upon the issuance by the Letter of Credit Issuer of any Letter
of Credit, the Letter of Credit Issuer shall be deemed to have sold and
transferred to each Revolving Credit Lender (each such Revolving Credit Lender,
in its capacity under this Section 3.3, an “L/C Participant”), and each such L/C
Participant shall be deemed irrevocably and unconditionally to have purchased
and received from the Letter of Credit Issuer, without recourse or warranty, an
undivided interest and participation (each an “L/C Participation”), to the
extent of such L/C Participant’s Revolving Credit Commitment Percentage
(determined after giving effect to clause (f) below) in each Letter of Credit,
each substitute therefor, each drawing made thereunder and the obligations of
the Borrower under this Agreement with respect thereto, and any security
therefor or guaranty pertaining thereto; provided that the Letter of Credit Fees
will be paid directly to the Administrative Agent for the ratable account of the
L/C Participants as provided in Section 4.1(b) and the L/C Participants shall
have no right to receive any portion of any Fronting Fees.

(b) In determining whether to pay under any Letter of Credit, the relevant
Letter of Credit Issuer shall have no obligation relative to the L/C
Participants other than to confirm that any documents required to be delivered
under such Letter of Credit have been delivered and that they appear to comply
on their face with the requirements of such Letter of Credit. Any action taken
or omitted to be taken by the relevant Letter of Credit Issuer under or in
connection with any Letter of Credit issued by it, if taken or omitted in the
absence of gross negligence or willful misconduct, shall not create for the
Letter of Credit Issuer any resulting liability.

(c) In the event that the Letter of Credit Issuer makes any payment under any
Letter of Credit issued by it and the Borrower shall not have repaid such amount
in full to the respective Letter of Credit Issuer pursuant to Section 3.4(a),
the Letter of Credit Issuer shall promptly notify the Administrative Agent and
each L/C Participant of such failure, and each L/C Participant shall promptly
and unconditionally pay to the Administrative Agent for the account of the
Letter of Credit Issuer, the amount of such L/C Participant’s Revolving Credit
Commitment Percentage (determined after giving effect to clause (f) below) of
the Dollar Equivalent of such unreimbursed payment in Dollars and in immediately
available funds; provided, however, that no L/C Participant shall be obligated
to pay to the Administrative Agent for the account of the Letter of Credit
Issuer its Revolving Credit Commitment Percentage of such unreimbursed amount
arising from any wrongful payment made by the Letter of Credit Issuer under any
such Letter of Credit as a result of acts or omissions constituting willful
misconduct or gross negligence on the part of the Letter of Credit Issuer. If
the Letter of Credit Issuer so notifies, prior to 11:00 a.m. (New York City
time) on any Business Day, any L/C Participant required to fund a payment under
a Letter of Credit, such L/C Participant shall make available to the
Administrative Agent for the account of the Letter of Credit Issuer such L/C
Participant’s Revolving Credit Commitment Percentage of the amount of such
payment no later than 1:00 p.m. (New York City time) on such Business Day in
Dollars and in immediately available funds. If and to the extent such L/C
Participant shall not have so made its Revolving Credit Commitment Percentage of
the amount of such payment available to the Administrative Agent for the account
of the Letter of Credit Issuer, such L/C Participant agrees to pay to the
Administrative Agent for the account of the Letter of Credit Issuer, forthwith
on demand, such amount, together with interest thereon for each day from such
date until the date such

 

-91-



--------------------------------------------------------------------------------

amount is paid to the Administrative Agent for the account of the Letter of
Credit Issuer at a rate per annum equal to the Overnight Rate from time to time
then in effect, plus any administrative, processing or similar fees customarily
charged by the Letter of Credit Issuer in connection with the foregoing. The
failure of any L/C Participant to make available to the Administrative Agent for
the account of the Letter of Credit Issuer its Revolving Credit Commitment
Percentage of any payment under any Letter of Credit shall not relieve any other
L/C Participant of its obligation hereunder to make available to the
Administrative Agent for the account of the Letter of Credit Issuer its
Revolving Credit Commitment Percentage of any payment under such Letter of
Credit on the date required, as specified above, but no L/C Participant shall be
responsible for the failure of any other L/C Participant to make available to
the Administrative Agent such other L/C Participant’s Revolving Credit
Commitment Percentage of any such payment.

(d) Whenever the Letter of Credit Issuer receives a payment in respect of an
unpaid reimbursement obligation as to which the Administrative Agent has
received for the account of the Letter of Credit Issuer any payments from the
L/C Participants pursuant to clause (c) above, the Letter of Credit Issuer shall
pay to the Administrative Agent and the Administrative Agent shall promptly pay
to each L/C Participant that has paid its Revolving Credit Commitment Percentage
of such reimbursement obligation (determined after giving effect to clause
(f) below), in Dollars and in immediately available funds, an amount equal to
such L/C Participant’s share (based upon the proportionate aggregate amount
originally funded by such L/C Participant to the aggregate amount funded by all
L/C Participants) of the Dollar Equivalent of the amount so paid in respect of
such reimbursement obligation and interest thereon accruing after the purchase
of the respective L/C Participations at the Overnight Rate.

(e) The obligations of the L/C Participants to make payments to the
Administrative Agent for the account of a Letter of Credit Issuer with respect
to Letters of Credit shall be irrevocable and not subject to counterclaim,
set-off or other defense or any other qualification or exception whatsoever and
shall be made in accordance with the terms and conditions of this Agreement
under all circumstances, including under any of the following circumstances:

(i) any lack of validity or enforceability of this Agreement or any of the other
Credit Documents;

(ii) the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against a beneficiary named in a Letter of Credit,
any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, the Letter of Credit
Issuer, any Lender or other Person, whether in connection with this Agreement,
any Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transaction between the Borrower and the
beneficiary named in any such Letter of Credit);

(iii) any draft, certificate or any other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

(iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or

(v) the occurrence of any Default or Event of Default;

provided, however, that no L/C Participant shall be obligated to pay to the
Administrative Agent for the account of the Letter of Credit Issuer its
Revolving Credit Commitment Percentage of any unreimbursed

 

-92-



--------------------------------------------------------------------------------

amount arising from any wrongful payment made by the Letter of Credit Issuer
under any such Letter of Credit as a result of acts or omissions constituting
willful misconduct or gross negligence on the part of the Letter of Credit
Issuer.

(f) On the 2011 Extension Effective Date, the L/C Participations in any issued
and outstanding Letters of Credit shall be reallocated so that after giving
effect thereto the 2016 Revolving Credit Lenders and the 2013 Revolving Credit
Lenders shall share ratably in such L/C Participations in accordance with the
aggregate Revolving Credit Commitments (including both the 2013 Revolving Credit
Commitments and the 2016 Revolving Credit Commitments from time to time in
effect). Thereafter, until the 2013 Revolving Credit Maturity Date, L/C
Participations in any newly-issued Letters of Credit shall be allocated in
accordance with the aggregate Revolving Credit Commitments (including both the
2013 Revolving Credit Commitments and the 2016 Revolving Credit Commitments from
time to time in effect); provided that, notwithstanding the foregoing, L/C
Participations in any new Letters of Credit that have an expiry date after the
date that is three Business Days prior to the 2013 Revolving Credit Maturity
Date shall be allocated to the 2016 Revolving Credit Lenders ratably in
accordance with their 2016 Revolving Credit Commitments but only to the extent
that such allocation would not cause the 2016 Revolving Credit Lenders’ 2016
Revolving Credit Exposures at such time to exceed the Aggregate 2016 Revolving
Credit Commitments; provided further that the Letter of Credit Issuer shall not
be obligated to issue any Letter of Credit that would have an expiry date after
the date that is three Business Days prior to the 2013 Revolving Credit Maturity
Date unless such Letter of Credit would be 100% covered by the 2016 Revolving
Credit Commitments of the 2016 Revolving Credit Lenders.

(g) If the reallocation described in clause (f) above cannot, or can only
partially, be effected as a result of the limitations set forth herein, the
Borrower shall within three Business Days following notice by the Administrative
Agent, either (x) Cash Collateralize such 2013 Revolving Credit Lenders’ L/C
Participations in the outstanding Letters of Credit (after giving effect to any
partial reallocation pursuant to clause (f) above) or (y) backstop such 2013
Revolving Credit Lenders’ L/C Participations in the outstanding Letters of
Credit (after giving effect to any partial reallocation pursuant to clause
(f) above) with a letter of credit reasonable satisfactory to the Letter of
Credit Issuer, in each case, for so long as any such Letters of Credit are
outstanding.

3.4. Agreement to Repay Letter of Credit Drawings.

(a) The Borrower hereby agrees to reimburse the Letter of Credit Issuer, by
making payment in with respect to any drawing under any Letter of Credit in the
same currency in which such drawing was made unless (A) the Letter of Credit
Issuer (at its option) shall have specified in the notice of drawing that it
will require reimbursement in Dollars, or (B) in the absence of any such
requirement for reimbursement in Dollars, the Borrower shall have notified the
Letter of Credit Issuer promptly following receipt of the notice of drawing that
the Borrower will reimburse the Letter of Credit Issuer in Dollars. In the case
of any reimbursement in Dollars of a drawing of a Letter of Credit denominated
in an Alternative Currency, the Letter of Credit Issuer shall notify the
Borrower of the Dollar Equivalent of the amount of the drawing promptly
following the determination thereof. Any such reimbursement shall be made by the
Borrower to the Administrative Agent in immediately available funds for any
payment or disbursement made by the Letter of Credit Issuer under any Letter of
Credit (each such amount so paid until reimbursed, an “Unpaid Drawing”) no later
than the date that is one Business Day after the date on which the Borrower
receives notice of such payment or disbursement (the “Reimbursement Date”), with
interest on the amount so paid or disbursed by the Letter of Credit Issuer, to
the extent not reimbursed prior to 5:00 p.m. (New York City time) on the
Reimbursement Date, from the Reimbursement Date to

 

-93-



--------------------------------------------------------------------------------

the date the Letter of Credit Issuer is reimbursed therefor at a rate per annum
that shall at all times be the Applicable ABR Marginweighted average of the
Applicable ABR Margins (with such weighted average determined by reference to
the aggregate Revolving Credit Commitments of each Class then existing) plus the
ABR as in effect from time to time, provided that, notwithstanding anything
contained in this Agreement to the contrary, (i) unless the Borrower shall have
notified the Administrative Agent and the relevant Letter of Credit Issuer prior
to 1:00 p.m. (New York City time) on the Reimbursement Date that the Borrower
intends to reimburse the relevant Letter of Credit Issuer for the amount of such
drawing with funds other than the proceeds of Loans, the Borrower shall be
deemed to have given a Notice of Borrowing requesting that, with respect to
Letters of Credit, the Revolving Credit Lenders make Revolving Credit Loans
(which shall be denominated in Dollars and which shall be ABR Loans) on the
Reimbursement Date in the amount, or Dollar Equivalent of the amount, as
applicable, of such drawing and (ii) the Administrative Agent shall promptly
notify each L/C Participant of such drawing and the amount of its Revolving
Credit Loan to be made in respect thereof, and each L/C Participant shall be
irrevocably obligated to make a Revolving Credit Loan to the Borrower in Dollars
in the manner deemed to have been requested in the amount of its Revolving
Credit Commitment Percentage (determined after giving effect to Section3.3(f))
of the applicable Unpaid Drawing by 2:00 p.m. (New York City time) on such
Reimbursement Date by making the amount of such Revolving Credit Loan available
to the Administrative Agent. Such Revolving Credit Loans shall be made without
regard to the Minimum Borrowing Amount. The Administrative Agent shall use the
proceeds of such Revolving Credit Loans solely for purpose of reimbursing the
Letter of Credit Issuer for the related Unpaid Drawing. In the event that the
Borrower fails to Cash Collateralize any Letter of Credit that is outstanding on
the L/C Facility Maturity Date, the full amount of the Letters of Credit
Outstanding in respect of such Letter of Credit shall be deemed to be an Unpaid
Drawing subject to the provisions of this Section 3.4 except that the Letter of
Credit Issuer shall hold the proceeds received from the L/C Participants as
contemplated above as cash collateral for such Letter of Credit to reimburse any
Drawing under such Letter of Credit and shall use such proceeds first, to
reimburse itself for any Drawings made in respect of such Letter of Credit
following the L/C Maturity Date, second, to the extent such Letter of Credit
expires or is returned undrawn while any such cash collateral remains, to the
repayment of obligations in respect of any Revolving Credit Loans that have not
been paid at such time and third, to the Borrower or as otherwise directed by a
court of competent jurisdiction. Nothing in this Section 3.4(a) shall affect the
Borrower’s obligation to repay all outstanding Revolving Credit Loans when due
in accordance with the terms of this Agreement.

(b) The obligations of the Borrower under this Section 3.4 to reimburse the
Letter of Credit Issuer with respect to Unpaid Drawings (including, in each
case, interest thereon) shall be absolute and unconditional under any and all
circumstances and irrespective of any set-off, counterclaim or defense to
payment that the Borrower or any other Person may have or have had against the
Letter of Credit Issuer, the Administrative Agent or any Lender (including in
its capacity as an L/C Participant), including any defense based upon the
failure of any drawing under a Letter of Credit (each a “Drawing”) to conform to
the terms of the Letter of Credit or any non-application or misapplication by
the beneficiary of the proceeds of such Drawing and without regard to any
adverse change in the relevant exchange rates or in the availability of the
Alternative Currency to the Borrower or in the relevant currency markets
generally, provided that the Borrower shall not be obligated to reimburse the
Letter of Credit Issuer for any wrongful payment made by the Letter of Credit
Issuer under the Letter of Credit issued by it as a result of acts or omissions
constituting willful misconduct or gross negligence on the part of the Letter of
Credit Issuer.

3.5. Increased Costs.

 

 

-94-



--------------------------------------------------------------------------------

If after the Original Closing Date, the adoption of any applicable law, rule or
regulation, or any change therein, or any change in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or actual
compliance by the Letter of Credit Issuer or any L/C Participant with any
request or directive made or adopted after the Original Closing Date (whether or
not having the force of law), by any such authority, central bank or comparable
agency shall either (a) impose, modify or make applicable any reserve, deposit,
capital adequacy or similar requirement against letters of credit issued by the
Letter of Credit Issuer, or any L/C Participant’s L/C Participation therein, or
(b) impose on the Letter of Credit Issuer or any L/C Participant any other
conditions affecting its obligations under this Agreement in respect of Letters
of Credit or L/C Participations therein or any Letter of Credit or such L/C
Participant’s L/C Participation therein, and the result of any of the foregoing
is to increase the cost to the Letter of Credit Issuer or such L/C Participant
of issuing, maintaining or participating in any Letter of Credit, or to reduce
the amount of any sum received or receivable by the Letter of Credit Issuer or
such L/C Participant hereunder (other than any such increase or reduction
attributable to (i) taxes indemnifiable under Section 5.4, (ii) net income taxes
and franchise and excise taxes (imposed in lieu of net income taxes) imposed on
any Agent or Lender or (iii) Taxes described under clauses (b) or (c) of the
definition of Excluded Taxes) in respect of Letters of Credit or L/C
Participations therein, then, promptly after receipt of written demand to the
Borrower by the Letter of Credit Issuer or such L/C Participant, as the case may
be (a copy of which notice shall be sent by the Letter of Credit Issuer or such
L/C Participant to the Administrative Agent (with respect to Letter of Credit
issued on account of the Borrower)), the Borrower shall pay to the Letter of
Credit Issuer or such L/C Participant such additional amount or amounts as will
compensate the Letter of Credit Issuer or such L/C Participant for such
increased cost or reduction, it being understood and agreed, however, that the
Letter of Credit Issuer or an L/C Participant shall not be entitled to such
compensation as a result of such Person’s compliance with, or pursuant to any
request or directive to comply with, any such law, rule or regulation as in
effect on the Original Closing Date. A certificate submitted to the Borrower by
the relevant Letter of Credit Issuer or an L/C Participant, as the case may be
(a copy of which certificate shall be sent by the Letter of Credit Issuer or
such L/C Participant to the Administrative Agent), setting forth in reasonable
detail the basis for the determination of such additional amount or amounts
necessary to compensate the Letter of Credit Issuer or such L/C Participant as
aforesaid shall be conclusive and binding on the Borrower absent clearly
demonstrable error.

3.6. New or Successor Letter of Credit Issuer.

(a) The Letter of Credit Issuer may resign as a Letter of Credit Issuer upon 60
days’ prior written notice to the Administrative Agent, the Lenders and the
Borrower. The Borrower may replace a Letter of Credit Issuer for any reason upon
written notice to the Administrative Agent and the Letter of Credit Issuer. The
Borrower may add Letter of Credit Issuers at any time upon notice to the
Administrative Agent. If the Letter of Credit Issuer shall resign or be
replaced, or if the Borrower shall decide to add a new Letter of Credit Issuer
under this Agreement, then the Borrower may appoint from among the Lenders a
successor issuer of Letters of Credit or a new Letter of Credit Issuer, as the
case may be, or, with the consent of the Administrative Agent (such consent not
to be unreasonably withheld), another successor or new issuer of Letters of
Credit, whereupon such successor issuer shall succeed to the rights, powers and
duties of the replaced or resigning Letter of Credit Issuer under this Agreement
and the other Credit Documents, or such new issuer of Letters of Credit shall be
granted the rights, powers and duties of a Letter of Credit Issuer hereunder,
and the term “Letter of Credit Issuer” shall mean such successor or such new
issuer of Letters of Credit effective upon such appointment. At the time such
resignation or replacement shall become effective, the Borrower shall pay to the
resigning or replaced

 

-95-



--------------------------------------------------------------------------------

Letter of Credit Issuer all accrued and unpaid fees pursuant to Sections 4.1(c)
and 4.1(d). The acceptance of any appointment as a Letter of Credit Issuer
hereunder whether as a successor issuer or new issuer of Letters of Credit in
accordance with this Agreement, shall be evidenced by an agreement entered into
by such new or successor issuer of Letters of Credit, in a form satisfactory to
the Borrower and the Administrative Agent and, from and after the effective date
of such agreement, such new or successor issuer of Letters of Credit shall
become a “Letter of Credit Issuer” hereunder. After the resignation or
replacement of a Letter of Credit Issuer hereunder, the resigning or replaced
Letter of Credit Issuer shall remain a party hereto and shall continue to have
all the rights and obligations of a Letter of Credit Issuer under this Agreement
and the other Credit Documents with respect to Letters of Credit issued by it
prior to such resignation or replacement, but shall not be required to issue
additional Letters of Credit. In connection with any resignation or replacement
pursuant to this clause (a) (but, in case of any such resignation, only to the
extent that a successor issuer of Letters of Credit shall have been appointed),
either (i) the Borrower, the resigning or replaced Letter of Credit Issuer and
the successor issuer of Letters of Credit shall arrange to have any outstanding
Letters of Credit issued by the resigning or replaced Letter of Credit Issuer
replaced with Letters of Credit issued by the successor issuer of Letters of
Credit or (ii) the Borrower shall cause the successor issuer of Letters of
Credit, if such successor issuer is reasonably satisfactory to the replaced or
resigning Letter of Credit Issuer, to issue “back-stop” Letters of Credit naming
the resigning or replaced Letter of Credit Issuer as beneficiary for each
outstanding Letter of Credit issued by the resigning or replaced Letter of
Credit Issuer, which new Letters of Credit shall be denominated in the same
currency as, and shall have a face amount equal to, the Letters of Credit being
back-stopped and the sole requirement for drawing on such new Letters of Credit
shall be a drawing on the corresponding back-stopped Letters of Credit. After
any resigning or replaced Letter of Credit Issuer’s resignation or replacement
as Letter of Credit Issuer, the provisions of this Agreement relating to a
Letter of Credit Issuer shall inure to its benefit as to any actions taken or
omitted to be taken by it (A) while it was a Letter of Credit Issuer under this
Agreement or (B) at any time with respect to Letters of Credit issued by such
Letter of Credit Issuer.

(b) To the extent that there are, at the time of any resignation or replacement
as set forth in clause (a) above, any outstanding Letters of Credit, nothing
herein shall be deemed to impact or impair any rights and obligations of any of
the parties hereto with respect to such outstanding Letters of Credit
(including, without limitation, any obligations related to the payment of Fees
or the reimbursement or funding of amounts drawn), except that the Borrower, the
resigning or replaced Letter of Credit Issuer and the successor issuer of
Letters of Credit shall have the obligations regarding outstanding Letters of
Credit described in clause (a) above.

3.7. Role of Letter of Credit Issuer.

Each Lender and the Borrower agree that, in paying any drawing under a Letter of
Credit, the Letter of Credit Issuer shall not have any responsibility to obtain
any document (other than any sight draft, certificates and documents expressly
required by the Letter of Credit) or to ascertain or inquire as to the validity
or accuracy of any such document or the authority of the Person executing or
delivering any such document. None of the Letter of Credit Issuer, the
Administrative Agent, any of their respective Affiliates nor any correspondent,
participant or assignee of the Letter of Credit Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Required Revolving Credit Lenders; (ii) any action
taken or omitted in the absence of gross negligence or willful misconduct; or
(iii) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or Issuer Document. The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided that this
assumption is not intended to, and shall not, preclude the Borrower’s pursuing
such rights and remedies as it may have against the beneficiary or transferee at
law or under any

 

-96-



--------------------------------------------------------------------------------

other agreement. None of the Letter of Credit Issuer, the Administrative Agent,
any of their respective Affiliates nor any correspondent, participant or
assignee of the Letter of Credit Issuer shall be liable or responsible for any
of the matters described in Section 3.3(e); provided that anything in such
Section to the contrary notwithstanding, the Borrower may have a claim against
the Letter of Credit Issuer, and the Letter of Credit Issuer may be liable to
the Borrower, to the extent, but only to the extent, of any direct, as opposed
to consequential or exemplary, damages suffered by the Borrower which the
Borrower proves were caused by the Letter of Credit Issuer’s willful misconduct
or gross negligence or the Letter of Credit Issuer’s willful failure to pay
under any Letter of Credit after the presentation to it by the beneficiary of a
sight draft and certificate(s) strictly complying with the terms and conditions
of a Letter of Credit. In furtherance and not in limitation of the foregoing,
the Letter of Credit Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the Letter of Credit Issuer shall not
be responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

3.8. Cash Collateral.

(a) Upon the request of the Required Revolving Credit Lenders if, as of the L/C
Maturity Date, there are any Letters of Credit Outstanding, the Borrower shall
immediately Cash Collateralize the then Letters of Credit Outstanding.

(b) The Administrative Agent acting in its reasonable discretion, may, at any
time and from time to time after the initial deposit of Cash Collateral, request
that additional Cash Collateral be provided in the event such Cash Collateral
previously provided is inadequate as a result of exchange rate fluctuations.

(c) If any Event of Default shall occur and be continuing, the Administrative
Agent or the Revolving Credit Lenders with Letter of Credit Exposure
representing greater than 50% of the total Letter of Credit Exposure may require
that the L/C Obligations be Cash Collateralized.

(d) For purposes of this Section 3.8, “Cash Collateralize” means to pledge and
deposit with or deliver to the Administrative Agent, for the benefit of the
Letter of Credit Issuer and the Lenders, as collateral for the L/C Obligations,
cash or deposit account balances in the currencies in which the Letters of
Credit Outstanding are denominated and in an amount equal to the amount of the
Letters of Credit Outstanding required to be Cash Collateralized pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the Letter of Credit Issuer (which documents are hereby
consented to by the Lenders). Derivatives of such term have corresponding
meanings. The Borrower hereby grants to the Administrative Agent, for the
benefit of the Letter of Credit Issuer and the L/C Participants, a security
interest in all such cash, deposit accounts and all balances therein and all
proceeds of the foregoing. Cash Collateral shall be maintained in blocked,
interest bearing deposit accounts with the Administrative Agent.

3.9. Applicability of ISP and UCP.

Unless otherwise expressly agreed by the L/C Issuer and the Borrower when a
Letter of Credit is issued (including any such agreement applicable to an
Existing Secured Letter of Credit), (i) the rules of the ISP shall apply to each
standby Letter of Credit, and (ii) the rules of the Uniform Customs and

 

-97-



--------------------------------------------------------------------------------

Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance, shall apply to each
commercial Letter of Credit.

3.10. Conflict with Issuer Documents.

In the event of any conflict between the terms hereof and the terms of any
Issuer Document, the terms hereof shall control.

3.11. Letters of Credit Issued for Restricted Subsidiaries.

Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Restricted
Subsidiary, the Borrower shall be obligated to reimburse the Letter of Credit
Issuer hereunder for any and all drawings under such Letter of Credit. The
Borrower hereby acknowledges that the issuance of Letters of Credit for the
account of Restricted Subsidiaries inures to the benefit of the Borrower, and
that the Borrower’s business derives substantial benefits from the businesses of
such Restricted Subsidiaries.

SECTION 4. Fees; Commitments

4.1. Fees.

(a) The Borrower agrees to pay to the Administrative Agent in Dollars, for the
account of each Revolving Credit Lender (in each case pro rata according to the
respective Revolving Credit Commitments of all such Lenders), a commitment fee
(the “Commitment Fee”) for each day from the Original Closing Date to the 2013
Revolving Credit Termination Date (in the case of the 2013 Revolving Credit
Facility) or the 2016 Revolving Credit Termination Date (in the case of the 2016
Revolving Credit Facility). Each Commitment Fee shall be payable (x) quarterly
in arrears on the last Business Day of each March, June, September and December
(for the three-month period (or portion thereof) ended on such day for which no
payment has been received) (provided that, the first such payment shall be on
December 31, 2007 and shall relate to the period from the Original Closing Date
and ended on such date) and (y) on the 2013 Revolving Credit Termination Date
(in the case of the 2013 Revolving Credit Facility) or the 2016 Revolving Credit
Termination Date (in the case of the 2016 Revolving Credit Facility) (for the
period ended on such date for which no payment has been received pursuant to
clause (x) above), and shall be computed for each day during such period at a
rate per annum equal to the Commitment Fee Rate applicable to the 2013 Revolving
Credit Commitments or the 2016 Revolving Credit Commitments, as the case may, in
effect on such day on the 2013 Available Commitment or the 2016 Available
Commitment, as the case may be, in effect on such day.

(b) The Borrower agrees to pay to the Administrative Agent in Dollars, for the
account of each Delayed Draw Term Loan Lender (in each case pro rata according
to the respective Delayed Draw Term Loan Commitments of all such Lenders), a
commitment fee (the “Delayed Draw Commitment Fee”) for each day from the
Original Closing Date to the Delayed Draw Term Loan Commitment Termination Date.
Except as provided below, each Delayed Draw Commitment Fee shall be payable
(x) quarterly in arrears on the last Business Day of each March, June, September
and December (for the three-month period (or portion thereof) ended on such day
for which no payment has been received) (provided that, the first such payment
shall be on December 31, 2007 and shall relate to the period from the Original
Closing Date and ended on such date) and (y) on the Delayed Draw Term Loan
Commitment Termination Date (for the period ended on such date for which no
payment has been received pursuant to clause (x) above), and shall be computed
for each day during such period at a rate

 

-98-



--------------------------------------------------------------------------------

per annum equal to the Delayed Draw Commitment Fee Rate in effect on such day on
the Available Delayed Draw Commitment in effect on such day.

(c)(i) The Borrower agrees to pay to the Administrative Agent in Dollars for the
account of the 2013 Revolving Credit Lenders pro rata on the basis of their
respective Letter of Credit Exposure, a fee in respect of each Letter of Credit
(the “2013 Letter of Credit Fee”), for the period from the date of issuance of
such Letter of Credit to the termination date of such Letter of Credit computed
at the per annum rate for each day equal to the Applicable LIBOR Margin for 2013
Revolving Credit Loans minus 0.125% per annum on the amount equal to the product
of (A) the average daily Stated Amount of such Letter of Creditunder such Letter
of Credit multiplied by (B) the quotient obtained by dividing (I) the aggregate
amount of 2013 Revolving Credit Commitments by (II) the sum of the 2013
Revolving Credit Commitments and the 2016 Revolving Credit Commitments (provided
that in no event shall the payment of 2013 Letter of Credit Fees in excess of
the amounts payable pursuant to the last two sentences of this subclause (bc)(i)
be required). Except as provided below, such 2013 Letter of Credit Fees shall be
due and payable (x) quarterly in arrears on the last Business Day of each March,
June, September and December (provided that, the first such payment shall be on
December 31, 2007 and shall relate to the period from the Original Closing Date
and ended on such date) and (y) on the date upon which the Total Revolving
Credit Commitment terminates and the Letters of Credit Outstanding shall have
been reduced to zero.2013 Revolving Final Date.

(ii) The Borrower agrees to pay to the Administrative Agent in Dollars for the
account of the 2016 Revolving Credit Lenders pro rata on the basis of their
respective Letter of Credit Exposure, a fee in respect of each Letter of Credit
(the “2016 Letter of Credit Fee”), for the period from the date of issuance of
such Letter of Credit to the termination date of such Letter of Credit computed
at the per annum rate for each day equal to the Applicable LIBOR Margin for 2016
Revolving Credit Loans minus 0.125% per annum on the amount equal to the product
of (A) the average daily Stated Amount under such Letter of Credit multiplied by
(B) the quotient obtained by dividing (I) the aggregate amount of 2016 Revolving
Credit Commitments by (II) the sum of the 2013 Revolving Credit Commitments and
the 2016 Revolving Credit Commitments (provided that in no event shall the
payment of 2016 Letter of Credit Fees in excess of the amounts payable pursuant
to the last two sentences of this subclause (c)(ii) be required and provided
further that in the case of any Letter of Credit having an expiry date after the
date that is three Business Days prior to the 2013 Revolving Credit Maturity
Date L/C Participations in respect of which have been allocated solely to the
2016 Revolving Credit Lenders; the 2016 Letter of Credit Fee shall be computed
at the per annum rate for each day equal to the Applicable LIBOR Margin for 2016
Revolving Credit Loans minus 0.125% per annum on the amount equal to the average
daily Stated Amount under such Letter of Credit). Except as provided below, such
2016 Letter of Credit Fees shall be due and payable (x) quarterly in arrears on
the last Business Day of each March, June, September and December (provided
that, the first such payment shall be on December 31, 2007 and shall relate to
the period from the Original Closing Date and ended on such date) and (y) on the
2016 Revolving Final Date.

(d) The Borrower agrees to pay to the Administrative Agent in Dollars, for its
own account, administrative agent fees as have been previously agreed in writing
or as may be agreed in writing from time to time.

(e) The Borrower agrees to pay to each Letter of Credit Issuer a fee in Dollars
in respect of each Letter of Credit issued by it (the “Fronting Fee”), for the
period from the date of issuance of such Letter of Credit to the termination
date of such Letter of Credit, computed at the rate for each day equal to
0.125% per annum on the average daily Stated Amount of such Letter of Credit (or
at such other rate per annum as agreed in writing between the Borrower and the
Letter of Credit Issuer). Such Fronting Fees shall be due and payable
(x) quarterly in arrears on the last Business Day of each March, June,

 

-99-



--------------------------------------------------------------------------------

September and December (provided that, the first such payment shall be on
December 31, 2007 and shall relate to the period from the Original Closing Date
and ended on such date) and (y) on the date upon which the Total Revolving
Credit Commitment terminates and the Letters of Credit Outstanding shall have
been reduced to zero.

(f) The Borrower agrees to pay directly to the Letter of Credit Issuer in
Dollars upon each issuance of, drawing under, and/or amendment of, a Letter of
Credit issued by it such amount as the Letter of Credit Issuer and the Borrower
shall have agreed upon for issuances of, drawings under or amendments of,
letters of credit issued by it.

(g) Notwithstanding the foregoing, the Borrower shall not be obligated to pay
any amounts to any Defaulting Lender pursuant to this Section 4.1.

4.2. Voluntary Reduction of Revolving Credit Commitments.

Upon at least one Business Day’s prior written notice (or telephonic notice
promptly confirmed in writing) to the Administrative Agent at the Administrative
Agent’s Office (which notice the Administrative Agent shall promptly transmit to
each of the Lenders), the Borrower shall have the right, without premium or
penalty, on any day, permanently to terminate or reduce the Revolving Credit
Commitments in whole or in part, provided that (a) any such reduction shall
apply proportionately and permanently to reduce the Revolving Credit Commitment
of each of the Lenders, except that (i) notwithstanding the foregoing, in
connection with the establishment on any date of any Extended Revolving Credit
Commitments pursuant to Section 2.14(f), the Revolving Credit Commitments of any
one or more Lenders providing any such Extended Revolving Credit Commitments on
such date shall be reduced in an amount equal to the amount of Revolving Credit
Commitments so extended on such date (provided that (x) after giving effect to
any such reduction and to the repayment of any Revolving Credit Loans made on
such date, the Revolving Credit Exposure of any such Lender does not exceed the
Revolving Credit Commitment thereof (such Revolving Credit Exposure and
Revolving Credit Commitment being determined in each case, for the avoidance of
doubt, exclusive of such Lender’s Extended Revolving Credit Commitment and any
exposure in respect thereof) and (y) for the avoidance of doubt, any such
repayment of Revolving Credit Loans contemplated by the preceding clause shall
be made in compliance with the requirements of Section 5.3(a) with respect to
the ratable allocation of payments hereunder, with such allocation being
determined after giving effect to any conversion pursuant to Section 2.14(f) of
Revolving Credit Commitments and Revolving Credit Loans into Extended Revolving
Credit Commitments and Extended Revolving Credit Loans pursuant to
Section 2.14(f) prior to any reduction being made to the Revolving Credit
Commitment of any other Lender) and (ii) Borrower may at its election
permanently reduce the Revolving Credit Commitment of a Defaulting Lender to $0
without affecting the Revolving Credit Commitments of any other Lender, (b) any
partial reduction pursuant to this Section 4.2 shall be in the amount of at
least $5,000,000 and (c) after giving effect to such termination or reduction
and to any prepayments of the Loans made on the date thereof in accordance with
this Agreement, the aggregate amount of the Lenders’ Revolving Credit Exposures
shall not exceed the Total Revolving Credit Commitment.

4.3. Mandatory Termination of Commitments.

(a) The Initial Term Loan Commitments terminated at 5:00 p.m. (New York City
time) on the Original Closing Date.

 

-100-



--------------------------------------------------------------------------------

(b) The Delayed Draw Term Loan Commitments shall terminate at 5:00 p.m. (New
York City time) on the Delayed Draw Term Loan Maturity Date.

(c) The Original Euro Tranche Term Loan Commitments terminated at 5:00 p.m. (New
York City time) on the Original Closing Date.

(d) (i) The 2013 Revolving Credit Commitment shall terminate at 5:00 p.m. (New
York City time) on the 2013 Revolving Credit Maturity Date and (ii) the 2016
Revolving Credit Commitment shall terminate at 5:00 p.m. (New York City time) on
the 2016 Revolving Credit Maturity Date.

(e) The Swingline Commitment shall terminate at 5:00 p.m. (New York City time)
on the Swingline Maturity Date.

(f) The New Term Loan Commitment for any Series shall, unless otherwise provided
in the applicable Joinder Agreement, terminate at 5:00 p.m. (New York City time)
on the Increased Amount Date for such Series.

SECTION 5. Payments

5.1. Voluntary Prepayments.

(a) The Borrower shall have the right to prepay its Term Loans, Revolving Credit
Loans and Swingline Loans, in each case, without premium or penalty, subject to
clause (b) below, in whole or in part from time to time on the following terms
and conditions: (a) the Borrower shall give the Administrative Agent at the
Administrative Agent’s Office written notice (or telephonic notice promptly
confirmed in writing) of its intent to make such prepayment, the amount of such
prepayment and (in the case of LIBOR Loans) the specific Borrowing(s) pursuant
to which made, which notice shall be given by the Borrower no later than 1:00
p.m. (New York City time) (i) in the case of LIBOR Loans denominated in Dollars,
three Business Days prior to, (ii) in the case of LIBOR Loans denominated in an
Alternative Currency, four Business Days prior to, (iii) in the case of ABR
Loans (other than Swingline Loans), one Business Day prior to or (iv) in the
case of Swingline Loans, on, the date of such prepayment and shall promptly be
transmitted by the Administrative Agent to each of the Lenders or the Swingline
Lender, as the case may be; (b) each partial prepayment of (i) any Borrowing of
LIBOR Loans denominated in Dollars or any Alternative Currency other than Euro
shall be in a minimum amount of $5,000,000 (or the Dollar Equivalent thereof)
and in multiples of $1,000,000 (or the Dollar Equivalent thereof) in excess
thereof, (ii) any ABR Loans (other than Swingline Loans) shall be in a minimum
amount of $1,000,000 and in multiples of $100,000 in excess thereof, (iii) any
Loans denominated in Euro shall be in a minimum amount of €5,000,000 and in
multiples of €1,000,000 in excess thereof and (iv) Swingline Loans shall be in a
minimum amount of $500,000 and in multiples of $100,000 in excess thereof,
provided that no partial prepayment of LIBOR Loans made pursuant to a single
Borrowing shall reduce the outstanding LIBOR Loans made pursuant to such
Borrowing to an amount less than the applicable Minimum Borrowing Amount for
such LIBOR Loans and (c) any prepayment of LIBOR Loans pursuant to this
Section 5.1 on any day other than the last day of an Interest Period applicable
thereto shall be subject to compliance by the Borrower with the applicable
provisions of Section 2.11. Each prepayment in respect of any Term Loans
pursuant to this Section 5.1 shall be (a) applied to the Class or Classes of
Term Loans as the Borrower may specify and (b) applied to reduce Initial Term
Loan Repayment Amounts, Delayed Draw Repayment Amounts, Euro Tranche Repayment
Amounts, any New Term Loan Repayment Amounts, and, subject to Section 2.14(f),
Extended Term Loan Repayment Amounts, as the

 

-101-



--------------------------------------------------------------------------------

case may be, in each case, in such order as the Borrower may specify. At the
Borrower’s election in connection with any prepayment pursuant to this
Section 5.1, such prepayment shall not be applied to any Term Loan or Revolving
Credit Loan of a Defaulting Lender. Notwithstanding the foregoing, the Borrower
may not repay Extended Term Loans of any Extension Series (including, without
limitation, any 2018 Term Loans) unless such prepayment is accompanied by a pro
rata repayment of Term Loans of the Existing Term Loan Class or Classes from
which such Extended Term Loans were converted (or such Term Loans of the
Existing Term Loan Class have otherwise been repaid in full).

(b) In the event that the Initial Tranche B-3 Term Loans are repaid (the “Repaid
Tranche B-3 Loans”) prior to the date which is 3.25 years following the Original
Closing Date in whole or in part pursuant to Section 5.1(a), the Borrower shall
pay to Term Lenders having such Repaid Tranche B-3 Loans, the Applicable Premium
as of the date of such prepayment; provided that prior to the date which is 3.25
years following the Original Closing Date, the Borrower may, at its option, on
one or more occasions repay up to 35% of the aggregate principal amount of the
Initial Tranche B-3 Term Loans subject to a prepayment premium on the principal
amount of Initial Tranche B-3 Term Loans being prepaid equal to the LIBOR Rate
for an interest period of three months plus the Applicable LIBOR Margin in
effect on such date, plus accrued and unpaid interest thereon to the date of
such repayment, with the Net Cash Proceeds of one or more Equity Offerings;
provided that (i) that at least 50% of the sum of the original aggregate
principal amount of Initial Tranche B-3 Term Loans remains outstanding
immediately after the occurrence of each such repayment and (ii) that each such
repayment occurs within 90 days of the date of closing of each such Equity
Offering.

5.2. Mandatory Prepayments.

(a) Term Loan Prepayments. (i) (A) On each occasion that a Prepayment Event
occurs, the Borrower shall, within three Business Days after its receipt of the
Net Cash Proceeds of a Debt Incurrence Prepayment Event and within seven
Business Days after the occurrence of any other Prepayment Event (or, in the
case of Deferred Net Cash Proceeds, within seven Business Days after the
Deferred Net Cash Proceeds Payment Date), prepay, in accordance with clause
(c) below and subject to clause (B) of this Section 5.2(a)(i), Term Loans with a
Dollar Equivalent principal amount equal to 100% of the Net Cash Proceeds from
such Prepayment Event; provided that, with respect to the Net Cash Proceeds of
an Asset Sale Prepayment Event, Casualty Event or Permitted Sale Leaseback, in
each case solely to the extent with respect to any Collateral, the Borrower may
use a portion of such Net Cash Proceeds to prepay or repurchase Permitted Other
Indebtedness (and with such prepaid or repurchased Permitted Other Indebtedness
permanently extinguished) with a Lien on the Collateral ranking pari passu with
the Liens securing the Obligations to the extent any applicable Permitted Other
Indebtedness Document requires the issuer of such Permitted Other Indebtedness
to prepay or make an offer to purchase such Permitted Other Indebtedness with
the proceeds of such Prepayment Event, in each case in an amount not to exceed
the product of (x) the amount of such Net Cash Proceeds multiplied by (y) a
fraction, the numerator of which is the outstanding principal amount of the
Permitted Other Indebtedness with a Lien on the Collateral ranking pari passu
with the Liens securing the Obligations and with respect to which such a
requirement to prepay or make an offer to purchase exists and the denominator of
which is the sum of the outstanding principal amount of such Permitted Other
Indebtedness and the outstanding principal amount of Term Loans. (B) In the
event that any Tranche B-2 Term Loans are repaid (the “Repaid Tranche B-2
Loans”) prior to the third anniversary of the Original Closing Date pursuant to
this Section 5.2(a)(i), the Borrower shall pay to the Lenders having such Repaid
Tranche B-2 Loans, a prepayment premium as follows: (x) 3.00% of such amount so
repaid if such prepayment occurs on or after the Original Closing Date but prior
to the first anniversary of the Original Closing Date, (y) 2.00%

 

-102-



--------------------------------------------------------------------------------

of such amount so repaid if such prepayment occurs on or after the first
anniversary of the Original Closing Date but prior to the second anniversary of
the Original Closing Date and (z) 1.00% of such amount so repaid if such
prepayment occurs on or after the second anniversary of the Original Closing
Date but on or prior to the third anniversary of the Original Closing Date.

(ii) Not later than the date that is ninety days after the last day of any
fiscal year (commencing with and including the fiscal year ending December 31,
2008), the Borrower shall prepay, in accordance with clause (c) below, Term
Loans with a Dollar Equivalent principal amount equal to (x) 50% of Excess Cash
Flow for such fiscal year, provided that (A) the percentage in this
Section 5.2(a)(ii) shall be reduced to 25% if the ratio of Consolidated Total
Debt on the date of prepayment (prior to giving effect thereto and as certified
by an Authorized Officer of the Borrower) to Consolidated EBITDA for the most
recent Test Period ended prior to such prepayment date is less than or equal to
7.0 to 1.0 but greater than 6.0 to 1.0 and (B) no payment of any Term Loans
shall be required under this Section 5.2(a)(ii) if the ratio of Consolidated
Total Debt on the date of prepayment (prior to giving effect thereto and as
certified by an Authorized Officer of the Borrower) to Consolidated EBITDA for
the most recent Test Period ended prior to such prepayment date is less than or
equal to 6.0 to 1.00, minus (y) the Dollar Equivalent principal amount of Term
Loans voluntarily prepaid pursuant to Section 5.1 during such fiscal year.

(iii) On each occasion that Permitted Other Indebtedness is issued or incurred
pursuant to Section 10.1(aa), Borrower shall within three Business Days of
receipt of the Net Cash Proceeds of such Permitted Other Indebtedness prepay, in
accordance with clause (c) below, Term Loans with a Dollar Equivalent principal
amount equal to 100% of the Net Cash Proceeds from such issuance or incurrence
of Permitted Other Indebtedness.

(b) Repayment of Revolving Credit Loans. (i) If on any date the aggregate amount
of the Lenders’ Revolving Credit Exposures (collectively, the “Aggregate
Revolving Credit Outstandings”) for any reason exceeds 100% of the Total
Revolving Credit Commitment then in effect, the Borrower shall forthwith repay
on such date the principal amount of Swingline Loans and, after all Swingline
Loans have been paid in full, Revolving Credit Loans in an amount equal to such
excess. If, after giving effect to the prepayment of all outstanding Swingline
Loans and Revolving Credit Loans, the Aggregate Revolving Credit Outstandings
exceed the Total Revolving Credit Commitment then in effect, the Borrower shall
Cash Collateralize the Letters of Credit Outstanding to the extent of such
excess.

(ii) If on any date the aggregate amount of the Lenders’ Multicurrency Exposures
(collectively, the “Aggregate Multicurrency Exposures”) for any reason exceeds
105% of the Multicurrency Sublimit as then in effect, the Borrower shall
forthwith repay on such date Revolving Credit Loans denominated in Alternative
Currencies in a principal amount such that, after giving effect to such
repayment, the Aggregate Multicurrency Exposures do not exceed 100% of the
Multicurrency Sublimit. If, after giving effect to the prepayment of all
outstanding Revolving Credit Loans denominated in Alternative Currencies, the
Aggregate Multicurrency Exposures exceed 100% of the Multicurrency Sublimit, the
Borrower shall Cash Collateralize the Letters of Credit Outstanding in respect
of Letters of Credit denominated in Alternative Currencies to the extent of such
excess.

(c) Application to Repayment Amounts. Subject to Section 5.2(h), each prepayment
of Term Loans required by Section 5.2(a)(i) or (ii) shall be allocated pro rata
among the Initial Term Loans, the Delayed Draw Term Loans, the Euro Tranche Term
Loans, the 2018 Term Loans and the Extended Term Loans based on the applicable
remaining Repayment Amounts due thereunder and shall be applied to the unpaid
Repayment Amounts due in respect of such Term Loans in direct order of maturity
thereof; provided that, subject to the pro rata application to Repayment Amounts
within any Class of Term Loans, the Borrower may allocate such prepayment in its
sole discretion among the Class

 

-103-



--------------------------------------------------------------------------------

or Classes of Term Loans as the Borrower may specify, subject only to the
limitation that the Borrower shall not allocate to Extended Term Loans of any
Extension Series (including, without limitation, the 2018 Term Loans) any
mandatory prepayment made pursuant to Section 5.2(a)(i) or (ii) unless such
prepayment is accompanied by at least a pro rata prepayment, based upon the
applicable remaining Repayment Amounts due in respect thereof, of Term Loans of
the Existing Term Loan Class or Classes, if any, from which such Extended Term
Loans were converted (or such Term Loans of the Existing Term Loan Class or
Classes have otherwise been paid in full). Subject to Section 5.2(h), with
respect to each such prepayment, the Borrower will, not later than the date
specified in Section 5.2(a) for making such prepayment, give the Administrative
Agent telephonic notice (promptly confirmed in writing and which shall include a
calculation of the amount of such prepayment to be applied to each Class of Term
Loans) requesting that the Administrative Agent provide notice of such
prepayment to each Initial Term Loan Lender, Delayed Draw Term Loan Lender, Euro
Tranche Term Loan Lender, 2018 Term Loan Lender or Extended Term Loan Lender, as
applicable. Subject to Section 5.2(h), each prepayment of Term Loans required by
Section 5.2(a)(iii) shall be allocated pro rata among all outstanding Classes of
Term Loans based on the applicable remaining Repayment Amounts due thereunder
and shall be applied to the unpaid Repayment Amounts due in respect of such Term
Loans in direct order of maturity thereof.

(d) Application to Term Loans. With respect to each prepayment of Term Loans
required by Section 5.2(a), the Borrower may, if applicable, designate the Types
of Loans that are to be prepaid and the specific Borrowing(s) pursuant to which
made; provided, that if any Lender has provided a Rejection Notice in compliance
with Section 5.2(h), such prepayment shall be applied with respect to the Term
Loans to be prepaid on a pro rata basis across all outstanding Types of such
Term Loans in proportion to the percentage of such outstanding Term Loans to be
prepaid represented by each such Class. In the absence of a Rejection Notice or
a designation by the Borrower as described in the preceding sentence, the
Administrative Agent shall, subject to the above, make such designation in its
reasonable discretion with a view, but no obligation, to minimize breakage costs
owing under Section 2.11.

(e) Application to Revolving Credit Loans. With respect to each prepayment of
Revolving Credit Loans required by Section 5.2(b), the Borrower may designate
(i) the Types of Loans that are to be prepaid and the specific Borrowing(s)
pursuant to which made and (ii) the Revolving Credit Loans to be prepaid,
provided that (y) each prepayment of any Loans made pursuant to a Borrowing
shall be applied pro rata among such Loans; and (z) notwithstanding the
provisions of the preceding clause (y), no prepayment of Revolving Credit Loans
shall be applied to the Revolving Credit Loans of any Defaulting Lender unless
otherwise agreed in writing by the Borrower. In the absence of a designation by
the Borrower as described in the preceding sentence, the Administrative Agent
shall, subject to the above, make such designation in its reasonable discretion
with a view, but no obligation, to minimize breakage costs owing under
Section 2.11. For the avoidance of doubt, prior to the 2013 Revolving Final
Date, the amount of any prepayment of Revolving Credit Loans shall be allocated
among the Revolving Credit Loans of each Lender pro rata based on each such
Lender’s Revolving Credit Commitment Percentage without regard to the Class of
the Revolving Credit Commitments held by such Lender.

(f) [Reserved].

(g) Minimum Amount. No prepayment shall be required pursuant to
Section 5.2(a)(i) (i) in the case of any Disposition yielding Net Cash Proceeds
of less than $1,000,000 in the aggregate and (ii) unless and until the amount at
any time of Net Cash Proceeds from Prepayment Events required to be applied at
or prior to such time pursuant to such Section and not yet applied at or prior
to such time to prepay Term Loans pursuant to such Section exceeds
(x) $10,000,000 for a single Prepayment Event or (y) $50,000,000 in the
aggregate for all Prepayment Events (other than those which

 

-104-



--------------------------------------------------------------------------------

are either under the threshold specified in subclause (i) or over the threshold
specified in subclause (ii)(x)) in any one fiscal year, at which time all such
Net Cash Proceeds referred to in this subclause (y) with respect to such fiscal
year shall be applied as a prepayment in accordance with this Section 5.2.

(h) Rejection Right. The Borrower shall notify the Administrative Agent in
writing of any mandatory prepayment of Term Loans required to be made pursuant
to Section 5.2(a) at least three Business Days prior to the date of such
prepayment. Each such notice shall specify the date of such prepayment and
provide a reasonably detailed calculation of the amount of such prepayment. The
Administrative Agent will promptly notify each Lender holding Term Loans of the
contents of the Borrower’s prepayment notice and of such Lender’s pro rata share
of the prepayment. Each Term Loan Lender may reject all (but not less than all)
of its pro rata share of any mandatory prepayment (such declined amounts, the
“Declined Proceeds”) of Term Loans required to be made pursuant to
Section 5.2(a) by providing written notice (each, a “Rejection Notice”) to the
Administrative Agent and the Borrower no later than 5:00 p.m. (New York time)
one Business Day after the date of such Lender’s receipt of notice from the
Administrative Agent regarding such prepayment. If a Lender fails to deliver a
Rejection Notice to the Administrative Agent within the time frame specified
above or such Rejection Notice fails to specify the principal amount of the Term
Loans to be rejected, any such failure will be deemed an acceptance of the total
amount of such mandatory prepayment of Term Loans. Any Declined Proceeds
remaining thereafter shall be retained by the Borrower (“Retained Declined
Proceeds”); provided that in the case of any mandatory repayment of Term Loans
required to be made pursuant to Section 5.2(a)(iii), any Declined Proceeds shall
be reallocated and paid to the Term Loan Lenders that have not rejected such
mandatory prepayment on a pro rata basis and shall not constitute Retained
Declined Proceeds.

(i) Foreign Asset Sales. Notwithstanding any other provisions of this
Section 5.2, (i) to the extent that any or all of the Net Cash Proceeds from a
Casualty Event of, or any asset sale by a Restricted Foreign Subsidiary giving
rise to an Asset Sale Prepayment Event (a “Foreign Asset Sale”) or any amount
included in Excess Cash Flow and attributable to Foreign Subsidiaries are
prohibited or delayed by applicable local law from being repatriated to the
United States, such portion of the Net Cash Proceeds or Excess Cash Flow so
affected will not be required to be applied to repay Term Loans at the times
provided in this Section 5.2 but may be retained by the applicable Restricted
Foreign Subsidiary so long, but only so long, as the applicable local law will
not permit repatriation to the United States (the Borrower hereby agreeing to
cause the applicable Restricted Foreign Subsidiary to promptly take all actions
required by the applicable local law to permit such repatriation), and once such
repatriation of any of such affected Net Cash Proceeds or Excess Cash Flow is
permitted under the applicable local law, such repatriation will be immediately
effected and such repatriated Net Cash Proceeds will be promptly (and in any
event not later than two Business Days after such repatriation) applied (net of
additional taxes payable or reserved against as a result thereof) to the
repayment of the Term Loans as required pursuant to this Section 5.2 and (ii) to
the extent that the Borrower has determined in good faith that repatriation of
any of or all the Net Cash Proceeds of any Foreign Asset Sale or Excess Cash
Flow would have a material adverse tax consequence with respect to such Net Cash
Proceeds or Excess Cash Flow, the Net Cash Proceeds or Excess Cash Flow so
affected may be retained by the applicable Restricted Foreign Subsidiary,
provided that, in the case of this clause (ii), on or before the date on which
any Net Cash Proceeds or Excess Cash Flow so retained would otherwise have been
required to be applied to reinvestments or prepayments pursuant to
Section 5.2(a), (x) the Borrower applies an amount equal to such Net Cash
Proceeds or Excess Cash Flow to such reinvestments or prepayments as if such Net
Cash Proceeds or Excess Cash Flow had been received by the Borrower rather than
such Restricted Foreign Subsidiary, less the amount of additional taxes that
would have been payable or reserved against if such Net Cash Proceeds or Excess
Cash Flow had been repatriated (or, if less, the Net Cash Proceeds or Excess
Cash Flow that would be calculated if received by such Foreign Subsidiary) or
(y) such Net Cash

 

-105-



--------------------------------------------------------------------------------

Proceeds or Excess Cash Flow are applied to the repayment of Indebtedness of a
Restricted Foreign Subsidiary.

5.3. Method and Place of Payment.

(a) Except as otherwise specifically provided herein, all payments under this
Agreement shall be made by the Borrower, without set-off, counterclaim or
deduction of any kind, to the Administrative Agent for the ratable account of
the Lenders (or, (i) in the case of the Swingline Loans to the Swingline Lender
and (ii) in the case of Additional Swingline Loans to the Additional Swingline
Lender) entitled thereto, the Letter of Credit Issuer entitled thereto, as the
case may be, not later than 2:00 p.m. (New York City time), in each case, on the
date when due and shall be made in immediately available funds at the
Administrative Agent’s Office or at such other office as the Administrative
Agent shall specify for such purpose by notice to the Borrower (or, (i) in the
case of the Swingline Loans, at such office as the Swingline Lender shall
specify for such purpose by Notice to the Borrower and (ii) in the case of
Additional Swingline Loans, at such office as the Additional Swingline Lender
shall specify for such purpose by Notice to the Borrower), it being understood
that written or facsimile notice by the Borrower to the Administrative Agent to
make a payment from the funds in the Borrower’s account at the Administrative
Agent’s Office shall constitute the making of such payment to the extent of such
funds held in such account. All repayments or prepayments of any Loans (whether
of principal, interest or otherwise) hereunder shall be made in the currency in
which such Loans are denominated and all other payments under each Credit
Document shall, unless otherwise specified in such Credit Document, be made in
Dollars. The Administrative Agent will thereafter cause to be distributed on the
same day (if payment was actually received by the Administrative Agent prior to
2:00 p.m. (New York City time) or, otherwise, on the next Business Day) like
funds relating to the payment of principal or interest or Fees ratably to the
Lenders entitled thereto.

(b) Any payments under this Agreement that are made later than 2:00 p.m. (New
York City time) may be deemed to have been made on the next succeeding Business
Day in the Administrative Agents sole discretion (or, in the case of the
Swingline Loans or the Additional Swingline Loans, at the Swingline Lender’s or
Additional Swingline Lender’s, as the case may be, sole discretion). Whenever
any payment to be made hereunder shall be stated to be due on a day that is not
a Business Day, the due date thereof shall be extended to the next succeeding
Business Day and, with respect to payments of principal, interest shall be
payable during such extension at the applicable rate in effect immediately prior
to such extension.

5.4. Net Payments.

(a) Any and all payments made by or on behalf of the Borrower or any Guarantor
under this Agreement or any other Credit Document shall be made free and clear
of, and without deduction or withholding for or on account of, any Indemnified
Taxes; provided that if the Borrower any Guarantor or the Administrative Agent
shall be required by applicable Requirements of Law to deduct or withhold any
Indemnified Taxes from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions and
withholdings (including deductions or withholdings applicable to additional sums
payable under this Section 5.4) the applicable Agent or Lender, as the case may
be, receives an amount equal to the sum it would have received had no such
deductions or withholdings been made, (ii) the Borrower, such Guarantor or the
Administrative Agent, as applicable shall make such deductions or withholdings
and (iii) the Borrower, such Guarantor or the

 

-106-



--------------------------------------------------------------------------------

Administrative Agent, as applicable shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority within the time allowed and in
accordance with applicable Requirements of Law. Whenever any Indemnified Taxes
are payable by the Borrower or any Guarantor, as promptly as possible
thereafter, the Borrower or such Guarantor shall send to the Administrative
Agent for its own account or for the account of a Lender or Agent, as the case
may be, a certified copy of an original official receipt (or other evidence
acceptable to such Lender or Agent, acting reasonably) received by the Borrower
or such Guarantor showing payment thereof.

(b) The Borrower shall timely pay and shall indemnify and hold harmless each
Agent and Lender (whether or not such Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority) with regard to any
Other Taxes.

(c) The Borrower shall indemnify and hold harmless each Agent and Lender within
20 Business Days after written demand therefor, for the full amount of any
Indemnified Taxes imposed on the Administrative Agent, the Collateral Agent or
such Lender as the case may be, on or with respect to any payment by or on
account of any obligation of the Borrower or any Guarantor hereunder or under
any other Credit Document (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 5.4) and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate setting forth reasonable detail as to the
amount of such payment or liability delivered to the Borrower by a Lender or
Agent (as applicable) on its own behalf or on behalf of a Lender shall be
conclusive absent manifest error.

(d) Each Non-U.S. Lender with respect to the Initial Term Loan, Delayed Draw
Term Loan, Euro Tranche Term Loan or any other Loan made to the Borrower shall,
to the extent it is legally entitled to do so:

(i) deliver to the Borrower and the Administrative Agent prior to the date on
which the first payment to such Non-U.S. Lender is due hereunder two copies of
either (x) in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, United States Internal Revenue Service Form
W-8BEN (together with a certificate representing that such Non-U.S. Lender is
not a bank for purposes of Section 881(c) of the Code, is not a 10-percent
shareholder (within the meaning of Section 871(h)(3)(B) of the Code) of the
Borrower and is not a controlled foreign corporation related to the Borrower
(within the meaning of Section 864(d)(4) of the Code)), (y) Internal Revenue
Service Form W-8BEN or Form W-8ECI, in each case properly completed and duly
executed by such Non-U.S. Lender claiming complete exemption from, or reduced
rate of, U.S. Federal withholding tax on payments by the Borrower under this
Agreement or (z) Internal Revenue Service Form W-8IMY and any attachments
(including the forms described in subclauses (x) and (y) above, as applicable);
and

(ii) deliver to the Borrower and the Administrative Agent two further copies of
any such form or certification (or any applicable successor form) on or before
the date that any such form or certification expires or becomes obsolete, after
the occurrence of any event requiring a change in the most recent form
previously delivered by it to the Borrower and Administrative Agent and from
time to time as reasonably requested by the Borrower or the Administrative
Agent;

unless in any such case any Change in Law has occurred prior to the date on
which any such delivery would otherwise be required that renders any such form
inapplicable or would prevent such Non-U.S. Lender from duly completing and
delivering any such form with respect to it and such Non-U.S. Lender

 

-107-



--------------------------------------------------------------------------------

promptly so advises the Borrower and the Administrative Agent. Each Person that
shall become a Participant pursuant to Section 13.6 or a Lender pursuant to
Section 13.6 shall, upon the effectiveness of the related transfer, be required
to provide all the forms and statements required pursuant to this
Section 5.4(d), provided that in the case of a Participant such Participant
shall furnish all such required forms and statements to the Administrative Agent
and to the Lender from which the related participation shall have been
purchased.

(e) [Reserved].

(f) Each Lender and Agent that is entitled to an exemption from or reduction of
non-U.S. withholding tax under the laws of the jurisdiction in which the
Borrower is organized, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement or any other Credit Document by the
Borrower or Guarantor shall deliver to such Borrower or Guarantor (with a copy
to the applicable Administrative Agent), as applicable, at the time or times
prescribed by applicable law and as reasonably requested by the Borrower or
Guarantor, as applicable, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
such withholding or at such reduced rate, provided that such Lender or Agent is
legally entitled to complete, execute and deliver such documentation and such
documentation is necessary in order for such exemption or reduction to apply.

(g) If any Lender or Agent, as applicable, determines, in its sole discretion,
that it has received and retained a refund of an Indemnified Tax or Other Tax
for which a payment has been made by the Borrower pursuant to this Agreement,
which refund in the good faith judgment of such Lender or Agent, as the case may
be, is attributable to such payment made by the Borrower, then the Lender, the
Administrative Agent or the Collateral Agent, as the case may be, shall
reimburse the Borrower for such amount (together with any interest received
thereon) as the Lender, Administrative Agent or the Collateral Agent, as the
case may be, determines in its sole discretion, exercised in good faith, to be
the proportion of the refund as will leave it, after such reimbursement, in no
better or worse after-tax financial position (taking into account expenses or
any taxes imposed on the refund) than it would have been in if the payment had
not been required; provided that the Borrower, upon the request of the Lender or
Agent, agrees to repay the amount paid over to the Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Lender or Agent in the event the Lender or Agent is required to repay such
refund to such Governmental Authority. A Lender or Agent shall claim any refund
of Indemnified Taxes or Other Taxes that it determines in its sole discretion,
exercised in good faith, is available to it, unless it concludes in its sole
discretion that it would be adversely affected by making such a claim. No Lender
or Agent shall be obliged to disclose any information regarding its tax affairs
or computations or any other information it deems confidential to any Credit
Party in connection with this clause (h) or any other provision of this
Section 5.4.

(h) If the Borrower determines that a reasonable basis exists for contesting a
Tax, each Lender or Agent, as the case may be, shall use reasonable efforts to
cooperate with the Borrower as the Borrower may reasonably request in
challenging such Tax. Subject to the provisions of Section 2.12, each Lender and
Agent agree to use reasonable efforts to cooperate with the Borrower as the
Borrower may reasonably request to minimize any amount payable by the Borrower
or any Guarantor pursuant to this Section 5.4. The Borrower shall indemnify and
hold each Lender and Agent harmless against any out-of-pocket expenses incurred
by such Person in connection with any request made by the Borrower pursuant to
this Section 5.4(h). Nothing in this Section 5.4(h) shall obligate any Lender or
Agent to take any action that such Person, in its sole judgment, determines may
result in a material detriment to such Person.

 

-108-



--------------------------------------------------------------------------------

(i) Each Lender and Agent with respect to the Initial Term Loan, Euro Tranche
Term Loan, Delayed Draw Term Loan and any other Loan made to the Borrower that
is a United States person under Section 7701(a)(30) of the Code (each, a “U.S.
Lender”) shall, to the extent it can legally do so, deliver to the Borrower and
the Administrative Agent two United States Internal Revenue Service Forms W-9
(or substitute or successor form), properly completed and duly executed,
certifying that such Lender or Agent is exempt from United States federal backup
withholding tax (i) on or prior to the Original Closing Date (or on or prior to
the date it becomes a party to this Agreement), (ii) on or before the date that
such form expires or becomes obsolete, (iii) after the occurrence of a change in
the Agent’s or Lender’s circumstances requiring a change in the most recent form
previously delivered by it to the Borrower and the Administrative Agent, and
(iv) from time to time thereafter if reasonably requested by the Borrower or the
Administrative Agent.

(j) The agreements in this Section 5.4 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

5.5. Computations of Interest and Fees.

(a) Except as provided in the next succeeding sentence, interest on LIBOR Loans
and ABR Loans shall be calculated on the basis of a 360-day year for the actual
days elapsed. Interest on ABR Loans in respect of which the rate of interest is
calculated on the basis of the Administrative Agent’s prime rate, interest on
LIBOR Loans denominated in Sterling and interest on overdue interest shall be
calculated on the basis of a 365- (or 366-, as the case may be) day year for the
actual days elapsed.

(b) Fees and the average daily Stated Amount of Letters of Credit shall be
calculated on the basis of a 360-day year for the actual days elapsed.

5.6. Limit on Rate of Interest.

(a) No Payment Shall Exceed Lawful Rate. Notwithstanding any other term of this
Agreement, the Borrower shall not be obliged to pay any interest or other
amounts under or in connection with this Agreement or otherwise in respect of
the Obligations in excess of the amount or rate permitted under or consistent
with any applicable law, rule or regulation.

(b) Payment at Highest Lawful Rate. If the Borrower is not obliged to make a
payment that it would otherwise be required to make, as a result of
Section 5.6(a), the Borrower shall make such payment to the maximum extent
permitted by or consistent with applicable laws, rules and regulations.

(c) Adjustment if Any Payment Exceeds Lawful Rate. If any provision of this
Agreement or any of the other Credit Documents would obligate the Borrower to
make any payment of interest or other amount payable to any Lender in an amount
or calculated at a rate that would be prohibited by any applicable law, rule or
regulation, then notwithstanding such provision, such amount or rate shall be
deemed to have been adjusted with retroactive effect to the maximum amount or
rate of interest, as the case may be, as would not be so prohibited by law, such
adjustment to be effected, to the extent necessary, by reducing the amount or
rate of interest required to be paid by the Borrower to the affected Lender
under Section 2.8.

 

-109-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, and after giving effect to all adjustments
contemplated thereby, if any Lender shall have received from the Borrower an
amount in excess of the maximum permitted by any applicable law, rule or
regulation, then the Borrower shall be entitled, by notice in writing to the
Administrative Agent to obtain reimbursement from that Lender in an amount equal
to such excess, and pending such reimbursement, such amount shall be deemed to
be an amount payable by that Lender to the Borrower.

SECTION 6. Conditions Precedent to Initial Borrowing

The effectiveness of this Agreement shall be subject to the execution and
delivery of this Agreement by a duly authorized officer of the Borrower and each
Lender on the Effective Amendment Date.

The initial Borrowing under this Agreement was subject to the satisfaction of
the following conditions precedent, except as otherwise agreed between the
Borrower and the Administrative Agent.

6.1. Credit Documents.

The Administrative Agent shall have received:

(a) this Agreement, executed and delivered by a duly authorized officer of the
Borrower and each Lender;

(b) the Guarantee, executed and delivered by a duly authorized officer of each
Guarantor;

(c) the Pledge Agreement, executed and delivered by a duly authorized officer of
each pledgor party thereto; and

(d) the Security Agreement, executed and delivered by a duly authorized officer
of each grantor party thereto.

6.2. Collateral.

Except for any items referred to on Schedule 9.14(d) to the Original Credit
Agreement:

(a)(i) All outstanding equity interests in whatever form of each Restricted
Subsidiary directly owned by or on behalf of any Credit Party and required to be
pledged pursuant to the Pledge Agreement shall have been pledged pursuant
thereto and (ii) the Collateral Agent shall have received all certificates
representing securities pledged under the Pledge Agreement to the extent
certificated, accompanied by instruments of transfer and undated stock powers
endorsed in blank;

(b) All documents and instruments, including Uniform Commercial Code or other
applicable personal property and financing statements, reasonably requested by
the Collateral Agent to be filed, registered or recorded to create the Liens
intended to be created by any Security Document and perfect such Liens to the
extent required by, and with the priority required by, such Security Document
shall have been delivered to the Collateral Agent for filing, registration or
recording;

 

-110-



--------------------------------------------------------------------------------

(c) The Borrower shall deliver to the Collateral Agent a completed Perfection
Certificate, executed and delivered by an Authorized Officer of the Borrower,
together with all attachments contemplated thereby; and

(d) The Guarantee shall be in full force and effect.

6.3. Legal Opinions.

The Administrative Agent shall have received the executed legal opinions of
(a) Simpson Thacher & Bartlett LLP, special New York counsel to the Borrower,
substantially in the form of Exhibit H-1 to the Original Credit Agreement,
(b) David Money, General Counsel of the Borrower, substantially in the form of
Exhibit H-2 to the Original Credit Agreement, and (c) local counsel to the
Borrower and the Administrative Agent in the jurisdictions listed on Schedule
6.3 to the Original Credit Agreement in form and substance satisfactory to the
Administrative Agent. The Borrower, the other Credit Parties and the
Administrative Agent hereby instruct such counsel to deliver such legal
opinions.

6.4. [Reserved].

6.5. Equity Investments.

Equity Investments, which, to the extent constituting Stock other than common
Stock, shall be on terms and conditions and pursuant to documentation reasonably
satisfactory to the Joint Lead Arrangers and Bookrunners to the extent material
to the interests of the Lenders, in an amount not less than the Minimum Equity
Amount shall have been made.

6.6. Closing Certificates.

The Administrative Agent shall have received a certificate of the Credit
Parties, dated the Original Closing Date, substantially in the form of Exhibit I
to the Original Credit Agreement, with appropriate insertions, executed by the
President or any Vice President and the Secretary or any Assistant Secretary of
each Credit Party, and attaching the documents referred to in Section 6.7.

6.7. Authorization of Proceedings of Each Credit Party.

The Administrative Agent shall have received a copy of the resolutions, in form
and substance satisfactory to the Administrative Agent, of the board of
directors or other managers of each Credit Party (or a duly authorized committee
thereof) authorizing (a) the execution, delivery and performance of the Credit
Documents (and any agreements relating thereto) to which it is a party and
(b) in the case of the Borrower, the extensions of credit contemplated
hereunder.

6.8. Fees.

The Agents shall have received the fees in the amounts previously agreed in
writing by the Agents to be received on the Original Closing Date and all
expenses (including the reasonable fees, disbursements and other charges of
counsel) payable by the Credit Parties for which invoices have been presented
prior to the Original Closing Date shall have been paid.

6.9. Representations and Warranties.

 

-111-



--------------------------------------------------------------------------------

On the Original Closing Date, the representations and warranties made by the
Credit Parties in Section 8.1(a), Section 8.2, Section 8.5 and Section 8.7, as
they relate to the Credit Parties at such time, shall be true and correct in all
material respects.

6.10. Solvency Certificate.

On the Original Closing Date, the Administrative Agent shall have received a
certificate from an Authorized Officer of the Borrower to the effect that after
giving effect to the consummation of the Transactions, the Borrower on a
consolidated basis with its Subsidiaries is Solvent.

6.11. Merger.

Concurrently with the initial Credit Event hereunder, the Merger shall have been
consummated in accordance with the terms of the Acquisition Agreement (or the
Lead Arrangers shall be reasonably satisfied with the arrangements in place for
the consummation of the Merger reasonably promptly after the initial Credit
Event hereunder and shall have received confirmation from representatives of the
Borrower that such actions shall be taken promptly after the initial Credit
Event hereunder), without giving effect to any amendments or waivers thereto
that are materially adverse to the Lenders (including, without limitation, the
definition of, and representations, warranties and conditions relating to the
absence of any, “Material Adverse Change” or Material Adverse Effect on the
Company” therein) without the reasonable consent of the Joint Lead Arrangers and
Bookrunners.

6.12. Patriot Act.

The Joint Lead Arrangers and Bookrunners shall have received such documentation
and information as is reasonably requested in writing at least 10 days prior to
the Original Closing Date by the Administrative Agent about the Borrower and the
Guarantors in respect of applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the Patriot
Act.

SECTION 7. Conditions Precedent to All Credit Events

The agreement of each Lender to make any Loan requested to be made by it on any
date (excluding Mandatory Borrowings and Revolving Credit Loans required to be
made by the Revolving Credit Lenders in respect of Unpaid Drawings pursuant to
Sections 3.3 and 3.4) and the obligation of the Letter of Credit Issuer to issue
Letters of Credit on any date is subject to the satisfaction of the following
conditions precedent:

7.1. No Default; Representations and Warranties.

At the time of each Credit Event and also after giving effect thereto (other
than any Credit Event on the Original Closing Date) (a) no Default or Event of
Default shall have occurred and be continuing and (b) all representations and
warranties made by any Credit Party contained herein or in the other Credit
Documents shall be true and correct in all material respects with the same
effect as though such representations and warranties had been made on and as of
the date of such Credit Event (except where such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects as of such
earlier date).

7.2. Notice of Borrowing; Letter of Credit Request.

 

-112-



--------------------------------------------------------------------------------

(a) Prior to the making of each Term Loan, the Administrative Agent shall have
received a Notice of Borrowing (whether in writing or by telephone) meeting the
requirements of Section 2.3.

(b) Prior to the making of each Revolving Credit Loan (other than any Revolving
Credit Loan made pursuant to Section 3.4(a)) and each Swingline Loan, the
Administrative Agent shall have received a Notice of Borrowing (whether in
writing or by telephone) meeting the requirements of Section 2.3.

(c) Prior to the issuance of each Letter of Credit, the Administrative Agent and
the Letter of Credit Issuer shall have received a Letter of Credit Request
meeting the requirements of Section 3.2(a).

The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by each Credit Party to each of the Lenders that all
the applicable conditions specified in Section 7 above have been satisfied as of
that time.

SECTION 8. Representations, Warranties and Agreements

In order to induce the Lenders to enter into this Agreement, to make the Loans
and issue or participate in Letters of Credit as provided for herein, the
Borrower makes (on the Original Closing Date and on each other date as required
or otherwise set forth in this Agreement) the following representations and
warranties to, and agreements with, the Lenders, all of which shall survive the
execution and delivery of this Agreement and the making of the Loans and the
issuance of the Letters of Credit (it being understood that the following
representations and warranties shall be deemed made with respect to any Foreign
Subsidiary only to the extent relevant under applicable law):

8.1. Corporate Status.

The Borrower and each Material Subsidiary (a) is a duly organized and validly
existing corporation or other entity in good standing under the laws of the
jurisdiction of its organization and has the corporate or other organizational
power and authority to own its property and assets and to transact the business
in which it is engaged and (b) has duly qualified and is authorized to do
business and is in good standing (if applicable) in all jurisdictions where it
is required to be so qualified, except where the failure to be so qualified
could not reasonably be expected to result in a Material Adverse Effect.

8.2. Corporate Power and Authority.

Each Credit Party has the corporate or other organizational power and authority
to execute, deliver and carry out the terms and provisions of the Credit
Documents to which it is a party and has taken all necessary corporate or other
organizational action to authorize the execution, delivery and performance of
the Credit Documents to which it is a party. Each Credit Party has duly executed
and delivered each Credit Document to which it is a party and each such Credit
Document constitutes the legal, valid and binding obligation of such Credit
Party enforceable in accordance with its terms (provided, that, with respect to
the creation and perfection of security interests with respect to Stock and
Stock Equivalents of Foreign Subsidiaries, only to the extent enforceability of
such obligation with respect to which Stock and Stock Equivalents of Foreign
Subsidiaries is governed by the Uniform Commercial Code), except as the
enforceability thereof may be limited by bankruptcy, insolvency or similar laws
affecting creditors’ rights generally and subject to general principles of
equity.

8.3. No Violation.

.

 

-113-



--------------------------------------------------------------------------------

Neither the execution, delivery or performance by any Credit Party of the Credit
Documents to which it is a party nor compliance with the terms and provisions
thereof nor the consummation of the Merger and the other transactions
contemplated hereby or thereby will (a) contravene any applicable provision of
any material law, statute, rule, regulation, order, writ, injunction or decree
of any court or governmental instrumentality, (b) except as set forth in
Schedule 8.3 to the Original Credit Agreement, result in any breach of any of
the terms, covenants, conditions or provisions of, or constitute a default
under, or result in the creation or imposition of (or the obligation to create
or impose) any Lien upon any of the property or assets of such Credit Party or
any of the Restricted Subsidiaries (other than Liens created under the Credit
Documents) pursuant to, the terms of any material indenture, loan agreement,
lease agreement, mortgage, deed of trust, agreement or other material instrument
to which such Credit Party or any of the Restricted Subsidiaries is a party or
by which it or any of its property or assets is bound (any such term, covenant,
condition or provision, a “Contractual Requirement”) other than any such breach,
default or Lien that could not reasonably be expected to result in a Material
Adverse Effect or (c) violate any provision of the certificate of incorporation,
by-laws or other organizational documents of such Credit Party or any of the
Restricted Subsidiaries.

8.4. Litigation.

Except as set forth on Schedule 8.4 to the Original Credit Agreement, there are
no actions, suits or proceedings (including Environmental Claims) pending or, to
the knowledge of the Borrower, threatened with respect to the Borrower or any of
its Subsidiaries that could reasonably be expected to result in a Material
Adverse Effect.

8.5. Margin Regulations.

Neither the making of any Loan hereunder nor the use of the proceeds thereof
will violate the provisions of Regulation T, U or X of the Board.

8.6. Governmental Approvals.

The execution, delivery and performance of the Acquisition Agreement or any
Credit Document do not require any consent or approval of, registration or
filing with, or other action by, any Governmental Authority, except for (i) such
as have been obtained or made and are in full force and effect, (ii) filings and
recordings in respect of the Liens created pursuant to the Security Documents
and (iii) such licenses, approvals, authorizations or consents the failure of
which to obtain or make could not reasonably be expected to have a Material
Adverse Effect.

8.7. Investment Company Act.

The Borrower is not an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

8.8. True and Complete Disclosure.

(a) None of the written factual information and written data (taken as a whole)
heretofore or contemporaneously furnished by or on behalf of the Borrower, any
of the Subsidiaries or any of their respective authorized representatives to the
Administrative Agent, any Joint Lead Arranger, and/or any Lender on or before
the Original Closing Date (including all such information and data contained in
(i) the Confidential Information Memorandum (as updated prior to the Original
Closing Date

 

-114-



--------------------------------------------------------------------------------

and including all information incorporated by reference therein) and (ii) the
Credit Documents) for purposes of or in connection with this Agreement or any
transaction contemplated herein contained any untrue statement of any material
fact or omitted to state any material fact necessary to make such information
and data (taken as a whole) not misleading at such time in light of the
circumstances under which such information or data was furnished, it being
understood and agreed that for purposes of this Section 8.8(a), such factual
information and data shall not include pro forma financial information,
projections or estimates (including financial estimates, forecasts and other
forward-looking information) and information of a general economic or general
industry nature.

(b) The projections (including financial estimates, forecasts and other
forward-looking information) contained in the information and data referred to
in paragraph (a) above were based on good faith estimates and assumptions
believed by such Persons to be reasonable at the time made, it being recognized
by the Lenders that such projections as to future events are not to be viewed as
facts and that actual results during the period or periods covered by any such
projections may differ from the projected results.

8.9. Financial Condition; Financial Statements.

(a) The unaudited historical consolidated financial information of the Borrower
as set forth in the Confidential Information Memorandum, and (b) the Historical
Financial Statements, in each case present fairly in all material respects the
consolidated financial position of the Borrower at the respective dates of said
information, statements and results of operations for the respective periods
covered thereby. The unaudited pro forma consolidated balance sheet of the
Borrower and its Subsidiaries as at June 30, 2007 (including the notes thereto)
(the “Pro Forma Balance Sheet”) and the unaudited pro forma consolidated
statement of operations of the Borrower and its Subsidiaries for the 12-month
period ending on such date (together with the Pro Forma Balance Sheet, the “Pro
Forma Financial Statements”), copies of which have heretofore been furnished to
the Administrative Agent, have been prepared based on (x) the Historical
Financial Statements and (y) the unaudited historical consolidated financial
information described in clause (a) of this Section 8.9 and have been prepared
in good faith, based on assumptions believed by the Borrower to be reasonable as
of the date of delivery thereof, and present fairly in all material respects on
a Pro Forma Basis the estimated financial position of the Borrower and its
Subsidiaries as at June 30, 2007 and their estimated results of operations for
the period covered thereby. The financial statements referred to in clause
(b) of this Section 8.9 have been prepared in accordance with GAAP consistently
applied except to the extent provided in the notes to said financial statements.
After the Original Closing Date, there has been no Material Adverse Effect.

8.10. Tax Matters.

Except as could not reasonably be expected to have a Material Adverse Effect,
(a) each of the Borrower and the Subsidiaries has filed all federal income tax
returns and all other tax returns, domestic and foreign, required to be filed by
it and has timely paid all taxes payable by it (whether or not shown on a tax
return) that have become due, (b) the Borrower and each of the Subsidiaries have
paid, or have provided adequate reserves (in the good faith judgment of
management of the Borrower or such Subsidiary) in accordance with GAAP for the
payment of, all federal, state, provincial and foreign taxes applicable for the
current fiscal year to the Original Closing Date and (c) the Borrower and each
of its Subsidiaries has withheld amounts from their respective employees for all
periods in compliance with the tax, social, security and unemployment
withholding provisions of applicable law and timely paid such withholdings to
the respective Governmental Authorities.

 

 

-115-



--------------------------------------------------------------------------------

8.11. Compliance with ERISA.

(a) Each Plan is in compliance with ERISA, the Code and any applicable
Requirement of Law; no Reportable Event has occurred (or is reasonably likely to
occur) with respect to any Plan; no Plan is insolvent or in reorganization (or
is reasonably likely to be insolvent or in reorganization), and no written
notice of any such insolvency or reorganization has been given to the Borrower
or any ERISA Affiliate; no Plan (other than a Multiemployer Plan) has an
accumulated or waived funding deficiency (or is reasonably likely to have such a
deficiency); on and after the effectiveness of the Pension Act, each Plan that
is subject to Title IV of ERISA has satisfied the minimum funding standards
(within the meaning of Section 412 of the Code or Section 302 of ERISA)
applicable to such Plan, and there has been no determination that any such Plan
is, or is expected to be, in “at risk” status (within the meaning of
Section 4010(d)(2) of ERISA); none of the Borrower or any ERISA Affiliate has
incurred (or is reasonably likely to incur) any liability to or on account of a
Plan pursuant to Section 409, 502(i), 502(1), 515, 4062, 4063, 4064, 4069, 4201
or 4204 of ERISA or Section 4971 or 4975 of the Code or has been notified in
writing that it will incur any liability under any of the foregoing Sections
with respect to any Plan; no proceedings have been instituted (or are reasonably
likely to be instituted) to terminate or to reorganize any Plan or to appoint a
trustee to administer any Plan, and no written notice of any such proceedings
has been given to the Borrower or any ERISA Affiliate; and no lien imposed under
the Code or ERISA on the assets of the Borrower or any ERISA Affiliate exists
(or is reasonably likely to exist) nor has the Borrower or any ERISA Affiliate
been notified in writing that such a lien will be imposed on the assets of the
Borrower or any ERISA Affiliate on account of any Plan, except to the extent
that a breach of any of the representations, warranties or agreements in this
Section 8.11 (a) would not result, individually or in the aggregate, in an
amount of liability that would be reasonably likely to have a Material Adverse
Effect. No Plan (other than a Multiemployer Plan) has an Unfunded Current
Liability that would, individually or when taken together with any other
liabilities referenced in this Section 8.11(a), be reasonably likely to have a
Material Adverse Effect. With respect to Plans that are Multiemployer Plans (as
defined in Section 3(37) of ERISA), the representations and warranties in this
Section 8.11(a), other than any made with respect to (i) liability under
Section 4201 or 4204 of ERISA or (ii) liability for termination or
reorganization of such Plans under ERISA, are made to the best knowledge of the
Borrower.

(b) All Foreign Plans are in compliance with, and have been established,
administered and operated in accordance with, the terms of such Foreign Plans
and applicable law, except for any failure to so comply, establish, administer
or operate the Foreign Plans as would not reasonably be expected to have a
Material Adverse Effect. All contributions or other payments which are due with
respect to each Foreign Plan have been made in full and there are no funding
deficiencies thereunder, except to the extent any such events would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

8.12. Subsidiaries.

Schedule 8.12 to the Original Credit Agreement lists each Subsidiary of the
Borrower (and the direct and indirect ownership interest of the Borrower
therein), in each case existing on the Original Closing Date.

8.13. Intellectual Property.

The Borrower and each of the Restricted Subsidiaries have obtained all
intellectual property, free from burdensome restrictions, that is necessary for
the operation of their respective

 

-116-



--------------------------------------------------------------------------------

businesses as currently conducted and as proposed to be conducted, except where
the failure to obtain any such rights could not reasonably be expected to have a
Material Adverse Effect.

8.14. Environmental Laws.

(a) Except as could not reasonably be expected to have a Material Adverse
Effect: (i) the Borrower and each of the Subsidiaries and all Real Estate are in
compliance with all Environmental Laws; (ii) neither the Borrower nor any
Subsidiary is subject to any Environmental Claim or any other liability under
any Environmental Law; (iii) neither the Borrower nor any Subsidiary is
conducting any investigation, removal, remedial or other corrective action
pursuant to any Environmental Law at any location; and (iv) no underground
storage tank or related piping, or any impoundment or other disposal area
containing Hazardous Materials is located at, on or under any Real Estate
currently owned or leased by the Borrower or any of its Subsidiaries.

(b) Neither the Borrower nor any of the Subsidiaries has treated, stored,
transported, released or disposed or arranged for disposal or transport for
disposal of Hazardous Materials at, on, under or from any currently or formerly
owned or leased Real Estate or facility in a manner that could reasonably be
expected to have a Material Adverse Effect.

8.15. Properties.

(a) The Borrower and each of the Subsidiaries have good and marketable title to
or valid leasehold interests in all properties that are necessary for the
operation of their respective businesses as currently conducted and as proposed
to be conducted, free and clear of all Liens (other than any Liens permitted by
this Agreement) and except where the failure to have such good title could not
reasonably be expected to have a Material Adverse Effect and (b) no Mortgage
encumbers improved Real Estate that is located in an area that has been
identified by the Secretary of Housing and Urban Development as an area having
special flood hazards within the meaning of the National Flood Insurance Act of
1968 unless flood insurance available under such Act has been obtained in
accordance with Section 9.3(b).

8.16. Solvency.

On the Original Closing Date (after giving effect to the Transactions),
immediately following the making of each Loan and after giving effect to the
application of the proceeds of such Loans, the Borrower on a consolidated basis
with its Subsidiaries will be Solvent.

SECTION 9. Affirmative Covenants

The Borrower hereby covenants and agrees that on the Original Closing Date and
thereafter, until the Commitments, the Swingline Commitment and each Letter of
Credit have terminated and the Loans and Unpaid Drawings, together with
interest, Fees and all other Obligations incurred hereunder (other than
contingent indemnity obligations), are paid in full:

9.1. Information Covenants.

The Borrower will furnish to the Administrative Agent (which shall promptly make
such information available to the Lenders in accordance with its customary
practice):

 

-117-



--------------------------------------------------------------------------------

(a) Annual Financial Statements. As soon as available and in any event within 5
days after the date on which such financial statements are required to be filed
with the SEC (after giving effect to any permitted extensions) (or, if such
financial statements are not required to be filed with the SEC, on or before the
date that is 90 days after the end of each such fiscal year), the consolidated
balance sheets of the Borrower and the Subsidiaries and, if different, the
Borrower and the Restricted Subsidiaries, in each case as at the end of such
fiscal year, and the related consolidated statements of operations and cash
flows for such fiscal year, setting forth comparative consolidated figures for
the preceding fiscal years (or, in lieu of such audited financial statements of
the Borrower and the Restricted Subsidiaries, a detailed reconciliation,
reflecting such financial information for the Borrower and the Restricted
Subsidiaries, on the one hand, and the Borrower and the Subsidiaries, on the
other hand), all in reasonable detail and prepared in accordance with GAAP, and,
in each case, certified by independent certified public accountants of
recognized national standing whose opinion shall not be qualified as to the
scope of audit or as to the status of the Borrower or any of the Material
Subsidiaries (or group of Subsidiaries that together would constitute a Material
Subsidiary) as a going concern, together in any event with a certificate of such
accounting firm stating that in the course of either (i) its regular audit of
the consolidated business of the Borrower, which audit was conducted in
accordance with U.S. generally accepted auditing standards or (ii) performing
certain other procedures permitted by professional standards, such accounting
firm has obtained no knowledge of any Event of Default relating to Section 10.9
that has occurred and is continuing or, if in the opinion of such accounting
firm such an Event of Default has occurred and is continuing, a statement as to
the nature thereof.

(b) Quarterly Financial Statements. As soon as available and in any event within
5 days after the date on which such financial statements are required to be
filed with the SEC (after giving effect to any permitted extensions) with
respect to each of the first three quarterly accounting periods in each fiscal
year of the Borrower (or, if such financial statements are not required to be
filed with the SEC, on or before the date that is 45 days after the end of each
such quarterly accounting period), the consolidated balance sheets of the
Borrower and the Subsidiaries and, if different, the Borrower and the Restricted
Subsidiaries, in each case as at the end of such quarterly period and the
related consolidated statements of operations for such quarterly accounting
period and for the elapsed portion of the fiscal year ended with the last day of
such quarterly period, and the related consolidated statement of cash flows for
such quarterly accounting period and for the elapsed portion of the fiscal year
ended with the last day of such quarterly period, and setting forth comparative
consolidated figures for the related periods in the prior fiscal year or, in the
case of such consolidated balance sheet, for the last day of the prior fiscal
year (or, in lieu of such unaudited financial statements of the Borrower and the
Restricted Subsidiaries, a detailed reconciliation reflecting such financial
information for the Borrower and the Restricted Subsidiaries, on the one hand,
and the Borrower and the Subsidiaries, on the other hand), all of which shall be
certified by an Authorized Officer of the Borrower as fairly presenting in all
material respects the financial condition, results of operations, stockholders’
equity and cash flows of the Borrower and its Subsidiaries in accordance with
GAAP, subject to changes resulting from audit and normal year end audit
adjustments.

(c) Budgets. Within 90 days after the commencement of each fiscal year of the
Borrower, a budget of the Borrower in reasonable detail for such fiscal year as
customarily prepared by management of the Borrower for its internal use
consistent in scope with the financial statements provided pursuant to
Section 9.1(a), setting forth the principal assumptions upon which such budget
is based (collectively, the “Projections”), which Projections shall in each case
be accompanied by a certificate of an Authorized Officer stating that such
Projections

 

-118-



--------------------------------------------------------------------------------

have been prepared in good faith on the basis of the assumptions stated therein,
which assumptions were believed to be reasonable at the time of preparation of
such Projections, it being understood that actual results may vary from such
Projections.

(d) Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Sections 9.1 (a) and (b), a certificate of an
Authorized Officer of the Borrower to the effect that no Default or Event of
Default exists or, if any Default or Event of Default does exist, specifying the
nature and extent thereof, which certificate shall set forth a specification of
any change in the identity of the Restricted Subsidiaries and Unrestricted
Subsidiaries as at the end of such fiscal year or period, as the case may be,
from the Restricted Subsidiaries and Unrestricted Subsidiaries, respectively,
provided to the Lenders on the Original Closing Date or the most recent fiscal
year or period, as the case may be, (ii) the then applicable Status and
(iii) the amount of any Pro Forma Adjustment not previously set forth in a Pro
Forma Adjustment Certificate or any change in the amount of a Pro Forma
Adjustment set forth in any Pro Forma Adjustment Certificate previously provided
and, in either case, in reasonable detail, the calculations and basis therefor.
At the time of the delivery of the financial statements provided for in
Section 9.1(a), (i) a certificate of an Authorized Officer of the Borrower
setting forth in reasonable detail the Applicable Amount as at the end of the
fiscal year to which such financial statements relate and (ii) a certificate of
an Authorized Officer of the Borrower setting forth the information required
pursuant to Section 1(a) of the Perfection Certificate or confirming that there
has been no change in such information since the Original Closing Date or the
date of the most recent certificate delivered pursuant to this clause (c)(ii),
as the case may be.

(e) Notice of Default or Litigation. Promptly after an Authorized Officer of the
Borrower or any of the Subsidiaries obtains knowledge thereof, notice of (i) the
occurrence of any event that constitutes a Default or Event of Default, which
notice shall specify the nature thereof, the period of existence thereof and
what action the Borrower proposes to take with respect thereto and (ii) any
litigation or governmental proceeding pending against the Borrower or any of the
Subsidiaries that could reasonably be expected to be determined adversely and,
if so determined, to result in a Material Adverse Effect.

(f) Environmental Matters. Promptly after obtaining knowledge of any one or more
of the following environmental matters, unless such environmental matters would
not, individually or when aggregated with all other such matters, be reasonably
expected to result in a Material Adverse Effect, notice of:

(i) any pending or threatened Environmental Claim against any Credit Party or
any Real Estate;

(ii) any condition or occurrence on any Real Estate that (x) could reasonably be
expected to result in noncompliance by any Credit Party with any applicable
Environmental Law or (y) could reasonably be anticipated to form the basis of an
Environmental Claim against any Credit Party or any Real Estate;

(iii) any condition or occurrence on any Real Estate that could reasonably be
anticipated to cause such Real Estate to be subject to any restrictions on the
ownership, occupancy, use or transferability of such Real Estate under any
Environmental Law; and

(iv) the conduct of any investigation, or any removal, remedial or other
corrective action in response to the actual or alleged presence, release or
threatened release of any Hazardous Material on, at, under or from any Real
Estate.

 

-119-



--------------------------------------------------------------------------------

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
response thereto. The term “Real Estate” shall mean land, buildings and
improvements owned or leased by any Credit Party, but excluding all operating
fixtures and equipment, whether or not incorporated into improvements.

(g) Other Information. Promptly upon filing thereof, copies of any filings
(including on Form 10-K, 10-Q or 8-K) or registration statements with, and
reports to, the SEC or any analogous Governmental Authority in any relevant
jurisdiction by the Borrower or any of the Subsidiaries (other than amendments
to any registration statement (to the extent such registration statement, in the
form it becomes effective, is delivered to the Administrative Agent), exhibits
to any registration statement and, if applicable, any registration statements on
Form S-8) and copies of all financial statements, proxy statements, notices and
reports that the Borrower or any of the Subsidiaries shall send to the holders
of any publicly issued debt of the Borrower and/or any of the Subsidiaries
(including the Notes (whether publicly issued or not)), in their capacity as
such holders, lenders or agents (in each case to the extent not theretofore
delivered to the Administrative Agent pursuant to this Agreement) and, with
reasonable promptness, such other information (financial or otherwise) as the
Administrative Agent on its own behalf or on behalf of any Lender (acting
through the Administrative Agent) may reasonably request in writing from time to
time.

(h) Pro Forma Adjustment Certificate. Not later than any date on which financial
statements are delivered with respect to any Test Period in which a Pro Forma
Adjustment is made as a result of the consummation of the acquisition of any
Acquired Entity or Business by the Borrower or any Restricted Subsidiary for
which there shall be a Pro Forma Adjustment, a certificate of an Authorized
Officer of the Borrower setting forth the amount of such Pro Forma Adjustment
and, in reasonable detail, the calculations and basis therefor.

Notwithstanding the foregoing, the obligations in clauses (a) and (b) of this
Section 9.1 may be satisfied with respect to financial information of the
Borrower and the Restricted Subsidiaries by furnishing (A) the applicable
financial statements of any direct or indirect parent of the Borrower or (B) the
Borrower’s (or any direct or indirect parent thereof), as applicable, Form 10-K
or 10-Q, as applicable, filed with the SEC; provided that, with respect to each
of subclauses (A) and (B) of this paragraph, to the extent such information
relates to a parent of the Borrower, such information is accompanied by
consolidating or other information that explains in reasonable detail the
differences between the information relating to such parent, on the one hand,
and the information relating to the Borrower and the Restricted Subsidiaries on
a standalone basis, on the other hand.

9.2. Books, Records and Inspections.

The Borrower will, and will cause each Restricted Subsidiary to, permit officers
and designated representatives of the Administrative Agent or the Required
Lenders to visit and inspect any of the properties or assets of the Borrower and
any such Subsidiary in whomsoever’s possession to the extent that it is within
such party’s control to permit such inspection (and shall use commercially
reasonable efforts to cause such inspection to be permitted to the extent that
it is not within such party’s control to permit such inspection), and to examine
the books and records of the Borrower and any such Subsidiary and discuss the
affairs, finances and accounts of the Borrower and of any such Subsidiary with,
and be advised as to the same by, its and their officers and independent
accountants, all at such reasonable times and intervals and to such reasonable
extent as the Administrative Agent or the Required Lenders may desire (and
subject, in the case of any such meetings or advice from such independent
accountants, to such accountants’ customary policies and procedures); provided
that, excluding any such

 

-120-



--------------------------------------------------------------------------------

visits and inspections during the continuation of an Event of Default (a) only
the Administrative Agent on behalf of the Required Lenders may exercise rights
of the Administrative Agent and the Lenders under this Section 9.2, (b) the
Administrative Agent shall not exercise such rights more than two times in any
calendar year and (c) only one such visit shall be at the Borrower’s expense;
provided further that when an Event of Default exists, the Administrative Agent
(or any of its respective representatives or independent contractors) or any
representative of the Required Lenders may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and upon
reasonable advance notice. The Administrative Agent and the Required Lenders
shall give the Borrower the opportunity to participate in any discussions with
the Borrower’s independent public accountants.

9.3. Maintenance of Insurance.

(a) The Borrower will, and will cause each Material Subsidiary to, at all times
maintain in full force and effect, pursuant to self-insurance arrangements or
with insurance companies that the Borrower believes (in the good faith judgment
of the management of the Borrower) are financially sound and responsible at the
time the relevant coverage is placed or renewed, insurance in at least such
amounts (after giving effect to any self-insurance which the Borrower believes
(in the good faith judgment of management of the Borrower) is reasonable and
prudent in light of the size and nature of its business) and against at least
such risks (and with such risk retentions) as the Borrower believes (in the good
faith judgment of management of the Borrower) is reasonable and prudent in light
of the size and nature of its business; and will furnish to the Administrative
Agent, upon written request from the Administrative Agent, information presented
in reasonable detail as to the insurance so carried and (b) with respect to each
Mortgaged Property, Borrower will obtain flood insurance in such total amount as
the Administrative Agent may from time to time reasonably require, if at any
time the area in which any improvements located on any Mortgaged Property is
designated a “flood hazard area” in any Flood Insurance Rate Map published by
the Federal Emergency Management Agency (or any successor agency), and otherwise
comply with the National Flood Insurance Program as set forth in the Flood
Disaster Protection Act of 1973, as amended from time to time.

9.4. Payment of Taxes.

The Borrower will pay and discharge, and will cause each of the Subsidiaries to
pay and discharge, all material taxes, assessments and governmental charges or
levies imposed upon it or upon its income or profits, or upon any properties
belonging to it, prior to the date on which material penalties attach thereto,
and all lawful material claims in respect of any Taxes imposed, assessed or
levied that, if unpaid, could reasonably be expected to become a material Lien
upon any properties of the Borrower or any of the Restricted Subsidiaries,
provided that neither the Borrower, nor any of the Subsidiaries shall be
required to pay any such tax, assessment, charge, levy or claim that is being
contested in good faith and by proper proceedings if it has maintained adequate
reserves (in the good faith judgment of management of the Borrower) with respect
thereto in accordance with GAAP and the failure to pay could not reasonably be
expected to result in a Material Adverse Effect.

9.5. Consolidated Corporate Franchises.

The Borrower will do, and will cause each Material Subsidiary to do, or cause to
be done, all things necessary to preserve and keep in full force and effect its
existence, corporate rights and authority, except to the extent that the failure
to do so could not reasonably be expected to have a Material Adverse Effect;
provided, however, that the Borrower and its Subsidiaries may consummate any
transaction permitted under Section 10.3, 10.4 or 10.5.

9.6. Compliance with Statutes, Regulations, Etc.

 

-121-



--------------------------------------------------------------------------------

The Borrower will, and will cause each Subsidiary to, comply with all applicable
laws, rules, regulations and orders applicable to it or its property, including
all governmental approvals or authorizations required to conduct its business,
and to maintain all such governmental approvals or authorizations in full force
and effect, in each case except where the failure to do so could not reasonably
be expected to have a Material Adverse Effect.

9.7. ERISA.

Promptly after the Borrower or any ERISA Affiliate knows or has reason to know
of the occurrence of any of the following events that, individually or in the
aggregate (including in the aggregate such events previously disclosed or exempt
from disclosure hereunder, to the extent the liability therefor remains
outstanding), would be reasonably likely to have a Material Adverse Effect, the
Borrower will deliver to the Administrative Agent a certificate of an Authorized
Officer or any other senior officer of the Borrower setting forth details as to
such occurrence and the action, if any, that the Borrower or such ERISA
Affiliate is required or proposes to take, together with any notices (required,
proposed or otherwise) given to or filed with or by the Borrower such ERISA
Affiliate, the PBGC, a Plan participant (other than notices relating to an
individual participant’s benefits) or the Plan administrator with respect
thereto: that a Reportable Event has occurred; that an accumulated funding
deficiency has been incurred or an application is to be made to the Secretary of
the Treasury for a waiver or modification of the minimum funding standard
(including any required installment payments) or an extension of any
amortization period under Section 412 of the Code with respect to a Plan; that a
Plan having an Unfunded Current Liability has been or is to be terminated,
reorganized, partitioned or declared insolvent under Title IV of ERISA
(including the giving of written notice thereof); that a Plan has an Unfunded
Current Liability that has or will result in a lien under ERISA or the Code;
that proceedings will be or have been instituted to terminate a Plan having an
Unfunded Current Liability (including the giving of written notice thereof);
that a proceeding has been instituted against the Borrower or an ERISA Affiliate
pursuant to Section 515 of ERISA to collect a delinquent contribution to a Plan;
that the PBGC has notified the Borrower or any ERISA Affiliate of its intention
to appoint a trustee to administer any Plan; that the Borrower or any ERISA
Affiliate has failed to make a required installment or other payment pursuant to
Section 412 of the Code with respect to a Plan; or that the Borrower or any
ERISA Affiliate has incurred or will incur (or has been notified in writing that
it will incur) any liability (including any contingent or secondary liability)
to or on account of a Plan pursuant to Section 409, 502(i), 502(1), 515, 4062,
4063, 4064, 4069, 4201 or 4204 of ERISA or Section 4971 or 4975 of the Code.

9.8. Maintenance of Properties.

The Borrower will, and will cause each of the Restricted Subsidiaries to, keep
and maintain all property material to the conduct of its business in good
working order and condition, ordinary wear and tear excepted, except to the
extent that the failure to do so could reasonably be expected to have a Material
Adverse Effect.

9.9. Transactions with Affiliates.

The Borrower will conduct, and cause each of the Restricted Subsidiaries to
conduct, all transactions with any of its Affiliates (other than the Borrower
and the Restricted Subsidiaries) on terms that are substantially as favorable to
the Borrower or such Restricted Subsidiary as it would obtain in a comparable
arm’s-length transaction with a Person that is not an Affiliate, provided that
the foregoing restrictions shall not apply to (a) the payment of customary fees
to the Sponsor for management, consulting and financial services rendered to the
Borrower and the Subsidiaries and customary investment banking fees paid to the
Sponsor for services rendered to the Borrower and the Subsidiaries in connection
with divestitures, acquisitions, financings and other transactions,
(b) transactions permitted by Section

 

-122-



--------------------------------------------------------------------------------

10.6, (c) the payment of the Transaction Expenses, (d) the issuance of Stock or
Stock Equivalents of Holdings to the management of the Borrower (or any direct
or indirect parent thereof) or any of its Subsidiaries in connection with the
Transactions or pursuant to arrangements described in clause (f) of this
Section 9.9, (e) loans, advances and other transactions between or among the
Borrower, any Subsidiary or any joint venture (regardless of the form of legal
entity) in which the Borrower or any Subsidiary has invested (and which
Subsidiary or joint venture would not be an Affiliate of the Borrower but for
the Borrower’s or a Subsidiary’s ownership of Stock or Stock Equivalents in such
joint venture or Subsidiary) to the extent permitted under Section 10,
(f) employment and severance arrangements between the Borrower and the
Subsidiaries and their respective officers, employees or consultants (including
management and employee benefit plans or agreements, stock option plans and
other compensatory arrangements) in the ordinary course of business,
(g) payments by the Borrower (and any direct or indirect parent thereof) and the
Subsidiaries pursuant to the tax sharing agreements among the Borrower (and any
such parent) and the Subsidiaries on customary terms to the extent attributable
to the ownership or operation of the Borrower and the Subsidiaries; provided
that in each case the amount of such payments in any fiscal year does not exceed
the amount that the Borrower and its Restricted Subsidiaries would be required
to pay in respect of federal, state and local taxes for such fiscal year were
the Borrower and its Restricted Subsidiaries (to the extent described above) to
pay such taxes separately from any such parent entity, (h) the payment of
customary fees and reasonable out of pocket costs to, and indemnities provided
on behalf of, directors, managers, consultants, officers, employees of the
Borrower (or any direct or indirect parent thereof) and the Subsidiaries in the
ordinary course of business to the extent attributable to the ownership or
operation of the Borrower and the Subsidiaries, and (i) transactions pursuant to
permitted agreements in existence on the Original Closing Date and set forth on
Schedule 9.9 to the Original Credit Agreement or any amendment thereto to the
extent such an amendment is not adverse, taken as a whole, to the Lenders in any
material respect.

9.10. End of Fiscal Years; Fiscal Quarters.

The Borrower will, for financial reporting purposes, cause (a) each of its, and
each of its Subsidiaries’, fiscal years to end on December 31 of each year and
(b) each of its, and each of its Subsidiaries’, fiscal quarters to end on dates
consistent with such fiscal year-end and the Borrower’s past practice; provided,
however, that the Borrower may, upon written notice to the Administrative Agent
change the financial reporting convention specified above to any other financial
reporting convention reasonably acceptable to the Administrative Agent, in which
case the Borrower and the Administrative Agent will, and are hereby authorized
by the Lenders to, make any adjustments to this Agreement that are necessary in
order to reflect such change in financial reporting.

9.11. Additional Guarantors and Grantors.

Subject to any applicable limitations set forth in the Security Documents, the
Borrower will cause each direct or indirect Domestic Subsidiary (excluding any
Excluded Subsidiary) formed or otherwise purchased or acquired after the
Original Closing Date (including pursuant to a Permitted Acquisition) and each
other Domestic Subsidiary that ceases to constitute an Excluded Subsidiary to,
within 30 days from the date of such formation, acquisition or cessation, as
applicable (or such longer period as the Administrative Agent may agree in its
reasonable discretion), and Borrower may at its option cause any Subsidiary to,
execute a supplement to each of the Guarantee, the Pledge Agreement and the
Security Agreement in order to become a Guarantor under the Guarantee and a
grantor under such Security Documents or, to the extent reasonably requested by
the Collateral Agent, enter into a new Security Document substantially
consistent with the analogous existing Security Documents and otherwise in form
and substance reasonably satisfactory to such Collateral Agent and take all
other action reasonably requested by the Collateral Agent to grant a perfected
security interest in its assets to

 

-123-



--------------------------------------------------------------------------------

substantially the same extent as created by the Credit Parties on the Original
Closing Date (including, without limitation, in the case of a Foreign Subsidiary
causing such Foreign Subsidiary to execute guarantees and security agreements
compatible with the laws of such Foreign Subsidiary’s jurisdiction in form and
substance reasonably satisfactory to the Collateral Agent).

9.12. Pledge of Additional Stock and Evidence of Indebtedness.

(a) Subject to any applicable limitations set forth in the Security Documents or
with respect to which, in the reasonable judgment of the Administrative Agent
(confirmed in writing by notice to the Borrower), the cost or other consequences
(including any adverse tax consequences) of doing so shall be excessive in view
of the benefits to be obtained by the Lenders therefrom, the Borrower will cause
(i) all certificates representing Stock and Stock Equivalents of any Subsidiary
(other than (x) any Excluded Stock and Stock Equivalents and (y) any Stock and
Stock Equivalents issued by any Subsidiary for so long as such Subsidiary does
not (on a consolidated basis with its Restricted Subsidiaries) have property,
plant and equipment with a book value in excess of $10,000,000 or a contribution
to Consolidated EBITDA for any four fiscal quarter period that includes any date
on or after the Original Closing Date in excess of $10,000,000) held directly by
the Borrower or any Guarantor, (ii) all evidences of Indebtedness in excess of
$10,000,000 received by the Borrower or any of the Guarantors in connection with
any disposition of assets pursuant to Section 10.4(b) and (iii) any promissory
notes executed after the Original Closing Date evidencing Indebtedness in excess
of $10,000,000 of the Borrower or any Subsidiary that is owing to the Borrower
or any Guarantor, in each case, to be delivered to the Collateral Agent as
security for the Obligations under the Pledge Agreement.

(b) The Borrower agrees that all Indebtedness in excess of $10,000,000 of the
Borrower or any Subsidiary that is owing to any Credit Party shall be evidenced
by one or more promissory notes.

9.13. Use of Proceeds.

(a) The Borrower used the proceeds of the Initial Term Loans, the Euro Tranche
Term Loans, the Senior Interim Loans, the Senior Subordinated Interim Loans and
up to $200,000,000 of the proceeds of the Revolving Credit Loans to effect the
Transactions.

(b) The Borrower will use Letters of Credit, Revolving Credit Loans and
Swingline Loans for working capital and general corporate purposes (including
Permitted Acquisitions).

(c) The Borrower will use the proceeds of the Delayed Draw Term Loans to
refinance certain existing indebtedness not tendered on or before the Original
Closing Date.

9.14. Further Assurances.

(a) The Borrower will, and will cause each other Credit Party to, execute any
and all further documents, financing statements, agreements and instruments, and
take all such further actions (including the filing and recording of financing
statements, fixture filings, mortgages, deeds of trust and other documents) that
may be required under any applicable law, or that the Collateral Agent or the

 

-124-



--------------------------------------------------------------------------------

Required Lenders may reasonably request, in order to grant, preserve, protect
and perfect the validity and priority of the security interests created or
intended to be created by the applicable Security Documents, all at the expense
of the Borrower and the Restricted Subsidiaries.

(b) Except with respect to which, in the reasonable judgment of the
Administrative Agent (confirmed in writing by written notice to the Borrower),
the cost or other consequences (including any tax consequence) of doing so shall
be excessive in view of the benefits to be obtained by the Lenders therefrom and
subject to applicable limitations set forth in the Security Documents, if any
assets (including any real estate or improvements thereto or any interest
therein but excluding Stock and Stock Equivalents of any Subsidiary) with a book
value or fair market value in excess of $10,000,000 are acquired by the Borrower
or any other Credit Party after the Original Closing Date (other than assets
constituting Collateral under a Security Document that become subject to the
Lien of the applicable Security Document upon acquisition thereof) that are of a
nature secured by a Security Document, the Borrower will notify the Collateral
Agent, and, if requested by the Collateral Agent, the Borrower will cause such
assets to be subjected to a Lien securing the applicable Obligations and will
take, and cause the other applicable Credit Parties to take, such actions as
shall be necessary or reasonably requested by the Collateral Agent, as soon as
commercially reasonable but in no event later than 90 days, unless extended by
the Administrative Agent in its sole discretion, to grant and perfect such Liens
consistent with the applicable requirements of the Security Documents, including
actions described in clause (a) of this Section 9.14.

(c) Any Mortgage delivered to the Collateral Agent in accordance with the
preceding clause (b) shall, if requested by the Collateral Agent, be accompanied
by (x) a policy or policies (or an unconditional binding commitment therefor to
be replaced by a final title policy as soon as reasonably practicable) of title
insurance issued by a nationally recognized title insurance company insuring the
Lien of each Mortgage as a valid first Lien on the Mortgaged Property described
therein, free of any other Liens except as expressly permitted by Section 10.2,
together with such endorsements, coinsurance and reinsurance as the Collateral
Agent may reasonably request, (y) such existing surveys, existing abstracts and
existing appraisals in the possession of Borrower and such other documents as
the Collateral Agent may reasonably request with respect to any such Mortgaged
Property and (z) an opinion of local counsel to the mortgagor in form and
substance reasonably acceptable to the Collateral Agent.

(d) The Borrower agrees that it will, or will cause its relevant Subsidiaries
to, complete each of the actions described on Schedule 9.14(d) to the Original
Credit Agreement as soon as commercially reasonable and by no later than the
date set forth in Schedule 9.14(d) to the Original Credit Agreement with respect
to such action or such later date as the Administrative Agent may reasonably
agree.

SECTION 10. Negative Covenants

The Borrower hereby covenants and agrees that on the Original Closing Date
(immediately after consummation of the Merger) and thereafter, until the
Commitments, the Swingline Commitment and each Letter of Credit have terminated
and the Loans and Unpaid Drawings, together with interest, Fees and all other
Obligations incurred hereunder (other than contingent indemnity obligations),
are paid in full:

10.1. Limitation on Indebtedness.

The Borrower will not, and will not permit any of the Restricted Subsidiaries
to, create, incur, assume or suffer to exist any Indebtedness, provided that the
Borrower and any Restricted Subsidiary (other than a Restricted Foreign
Subsidiary) may incur Indebtedness (and all premiums (if

 

-125-



--------------------------------------------------------------------------------

any), interest (including post-petition interest), fees, expenses, charges and
additional or contingent interest with regard to such Indebtedness) if
immediately before and after giving effect to such incurrence, (x) no Default
shall have occurred and be continuing and (y) the Borrower shall be in
compliance, on a Pro Forma Basis, with the Senior Secured Leverage Test,
provided, further, that Restricted Subsidiaries that are not Guarantors may not
incur Indebtedness pursuant to the foregoing proviso in an aggregate principal
amount outstanding at any time, when combined with the total amount of
Indebtedness incurred by Restricted Subsidiaries that are not Guarantors
pursuant to Sections 10.1(d), (j), (k) and (n), exceeding $2,000,000,000.

Notwithstanding the foregoing, the limitations set forth in the immediately
preceding paragraph shall not apply to any of the following items:

(a) Indebtedness arising under the Credit Documents;

(b) subject to compliance with Section 10.5, Indebtedness of the Borrower or any
Restricted Subsidiary owed to the Borrower or any Restricted Subsidiary;
provided that all such Indebtedness of any Credit Party owed to any Person that
is not a Credit Party shall be subordinated to the Obligations on terms
reasonably satisfactory to the Administrative Agent;

(c) Indebtedness in respect of any bankers’ acceptance, bank guarantees, letter
of credit, warehouse receipt or similar facilities entered into in the ordinary
course of business (including in respect of workers compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims);

(d) subject to compliance with Section 10.5, Guarantee Obligations incurred by
(i) Restricted Subsidiaries in respect of Indebtedness of the Borrower or other
Restricted Subsidiaries that is permitted to be incurred under this Agreement
(except that a Restricted Subsidiary that is not a Credit Party may not, by
virtue of this Section 10.1(d) guarantee Indebtedness that such Restricted
Subsidiary could not otherwise incur under this Section 10.1) and (ii) the
Borrower in respect of Indebtedness of Restricted Subsidiaries that is permitted
to be incurred under this Agreement; provided that (i) if the Indebtedness being
guaranteed under this Section 10.1(d) is subordinated to the Obligations, such
Guarantee Obligations shall be subordinated to the Guarantee of the Obligations
on terms at least as favorable to the Lenders as those contained in the
subordination of such Indebtedness, (ii) no guarantee by any Restricted
Subsidiary of the Senior Notes, Senior Interim Loans, Senior Subordinated Notes,
Senior Subordinated Interim Loans or any Permitted Additional Debt shall be
permitted unless such Restricted Subsidiary shall have also provided a guarantee
of the Obligations substantially on the terms set forth in the Guarantee and
(iii) the aggregate amount of Guarantee Obligations incurred by Credit Parties
under this clause (d) in respect of obligations owed by Persons that are not
Credit Parties and the aggregate amount of Guarantee Obligations incurred by
Restricted Subsidiaries that are not Guarantors under this clause (d), when
combined with the total amount of Indebtedness incurred by Restricted
Subsidiaries that are not Guarantors pursuant to the proviso in the first
paragraph of this Section 10.1 and Sections 10.1(j), (k) and (n), shall not
exceed $2,000,000,000 at any time outstanding;

(e) Guarantee Obligations (i) incurred in the ordinary course of business in
respect of obligations of (or to) suppliers, customers, franchisees, lessors and
licensees or (ii) otherwise constituting Investments permitted by Sections
10.5(d), 10.5(g), 10.5(i), 10.5(q), 10.5(r), and 10.5(t);

 

-126-



--------------------------------------------------------------------------------

(f) (i) Indebtedness (including Indebtedness arising under Capital Leases)
incurred within 270 days of the acquisition, construction, repair, replacement,
expansion or improvement of fixed or capital assets to finance the acquisition,
construction, repair, replacement expansion, or improvement of such fixed or
capital assets; provided, that the aggregate amount of Indebtedness incurred
pursuant to this subclause (i) at any time outstanding, when combined with the
aggregate amount of Indebtedness outstanding under subclause (iii) below, shall
not exceed $1,000,000,000, (ii) Indebtedness arising under Capital Leases
entered into in connection with Permitted Sale Leasebacks, (iii) Indebtedness
arising under Capital Leases, other than Capital Leases in effect on the
Original Closing Date and Capital Leases entered into pursuant to subclause
(ii) above, provided, that the aggregate amount of Indebtedness incurred
pursuant to this clause (iii) at any time outstanding, when combined with the
aggregate amount of Indebtedness outstanding under subclause (i) above, shall
not exceed $1,000,000,000 and (iv) any modification, replacement, refinancing,
refunding, renewal or extension of any Indebtedness specified in subclause (i),
(ii) or (iii) above, provided that, except to the extent otherwise expressly
permitted hereunder, the principal amount thereof does not exceed the principal
amount thereof outstanding immediately prior to such modification, replacement,
refinancing, refunding, renewal or extension except by an amount equal to the
unpaid accrued interest and premium thereon plus the reasonable amounts paid in
respect of fees and expenses incurred in connection with such modification,
replacement, refinancing, refunding, renewal or extension;

(g) Indebtedness outstanding on the Original Closing Date listed on Schedule
10.1 to the Original Credit Agreement and any modification, replacement,
refinancing, refunding, renewal or extension thereof; provided that except to
the extent otherwise expressly permitted hereunder, in the case of any such
modification, replacement, refinancing, refunding, renewal or extension, (w) the
principal amount thereof does not exceed the principal amount thereof
outstanding immediately prior to such modification, replacement, refinancing,
refunding, renewal or extension except by an amount equal to the unpaid accrued
interest and premium thereon plus the reasonable amounts paid in respect of fees
and expenses incurred in connection with such modification, replacement,
refinancing, refunding, renewal or extension, (x) the direct and contingent
obligors with respect to such Indebtedness are not changed, (y) no portion of
such Indebtedness matures prior to original maturity date applicable thereto and
(z) no portion of such Indebtedness shall be issued by or guaranteed by any
Restricted Subsidiary unless such Restricted Subsidiary is a Guarantor;

(h) Indebtedness in respect of Hedge Agreements;

(i) Indebtedness in respect of (x) the Senior Interim Loans and/or the Senior
Notes in an aggregate principal amount not to exceed $6,500,000,000 plus, in
respect of any Senior Interim PIK Loans and/or PIK Notes, the PIK Interest
Amount, plus in the event of any refinancing of any Senior Interim Loans with
Senior Notes, the aggregate amount of fees, underwriting discounts, premiums and
other costs and expenses incurred in connection with such refinancing and
(y) the Senior Subordinated Interim Loans and/or the Senior Subordinated Notes
in an aggregate principal amount not to exceed $2,500,000,000, plus in the event
of any refinancing of any Senior Subordinated Interim Loans with Senior
Subordinated Notes, the aggregate amount of fees, underwriting discounts,
premiums and other costs and expenses incurred in connection with such
refinancing;

(j) (i) Indebtedness of a Person or Indebtedness attaching to assets of a Person
that, in either case, becomes a Restricted Subsidiary (or is a Restricted
Subsidiary that survives a merger with such Person) or Indebtedness attaching to
assets that are acquired by the Borrower or

 

-127-



--------------------------------------------------------------------------------

any Restricted Subsidiary, in each case after the Original Closing Date as the
result of a Permitted Acquisition; provided that

(x) such Indebtedness existed at the time such Person became a Restricted
Subsidiary or at the time such assets were acquired and, in each case, was not
created in anticipation thereof,

(y) such Indebtedness is not guaranteed in any respect by the Borrower or any
Restricted Subsidiary (other than by any such Person that so becomes a
Restricted Subsidiary or is the survivor of a merger with such Person or any of
its Subsidiaries), and

(z) (A) the Stock and Stock Equivalents of such Person are pledged to secure the
Obligations, to the extent required under Section 9.12 and (B) such Person
executes a supplement to the applicable Guarantee and Security Documents (or
alternative guarantee and security agreements in relation to the Obligations
reasonably acceptable to the Collateral Agent) to the extent required under
Section 9.11 or 9.12, as applicable;

(ii) any modification, replacement, refinancing, refunding, renewal or extension
of any Indebtedness specified in subclause (i) above, provided that, except to
the extent otherwise expressly permitted hereunder, (x) the principal amount of
any such Indebtedness does not exceed the principal amount thereof outstanding
immediately prior to such modification, replacement, refinancing, refunding,
renewal or extension except by an amount equal to the unpaid accrued interest
and premium thereon plus the reasonable amounts paid in respect of fees and
expenses incurred in connection with such modification, replacement,
refinancing, refunding, renewal or extension, (y) the direct and contingent
obligors with respect to such Indebtedness are not changed and (z) if the
Indebtedness being refinanced, or any guarantee thereof, constituted
Subordinated Indebtedness, then such replacement or refinancing Indebtedness, or
such guarantee, respectively, shall be subordinated to the Obligations to
substantially the same extent; and

(iii) the aggregate amount of Indebtedness (A) incurred under this clause
(j) shall not exceed $250,000,000 at any time outstanding and (B) incurred by
Restricted Subsidiaries that are not Guarantors under this clause (j), when
combined with the total amount of Indebtedness incurred by Restricted
Subsidiaries that are not Guarantors pursuant to the proviso in the first
paragraph of this Section 10.1 and Sections 10.1(d), (k) and (n), shall not
exceed $2,000,000,000 at any time outstanding;

(k) (i) Permitted Additional Debt incurred to finance a Permitted Acquisition;
provided that (x) the Borrower or another Credit Party pledges the Stock and
Stock Equivalents of such acquired Person to secure the Obligations to the
extent required under Section 9.12, (y) such acquired Person executes a
supplement to the applicable Guarantee and Security Documents (or alternative
guarantee and security arrangements in relation to the Obligations reasonably
acceptable to the Collateral Agent) to the extent required under Section 9.11 or
9.12, as applicable; and (z) (A) the aggregate principal amount of Indebtedness
incurred under this clause (k) shall not exceed $500,000,000 at any time
outstanding when, on a Pro Forma Basis after giving effect to the incurrence of
such Indebtedness and the application of proceeds thereof, the Consolidated
Total Debt to Consolidated EBITDA Ratio is greater than 7.5 to 1.0 and (B) no
portion of such Indebtedness is issued or guaranteed by a Person that is, or as
a result of such acquisition becomes, a Restricted Subsidiary that is not a
Guarantor; and

 

-128-



--------------------------------------------------------------------------------

(ii) any modification, replacement, refinancing, refunding, renewal or extension
of any Indebtedness specified in subclause (i) above, provided that, except to
the extent otherwise expressly permitted hereunder, (w) the principal amount of
any such Indebtedness does not exceed the principal amount thereof outstanding
immediately prior to such modification, replacement, refinancing, refunding,
renewal or extension except by an amount equal to the unpaid accrued interest
and premium thereon plus other reasonable amounts paid and fees and expenses
incurred in connection with such modification, replacement, refinancing,
refunding, renewal or extension, (x) the direct and contingent obligors with
respect to such Indebtedness are not changed and (y) if the Indebtedness being
refinanced, or any guarantee thereof, constituted Subordinated Indebtedness,
then such replacement or refinancing Indebtedness, or such guarantee,
respectively, shall be subordinated to the Obligations to substantially the same
extent; and

(iii) notwithstanding the foregoing, that Restricted Subsidiaries that are not
Guarantors may not incur Indebtedness pursuant to this clause (k) in an
aggregate principal amount, when combined with the total amount of Indebtedness
incurred by Restricted Subsidiaries that are not Guarantors pursuant to the
proviso in the first paragraph of this Section 10.1 and Sections 10.1(d),
(j) and (n), in excess of $2,000,000,000 at any time outstanding;

(l) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and completion guarantees and similar obligations not in connection
with money borrowed, in each case provided in the ordinary course of business,
including those incurred to secure health, safety and environmental obligations
in the ordinary course of business;

(m) Settlement Indebtedness;

(n) (i) additional Indebtedness and (ii) any refinancing, refunding, renewal or
extension of any Indebtedness specified in subclause (i) above; provided that
the aggregate amount of Indebtedness incurred and remaining outstanding pursuant
to this clause (n) shall not at any time exceed $500,000,000; provided further
that the aggregate amount of Indebtedness incurred by Restricted Subsidiaries
that are not Guarantors under this clause (n), when combined with the total
amount of Indebtedness incurred by Restricted Subsidiaries that are not
Guarantors pursuant to the proviso in the first paragraph of this Section 10.1
and Sections 10.1(d), (j) and (k), shall not exceed $2,000,000,000 at any time
outstanding;

(o) Indebtedness in respect of (i) Permitted Additional Debt to the extent that
the Net Cash Proceeds therefrom are, immediately after the receipt thereof,
applied to the prepayment of Term Loans in accordance with Section 5.2 and
(ii) any refinancing, refunding, renewal or extension of any Indebtedness
specified in subclause (i) above, provided that, except to the extent otherwise
permitted hereunder, (x) the principal amount of any such Indebtedness is not
increased above the principal amount thereof outstanding immediately prior to
such refinancing, refunding, renewal or extension, (y) the direct and contingent
obligors with respect to such Indebtedness are not changed and (z) if the
Indebtedness being refinanced, or any guarantee thereof, constituted
Subordinated Indebtedness, then such replacement or refinancing Indebtedness, or
such guarantee, respectively, shall be subordinated to the Obligations to
substantially the same extent;

(p) Indebtedness in respect of overdraft facilities, employee credit card
programs, netting services, automated clearinghouse arrangements and other cash
management and similar arrangements in the ordinary course of business;

 

-129-



--------------------------------------------------------------------------------

(q) Indebtedness incurred in the ordinary course of business in respect of
obligations of the Borrower or any Restricted Subsidiary to pay the deferred
purchase price of goods or services or progress payments in connection with such
goods and services; provided that such obligations are incurred in connection
with open accounts extended by suppliers on customary trade terms in the
ordinary course of business and not in connection with the borrowing of money or
Hedge Agreements;

(r) Indebtedness arising from agreements of the Borrower or any Restricted
Subsidiary providing for indemnification, adjustment of purchase price or
similar obligations (including earn-outs), in each case entered into in
connection with Permitted Acquisitions, other Investments and the disposition of
any business, assets or Stock permitted hereunder;

(s) Indebtedness of the Borrower or any Restricted Subsidiary consisting of
(i) obligations to pay insurance premiums or (ii) take or pay obligations
contained in supply agreements, in each case arising in the ordinary course of
business and not in connection with the borrowing of money or Hedge Agreements;

(t) Indebtedness representing deferred compensation to employees of the Borrower
(or any direct or indirect parent thereof) and the Restricted Subsidiaries
incurred in the ordinary course of business;

(u) Indebtedness consisting of promissory notes issued by the Borrower or any
Guarantor to current or former officers, managers, consultants, directors and
employees (or their respective spouses, former spouses, successors, executors,
administrators, heirs, legatees or distributees) to finance the purchase or
redemption of Stock or Stock Equivalents of the Borrower (or any direct or
indirect parent thereof) permitted by Section 10.6(b);

(v) Indebtedness consisting of obligations of the Borrower and the Restricted
Subsidiaries under deferred compensation or other similar arrangements incurred
by such Person in connection with the Transactions and Permitted Acquisitions or
any other Investment permitted hereunder;

(w) Indebtedness of the Borrower or any of its Restricted Subsidiaries
undertaken in connection with cash management and related activities with
respect to any Subsidiary or joint venture in the ordinary course of business;

(x) additional Indebtedness of Foreign Subsidiaries in an aggregate principal
amount that at the time of incurrence does not cause the aggregate principal
amount of Indebtedness incurred in reliance on this clause (x) outstanding at
any time to exceed 5% of Total Assets of the Foreign Subsidiaries, taken as a
whole (determined at the time of incurrence);

(y) Indebtedness in respect of Permitted Receivables Financings;

(z) Indebtedness of the Borrower or any Restricted Subsidiary to any joint
venture (regardless of the form of legal entity) that is not a Subsidiary
arising in the ordinary course of business in connection with the cash
management operations (including with respect to intercompany self-insurance
arrangements) of the Borrower and its Restricted Subsidiaries;

(aa) Indebtedness in respect of (i) Permitted Other Indebtedness to the extent
that the Net Cash Proceeds therefrom are applied to the prepayment of Term Loans
in the manner set forth in Section 5.2(a)(iii); and (ii) any refinancing,
refunding, renewal or extension of any

 

-130-



--------------------------------------------------------------------------------

Indebtedness specified in subclause (i) above; provided that except to the
extent otherwise permitted hereunder, (x) the principal amount of any such
Indebtedness is not increased above the principal amount thereof outstanding
immediately prior to such refinancing, refunding, renewal or extension (except
for any original issue discount thereon and the amount of fees, expenses and
premium in connection with such refinancing) and (y) such Indebtedness otherwise
complies with the definition of “Permitted Other Indebtedness”;

(bb) Indebtedness in respect of (i) Permitted Other Indebtedness; provided that
either (a) the aggregate principal amount of all such Permitted Other
Indebtedness issued or incurred pursuant to this clause (i)(a) shall not exceed
the Maximum Incremental Facilities Amount or (b) if such Permitted Other
Indebtedness is unsecured or secured by a Lien ranking junior to the Lien
securing the Obligations, the aggregate principal amount of all such Permitted
Other Indebtedness issued or incurred pursuant to this clause (i)(b) shall not
exceed $3,500,000,000 at any time outstanding and the Net Cash Proceeds thereof
shall be applied no later than ten (10) Business Days after the receipt thereof
to repurchase, repay, redeem or otherwise defease Senior Notes and/or Senior
Subordinated Notes and (ii) any refinancing, refunding, renewal or extension of
any Indebtedness specified in subclause (i) above; provided that except to the
extent otherwise permitted hereunder, (x) the principal amount of any such
Indebtedness is not increased above the principal amount thereof outstanding
immediately prior to such refinancing, refunding, renewal or extension (except
for any original issue discount thereon and the amount of fees, expenses and
premium in connection with such refinancing), (y) such Indebtedness otherwise
complies with the definition of “Permitted Other Indebtedness”, and (z) in the
case of a refinancing of Permitted Other Indebtedness incurred pursuant to
clause (i)(b) above with other Permitted Other Indebtedness (“Refinancing
Permitted Other Indebtedness”), such Refinancing Permitted Other Indebtedness,
if secured, may only be secured by a Lien ranking junior to the Lien securing
the Obligations; and

(cc) (i) Indebtedness in respect of Permitted Debt Exchange Notes incurred
pursuant to a Permitted Debt Exchange in accordance with Section 2.15 (and which
does not generate any additional proceeds) and (ii) any refinancing, refunding,
renewal or extension of any Indebtedness specified in subclause (i) above;
provided that except to the extent otherwise permitted hereunder, (x) the
principal amount of any such Indebtedness is not increased above the principal
amount thereof outstanding immediately prior to such refinancing, refunding,
renewal or extension (except for any original issue discount thereon and the
amount of fees, expenses and premium in connection with such refinancing) and
(y) such Indebtedness otherwise complies with the definition of “Permitted Other
Indebtedness”.

For purposes of determining compliance with this Section 10.1, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in clauses (a) through (cc) above, the Borrower shall, in
its sole discretion, classify and reclassify or later divide, classify or
reclassify such item of Indebtedness (or any portion thereof) and will only be
required to include the amount and type of such Indebtedness in one or more of
the above clauses; provided that (i) all Indebtedness outstanding under the
Credit Documents will be deemed at all times to have been incurred in reliance
only on the exception in clause (a) of Section 10.1 and (ii) all Indebtedness
outstanding under the Notes, the Senior Interim Loan Agreement and the Senior
Subordinated Interim Loan Agreement will be deemed at all times to have been
incurred in reliance only on the exception of clause (i) of Section 10.1.

10.2. Limitation on Liens.

 

-131-



--------------------------------------------------------------------------------

The Borrower will not, and will not permit any of the Restricted Subsidiaries
to, create, incur, assume or suffer to exist any Lien upon any property or
assets of any kind (real or personal, tangible or intangible) of the Borrower or
any Restricted Subsidiary, whether now owned or hereafter acquired, except:

(a) Liens arising under (i) the Credit Documents securing the Obligations and
(ii) the Permitted Other Indebtedness Documents securing Permitted Other
Indebtedness Obligations permitted to be incurred under Section 10.1(aa),
10.1(bb) or 10.1(cc); provided that, (A) in the case of Liens securing Permitted
Other Indebtedness Obligations that constitute First Lien Obligations pursuant
to subclause (ii) above, the applicable Permitted Other Indebtedness Secured
Parties (or a representative thereof on behalf of such holders) shall enter into
security documents with terms and conditions not materially more restrictive to
the Credit Parties, taken as a whole, than the terms and conditions of the
Security Documents and (x) in the case of the first such issuance of Permitted
Other Indebtedness constituting First Lien Obligations, the Collateral Agent,
the Administrative Agent and the representative for the holders of such
Permitted Other Indebtedness Obligations shall have entered into the First Lien
Intercreditor Agreement and (y) in the case of subsequent issuances of Permitted
Other Indebtedness constituting First Lien Obligations, the representative for
the holders of such Permitted Other Indebtedness Obligations shall have become a
party to the First Lien Intercreditor Agreement in accordance with the terms
thereof and (B) in the case of Liens securing Permitted Other Indebtedness
Obligations that do not constitute First Lien Obligations pursuant to subclause
(ii) above, the applicable Permitted Other Indebtedness Secured Parties (or a
representative thereof on behalf of such holders) shall enter into security
documents with terms and conditions not materially more restrictive to the
Credit Parties, taken as a whole, than the terms and conditions of the Security
Documents and shall (x) in the case of the first such issuance of Permitted
Other Indebtedness that do not constitute First Lien Obligations, the Collateral
Agent, the Administrative Agent and the representative of the holders of such
Permitted Notes Obligations shall have entered into the Second Lien
Intercreditor Agreement and (y) in the case of subsequent issuances of Permitted
Other Indebtedness that do not constitute First Lien Obligations, the
representative for the holders of such Permitted Other Indebtedness shall have
become a party to the Second Lien Intercreditor Agreement in accordance with the
terms thereof; without any further consent of the Lenders, the Administrative
Agent and the Collateral Agent shall be authorized to execute and deliver on
behalf of the Secured Parties the First Lien Intercreditor Agreement and the
Second Lien Intercreditor Agreement contemplated by this Section 10.2(a);

(b) [Reserved];

(c) [Reserved];

(d) Permitted Liens;

(e) (i) Liens securing Indebtedness permitted pursuant to Section 10.1(f);
provided that (x) such Liens attach concurrently with or within two hundred and
seventy (270) days after completion of the acquisition, construction, repair,
replacement or improvement (as applicable) of the property subject to such Liens
and (y) such Liens attach at all times only to the assets so financed except
(1) for accessions to the property financed with the proceeds of such
Indebtedness and the proceeds and the products thereof and (2) that individual
financings of equipment provided by one lender may be cross collateralized to
other financings of equipment provided by such lender and (ii) Liens on the
assets of a Restricted Subsidiary that is not a Credit Party securing
Indebtedness permitted pursuant to Section 10.1(n), (p) or (x);

 

-132-



--------------------------------------------------------------------------------

(f) Liens existing on the Original Closing Date, provided that any Lien securing
Indebtedness in excess of (x) $5,000,000 individually or (y) $10,000,000 in the
aggregate (when taken together with all other Liens securing obligations
outstanding in reliance on this clause (f) that are not listed on Schedule 10.2)
to the Original Credit Agreement shall only be permitted to the extent such Lien
is listed on Schedule 10.2 to the Original Credit Agreement;

(g) the modification, replacement, extension or renewal of any Lien permitted by
clauses (a) through (f) and clause (h) of this Section 10.2 upon or in the same
assets theretofore subject to such Lien (or upon or in after-acquired property
that is affixed or incorporated into the property covered by such Lien or any
proceeds or products thereof) or the replacement, extension or renewal (without
increase in the amount or change in any direct or contingent obligor except to
the extent otherwise permitted hereunder) of the Indebtedness secured thereby,
to the extent such replacement, extension or renewal is permitted by
Section 10.1;

(h) Liens existing on the assets of any Person that becomes a Restricted
Subsidiary (or is a Restricted Subsidiary that survives a merger with such
Person) pursuant to a Permitted Acquisition or other Investment permitted by
Section 10.5, or existing on assets acquired after the Original Closing Date to
the extent the Liens on such assets secure Indebtedness permitted by
Section 10.1(j); provided that such Liens (i) are not created or incurred in
connection with, or in contemplation of, such Person becoming such a Restricted
Subsidiary or such assets being acquired and (ii) attach at all times only to
the same assets to which such Liens attached (and after-acquired property that
is affixed or incorporated into the property covered by such Lien), and secure
only the same Indebtedness or obligations that such Liens secured, immediately
prior to such Permitted Acquisition and any modification, replacement,
refinancing, refunding, renewal or extension thereof permitted by
Section 10.1(j);

(i) [Reserved];

(j) Liens securing Indebtedness or other obligations (i) of the Borrower or a
Restricted Subsidiary in favor of a Credit Party and (ii) of any Restricted
Subsidiary that is not a Credit Party in favor of any Restricted Subsidiary that
is not a Credit Party;

(k) Liens (i) of a collecting bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodity brokerage accounts incurred in the
ordinary course of business; and (iii) in favor of a banking institution arising
as a matter of law encumbering deposits (including the right of set-off);

(l) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 10.5 to be applied
against the purchase price for such Investment, and (ii) consisting of an
agreement to sell, transfer, lease or otherwise dispose of any property in a
transaction permitted under Section 10.4, in each case, solely to the extent
such Investment or sale, disposition, transfer or lease, as the case may be,
would have been permitted on the date of the creation of such Lien;

(m) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale or purchase of goods entered into by the Borrower
or any of the Restricted Subsidiaries in the ordinary course of business
permitted by this Agreement;

(n) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 10.5;

 

-133-



--------------------------------------------------------------------------------

(o) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(p) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any Restricted Subsidiary to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of the
Borrower and the Restricted Subsidiaries or (iii) relating to purchase orders
and other agreements entered into with customers of the Borrower or any
Restricted Subsidiary in the ordinary course of business;

(q) Liens solely on any cash earnest money deposits made by the Borrower or any
of the Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;

(r) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto incurred in the ordinary course of
business;

(s) Liens on specific items of inventory or other goods and the proceeds thereof
securing such Person’s obligations in respect of documentary letters of credit
or banker’s acceptances issued or created for the account of such Person to
facilitate the purchase, shipment or storage of such inventory or goods;

(t) Liens on assets not constituting Collateral securing letters of credit
issued on behalf of any Subsidiary that is not a Credit Party in a currency
other than Dollars permitted by Section 10.1(c) in an aggregate amount at any
time outstanding not to exceed $25,000,000;

(u) additional Liens so long as the aggregate principal amount of the
obligations secured thereby at any time outstanding does not exceed
$500,000,000; and

(v) additional Liens securing Indebtedness permitted under the first paragraph
of Section 10.1, provided that to the extent such Liens are contemplated to be
on assets that constitute Collateral, at the time such Indebtedness is incurred,
the holders of such Indebtedness shall have entered into intercreditor
arrangements reasonably satisfactory to the Administrative Agent providing that
the Liens securing such Indebtedness shall rank junior to the Lien securing the
Obligations.

10.3. Limitation on Fundamental Changes.

The Borrower will not, and will not permit any of the Restricted Subsidiaries
to, enter into any merger, consolidation or amalgamation, or liquidate, wind up
or dissolve itself (or suffer any liquidation or dissolution), or convey, sell,
lease, assign, transfer or otherwise dispose of, all or substantially all its
business units, assets or other properties, except that:

(a) so long as (i) no Default or Event of Default has occurred and is continuing
or would result therefrom and (ii) both before and after giving effect to such
transaction the Borrower shall be in compliance with the covenant set forth in
Section 10.10, any Subsidiary of the Borrower or any other Person may be merged,
amalgamated or consolidated with or into the Borrower, provided that (A) the
Borrower shall be the continuing or surviving corporation or (B) if the Person
formed by or surviving any such merger, amalgamation or consolidation is not the

 

-134-



--------------------------------------------------------------------------------

Borrower (such other Person, the “Successor Borrower”), (1) the Successor
Borrower shall be an entity organized or existing under the laws of the United
States, any state thereof, the District of Columbia or any territory thereof,
(2) the Successor Borrower shall expressly assume all the obligations of the
Borrower under this Agreement and the other Credit Documents pursuant to a
supplement hereto or thereto in form reasonably satisfactory to the
Administrative Agent, (3) each Guarantor, unless it is the other party to such
merger or consolidation, shall have by a supplement to the Guarantee confirmed
that its guarantee thereunder shall apply to any Successor Borrower’s
obligations under this Agreement, (4) each Subsidiary grantor and each
Subsidiary pledgor, unless it is the other party to such merger or
consolidation, shall have by a supplement to the Security Agreement or the
Pledge Agreement, as applicable, affirmed that its obligations thereunder shall
apply to its Guarantee as reaffirmed pursuant to clause (3), (5) each mortgagor
of a Mortgaged Property, unless it is the other party to such merger or
consolidation, shall have affirmed that its obligations under the applicable
Mortgage shall apply to its Guarantee as reaffirmed pursuant to clause (3) and
(6) the Successor Borrower shall have delivered to the Administrative Agent
(x) an officer’s certificate stating that such merger or consolidation and such
supplements preserve the enforceability of the Guarantee and the perfection and
priority of the Liens under the applicable Security Documents and (y) if
requested by the Administrative Agent, an opinion of counsel to the effect that
such merger or consolidation does not violate this Agreement or any other Credit
Document and that the provisions set forth in the preceding clauses (3) through
(5) preserve the enforceability of the Guarantee and the perfection and priority
of the Liens created under the applicable Security Documents (it being
understood that if the foregoing are satisfied, the Successor Borrower will
succeed to, and be substituted for, the Borrower under this Agreement);

(b) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, any Subsidiary of the Borrower or any other Person (in
each case, other than the Borrower) may be merged, amalgamated or consolidated
with or into any one or more Subsidiaries of the Borrower, provided that (i) in
the case of any merger, amalgamation or consolidation involving one or more
Restricted Subsidiaries, (A) a Restricted Subsidiary shall be the continuing or
surviving Person or (B) the Borrower shall take all steps necessary to cause the
Person formed by or surviving any such merger, amalgamation or consolidation (if
other than a Restricted Subsidiary) to become a Restricted Subsidiary, (ii) in
the case of any merger, amalgamation or consolidation involving one or more
Guarantors, a Guarantor shall be the continuing or surviving Person or the
Person formed by or surviving any such merger, amalgamation or consolidation (if
other than a Guarantor) shall execute a supplement to the Guarantee Agreement
and the relevant Security Documents in form and substance reasonably
satisfactory to the Administrative Agent in order to become a Guarantor and
pledgor, mortgagor and grantor, as applicable, thereunder for the benefit of the
Secured Parties, (iii) no Default or Event of Default has occurred and is
continuing or would result from the consummation of such merger, amalgamation or
consolidation and (iv) Borrower shall have delivered to the Administrative Agent
an officers’ certificate stating that such merger, amalgamation or consolidation
and any such supplements to any Security Document preserve the enforceability of
the Guarantees and the perfection and priority of the Liens under the applicable
Security Documents;

(c) the Merger may be consummated;

(d) any Restricted Subsidiary that is not a Credit Party may sell, lease,
transfer or otherwise dispose of any or all of its assets (upon voluntary
liquidation or otherwise) to the Borrower or any other Restricted Subsidiary;

 

-135-



--------------------------------------------------------------------------------

(e) any Subsidiary may sell, lease, transfer or otherwise dispose of any or all
of its assets (upon voluntary liquidation or otherwise) to any Credit Party,
provided that the consideration for any such disposition by any Person other
than a Guarantor shall not exceed the fair value of such assets;

(f) any Restricted Subsidiary may liquidate or dissolve if (i) the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders
and (ii) to the extent such Restricted Subsidiary is a Credit Party, any assets
or business of such Restricted Subsidiary not otherwise disposed of or
transferred in accordance with Section 10.4 or 10.5 or, in the case of any such
business, discontinued, shall be transferred to, or otherwise owned or conducted
by, a Credit Party after giving effect to such liquidation or dissolution;

(g) to the extent that no Default or Event of Default would result from the
consummation of such disposition or investment, the Borrower and the Restricted
Subsidiaries may consummate a merger, dissolution, liquidation, consolidation,
investment or disposition, the purpose of which is to effect a disposition
permitted pursuant to Section 10.4 or an investment permitted pursuant to
Section 10.5; and

(h) IPS and its Subsidiaries may liquidate, dissolve or wind-down.

10.4. Limitation on Sale of Assets.

The Borrower will not, and will not permit any of the Restricted Subsidiaries
to, (i) convey, sell, lease, assign, transfer or otherwise dispose of any of its
property, business or assets (including receivables, Stock and Stock Equivalents
of any other Person) and leasehold interests), whether now owned or hereafter
acquired or (ii) sell to any Person (other than the Borrower or a Guarantor) any
shares owned by it of any Restricted Subsidiary’s Stock and Stock Equivalents,
except that:

(a) the Borrower and the Restricted Subsidiaries may sell, transfer or otherwise
dispose of (i) inventory, used or surplus equipment, vehicles and other assets
(including Merchant Agreements and Settlement Assets) in the ordinary course of
business, and (ii) Permitted Investments;

(b) the Borrower and the Restricted Subsidiaries may sell, transfer or otherwise
dispose of assets (each of the foregoing, a “Disposition”), excluding any
Disposition of accounts receivable except in connection with the Disposition of
any business to which such accounts receivable relate, for fair value, provided
that (i) to the extent required, the Net Cash Proceeds thereof to the Borrower
and the Restricted Subsidiaries are promptly applied to the prepayment of Term
Loans as provided for in Section 5.2, (ii) after giving effect to any such sale,
transfer or disposition, no Default or Event of Default shall have occurred and
be continuing, (iii) with respect to any Disposition pursuant to this clause
(b) for a purchase price in excess of $10,000,000, the Person making such
Disposition shall receive not less than 75% of such consideration in the form of
cash or Permitted Investments; provided that for the purposes of this subclause
(iii) the following shall be deemed to be cash: (A) any liabilities (as shown on
the Borrower’s or such Restricted Subsidiary’s most recent balance sheet
provided hereunder or in the footnotes thereto) of the Borrower or such
Restricted Subsidiary, other than liabilities that are by their terms
(1) subordinated to the payment in cash of the Obligations or (2) not secured by
the assets that are the subject of such Disposition, that are assumed by the
transferee with respect to the applicable Disposition and for which the Borrower
and all of the Restricted Subsidiaries shall

 

-136-



--------------------------------------------------------------------------------

have been validly released by all applicable creditors in writing, (B) any
securities received by the Person making such Disposition from the purchaser
that are converted by such Person into cash (to the extent of the cash received)
within 180 days following the closing of the applicable Disposition, (C) any
Designated Non-Cash Consideration received by the Person making such Disposition
having an aggregate fair market value, taken together with all other Designated
Non-Cash Consideration received pursuant to this Section 10.4(b) that is at that
time outstanding, not in excess of $100,000,000 with the fair market value of
each item of Designated Non-Cash Consideration being measured at the time
received and without giving effect to subsequent changes in value, (iv) any
non-cash proceeds received are pledged to the Collateral Agent to the extent
required under Section 9.12 and (v) the aggregate consideration for all
Dispositions made pursuant to this clause (b) shall not exceed 10% of
Consolidated Total Assets since the Original Closing Date;

(c) (i) the Borrower and the Restricted Subsidiaries may make Dispositions to
the Borrower or any other Credit Party and (ii) any Restricted Subsidiary that
is not a Credit Party may make Dispositions to the Borrower or any other
Subsidiary, provided that with respect to any such Dispositions, such sale,
transfer or disposition shall be for fair value;

(d) the Borrower and any Restricted Subsidiary may effect any transaction
permitted by Section 10.3, 10.5 or 10.6;

(e) the Borrower and the Restricted Subsidiaries may lease, sublease, license or
sublicense real, personal or intellectual property in the ordinary course of
business;

(f) the Borrower and the Restricted Subsidiaries may make Dispositions of
property (including like-kind exchanges) to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are applied to the purchase price of
such replacement property, in each case under Section 1031 of the Code or
otherwise;

(g) the Borrower and the Restricted Subsidiaries may make Dispositions of
property pursuant to Permitted Sale Leaseback transactions;

(h) the Borrower and the Restricted Subsidiaries may make Dispositions of
Investments in joint ventures and Merchant Acquisition and Processing Alliances
(regardless of the form of legal entity) to the extent required by, or made
pursuant to, customary buy/sell arrangements between the joint venture parties
set forth in joint venture arrangements and similar binding arrangements;

(i) the Borrower and the Restricted Subsidiaries may make Dispositions of
Investments in Merchant Acquisition and Processing Alliances (regardless of the
form of legal entity) relating to any equity reallocation in connection with an
asset or equity contribution;

(j) customary Dispositions in connection with any Permitted Receivables
Financing;

(k) the Borrower and the Restricted Subsidiaries may make Dispositions listed on
Schedule 10.4 to the Original Credit Agreement (“Scheduled Dispositions”);

(l) transfers of property subject to a Casualty Event upon receipt of the Net
Cash Proceeds of such Casualty Event;

 

-137-



--------------------------------------------------------------------------------

(m) the Borrower and the Restricted Subsidiaries may make Dispositions of
accounts receivable or other obligations owing to the Borrower or any Restricted
Subsidiary in connection with the collection, compromise or realization thereof;

(n) the Borrower and the Restricted Subsidiaries may effect the unwinding of any
Hedge Agreement;

(o) the Borrower and the Restricted Subsidiaries may make Dispositions
(excluding any Disposition of accounts receivable except in connection with the
Disposition of any business to which such accounts receivable relate), for fair
value to the extent that (i) the aggregate consideration for all Dispositions
made pursuant to this clause (o) shall not exceed 15% of Consolidated Total
Assets since the Original Closing Date and (ii) the Net Cash Proceeds of all
Dispositions made pursuant to this clause (o) are promptly applied to the
prepayment of Term Loans as provided in Section 5.2 without giving effect to any
reinvestment rights under clause (iv) of the definition of “Net Cash Proceeds”;

(p) the Borrower and any Restricted Subsidiaries may sell, transfer or otherwise
dispose of any Foreign Subsidiary to any other Foreign Subsidiary; and

(q) the Borrower and the Restricted Subsidiaries may make Dispositions of any
assets between or among the Borrower and/or its Restricted Subsidiaries as a
substantially concurrent interim Disposition in connection with a Disposition
otherwise permitted pursuant to clauses (a) through (p) above.

10.5. Limitation on Investments.

The Borrower will not, and will not permit any of the Restricted Subsidiaries to
make any Investment except:

(a) extensions of trade credit and asset purchases in the ordinary course of
business;

(b) Investments that were Permitted Investments when such Investments were made;

(c) loans and advances to officers, directors and employees of the Borrower (or
any direct or indirect parent thereof) or any of its Subsidiaries (i) for
reasonable and customary business-related travel, entertainment, relocation and
analogous ordinary business purposes (including employee payroll advances),
(ii) in connection with such Person’s purchase of Stock or Stock Equivalents of
the Borrower (or any direct or indirect parent thereof); provided that, to the
extent such loans and advances are made in cash, the amount of such loans and
advances used to acquire such Stock or Stock Equivalents shall be contributed to
the Borrower in cash and (iii) for purposes not described in the foregoing
subclauses (i) and (ii); provided that the aggregate principal amount
outstanding pursuant to this subclause (iii) shall not exceed $10,000,000;

(d) Investments existing on, or made pursuant to legally binding written
commitments in existence on, the Original Closing Date as set forth on Schedule
10.5 to the Original Credit Agreement and any extensions, renewals or
reinvestments thereof, so long as the amount of any Investment made pursuant to
this clause (d) is not increased at any time above the amount of such Investment
set forth on Schedule 10.5 to the Original Credit Agreement;

(e) Investments received in connection with the bankruptcy or reorganization of
suppliers or customers and in settlement of delinquent obligations of, and other
disputes with,

 

-138-



--------------------------------------------------------------------------------

customers arising in the ordinary course of business or upon foreclosure with
respect to any secured Investment or other transfer of title with respect to any
secured Investment;

(f) Investments to the extent that payment for such Investments is made with
Stock or Stock Equivalents of Holdings;

(g) Investments (i) (a) by the Borrower or any Restricted Subsidiary in any
Credit Party, (b) between or among Restricted Subsidiaries that are not Credit
Parties, and (c) consisting of intercompany Investments incurred in the ordinary
course of business in connection with the cash management operations (including
with respect to intercompany self-insurance arrangements) among the Borrower and
the Restricted Subsidiaries (provided that any such intercompany Investment in
connection with cash management arrangements by a Credit Party in a Subsidiary
that is not a Credit Party is in the form of an intercompany loan or advance and
the Borrower or such Restricted Subsidiary complies with Section 9.12 to the
extent applicable), (ii) by Credit Parties in any Restricted Subsidiary that is
not a Credit Party, to the extent that the aggregate amount of all Investments
made on or after the Original Closing Date pursuant to this subclause (ii), when
valued at the fair market value (determined by the Borrower acting in good
faith) of each such Investment at the time each such Investment was made, would
not exceed the sum of (x) $750,000,000, when taken together with Investments
outstanding at such time in reliance on Section 10.5(i)(x) plus (y) if the
Borrower shall be in compliance with the Senior Secured Leverage Test, both
before and after giving effect, on a Pro Forma Basis to the making of such
Investment, the Applicable Amount at such time and (iii) by Credit Parties in
any Restricted Subsidiary that is not a Credit Party so long as such Investment
is part of a series of simultaneous Investments by Restricted Subsidiaries in
other Restricted Subsidiaries that result in the proceeds of the initial
Investment being invested in one or more Credit Parties;

(h) Investments constituting Permitted Acquisitions;

(i) Investments (including but not limited to (i) minority Investments and
Investments in Unrestricted Subsidiaries, (ii) Investments in joint ventures
(regardless of the form of legal entity) or similar Persons that do not
constitute Restricted Subsidiaries, (iii) Investments in Merchant Acquisition
and Processing Alliances (regardless of the form of legal entity) and
(iv) Investments in Subsidiaries that are not Credit Parties), in each case
valued at the fair market value (determined by the Borrower acting in good
faith) of such Investment at the time each such Investment is made, in an
aggregate amount pursuant to this clause (i) that, at the time each such
Investment is made, would not exceed the sum of (x) $750,000,000 when taken
together with Investments outstanding at such time in reliance on
Section 10.5(g)(ii)(x) plus (y) if the Borrower shall be in compliance with the
Senior Secured Leverage Test, both before and after giving effect, on a Pro
Forma Basis to the making of such Investment, the Applicable Amount at such time
plus (z) without duplication of any amount that increased the JV Distribution
Amount, an amount equal to any repayments, interest, returns, profits,
distributions, income and similar amounts actually received in cash in respect
of any such Investment (which amount referred to in this subclause (z) shall not
exceed the amount of such Investment valued at the fair market value of such
Investment at the time such Investment was made);

(j) Investments constituting non-cash proceeds of Dispositions of assets to the
extent permitted by Section 10.4;

(k) Investments made to repurchase or retire Stock or Stock Equivalents of the
Borrower or any direct or indirect parent thereof owned by any employee or any
stock ownership

 

-139-



--------------------------------------------------------------------------------

plan or key employee stock ownership plan of the Borrower (or any direct or
indirect parent thereof);

(l) Investments consisting of dividends permitted under Section 10.6;

(m) loans and advances to any direct or indirect parent of the Borrower in lieu
of, and not in excess of the amount of, dividends to the extent permitted to be
made to such parent in accordance with Section 10.6;

(n) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

(o) Investments in the ordinary course of business consisting of endorsements
for collection or deposit and customary trade arrangements with customers
consistent with past practices;

(p) advances of payroll payments to employees in the ordinary course of
business;

(q) Guarantee Obligations of the Borrower or any Restricted Subsidiary of leases
(other than Capital Leases) or of other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business;

(r) Investments held by a Person acquired (including by way of merger or
consolidation) after the Original Closing Date otherwise in accordance with this
Section 10.5 to the extent that such Investments were not made in contemplation
of or in connection with such acquisition, merger or consolidation and were in
existence on the date of such acquisition, merger or consolidation;

(s) Investments in Hedge Agreements permitted by Section 10.1;

(t) Investments arising out of or in connection with any Permitted Receivables
Financing;

(u) Investments in the ordinary course of business in connection with
Settlements;

(v) other Investments, that, at the time each such Investment is made, would not
exceed the sum of (x) $600,000,000 plus (y) if the Borrower shall be in
compliance with the Senior Secured Leverage Test, both before and after giving
effect, on a Pro Forma Basis, to the making of such Investment, the Applicable
Amount;

(w) Investments in connection with any transaction permitted by Section 10.3;
and

(x) Investments consisting of licensing of intellectual property with other
Persons in the ordinary course of business;

(y) Investments constituting contributions or other dispositions of any Foreign
Subsidiary to another Foreign Subsidiary; and

 

-140-



--------------------------------------------------------------------------------

(z) Investments by any Credit Party in any Restricted Subsidiary that is not a
Credit Party in an aggregate amount not to exceed the fair market value of all
dividends and other distributions received by Credit Parties from Restricted
Subsidiaries that are not Credit Parties since the Initial Effectiveness Date.

10.6. Limitation on Dividends.

The Borrower will not declare or pay any dividends (other than dividends payable
solely in its Qualified Equity Interests) or return any capital to its
stockholders (including any option holders) or make any other distribution,
payment or delivery of property or cash to its stockholders as such, or redeem,
retire, purchase or otherwise acquire, directly or indirectly, for
consideration, any shares of any class of its Stock or Stock Equivalents or the
Stock or Stock Equivalents of any direct or indirect parent now or hereafter
outstanding, or set aside any funds for any of the foregoing purposes, or permit
any of the Restricted Subsidiaries to purchase or otherwise acquire for
consideration (other than in connection with an Investment permitted by
Section 10.5) any Stock or Stock Equivalents of the Borrower, now or hereafter
outstanding (all of the foregoing, “dividends”), provided that, so long as no
Default or Event of Default exists or would exist after giving effect thereto:

(a) the Borrower may (or may pay dividends to permit any direct or indirect
parent thereof to) redeem in whole or in part any of its Stock or Stock
Equivalents for another class of its (or such parent’s) Stock or Stock
Equivalents or with proceeds from substantially concurrent equity contributions
or issuances of new Stock or Stock Equivalents, provided that such new Stock or
Stock Equivalents contain terms and provisions at least as advantageous to the
Lenders in all respects material to their interests as those contained in the
Stock or Stock Equivalents redeemed thereby;

(b) the Borrower may (or may pay dividends to permit any direct or indirect
parent thereof to) repurchase shares of its (or such parent’s) Stock or Stock
Equivalents held by any present or former officer, director or employee (or
their respective Affiliates, estates or immediate family members) of the
Borrower and its Subsidiaries or any parent thereof, so long as such repurchase
is pursuant to, and in accordance with the terms of, management and/or employee
stock plans, stock subscription agreements or shareholder agreements or any
other management or employee benefit plan or agreement;

(c) the Borrower may pay dividends on its Stock or Stock Equivalents, provided
that the amount of all such dividends paid from the Original Closing Date
pursuant to this clause (c), when aggregated with (i) all aggregate principal
amounts paid pursuant to Section 10.7(a)(y) from the Original Closing Date and
(ii) all loans and advances made to any direct or indirect parent of the
Borrower pursuant to Section 10.5(m) in lieu of dividends permitted by this
clause (c) shall not exceed an amount equal to (x) $400,000,000 plus (y) if the
Borrower shall be in compliance with the Senior Secured Leverage Test, both
before and after giving effect, on a Pro Forma Basis, to the payment of such
dividend, the Applicable Amount;

(d) the Borrower may pay dividends:

(i) the proceeds of which will be used to pay income tax liability attributable
to the Borrower and the Restricted Subsidiaries in respect of consolidated,
combined, unitary or affiliated tax returns filed by a direct or indirect parent
of the Borrower in an amount not to exceed the income tax liability of the
Borrower and the Restricted Subsidiaries were they to file as a stand-alone
group, reduced by any such income taxes paid directly by the Borrower or the
Restricted Subsidiaries;

 

-141-



--------------------------------------------------------------------------------

(ii) the proceeds of which shall be used to allow any direct or indirect parent
of the Borrower to pay (A) its operating expenses incurred in the ordinary
course of business and other corporate overhead costs and expenses (including
administrative, legal, accounting and similar expenses provided by third
parties), which are reasonable and customary and incurred in the ordinary course
of business and attributable to the ownership or operations of the Borrower, not
to exceed $3,500,000 in any fiscal year plus (B) any reasonable and customary
indemnification claims made by directors or officers of the Borrower (or any
parent thereof) attributable to the ownership or operations of the Borrower and
its Restricted Subsidiaries or (C) fees and expenses otherwise due and payable
by the Borrower or any of its Restricted Subsidiaries and permitted to be paid
by the Borrower or such Restricted Subsidiary under this Agreement (including in
respect of any initial public offering);

(iii) the proceeds of which shall be used to pay franchise and excise taxes and
other fees, taxes and expenses required to maintain the corporate existence of
any direct or indirect parent of the Borrower; and

(iv) to any direct or indirect parent of the Borrower to finance any Investment
permitted to be made by the Borrower or a Restricted Subsidiary pursuant to
Section 10.5; provided that (A) such dividend shall be made substantially
concurrently with the closing of such Investment, (B) such parent shall,
immediately following the closing thereof, cause (1) all property acquired
(whether assets, Stock or Stock Equivalents) to be contributed to the Borrower
or such Restricted Subsidiary or (2) the merger (to the extent permitted in
Section 10.5) of the Person formed or acquired into the Borrower or any of its
Restricted Subsidiaries and (C) the Borrower shall comply with Sections 9.11 and
9.12 to the extent applicable;

(e) [Reserved];

(f) the Borrower or any of the Restricted Subsidiaries may (i) pay cash in lieu
of fractional shares in connection with any dividend, split or combination
thereof or any Permitted Acquisition and (ii) honor any conversion request by a
holder of convertible Indebtedness and make cash payments in lieu of fractional
shares in connection with any such conversion and may make payments on
convertible Indebtedness in accordance with its terms;

(g) the Borrower may pay any dividend or distribution within 60 days after the
date of declaration thereof, if at the date of declaration such payment would
have complied with the provisions of this Agreement;

(h) the Borrower may declare and pay dividends on the Borrower’s common stock
following the first public offering of the Borrower’s common stock or the common
stock of any of its direct or indirect parents after the Original Closing Date,
of up to 6% per annum of the net proceeds received by or contributed as common
equity to the Borrower in or from any such public offering to the extent such
net proceeds are not utilized in connection with other transactions permitted by
Section 10.5, 10.6 or 10.7; and

(i) the Borrower may pay dividends in an amount equal to withholding or similar
Taxes payable or expected to be payable by any present or former employee,
director, manager or consultant (or their respective Affiliates, estates or
immediate family members) and any repurchases of Stock or Stock Equivalents in
consideration of such payments including deemed repurchases in connection with
the exercise of stock options.

 

-142-



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained in this Section 10 (including
Section 10.5 and this Section 10.6), the Borrower will not, and will not permit
any of its Restricted Subsidiaries to, pay any cash dividend or make any cash
distribution on or in respect of the Borrower’s Stock or Stock Equivalents or
purchase or otherwise acquire for cash any Stock or Stock Equivalents of the
Borrower or any direct or indirect parent of the Borrower, for the purpose of
paying any cash dividend or making any cash distribution to, or acquiring any
Stock or Stock Equivalents of the Borrower or any direct or indirect parent of
the Borrower for cash from the Sponsor, or guarantee any Indebtedness of any
Affiliate of the Borrower for the purpose of paying such dividend, making such
distribution or so acquiring such Stock or Stock Equivalents to or from the
Sponsor, in each case by means of utilization of the cumulative dividend and
investment credit provided by the use of the Applicable Amount or the exceptions
provided by Sections 10.5(i), (m) and (v), Sections 10.6(c) and (g) and
Section 10.7(a)(y), unless at the time and after giving effect to such payment,
the Consolidated Total Debt to Consolidated EBITDA Ratio would be equal to or
less than 7.5 to 1.0.

10.7. Limitations on Debt Payments and Amendments.

(a) The Borrower will not, and will not permit any Restricted Subsidiary to,
prepay, repurchase or redeem or otherwise defease any Senior Notes, Senior
Interim Loans, Senior Subordinated Notes, Senior Subordinated Interim Loans,
Permitted Additional Debt or any Permitted Other Indebtedness incurred pursuant
to Section 10.1(bb)(i)(b); provided, however, that (x) the Borrower and any
Restricted Subsidiary may prepay, repurchase or redeem or otherwise defease
Senior Notes and/or Senior Subordinated Notes with the Net Cash Proceeds of
Permitted Other Indebtedness that is unsecured or secured by a Lien ranking
junior to the Lien securing the Obligations incurred in accordance with
Section 10.1(bb)(i)(b) and (y) so long as no Default or Event of Default shall
have occurred and be continuing at the date of such prepayment, repurchase,
redemption or other defeasance or would result therefrom, the Borrower or
Restricted Subsidiary may prepay, repurchase or redeem Senior Notes, Senior
Interim Loans, Senior Subordinated Notes, Senior Subordinated Interim Loans,
Permitted Additional Debt or Permitted Other Indebtedness incurred pursuant to
Section 10.1(bb)(i)(b) (i) in an aggregate amount from the Original Closing
Date, when aggregated with (A) the aggregate amount of dividends paid pursuant
to Section 10.6(c) from the Original Closing Date and (B) all loans and advances
to any direct or indirect parent of the Borrower made pursuant to
Section 10.5(m), not in excess of the sum of (1) $400,000,000 plus (2) if the
Borrower shall be in compliance with the Senior Secured Leverage Test, both
before and after giving effect, on a Pro Forma Basis, to the making of such
prepayment, repurchase or redemption, the Applicable Amount at the time of such
prepayment, repurchase or redemption; provided that to the extent that the
Indebtedness being prepaid, repurchased, redeemed or otherwise defeased pursuant
to this clause (i) comprises Senior Subordinated Notes and such prepayment,
repurchase or redemption is made from the proceeds of other Indebtedness
incurred by the Borrower or its Restricted Subsidiaries, such Indebtedness shall
be subordinated to the Obligations on terms at least as favorable to the Lenders
as the Senior Subordinated Notes; (ii) in the case of Senior Notes with the
proceeds of Senior Notes described in clause (b) of the definition thereof;
(iii) in the case of Senior Subordinated Notes, with the proceeds of Senior
Subordinated Notes described in clause (b) of the definition thereof, (iv) in
the case of Senior Interim Loans with the proceeds of Senior Notes described in
clause (a) of the definition thereof, (v) in the case of Senior Subordinated
Interim Loans, with the proceeds of Senior Subordinated Notes described in
clause (a) of the definitions thereof ; (vi) in the case of Permitted Additional
Debt, with the proceeds of other Permitted Additional Debt and (vii) in the case
of Permitted Other Indebtedness incurred pursuant to Section 10.1(bb)(i)(b),
with the proceeds of Permitted Other Indebtedness that is unsecured or that is
secured by a Lien ranking junior to the Lien securing the Obligations. For the
avoidance of doubt, nothing in this Section 10.7 shall restrict (i) any
prepayment,

 

-143-



--------------------------------------------------------------------------------

repurchase, redemption or defeasance made after the Original Closing Date in
connection with the Debt Repayment or (ii) the making of any prepayment of
accrued but unpaid interest and/or original issue discount in respect of the
Senior Interim PIK Loans and/or the PIK Notes in accordance with the “Optional
Interest Repayment” provisions thereof as of the end of any accrual period
ending after the fifth anniversary of the Original Closing Date.

(b) The Borrower will not waive, amend, modify, terminate or release any Senior
Notes, Senior Interim Loans, Senior Subordinated Notes, Senior Subordinated
Interim Loans or Permitted Additional Debt to the extent that any such waiver,
amendment, modification, termination or release would be adverse to the Lenders
in any material respect.

(c) Prior to the Initial Term Loan Maturity Date, to the extent any Permitted
Debt Exchange Notes are issued pursuant to Section 10.1(cc) for the purpose of
consummating a Permitted Debt Exchange, (i) the Borrower will not, and will not
permit any Restricted Subsidiary to, prepay, repurchase, redeem or otherwise
defease or acquire any Permitted Debt Exchange Notes unless the Borrower shall
concurrently voluntarily prepay Term Loans pursuant to Section 5.1(a) on a pro
rata basis among the Class or Classes of Term Loans from which such Permitted
Debt Exchange Notes were exchanged, in an amount not less than the product of
(a) a fraction, the numerator of which is the aggregate principal amount
(calculated on the face amount thereof) of such Permitted Debt Exchange Notes
that are proposed to be prepaid, repurchased, redeemed, defeased or acquired and
the denominator of which is the aggregate principal amount (calculated on the
face amount thereof) of all Permitted Debt Exchange Notes in respect of the
relevant Permitted Debt Exchange then outstanding (prior to giving effect to
such proposed prepayment, repurchase, redemption, defeasance or acquisition) and
(b) the aggregate principal amount (calculated on the face amount thereof) of
Term Loans of the Class or Classes from which such Permitted Debt Exchange Notes
were exchanged then outstanding and (ii) the Borrower will not waive, amend or
modify the terms of any Permitted Debt Exchange Notes or any indenture pursuant
to which such Permitted Debt Exchange Notes have been issued in any manner
inconsistent with the terms of Section 2.15(a), 10.1(cc) or the definition of
“Permitted Other Indebtedness” or that would result in a Default hereunder if
such Permitted Debt Exchange Notes (as so amended or modified) were then being
issued or incurred.

10.8. Limitations on Sale Leasebacks.

The Borrower will not, and will not permit any of the Restricted Subsidiaries
to, enter into or effect any Sale Leasebacks other than Permitted Sale
Leasebacks.

10.9. Changes in Business.

The Borrower and the Subsidiaries, taken as a whole, will not fundamentally and
substantively alter the character of their business, taken as a whole, from the
business conducted by the Borrower and the Subsidiaries, taken as a whole, on
the Original Closing Date and other business activities incidental or reasonably
related to any of the foregoing.

10.10. Consolidated Senior Secured Debt to Consolidated EBITDA Ratio.

The Borrower will not permit the Consolidated Senior Secured Debt to
Consolidated EBITDA Ratio for any Test Period ending during any period set forth
below to be greater than the ratio set forth below opposite such period:

 

-144-



--------------------------------------------------------------------------------

Period

   Ratio

October 1, 2008 to September 30, 2009

   7.25 to 1.00

October 1, 2009 to September 30, 2010

   7.00 to 1.00

October 1, 2010 to September 30, 2011

   6.75 to 1.00

October 1, 2011 to September 30, 2012

   6.50 to 1.00

October 1, 2012 to September 30, 2013

   6.25 to 1.00

Thereafter

   6.00 to 1.00

Any provision of this Agreement that contains a requirement for the Borrower to
be in compliance with the covenant contained in this Section 10.10 prior to the
time that this covenant is otherwise applicable shall be deemed to require that
the Consolidated Total Debt to Consolidated EBITDA Ratio for the applicable Test
Period not be greater than 8.75 to 1.00.

SECTION 11. Events of Default

Upon the occurrence of any of the following specified events (each an “Event of
Default”):

11.1. Payments.

The Borrower shall (a) default in the payment when due of any principal of the
Loans or (b) default, and such default shall continue for five or more days, in
the payment when due of any interest on the Loans or any Fees or any Unpaid
Drawings or of any other amounts owing hereunder or under any other Credit
Document; or

11.2. Representations, Etc.

Any representation, warranty or statement made or deemed made by any Credit
Party herein or in any other Credit Document or any certificate delivered or
required to be delivered pursuant hereto or thereto shall prove to be untrue in
any material respect on the date as of which made or deemed made; or

11.3. Covenants.

Any Credit Party shall:

(a) default in the due performance or observance by it of any term, covenant or
agreement contained in Section 9.1(e), 9.5 (solely with respect to the Borrower)
or Section 10; or

(b) default in the due performance or observance by it of any term, covenant or
agreement (other than those referred to in Section 11.1 or 11.2 or clause (a) of
this Section 11.3) contained in this Agreement or any Security Document and such
default shall continue unremedied for a period of at least 30 days after receipt
of written notice by the Borrower from the Administrative Agent or the Required
Lenders; or

11.4. Default Under Other Agreements.

(a) The Borrower or any of the Restricted Subsidiaries shall (i) default in any
payment with respect to any Indebtedness (other than the Obligations) in excess
of $100,000,000 in the aggregate (provided that such $100,000,000 minimum shall
not apply in the case of any Permitted Debt Exchange

 

-145-



--------------------------------------------------------------------------------

Notes), for the Borrower and such Restricted Subsidiaries, beyond the period of
grace, if any, provided in the instrument or agreement under which such
Indebtedness was created or (ii) default in the observance or performance of any
agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist (other than, with respect to Indebtedness
consisting of any Hedge Agreements, termination events or equivalent events
pursuant to the terms of such Hedge Agreements), the effect of which default or
other event or condition is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause, any such Indebtedness to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity; or (b) without limiting the provisions of clause (a) above, any such
Indebtedness shall be declared to be due and payable, or required to be prepaid
other than by a regularly scheduled required prepayment or as a mandatory
prepayment (and, with respect to Indebtedness consisting of any Hedge
Agreements, other than due to a termination event or equivalent event pursuant
to the terms of such Hedge Agreements), prior to the stated maturity thereof;
provided that this clause (b) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness; or

11.5. Bankruptcy, Etc.

The Borrower or any Specified Subsidiary shall commence a voluntary case,
proceeding or action concerning itself under (a) Title 11 of the United States
Code entitled “Bankruptcy”, or (b) in the case of any Foreign Subsidiary that is
a Specified Subsidiary, any domestic or foreign law relating to bankruptcy,
judicial management, insolvency, reorganization, administration or relief of
debtors in effect in its jurisdiction of incorporation, in each case as now or
hereafter in effect, or any successor thereto (collectively, the “Bankruptcy
Code”); or an involuntary case, proceeding or action is commenced against the
Borrower or any Specified Subsidiary and the petition is not controverted within
30 days after commencement of the case, proceeding or action; or an involuntary
case, proceeding or action is commenced against the Borrower or any Specified
Subsidiary and the petition is not dismissed within 60 days after commencement
of the case, proceeding or action; or a custodian (as defined in the Bankruptcy
Code), judicial manager, receiver, receiver manager, trustee, administrator or
similar person is appointed for, or takes charge of, all or substantially all of
the property of the Borrower or any Specified Subsidiary; or the Borrower or any
Specified Subsidiary commences any other voluntary proceeding or action under
any reorganization, arrangement, adjustment of debt, relief of debtors,
dissolution, insolvency, administration or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Borrower or any
Specified Subsidiary; or there is commenced against the Borrower or any
Specified Subsidiary any such proceeding or action that remains undismissed for
a period of 60 days; or the Borrower or any Specified Subsidiary is adjudicated
insolvent or bankrupt; or any order of relief or other order approving any such
case or proceeding or action is entered; or the Borrower or any Specified
Subsidiary suffers any appointment of any custodian receiver, receiver manager,
trustee, administrator or the like for it or any substantial part of its
property to continue undischarged or unstayed for a period of 60 days; or the
Borrower or any Specified Subsidiary makes a general assignment for the benefit
of creditors; or any corporate action is taken by the Borrower or any Specified
Subsidiary for the purpose of effecting any of the foregoing; or

11.6. ERISA.

(a) Any Plan shall fail to satisfy the minimum funding standard required for any
plan year or part thereof or a waiver of such standard or extension of any
amortization period is sought or

 

-146-



--------------------------------------------------------------------------------

granted under Section 412 of the Code; any Plan is or shall have been terminated
or is the subject of termination proceedings under ERISA (including the giving
of written notice thereof); an event shall have occurred or a condition shall
exist in either case entitling the PBGC to terminate any Plan or to appoint a
trustee to administer any Plan (including the giving of written notice thereof);
any Plan shall have an accumulated funding deficiency (whether or not waived);
the Borrower or any ERISA Affiliate has incurred or is likely to incur a
liability to or on account of a Plan under Section 409, 502(i), 502(1), 515,
4062, 4063, 4064, 4069, 4201 or 4204 of ERISA or Section 4971 or 4975 of the
Code (including the giving of written notice thereof); (b) there could result
from any event or events set forth in clause (a) of this Section 11.6 the
imposition of a lien, the granting of a security interest, or a liability, or
the reasonable likelihood of incurring a lien, security interest or liability;
and (c) such lien, security interest or liability will or would be reasonably
likely to have a Material Adverse Effect; or

11.7. Guarantee.

Any Guarantee provided by any Credit Party or any material provision thereof
shall cease to be in full force or effect (other than pursuant to the terms
hereof and thereof) or any such Guarantor thereunder or any other Credit Party
shall deny or disaffirm in writing any such Guarantor’s obligations under the
Guarantee; or

11.8. Pledge Agreement.

Any Pledge Agreement pursuant to which the Stock or Stock Equivalents of the
Borrower or any Subsidiary is pledged or any material provision thereof shall
cease to be in full force or effect (other than pursuant to the terms hereof or
thereof or as a result of acts or omissions of the Collateral Agent or any
Lender) or any pledgor thereunder or any Credit Party shall deny or disaffirm in
writing any pledgor’s obligations under any Pledge Agreement; or

11.9. Security Agreement.

The Security Agreement or any other Security Document pursuant to which the
assets of the Borrower or any Subsidiary are pledged as Collateral or any
material provision thereof shall cease to be in full force or effect (other than
pursuant to the terms hereof or thereof or as a result of acts or omissions of
the Collateral Agent or any Lender) or any grantor thereunder or any Credit
Party shall deny or disaffirm in writing any grantor’s obligations under the
Security Agreement or any other Security Document; or

11.10. Mortgages.

Any Mortgage or any material provision of any Mortgage relating to any material
portion of the Collateral shall cease to be in full force or effect (other than
pursuant to the terms hereof or thereof or as a result of acts or omissions of
the Collateral Agent or any Lender) or any mortgagor thereunder or any Credit
Party shall deny or disaffirm in writing any mortgagor’s obligations under any
Mortgage; or

11.11. Judgments.

One or more judgments or decrees shall be entered against the Borrower or any of
the Restricted Subsidiaries involving a liability of $100,000,000 or more in the
aggregate for all such judgments and decrees for the Borrower and the Restricted
Subsidiaries (to the extent not paid or covered by insurance provided by a
carrier not disputing coverage) and any such judgments or decrees shall not

 

-147-



--------------------------------------------------------------------------------

have been satisfied, vacated, discharged or stayed or bonded pending appeal
within 60 days after the entry thereof; or

11.12. Change of Control.

A Change of Control shall occur; or

11.13. Subordination.

The Senior Subordinated Notes, the Senior Subordinated Interim Loans or any
other Subordinated Indebtedness (other than such Subordinated Indebtedness that
may be validly outstanding under Section 10.1 on a non-subordinated basis) or
any guarantees of the foregoing shall cease, for any reason, to be validly
subordinated to the Obligations or the obligations of the Credit Parties under
the Guarantee and the other Security Documents, as the case may be, as provided
in the Senior Subordinated Notes Indenture, the Senior Subordinated Interim Loan
Agreement or the instruments governing the terms of any such other Subordinated
Indebtedness;

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent may and, upon the written
request of the Required Lenders, shall, by written notice to the Borrower, take
any or all of the following actions, without prejudice to the rights of the
Administrative Agent or any Lender to enforce its claims against the Borrower,
except as otherwise specifically provided for in this Agreement (provided that,
if an Event of Default specified in Section 11.5 shall occur with respect to the
Borrower, the result that would occur upon the giving of written notice by the
Administrative Agent as specified in clauses (i), (ii) and (iv) below shall
occur automatically without the giving of any such notice): (i) declare the
Total Revolving Credit Commitment, Swingline Commitment and Total Delayed Draw
Term Loan Commitments terminated, whereupon the Revolving Credit Commitment,
Swingline Commitment and Delayed Draw Term Loan Commitment, if any, of each
Lender (including, without limitation, each Delayed Draw Term Loan Lender) or
the Swingline Lender, as the case may be, shall forthwith terminate immediately
and any Fees theretofore accrued shall forthwith become due and payable without
any other notice of any kind; (ii) declare the principal of and any accrued
interest and fees in respect of all Loans and all Obligations owing hereunder
and thereunder to be, whereupon the same shall become, forthwith due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower; (iii) terminate any Letter of Credit that may
be terminated in accordance with its terms; and/or (iv) direct the Borrower to
pay (and the Borrower agrees that upon receipt of such notice, or upon the
occurrence of an Event of Default specified in Section 11.5 with respect to the
Borrower, it will pay) to the Administrative Agent at the Administrative Agent’s
Office such additional amounts of cash, to be held as security for the
Borrower’s respective reimbursement obligations for Drawings that may
subsequently occur thereunder, equal to the aggregate Stated Amount of all
Letters of Credit issued and then outstanding. In connection with any
acceleration of the Obligations as contemplated by clause (ii) above, the
Designated Obligations shall, automatically and with no further action required
by the Administrative Agent, any Credit Party or any Lender, be converted into
the Dollar Equivalent, determined using the Spot Rate calculated as of the date
of such acceleration (or, in the case of any Unpaid Drawings following the date
of such acceleration, as of the date of drawing under the applicable Letter of
Credit) and from and after such date all amounts accruing and owed to the
Lenders in respect of such Designated Obligations shall accrue and be payable in
Dollars at the rate otherwise applicable hereunder.

11.14. Application of Proceeds.

 

-148-



--------------------------------------------------------------------------------

Any amount received by the Administrative Agent or the Collateral Agent from any
Credit Party (or from proceeds of any Collateral) following any acceleration of
the Obligations under this Agreement or any Event of Default with respect to the
Borrower under Section 11.5 shall be applied:

(i) first, to the payment of all reasonable and documented costs and expenses
incurred by the Administrative Agent or Collateral Agent in connection with any
collection or sale or otherwise in connection with any Credit Document,
including all court costs and the reasonable fees and expenses of its agents and
legal counsel, the repayment of all advances made by the Administrative Agent or
the Collateral Agent hereunder or under any other Credit Document on behalf of
any Credit Party and any other reasonable and documented costs or expenses
incurred in connection with the exercise of any right or remedy hereunder or
under any other Credit Document;

(ii) second, to the Secured Parties, an amount (x) equal to all Obligations
owing to them on the date of any distribution and (y) sufficient to Cash
Collateralize all Letters of Credit Outstanding on the date of any distribution,
and, if such moneys shall be insufficient to pay such amounts in full and Cash
Collateralize all Letters of Credit Outstanding, then ratably (without priority
of any one over any other) to such Secured Parties in proportion to the unpaid
amounts thereof and to Cash Collateralize the Letters of Credit Outstanding; and

(iii) third, any surplus then remaining shall be paid to the applicable Credit
Parties or their successors or assigns or to whomsoever may be lawfully entitled
to receive the same or as a court of competent jurisdiction may direct;

provided that any amount applied to Cash Collateralize any Letters of Credit
Outstanding that has not been applied to reimburse the Letter of Credit Borrower
for Unpaid Drawings under the applicable Letters of Credit at the time of
expiration of all such Letters of Credit shall be applied by the Administrative
Agent in the order specified in clauses (i) through (iii) above.

11.15. Right to Cure.

(a) Notwithstanding anything to the contrary contained in Section 11.3(a), in
the event that the Borrower fails to comply with the requirement of the covenant
set forth in Section 10.10, until the expiration of the tenth day after the date
on which the Section 9.1 Financials with respect to the Test Period in which the
covenant set forth in such Section is being measured are required to be
delivered pursuant to Section 9.1, any holder of Stock or Stock Equivalents of
the Borrower or any direct or indirect parent of the Borrower shall have the
right to make a direct or indirect equity investment (other than in the form of
Disqualified Equity Interests) in the Borrower in cash (the “Cure Right”), and
upon the receipt by such Person of net cash proceeds (the amount of such net
cash proceeds, the “Cure Amount”), the covenant set forth in such Section shall
be recalculated, giving effect to a pro forma increase to Consolidated EBITDA
for such Test Period in an amount equal to such Cure Amount; provided that such
pro forma adjustment to Consolidated EBITDA shall be given solely for the
purpose of determining the existence of a Default or an Event of Default under
the covenant set forth in such Section with respect to any Test Period that
includes the fiscal quarter for which such Cure Right was exercised and not for
any other purpose under any Credit Document.

(b) If, after the exercise of the Cure Right and the recalculations pursuant to
clause (a) above, the Borrower shall then be in compliance with the requirements
of the covenant set forth in Section 10.10 during such Test Period (including
for purposes of Section 7.1), the Borrower shall be

 

-149-



--------------------------------------------------------------------------------

deemed to have satisfied the requirements of such covenant as of the relevant
date of determination with the same effect as though there had been no failure
to comply therewith at such date, and the applicable Default or Event of Default
under Section 11.3 that had occurred shall be deemed cured; provided that (i) in
each Test Period there shall be at least one fiscal quarter in which no Cure
Right is exercised, and (ii) with respect to any exercise of the Cure Right, the
Cure Amount shall be no greater than the amount required to cause the Borrower
to be in compliance with the covenant set forth in Section 10.10.

SECTION 12. The Agents

12.1. Appointment.

(a) Each Lender hereby irrevocably designates and appoints the Administrative
Agent as the agent of such Lender under this Agreement and the other Credit
Documents and irrevocably authorizes the Administrative Agent, in such capacity,
to take such action on its behalf under the provisions of this Agreement and the
other Credit Documents and to exercise such powers and perform such duties as
are expressly delegated to the Administrative Agent by the terms of this
Agreement and the other Credit Documents, together with such other powers as are
reasonably incidental thereto. The provisions of this Section 12 (other than
Section 12.1(c) with respect to the Joint Lead Arrangers and Section 12.9 with
respect to the Borrower) are solely for the benefit of the Agents and the
Lenders, and the Borrower shall not have rights as third party beneficiary of
any such provision. Notwithstanding any provision to the contrary elsewhere in
this Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Credit Document or otherwise exist against the
Administrative Agent.

(b) The Administrative Agent, each Lender, the Swingline Lender and the Letter
of Credit Issuer hereby irrevocably designate and appoint the Collateral Agent
as the agent with respect to the Collateral, and each of the Administrative
Agent, each Lender, the Swingline Lender and the Letter of Credit Issuer
irrevocably authorizes the Collateral Agent, in such capacity, to take such
action on its behalf under the provisions of this Agreement and the other Credit
Documents and to exercise such powers and perform such duties as are expressly
delegated to the Collateral Agent by the terms of this Agreement and the other
Credit Documents, together with such other powers as are reasonably incidental
thereto. Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Collateral Agent shall not have any duties or responsibilities
except those expressly set forth herein, or any fiduciary relationship with any
of the Administrative Agent, the Lenders, the Swingline Lender or the Letter of
Credit Issuers, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Credit
Document or otherwise exist against the Collateral Agent.

(c) Each of the Syndication Agent, Joint Lead Arrangers and Bookrunners and
Joint Bookrunners, each in its capacity as such, shall not have any obligations,
duties or responsibilities under this Agreement but shall be entitled to all
benefits of this Section 12.

12.2. Delegation of Duties.

The Administrative Agent and the Collateral Agent may each execute any of its
duties under this Agreement and the other Credit Documents by or through agents,
sub-agents, employees or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. Neither the
Administrative Agent nor the Collateral Agent shall be responsible for the
negligence or misconduct of any agents, subagents or attorneys-in-fact selected
by it in the absence of gross

 

-150-



--------------------------------------------------------------------------------

negligence or willful misconduct (as determined in the final judgment of a court
of competent jurisdiction).

12.3. Exculpatory Provisions.

No Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates shall be (a) liable for any action lawfully
taken or omitted to be taken by any of them under or in connection with this
Agreement or any other Credit Document (except for its or such Person’s own
gross negligence or willful misconduct, as determined in the final judgment of a
court of competent jurisdiction, in connection with its duties expressly set
forth herein) or (b) responsible in any manner to any of the Lenders or any
participant for any recitals, statements, representations or warranties made by
any of the Borrower, any Guarantor, any other Credit Party or any officer
thereof contained in this Agreement or any other Credit Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by such Agent under or in connection with, this Agreement or any
other Credit Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Credit Document, or
the perfection or priority of any Lien or security interest created or purported
to be created under the Security Documents, or for any failure of the Borrower,
any Guarantor or any other Credit Party to perform its obligations hereunder or
thereunder. No Agent shall be under any obligation to any Lender to ascertain or
to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Credit Document, or
to inspect the properties, books or records of any Credit Party or any Affiliate
thereof. The Collateral Agent shall not be under any obligation to the
Administrative Agent or any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Credit Document, or to inspect the properties,
books or records of any Credit Party.

12.4. Reliance by Agents.

The Administrative Agent and the Collateral Agent shall be entitled to rely, and
shall be fully protected in relying, upon any writing, resolution, notice,
consent, certificate, affidavit, letter, telecopy, telex or teletype message,
statement, order or other document or instruction believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including counsel to
the Borrower), independent accountants and other experts selected by the
Administrative Agent or the Collateral Agent. The Administrative Agent may deem
and treat the Lender specified in the Register with respect to any amount owing
hereunder as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Administrative Agent and the Collateral Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Credit Document unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action. The Administrative Agent and the Collateral Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement and the other Credit Documents in accordance with a request of the
Required Lenders, and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Loans; provided that the Administrative Agent and Collateral Agent shall not
be required to take any action that, in its opinion or in the opinion of its
counsel, may expose it to liability or that is contrary to any Credit Document
or applicable law. For purposes of determining compliance with the conditions
specified in Sections 6 and 7 on the Original Closing Date, each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be

 

-151-



--------------------------------------------------------------------------------

consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Original Closing Date specifying its objection thereto.

12.5. Notice of Default.

Neither the Administrative Agent nor the Collateral Agent shall be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent or Collateral Agent has received
written notice from a Lender or the Borrower referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default”. In the event that the Administrative Agent receives such a
notice, it shall give notice thereof to the Lenders and the Collateral Agent.
The Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders,
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the Lenders
except to the extent that this Agreement requires that such action be taken only
with the approval of the Required Lenders or each of the Lenders, as
applicable).

12.6. Non-Reliance on Administrative Agent, Collateral Agent and Other Lenders.

Each Lender expressly acknowledges that neither the Administrative Agent nor the
Collateral Agent nor any of their respective officers, directors, employees,
agents, attorneys-in-fact or Affiliates has made any representations or
warranties to it and that no act by the Administrative Agent or Collateral Agent
hereinafter taken, including any review of the affairs of the Borrower, any
Guarantor or any other Credit Party, shall be deemed to constitute any
representation or warranty by the Administrative Agent or Collateral Agent to
any Lender, the Swingline Lender or any Letter of Credit Issuer. Each Lender,
the Swingline Lender and each Letter of Credit Issuer represents to the
Administrative Agent and the Collateral Agent that it has, independently and
without reliance upon the Administrative Agent, Collateral Agent or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Borrower, Guarantor and other Credit Party and made its own decision to make its
Loans hereunder and enter into this Agreement. Each Lender also represents that
it will, independently and without reliance upon the Administrative Agent,
Collateral Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Credit Documents, and to make such investigation as
it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Borrower, any
Guarantor and any other Credit Party. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, neither the Administrative Agent nor the
Collateral Agent shall have any duty or responsibility to provide any Lender
with any credit or other information concerning the business, assets,
operations, properties, financial condition, prospects or creditworthiness of
the Borrower, any Guarantor or any other Credit Party that may come into the
possession of the Administrative Agent or Collateral Agent any of their
respective officers, directors, employees, agents, attorneys-in-fact or
Affiliates.

12.7. Indemnification.

The Lenders agree to indemnify each Agent in its capacity as such (to the extent
not reimbursed by the Credit Parties and without limiting the obligation of the
Credit Parties to do so), ratably according to their respective portions of the
Total Credit Exposure in effect on the date on which

 

-152-



--------------------------------------------------------------------------------

indemnification is sought (or, if indemnification is sought after the date upon
which the Commitments shall have terminated and the Loans shall have been paid
in full, ratably in accordance with their respective portions of the Total
Credit Exposure in effect immediately prior to such date), from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time (including at any time following the payment of the Loans) be
imposed on, incurred by or asserted against an Agent in any way relating to or
arising out of the Commitments, this Agreement, any of the other Credit
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by the Administrative Agent or the Collateral Agent under or in connection with
any of the foregoing, provided that no Lender shall be liable to an Agent for
the payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from such Agent’s gross negligence or willful misconduct as determined by a
final judgment of a court of competent jurisdiction; provided, further, that no
action taken by the Administrative Agent in accordance with the directions of
the Required Lenders (or such other number or percentage of the Lenders as shall
be required by the Credit Documents) shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 12.7. In the case
of any investigation, litigation or proceeding giving rise to any liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time occur
(including at any time following the payment of the Loans), this Section 12.7
applies whether any such investigation, litigation or proceeding is brought by
any Lender or any other Person. Without limitation of the foregoing, each Lender
shall reimburse each Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including attorneys’ fees) incurred by such Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice rendered in respect of rights or
responsibilities under, this Agreement, any other Credit Document, or any
document contemplated by or referred to herein, to the extent that such Agent is
not reimbursed for such expenses by or on behalf of the Borrower, provided that
such reimbursement by the Lenders shall not affect the Borrower’s continuing
reimbursement obligations with respect thereto. If any indemnity furnished to
any Agent for any purpose shall, in the opinion of such Agent, be insufficient
or become impaired, such Agent may call for additional indemnity and cease, or
not commence, to do the acts indemnified against until such additional indemnity
is furnished; provided, in no event shall this sentence require any Lender to
indemnify any Agent against any liability, obligation, loss, damage, penalty,
action, judgment, suit, cost, expense or disbursement in excess of such Lender’s
pro rata portion thereof; and provided further, this sentence shall not be
deemed to require any Lender to indemnify any Agent against any liability,
obligation, loss, damage, penalty, action, judgment, suit, cost, expense or
disbursement resulting from such Agent’s gross negligence or willful misconduct.
The agreements in this Section 12.7 shall survive the payment of the Loans and
all other amounts payable hereunder.

12.8. Agents in Their Individual Capacities.

Each Agent and its Affiliates may make loans to, accept deposits from and
generally engage in any kind of business with the Borrower, any Guarantor, and
any other Credit Party as though such Agent were not an Agent hereunder and
under the other Credit Documents. With respect to the Loans made by it, each
Agent shall have the same rights and powers under this Agreement and the other
Credit Documents as any Lender and may exercise the same as though it were not
an Agent, and the terms “Lender” and “Lenders” shall include each Agent in its
individual capacity.

12.9. Successor Agents.

 

-153-



--------------------------------------------------------------------------------

Each of the Administrative Agent and Collateral Agent may at any time give
notice of its resignation to the Lenders, the Letter of Credit Issuer and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, subject to the consent of the Borrower (not to be
unreasonably withheld or delayed) so long as no Default under Section 11.1 or
11.5 is continuing, to appoint a successor, which shall be a bank with an office
in the United States, or an Affiliate of any such bank with an office in the
United States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Agent gives notice of its resignation, then the retiring Agent may on
behalf of the Lenders, appoint a successor Agent meeting the qualifications set
forth above. Upon the acceptance of a successor’s appointment as the
Administrative Agent or Collateral Agent, as the case may be, hereunder, and
upon the execution and filing or recording of such financing statements, or
amendments thereto, and such amendments or supplements to the Mortgages, and
such other instruments or notices, as may be necessary or desirable, or as the
Required Lenders may request, in order to continue the perfection of the Liens
granted or purported to be granted by the Security Documents, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Agent, and the retiring Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Credit Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower (following the effectiveness of such
appointment) to such Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Agent’s resignation hereunder and under the other Credit Documents, the
provisions of this Section 12 (including 12.7) and Section 13.5 shall continue
in effect for the benefit of such retiring Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Agent was acting as an Agent.

Any resignation by Credit Suisse as Administrative Agent pursuant to this
Section shall also constitute its resignation as Letter of Credit Issuer and
Swing Line Lender. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Letter of Credit Issuer and Swing Line Lender, (b) the retiring Letter of Credit
Issuer and Swing Line Lender shall be discharged from all of their respective
duties and obligations hereunder or under the other Credit Documents, and
(c) the successor Letter of Credit Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring Letter of
Credit Issuer to effectively assume the obligations of the retiring Letter of
Credit Issuer with respect to such Letters of Credit.

12.10. Withholding Tax.

To the extent required by any applicable law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding tax. If the Internal Revenue Service or any authority of the United
States or other jurisdiction asserts a claim that the Administrative Agent did
not properly withhold tax from amounts paid to or for the account of any Lender
for any reason (including, without limitation, because the appropriate form was
not delivered, was not properly executed, or because such Lender failed to
notify the Administrative Agent of a change in circumstances that rendered the
exemption from, or reduction of, withholding tax ineffective), such Lender shall
indemnify the Administrative Agent (to the extent that the Administrative Agent
has not already been reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so) fully for all amounts paid, directly or
indirectly, by the Administrative Agent as tax or otherwise, including penalties
and interest, together with all expenses incurred, including legal expenses,
allocated staff costs and any out of pocket expenses.

 

-154-



--------------------------------------------------------------------------------

12.11. [Reserved].

12.12. Agents Under Security Documents and Guarantee.

Each Secured Party hereby further authorizes the Administrative Agent or
Collateral Agent, as applicable, on behalf of and for the benefit of the Secured
Parties, to be the agent for and representative of the Secured Parties with
respect to the Collateral and the Security Documents. Subject to Section 13.1,
without further written consent or authorization from any Secured Party, the
Administrative Agent or Collateral Agent, as applicable, may execute any
documents or instruments necessary to in connection with a sale or disposition
of assets permitted by this Agreement, (i) release any Lien encumbering any item
of Collateral that is the subject of such sale or other disposition of assets,
or with respect to which Required Lenders (or such other Lenders as may be
required to give such consent under Section 13.1) have otherwise consented or
(ii) release any Guarantor from the Guarantee, or with respect to which Required
Lenders (or such other Lenders as may be required to give such consent under
Section 13.1) have otherwise consented.

12.13. Right to Realize on Collateral and Enforce Guarantee.

Anything contained in any of the Credit Documents to the contrary
notwithstanding, the Borrower, the Agents and each Secured Party hereby agree
that (i) no Secured Party shall have any right individually to realize upon any
of the Collateral or to enforce the Guarantee, it being understood and agreed
that all powers, rights and remedies hereunder may be exercised solely by the
Administrative Agent, on behalf of the Secured Parties in accordance with the
terms hereof and all powers, rights and remedies under the Collateral Documents
may be exercised solely by the Collateral Agent, and (ii) in the event of a
foreclosure by the Collateral Agent on any of the Collateral pursuant to a
public or private sale or other disposition, the Collateral Agent or any Lender
may be the purchaser or licensor of any or all of such Collateral at any such
sale or other disposition and the Collateral Agent, as agent for and
representative of the Secured Parties (but not any Lender or Lenders in its or
their respective individual capacities unless Required Lenders shall otherwise
agree in writing) shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any collateral payable by the
Collateral Agent at such sale or other disposition.

SECTION 13. Miscellaneous

13.1. Amendments, Waivers and Releases.

Neither this Agreement nor any other Credit Document, nor any terms hereof or
thereof, may be amended, supplemented or modified except in accordance with the
provisions of this Section 13.1. The Required Lenders may, or, with the written
consent of the Required Lenders, the Administrative Agent and/or the Collateral
Agent may, from time to time, (a) enter into with the relevant Credit Party or
Credit Parties written amendments, supplements or modifications hereto and to
the other Credit Documents for the purpose of adding any provisions to this
Agreement or the other Credit Documents or changing in any manner the rights of
the Lenders or of the Credit Parties hereunder or thereunder or (b) waive in
writing, on such terms and conditions as the Required Lenders or the
Administrative Agent and/or Collateral Agent, as the case may be, may specify in
such instrument, any of the requirements of this Agreement or the other Credit
Documents or any Default or Event of Default and its consequences; provided,
however, that each such waiver and each such amendment, supplement or
modification shall be effective only in the specific instance and for the
specific purpose for which given;

 

-155-



--------------------------------------------------------------------------------

and provided, further, that no such waiver and no such amendment, supplement or
modification shall (i) forgive or reduce any portion of any Loan or extend the
final scheduled maturity date of any Loan or reduce the stated rate (it being
understood that any change to the definition of Consolidated Total Debt to
Consolidated EBITDA Ratio or Consolidated Senior Secured Debt to Consolidated
EBITDA Ratio or in the component definitions thereof shall not constitute a
reduction in the rate and only the consent of the Required Lenders shall be
necessary to waive any obligation of the Borrower to pay interest at the
“default rate” or amend Section 2.8(c)), or forgive any portion, or extend the
date for the payment, of any interest or fee payable hereunder (other than as a
result of waiving the applicability of any post-default increase in interest
rates), or extend the final expiration date of any Lender’s Commitment or extend
the final expiration date of any Letter of Credit beyond the L/C Maturity Date,
or increase the aggregate amount of the Commitments of any Lender, or amend or
modify any provisions of Section 5.3(a) (with respect to the ratable allocation
of any payments only) and 13.8(a) and 13.20, or make any Loan, interest, Fee or
other amount payable in any currency other than expressly provided herein, in
each case without the written consent of each Lender directly and adversely
affected thereby, or (ii) amend, modify or waive any provision of this
Section 13.1 or reduce the percentages specified in the definitions of the terms
“Required Lenders”, “Required Revolving Credit Lenders”, “Required Euro Tranche
B-1 Term Loan Lenders”, “Required Euro Tranche B-2 Term Loan Lenders”, “Required
Initial Term Loan Lenders”, “Required Delayed Draw Term Loan Lenders”, “Required
Initial Tranche B-1 Term Loan Lenders”, “Required Initial Tranche B-2 Term Loan
Lenders”, “Required Initial Tranche B-3 Term Loan Lenders”, “Required Tranche
B-1 Term Loan Lenders”, “Required Tranche B-2 Term Loan Lenders” consent to the
assignment or transfer by the Borrower of its rights and obligations under any
Credit Document to which it is a party (except as permitted pursuant to
Section 10.3) or alter the order of application set forth in Section 11.14, in
each case without the written consent of each Lender directly and adversely
affected thereby, or (iii) amend, modify or waive any provision of Section 12
without the written consent of the then-current Administrative Agent and
Collateral Agent in a manner that directly and adversely affects such Person, or
(iv) amend, modify or waive any provision of Section 3 with respect to any
Letter of Credit without the written consent of the Letter of Credit Issuer, or
(v) amend, modify or waive any provisions hereof relating to Swingline Loans
without the written consent of the Swingline Lender in a manner that directly
and adversely affects such Person, or (vi) change any Revolving Credit
Commitment to a Term Loan Commitment, or change any Term Loan Commitment to a
Revolving Credit Commitment, in each case without the prior written consent of
each Lender directly and adversely affected thereby, or (vii) release all or
substantially all of the Guarantors under the Guarantees (except as expressly
permitted by the Guarantees or this Agreement) or release all or substantially
all of the Collateral under the Security Documents (except as expressly
permitted by the Security Documents or this Agreement) without the prior written
consent of each Lender, or (viii) amend Section 2.9 so as to permit Interest
Period intervals greater than six months without regard to availability to
Lenders, without the written consent of each Lender directly and adversely
affected thereby, or (ix) decrease the amount or allocation of any mandatory
prepayment to be received by any Initial Tranche Term Loan Lender without the
written consent of the Required Initial Term Loan Lenders, (x)(i)(A) decrease
the Initial Term Loan Repayment Amount applicable to Initial Tranche B-1 Term
Loans, extend any scheduled Initial Term Loan Repayment Date applicable to
Initial Tranche B-1 Term Loans, in each case without the written consent of the
Required Initial Tranche B-1 Term Loan Lenders and (B) decrease the amount or
allocation of any mandatory prepayment to be received by any Tranche B-1 Term
Loan Lender in a manner disproportionately adverse to the interests of the
Tranche B-1 Term Loan Lenders in relation to the Lenders of any other Class of
Original Closing Date Term Loans, in each case without the written consent of
the Required Tranche B-1 Term Loan Lenders, (ii)(A) decrease the Initial Term
Loan Repayment Amount applicable to Initial Tranche B-2 Term Loans, extend any
scheduled Initial Term Loan Repayment Date applicable to Initial Tranche B-2
Term Loans, in each case without the written consent of the Required Initial
Tranche B-2 Term Loan Lenders and (B) decrease the amount or allocation of any
mandatory prepayment or any prepayment premium to be received by any Tranche B-2

 

-156-



--------------------------------------------------------------------------------

Term Loan Lender in a manner disproportionately adverse to the interests of the
Tranche B-2 Term Loan Lenders in relation to the Lenders of any other Class of
Original Closing Date Term Loans, in each case without the written consent of
the Required Tranche B-2 Term Loan Lenders or (iii) decrease the Initial Term
Loan Repayment Amount applicable to Initial Tranche B-3 Term Loans, extend any
scheduled Initial Term Loan Repayment Date applicable to Initial Tranche B-3
Term Loans, decrease the amount or allocation of any mandatory prepayment or any
prepayment premium to be received by any Initial Tranche B-3 Term Loan Lender in
a manner disproportionately adverse to the interests of the Initial Tranche B-3
Term Loan Lenders in relation to the Initial Term Loan Lenders of any other
Class of Initial Term Loans, in each case without the written consent of the
Required Initial Tranche B-3 Term Loan Lenders, or (xi) decrease any Delayed
Draw Repayment Amount, extend any scheduled Delayed Draw Repayment Date or
decrease the amount or allocation of any mandatory prepayment to be received by
any Delayed Draw Term Loan Lender, in each case without the written consent of
the Required Delayed Draw Term Loan Lenders or (xii)(i) decrease the Euro
Tranche Repayment Amount applicable to Euro Tranche B-1 Term Loans, extend any
scheduled Euro Tranche Repayment Date applicable to Euro Tranche B-1 Term Loans,
in each case without the written consent of the Required Euro Tranche B-1 Term
Loan Lenders or (ii) decrease the Euro Tranche Repayment Amount applicable to
Euro Tranche B-2 Term Loans, extend any scheduled Euro Tranche Repayment Date
applicable to Euro Tranche B-2 Term Loans, in each case without the written
consent of the Required Euro Tranche B-2 Term Loan Lenders, or
(xiii) (i) decrease any 2018 Dollar Term Loan Repayment amount, extend any
scheduled 2018 Dollar Term Loan Repayment Date or decrease the amount or
allocation of any mandatory prepayment to be received by any 2018 Dollar Term
Loan Lender, in a manner disproportionately adverse to the interests of the
holders of the 2018 Dollar Term Loans, in each case without the written consent
of the Required 2018 Dollar Term Loan Lenders or (ii) decrease any 2018 Euro
Term Loan Repayment amount, extend any scheduled 2018 Euro Term Loan Repayment
Date or decrease the amount or allocation of any mandatory prepayment to be
received by any 2018 Euro Term Loan Lender, in a manner disproportionately
adverse to the interests of the holders of the 2018 Euro Term Loans, in each
case without the written consent of the Required 2018 Euro Term Loan Lenders.
Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the affected Lenders and shall be binding upon the Borrower,
such Lenders, the Administrative Agent and all future holders of the affected
Loans. In the case of any waiver, the Borrower, the Lenders and the
Administrative Agent shall be restored to their former positions and rights
hereunder and under the other Credit Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing, it being
understood that no such waiver shall extend to any subsequent or other Default
or Event of Default or impair any right consequent thereon. In connection with
the foregoing provisions, the Administrative Agent may, but shall have no
obligations to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender (it being understood that any Commitments or
Loans held or deemed held by any Defaulting Lender shall be excluded for a vote
of the Lenders hereunder requiring any consent of the Lenders).

Notwithstanding the foregoing, in addition to any credit extensions and related
Joinder Agreement(s) effectuated without the consent of Lenders in accordance
with Section 2.14, this Agreement may be amended (or amended and restated) with
the written consent of the Required Lenders, the Administrative Agent and the
Borrower (a) to add one or more additional credit facilities to this Agreement
and to permit the extensions of credit from time to time outstanding thereunder
and the accrued interest and fees in respect thereof to share ratably in the
benefits of this Agreement and the other Loan Documents with the Term Loans and
the Revolving Credit Loans and the accrued interest and fees

 

-157-



--------------------------------------------------------------------------------

in respect thereof and (b) to include appropriately the Lenders holding such
credit facilities in any determination of the Required Lenders and other
definitions related to such new Term Loans.

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant Replacement Term Loans (as defined below) to permit the
refinancing of all outstanding Term Loans of any Class (“Refinanced Term Loans”)
with a replacement term loan tranche (“Replacement Term Loans”) hereunder;
provided that (a) the aggregate principal amount of such Replacement Term Loans
shall not exceed the aggregate principal amount of such Refinanced Term Loans,
(b) the Applicable ABR Margin and Applicable LIBOR Margin for such Replacement
Term Loans shall not be higher than the Applicable ABR Margin and Applicable
LIBOR Margin for such Refinanced Term Loans, (c) the weighted average life to
maturity of such Replacement Term Loans shall not be shorter than the weighted
average life to maturity of such Refinanced Term Loans at the time of such
refinancing (except to the extent of nominal amortization for periods where
amortization has been eliminated as a result of prepayment of the applicable
Term Loans) and (d) all other terms applicable to such Replacement Term Loans
shall be substantially identical to, or less favorable to the Lenders providing
such Replacement Term Loans than those applicable to such Refinanced Term Loans,
except to the extent necessary to provide for covenants and other terms
applicable to any period after the latest final maturity of the Term Loans of
such Class in effect immediately prior to such refinancing.

The Lenders hereby irrevocably agree that the Liens granted to the Collateral
Agent by the Credit Parties on any Collateral shall be automatically released
(i) in full, upon the termination of this Agreement and the payment of all
Obligations hereunder (except for contingent indemnification obligations in
respect of which a claim has not yet been made), (ii) upon the sale or other
disposition of such Collateral (including as part of or in connection with any
other sale or other disposition permitted hereunder) to any Person other than
another Credit Party, to the extent such sale or other disposition is made in
compliance with the terms of this Agreement (and the Collateral Agent may rely
conclusively on a certificate to that effect provided to it by any Credit Party
upon its reasonable request without further inquiry), (iii) to the extent such
Collateral is comprised of property leased to a Credit Party, upon termination
or expiration of such lease, (iv) if the release of such Lien is approved,
authorized or ratified in writing by the Required Lenders (or such other
percentage of the Lenders whose consent may be required in accordance with this
Section 13.1), (v) to the extent the property constituting such Collateral is
owned by any Guarantor, upon the release of such Guarantor from its obligations
under the applicable Guarantee (in accordance with the following sentence) and
(vi) as required to effect any sale or other disposition of Collateral in
connection with any exercise of remedies of the Collateral Agent pursuant to the
Collateral Documents. Any such release shall not in any manner discharge,
affect, or impair the Obligations or any Liens (other than those being released)
upon (or obligations (other than those being released) of the Credit Parties in
respect of) all interests retained by the Credit Parties, including the proceeds
of any sale, all of which shall continue to constitute part of the Collateral
except to the extent otherwise released in accordance with the provisions of the
Credit Documents. Additionally, the Lenders hereby irrevocably agree that the
Guarantors shall be released from the Guarantees upon consummation of any
transaction resulting in such Subsidiary ceasing to constitute a Restricted
Subsidiary. The Lenders hereby authorize the Administrative Agent and the
Collateral Agent, as applicable, to execute and deliver any instruments,
documents, and agreements necessary or desirable to evidence and confirm the
release of any Guarantor or Collateral pursuant to the foregoing provisions of
this paragraph, all without the further consent or joinder of any Lender.

13.2. Notices.

 

-158-



--------------------------------------------------------------------------------

Unless otherwise expressly provided herein, all notices and other communications
provided for hereunder or under any other Credit Document shall be in writing
(including by facsimile transmission). All such written notices shall be mailed,
faxed or delivered to the applicable address, facsimile number or electronic
mail address, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:

(a) if to the Borrower, the Administrative Agent, the Collateral Agent, the
Letter of Credit Issuer or the Swingline Lender, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 13.2 to the Original Credit Agreement or to such other address,
facsimile number, electronic mail address or telephone number as shall be
designated by such party in a notice to the other parties; and

(b) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower, the
Administrative Agent, the Collateral Agent, the Letter of Credit Issuer and the
Swingline Lender.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, three (3) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail, when delivered; provided that notices and other communications
to the Administrative Agent or the Lenders pursuant to Sections 2.3, 2.6, 2.9,
4.2 and 5.1 shall not be effective until received.

13.3. No Waiver; Cumulative Remedies.

No failure to exercise and no delay in exercising, on the part of the
Administrative Agent, the Collateral Agent or any Lender, any right, remedy,
power or privilege hereunder or under the other Credit Documents shall operate
as a waiver thereof, nor shall any single or partial exercise of any right,
remedy, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, remedy, power or privilege. The
rights, remedies, powers and privileges herein provided are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

13.4. Survival of Representations and Warranties.

All representations and warranties made hereunder, in the other Credit Documents
and in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement
and the making of the Loans hereunder.

13.5. Payment of Expenses; Indemnification.

The Borrower agrees (a) to pay or reimburse the Agents for all their reasonable
out-of-pocket costs and expenses incurred in connection with the development,
preparation and execution and delivery of, and any amendment, supplement or
modification to, this Agreement and the other Credit Documents and any other
documents prepared in connection herewith or therewith, and the consummation and
administration of the transactions contemplated hereby and thereby, including
the reasonable fees, disbursements and other charges of Cahill Gordon & Reindel
LLP and one counsel in

 

-159-



--------------------------------------------------------------------------------

each relevant local jurisdiction, (b) to pay or reimburse each Agent for all its
reasonable out-of-pocket costs and expenses incurred in connection with the
enforcement or preservation of any rights under this Agreement, the other Credit
Documents and any such other documents, including the reasonable fees,
disbursements and other charges of Cahill Gordon & Reindel LLP, as counsel to
the Agents, or such other counsel retained with the Borrower’s consent (such
consent not to be unreasonably withheld), (c) to pay, indemnify, and hold
harmless each Lender and Agent from, any and all recording and filing fees and
(d) to pay, indemnify, and hold harmless each Lender and Agent and their
respective Affiliates, directors, officers, employees, trustees, investment
advisors and agents from and against any and all other liabilities, obligations,
losses, damages, penalties, claims, demands, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever, including reasonable
and documented fees, disbursements and other charges of one primary counsel and
one local counsel in each relevant jurisdiction to such indemnified Persons
(unless there is an actual or perceived conflict of interest or the availability
of different claims or defenses in which case each such Person may retain its
own counsel), related to the Transactions (including, without limitation, the
Merger) or, with respect to the execution, delivery, enforcement, performance
and administration of this Agreement, the other Credit Documents and any such
other documents, including, without limitation, any of the foregoing relating to
the violation of, noncompliance with or liability under, any Environmental Law
(other than by such indemnified person or any of its Related Parties (other than
any trustee or advisor)) or to any actual or alleged presence, release or
threatened release of Hazardous Materials involving or attributable to the
operations of the Borrower, any of its Subsidiaries or any of the Real Estate
(all the foregoing in this clause (d), collectively, the “indemnified
liabilities”), provided that the Borrower shall have no obligation hereunder to
any Agent or any Lender or any of their respective Affiliates, officers,
directors, employees or agents with respect to indemnified liabilities to the
extent it has been determined by a final non-appealable judgment of a court of
competent jurisdiction to have resulted from (i) the gross negligence, bad faith
or willful misconduct of the party to be indemnified or any of its Affiliates,
officers, directors, employees or agents, or (ii) any material breach of any
Credit Document by the party to be indemnified. No Person entitled to
indemnification under clause (d) of this Section 13.5 shall be liable for any
damages arising from the use by others of any information or other materials
obtained through IntraLinks or other similar information transmission systems in
connection with this Agreement, nor shall any such Person have any liability for
any special, punitive, indirect or consequential damages relating to this
Agreement or any other Credit Document or arising out of its activities in
connection herewith or therewith (whether before or after the Original Closing
Date). In the case of an investigation, litigation or other proceeding to which
the indemnity in this Section 13.5 applies, such indemnity shall be effective
whether or not such investigation, litigation or proceeding is brought by any
Credit Party, its directors, stockholders or creditors or any other Person,
whether or not any Person entitled to indemnification under clause (d) of this
Section 13.5 is otherwise a party thereto. All amounts payable under this
Section 13.5 shall be paid within ten Business Days of receipt by the Borrower
of an invoice relating thereto setting forth such expense in reasonable retail.
The agreements in this Section 13.5 shall survive repayment of the Loans and all
other amounts payable hereunder.

13.6. Successors and Assigns; Participations and Assignments.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Letter of Credit Issuer that
issues any Letter of Credit), except that (i) except as expressly permitted by
Section 10.3, the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender (and any attempted assignment or transfer
by the Borrower without such consent shall be null and void) and (ii) no

 

-160-



--------------------------------------------------------------------------------

Lender may assign or otherwise transfer its rights or obligations hereunder
except in accordance with this Section 13.6. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Letter of Credit Issuer that issues any Letter
of Credit), Participants (to the extent provided in clause (c) of this
Section 13.6) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the Collateral Agent, the Letter of
Credit Issuer and the Lenders and each other Person entitled to indemnification
under Section 13.5) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b) (i) Subject to the conditions set forth in clause (b)(ii) below, any Lender
may at any time assign to one or more assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitments and the Loans (including participations in L/C Obligations or
Swingline Loans) at the time owing to it) with the prior written consent (such
consent not be unreasonably withheld or delayed; it being understood that,
without limitation, the Borrower shall have the right to withhold or delay its
consent to any assignment if, in order for such assignment to comply with
applicable law, the Borrower would be required to obtain the consent of, or make
any filing or registration with, any Governmental Authority) of:

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to (1)(X) a Lender (other than in respect of an assignment of a
Revolving Credit Commitment and Revolving Credit Loans), (Y) an Affiliate of a
Lender (other than in respect of an assignment of a Revolving Credit Commitment
and Revolving Credit Loans (provided that no such Borrower consent shall be
required for an assignment by a Revolving Credit Lender to an Affiliate of such
Revolving Credit Lender that is (I) a commercial bank having a combined capital
and surplus of not less than the greater of (aa) $500,000,000 and (bb) an amount
equal to twice the amount of Revolving Credit Commitments to be held by such
assignee after giving effect to such assignment or (II) a Person (other than any
opportunity fund, hedge fund or other alternative investment fund or vehicle)
that is owned and controlled by such commercial bank)), or (Z) an Approved Fund
(other than in respect of an assignment of a Revolving Credit Commitment and
Revolving Credit Loans), (2) if an Event of Default under Section 11.1 or
Section 11.5 has occurred and is continuing, any other assignee or (3) to a
Person not more than 14 days following the Original Closing Date to the extent
the Borrower has previously consented to an allocation of Loans of Commitments
in an amount greater than or equal to the amount assigned to a Person in such
time period; and

(B) the Administrative Agent (which consent shall not be unreasonably withheld
or delayed), and, in the case of Revolving Credit Commitments or Revolving
Credit Loans only, the Swingline Lender and the applicable Letter of Credit
Issuer, provided that no consent of the Administrative Agent, the Swingline
Lender or the Letter of Credit Issuer, as applicable, shall be required for an
assignment of any Term Loan to a Lender, an Affiliate of a Lender or an Approved
Fund.

Notwithstanding the foregoing, no such assignment shall be made to a natural
person.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be

 

-161-



--------------------------------------------------------------------------------

less than $5,000,000 (or, in the case of (x) an Initial Term Loan Commitment,
Delayed Draw Term Loan Commitment, Initial Term Loan or, Delayed Draw Term Loan
or 2018 Dollar Term Loan, $1,000,000 and (y) Euro Tranche Term Loan
Commitmentor, a Euro Tranche Term Loan or 2018 Euro Term Loans , €1,000,000),
and increments of $1,000,000 in excess thereof (or, in the case of Euro Tranche
Term Loan Commitments or, Euro Tranche Term Loans or 2018 Euro Term Loans,
increments of €1,000,000 in excess thereof) or, unless each of the Borrower and
the Administrative Agent otherwise consents (which consents shall not be
unreasonably withheld or delayed), provided that no such consent of the Borrower
shall be required if an Event of Default under Section 11.1 or Section 11.5 has
occurred and is continuing; provided further that contemporaneous assignments to
a single assignee made by Affiliates of Lenders and related Approved Funds shall
be aggregated for purposes of meeting the minimum assignment amount requirements
stated above;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) The parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system reasonably acceptable to the Administrative Agent, together with a
processing and recordation fee in the amount of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in a form approved by the
Administrative Agent (the “Administrative Questionnaire”) and applicable tax
forms.

(iii) Subject to acceptance and recording thereof pursuant to clause (b)(iv) of
this Section 13.6, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.10, 2.11, 3.5, 5.4 and 13.5). Any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with this Section 13.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (c) of
this Section 13.6.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amount of the Loans and any payment made by the Letter of Credit Issuer under
any Letter of Credit owing to each Lender pursuant to the terms hereof from time
to time (the “Register”). Further, each Register shall contain the name and
address of the Administrative Agent and the lending office through which each
such Person acts under this Agreement. The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Collateral Agent,
the Letter of Credit Issuer and the Lenders shall treat each Person whose name
is recorded in the Register pursuant to the terms hereof as a Lender hereunder
for all purposes of this Agreement, notwithstanding notice to the contrary.

 

-162-



--------------------------------------------------------------------------------

The Register shall be available for inspection by the Borrower, the Collateral
Agent, the Letter of Credit Issuer and any Lender, at any reasonable time and
from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire and applicable tax forms (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in clause
(b) of this Section 13.6 and any written consent to such assignment required by
clause (b) of this Section 13.6, the Administrative Agent shall promptly accept
such Assignment and Acceptance and record the information contained therein in
the Register.

(c) (i) Any Lender may, without the consent of the Borrower, any Administrative
Agent, the Letter of Credit Issuer or the Swingline Lender, sell participations
to one or more banks or other entities (each, a “Participant”) in all or a
portion of such Lender’s rights and obligations under this Agreement (including
all or a portion of its Commitments and the Loans owing to it), provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, and (C) the Borrower, the Administrative
Agent, the Letter of Credit Issuer and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement or any other Credit
Document, provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in clause (i) of the proviso to Section 13.1
that affects such Participant. Subject to clause (c)(ii) of this Section 13.6,
the Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.10, 2.11 and 5.4 to the same extent as if it were a Lender and
provided that such Participant agrees to be subject to the requirements of those
Sections as though it were a Lender and had acquired its interest by assignment
pursuant to clause (b) of this Section 13.6. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 13.8(b) as
though it were a Lender, provided such Participant agrees to be subject to
Section 13.8(a) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.10, 2.11 or 5.4 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent (which consent shall not be unreasonably withheld). Each Lender
that sells a participation shall, acting solely for this purpose as an agent of
the Borrower, maintain a register on which it enters the name and address of
each participant and the principal amounts of each participant’s interest in the
Loans or other obligations under this Agreement (the “Participant Register”).
The entries in the Participant Register shall be conclusive, absent manifest
error, and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such Loan or other obligation hereunder as
the owner thereof for all purposes of this Agreement notwithstanding any notice
to the contrary. Any such Participant Register shall be available for inspection
by the Administrative Agent at any reasonable time and from time to time upon
reasonable prior notice.

(d) Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank, and
this Section 13.6 shall not apply to any such pledge or assignment of a security
interest, provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party

 

-163-



--------------------------------------------------------------------------------

hereto. The Borrower hereby agrees that, upon request of any Lender at any time
and from time to time after the Borrower has made its initial borrowing
hereunder, the Borrower shall provide to such Lender, at the Borrower’s own
expense, a promissory note, substantially in the form of Exhibit K-1-A, K-1-B,
K-1-C, K-2, or K-3-A or K-3-B to the Original Credit Agreement and substantially
in the form of Exhibit K-4-A or, K-4-B, K-5-A or K-5-C to this Agreement, as the
case may be, evidencing the Initial Term Loans, Delayed Draw Term Loans and New
Term Loans, Euro Tranche Term Loans and 2013 Revolving Credit Loans and
Swingline Loans, 2016 Revolving Credit Loans and Swingline Loans, 2018 Dollar
Term Loans or 2018 Euro Term Loans, respectively, owing to such Lender.

(e) Subject to Section 13.16, the Borrower authorizes each Lender to disclose to
any Participant, secured creditor of such Lender or assignee (each, a
“Transferee”) and any prospective Transferee any and all financial information
in such Lender’s possession concerning the Borrower and its Affiliates that has
been delivered to such Lender by or on behalf of the Borrower and its Affiliates
pursuant to this Agreement or that has been delivered to such Lender by or on
behalf of the Borrower and its Affiliates in connection with such Lender’s
credit evaluation of the Borrower and its Affiliates prior to becoming a party
to this Agreement.

(f) The words “execution”, “signed”, “signature”, and words of like import in
any Assignment and Acceptance shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

(g) SPV Lender. Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle (a
“SPV”), identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrower, the option to provide to the
Borrower all or any part of any Loan that such Granting Lender would otherwise
be obligated to make the Borrower pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPV to make any Loan and
(ii) if an SPV elects not to exercise such option or otherwise fails to provide
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof. The making of a Loan by an SPV hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPV shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior indebtedness of any SPV, it shall not institute
against, or join any other person in instituting against, such SPV any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any State thereof. In addition,
notwithstanding anything to the contrary contained in this Section 13.6, any SPV
may (i) with notice to, but without the prior written consent of, the Borrower
and the Administrative Agent and without paying any processing fee therefor,
assign all or a portion of its interests in any Loans to the Granting Lender or
to any financial institutions (consented to by the Borrower and Administrative
Agent) providing liquidity and/or credit support to or for the account of such
SPV to support the funding or maintenance of Loans and (ii) disclose on a
confidential basis any non-public information relating to its Loans to any
rating agency, commercial paper dealer or provider of any surety, guarantee or
credit or liquidity enhancement to such SPV. This Section 13.6(g) may not be
amended without the written consent of the SPV. Notwithstanding anything to the
contrary in this Agreement, (x) no SPV shall be entitled to any greater

 

-164-



--------------------------------------------------------------------------------

rights under Sections 2.10, 2.11 and 5.4 than its Granting Lender would have
been entitled to absent the use of such SPV and (y) each SPV agrees to be
subject to the requirements of Sections 2.10, 2.11 and 5.4 as though it were a
Lender and has acquired its interest by assignment pursuant to clause (b) of
this Section 13.6.

13.7. Replacements of Lenders Under Certain Circumstances.

(a) The Borrower shall be permitted to replace any Lender that (a) requests
reimbursement for amounts owing pursuant to Section 2.10, 3.5 or 5.4, (b) is
affected in the manner described in Section 2.10(a)(iii) and as a result thereof
any of the actions described in such Section is required to be taken or
(c) becomes a Defaulting Lender, with a replacement bank or other financial
institution, provided that (i) such replacement does not conflict with any
Requirement of Law, (ii) no Event of Default under Section 11.1 or 11.5 shall
have occurred and be continuing at the time of such replacement, (iii) the
Borrower shall repay (or the replacement bank or institution shall purchase, at
par) all Loans and other amounts (other than any disputed amounts), pursuant to
Section 2.10, 2.11, 3.5 or 5.4, as the case may be) owing to such replaced
Lender prior to the date of replacement, (iv) the replacement bank or
institution, if not already a Lender, and the terms and conditions of such
replacement, shall be reasonably satisfactory to the Administrative Agent,
(v) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 13.6 (provided that the Borrower shall
be obligated to pay the registration and processing fee referred to therein) and
(vi) any such replacement shall not be deemed to be a waiver of any rights that
the Borrower, the Administrative Agent or any other Lender shall have against
the replaced Lender.

(b) If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent
to a proposed amendment, waiver, discharge or termination that pursuant to the
terms of Section 13.1 requires the consent of all of the Lenders affected and
with respect to which the Required Lenders shall have granted their consent,
then provided no Event of Default then exists, the Borrower shall have the right
(unless such Non-Consenting Lender grants such consent) to replace such
Non-Consenting Lender by requiring such Non-Consenting Lender to assign its
Loans, and its Commitments hereunder to one or more assignees reasonably
acceptable to the Administrative Agent, provided that (a) all Obligations of the
Borrower owing to such Non-Consenting Lender being replaced shall be paid in
full to such Non-Consenting Lender concurrently with such assignment, and
(b) the replacement Lender shall purchase the foregoing by paying to such
Non-Consenting Lender a price equal to the principal amount thereof plus accrued
and unpaid interest thereon and (c) the Borrower shall pay to such
Non-Consenting Lender the amount, if any, owing to such Lender pursuant to
Section 5.1(b). In connection with any such assignment, the Borrower,
Administrative Agent, such Non-Consenting Lender and the replacement Lender
shall otherwise comply with Section 13.6.

13.8. Adjustments; Set-off.

(a) If any Lender (a “benefited Lender”) shall at any time receive any payment
of all or part of its Loans, or interest thereon, or receive any collateral in
respect thereof (whether voluntarily or involuntarily, by set-off, pursuant to
events or proceedings of the nature referred to in Section 11.5, or otherwise),
in a greater proportion than any such payment to or collateral received by any
other Lender, if any, in respect of such other Lender’s Loans, or interest
thereon, such benefited Lender shall purchase for cash from the other Lenders a
participating interest in such portion of each such other Lender’s Loan, or
shall provide such other Lenders with the benefits of any such collateral, or
the proceeds thereof, as shall

 

-165-



--------------------------------------------------------------------------------

be necessary to cause such benefited Lender to share the excess payment or
benefits of such collateral or proceeds ratably with each of the Lenders;
provided, however, that if all or any portion of such excess payment or benefits
is thereafter recovered from such benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.

(b) After the occurrence and during the continuance of an Event of Default, in
addition to any rights and remedies of the Lenders provided by law, each Lender
shall have the right, without prior notice to the Borrower, any such notice
being expressly waived by the Borrower to the extent permitted by applicable
law, upon any amount becoming due and payable by the Borrower hereunder (whether
at the stated maturity, by acceleration or otherwise) to set-off and appropriate
and apply against such amount any and all deposits (general or special, time or
demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of the Borrower (excluding, for the avoidance of doubt, any Settlement
Assets except to effect Settlement Payments such Lender is obligated to make to
a third party in respect of such Settlement Assets or as otherwise agreed in
writing between the Borrower and such Lender). Each Lender agrees promptly to
notify the Borrower and the Administrative Agent after any such set-off and
application made by such Lender, provided that the failure to give such notice
shall not affect the validity of such set-off and application.

13.9. Counterparts.

This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts (including by facsimile or other
electronic transmission), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. A set of the copies of this
Agreement signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.

13.10. Severability.

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

13.11. Integration.

This Agreement and the other Credit Documents represent the agreement of the
Borrower, the Collateral Agent, the Administrative Agent and the Lenders with
respect to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Borrower, the Administrative Agent, the
Collateral Agent nor any Lender relative to subject matter hereof not expressly
set forth or referred to herein or in the other Credit Documents.

13.12. GOVERNING LAW.

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

-166-



--------------------------------------------------------------------------------

13.13. Submission to Jurisdiction; Waivers.

The Borrower irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Credit Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the non-exclusive general jurisdiction of the courts of the State of New York,
the courts of the United States of America for the Southern District of New York
and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address set forth on Schedule 13.2 to the Original Credit Agreement at such
other address of which the Administrative Agent shall have been notified
pursuant to Section 13.2 to the Original Credit Agreement;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 13.13 to the Original Credit Agreement any special, exemplary, punitive
or consequential damages.

13.14. Acknowledgments.

The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Credit Documents;

(b) (i) the credit facilities provided for hereunder and any related arranging
or other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Credit Document)
are an arm’s-length commercial transaction between the Borrower, on the one
hand, and the Administrative Agent, the Lenders and the other Agents on the
other hand, and the Borrower and the other Credit Parties are capable of
evaluating and understanding and understand and accept the terms, risks and
conditions of the transactions contemplated hereby and by the other Credit
Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, each
of the Administrative Agent and the other Agents, is and has been acting solely
as a principal and is not the financial advisor, agent or fiduciary for the
Borrower, any other Credit Parties or any of their respective Affiliates,
stockholders, creditors or employees or any other Person; (iii) neither the
Administrative Agent nor any other Agent has assumed or will assume an advisory,
agency or fiduciary responsibility in favor of the Borrower or any other Credit
Party with respect to any of the transactions contemplated hereby or the process
leading thereto, including with respect to any amendment, waiver or other
modification hereof or of any other Credit Document (irrespective of whether the
Administrative Agent or other Agent has

 

-167-



--------------------------------------------------------------------------------

advised or is currently advising the Borrower, the other Credit Parties or their
respective Affiliates on other matters) and neither the Administrative Agent or
other Agent has any obligation to the Borrower, the other Credit Parties or
their respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Credit
Documents; (iv) the Administrative Agent, each other Agent and each Affiliate of
the foregoing may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and neither
the Administrative Agent nor any other Agent has any obligation to disclose any
of such interests by virtue of any advisory, agency or fiduciary relationship;
and (v) neither the Administrative Agent nor any other Agent has provided and
none will provide any legal, accounting, regulatory or tax advice with respect
to any of the transactions contemplated hereby (including any amendment, waiver
or other modification hereof or of any other Credit Document) and the Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate. The Borrower hereby waives and releases, to
the fullest extent permitted by law, any claims that it may have against the
Administrative Agent or any other Agent with respect to any breach or alleged
breach of agency or fiduciary duty; and

(c) no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower, on the one hand, and any Lender, on the other
hand.

13.15. WAIVERS OF JURY TRIAL.

THE BORROWER, EACH AGENT AND EACH LENDER HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

13.16. Confidentiality.

The Administrative Agent, each other Agent and each Lender shall hold all
non-public information furnished by or on behalf of the Borrower or any of its
Subsidiaries in connection with such Lender’s evaluation of whether to become a
Lender hereunder or obtained by such Lender, the Administrative Agent or such
other Agent pursuant to the requirements of this Agreement (“Confidential
Information”), confidential in accordance with its customary procedure for
handling confidential information of this nature and (in the case of a Lender
that is a bank) in accordance with safe and sound banking practices and in any
event may make disclosure as required or requested by any governmental,
regulatory or self-regulatory agency or representative thereof or pursuant to
legal process or applicable law or regulation or (a) to such Lender’s or the
Administrative Agent’s or other Agent’s attorneys, professional advisors,
independent auditors, trustees or Affiliates, (b) to an investor or prospective
investor in a Securitization that agrees its access to information regarding the
Credit Parties, the Loans and the Credit Documents is solely for purposes of
evaluating an investment in a Securitization and who agrees to treat such
information as confidential, (c) to a trustee, collateral manager, servicer,
backup servicer, noteholder or secured party in connection with the
administration, servicing and reporting on the assets serving as collateral for
a securitization and who agrees to treat such information as confidential and
(d) to a nationally recognized ratings agency that requires access to
information regarding the Credit Parties, the Loans and Credit Documents in
connection with ratings issued with respect to a Securitization; provided that
unless specifically prohibited by applicable law or court order, each Lender,
the Administrative Agent and each other Agent shall use commercially reasonable
efforts to notify the Borrower of any request made to such Lender, the
Administrative Agent or such other Agent by any

 

-168-



--------------------------------------------------------------------------------

governmental, regulatory or self regulatory agency or representative thereof
(other than any such request in connection with an examination of the financial
condition of such Lender by such agency) for disclosure of any such non-public
information prior to disclosure of such information, and provided further that
in no event shall any Lender, the Administrative Agent or any other Agent be
obligated or required to return any materials furnished by the Borrower or any
Subsidiary. Each Lender, the Administrative Agent and each other Agent agrees
that it will not provide to prospective Transferees or to any pledgee referred
to in Section 13.6 or to prospective direct or indirect contractual
counterparties in swap agreements to be entered into in connection with Loans
made hereunder any of the Confidential Information unless such Person is advised
of and agrees to be bound by the provisions of this Section 13.16 or
confidentiality provisions at least as restrictive as those set forth in this
Section 13.16.

13.17. Direct Website Communications.

(a) The Borrower may, at its option, provide to the Administrative Agent any
information, documents and other materials that it is obligated to furnish to
the Administrative Agent pursuant to the Credit Documents, including, without
limitation, all notices, requests, financial statements, financial and other
reports, certificates and other information materials, but excluding any such
communication that (A) relates to a request for a new, or a conversion of an
existing, borrowing or other extension of credit (including any election of an
interest rate or interest period relating thereto), (B) relates to the payment
of any principal or other amount due under the Credit Agreement prior to the
scheduled date therefor, (C) provides notice of any default or event of default
under this Agreement or (D) is required to be delivered to satisfy any condition
precedent to the effectiveness of the Credit Agreement and/or any borrowing or
other extension of credit thereunder (all such non-excluded communications being
referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium in a format reasonably acceptable to
the Administrative Agent to the Administrative Agent at an email address
provided by the Administrative Agent from time to time; provided that (i) upon
written request by the Administrative Agent, the Borrower shall deliver paper
copies of such documents to the Administrative Agent for further distribution to
each Lender until a written request to cease delivering paper copies is given by
the Administrative Agent and (ii) the Borrower shall notify (which may be by
facsimile or electronic mail) the Administrative Agent of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Each Lender shall be
solely responsible for timely accessing posted documents or requesting delivery
of paper copies of such documents from the Administrative Agent and maintaining
its copies of such documents. Nothing in this Section 13.17 shall prejudice the
right of the Borrower, the Administrative Agent, any other Agent or any Lender
to give any notice or other communication pursuant to any Credit Document in any
other manner specified in such Credit Document.

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Credit Documents. Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Credit Documents. Each Lender agrees (A) to
notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Lender’s e-mail address to which the
foregoing notice may be sent by electronic transmission and (B) that the
foregoing notice may be sent to such e-mail address.

 

-169-



--------------------------------------------------------------------------------

(b) The Borrower further agrees that any Agent may make the Communications
available to the Lenders by posting the Communications on Intralinks or a
substantially similar electronic transmission system (the “Platform”), so long
as the access to such Platform (i) is limited to the Agents, the Lenders and
Transferees or prospective Transferees and (ii) remains subject to the
confidentiality requirements set forth in Section 13.16.

(c) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties” and each an “Agent Party”) have any liability to the Borrower, any
Lender, the Letter of Credit Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of Borrower Materials through the internet, except to the extent
the liability of any Agent Party resulted from such Agent Party’s (or any of its
Related Parties’ (other than any trustee or advisor)) gross negligence, bad
faith or willful misconduct or material breach of the Credit Documents.

(d) The Borrower and each Lender acknowledge that certain of the Lenders may be
“public-side” Lenders (Lenders that do not wish to receive material non-public
information with respect to the Borrower, its Subsidiaries or their securities)
and, if documents or notices required to be delivered pursuant to the Credit
Documents or otherwise are being distributed through the Platform, any document
or notice that the Borrower has indicated contains only publicly available
information with respect to the Borrower may be posted on that portion of the
Platform designated for such public-side Lenders. If the Borrower has not
indicated whether a document or notice delivered contains only publicly
available information, the Administrative Agent shall post such document or
notice solely on that portion of the Platform designated for Lenders who wish to
receive material nonpublic information with respect to the Borrower, its
Subsidiaries and their securities. Notwithstanding the foregoing, the Borrower
shall use commercially reasonable efforts to indicate whether any document or
notice contains only publicly available information.

13.18. USA PATRIOT Act.

Each Lender hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”), it is required to obtain, verify and record
information that identifies each Credit Party, which information includes the
name and address of each Credit Party and other information that will allow such
Lender to identify each Credit Party in accordance with the Patriot Act.

13.19. Judgment Currency.

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Credit Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of the Borrower in respect of any such
sum due from it to the

 

-170-



--------------------------------------------------------------------------------

Administrative Agent or the Lenders hereunder or under the other Credit
Documents shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than that in which such sum is denominated in accordance with
the applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent may in accordance with normal banking procedures
purchase the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Administrative Agent from the Borrower in the Agreement Currency, the Borrower
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or the Person to whom such obligation was
owing against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the Administrative Agent in such
currency, the Administrative Agent agrees to return the amount of any excess to
the Borrower (or to any other Person who may be entitled thereto under
applicable law).

13.20. Payments Set Aside.

To the extent that any payment by or on behalf of the Borrower is made to any
Agent or any Lender, or any Agent or any Lender exercises its right of setoff,
and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by such Agent or
such Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by any Agent, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the applicable Overnight Rate from time to time in effect.

13.21. Acknowledgements Relating to the Amendment Effective Date.

Each Credit Party hereby (i) expressly acknowledges the terms of this Agreement,
(ii) ratifies and affirms its obligations under the Credit Documents (including
guarantees and security agreements) executed by such Credit Party and
(iii) acknowledges, renews and extends its continued liability under all such
Credit Documents and agrees such Credit Documents remain in full force and
effect, including with respect to the obligations of the Borrower as modified by
this Agreement. Each Credit Party further represents and warrants to each Agent,
the Letter of Credit Issuer and each of the Lenders that after giving effect to
this Agreement, neither the modification of the Original Credit Agreement
effected pursuant to this Agreement, nor the execution, delivery, performance or
effectiveness of this Agreement (a) impairs the validity, effectiveness or
priority of the Liens granted pursuant to any Credit Document (as such term is
defined in the Original Credit Agreement), and such Liens continue unimpaired
with the same priority to secure repayment of all Obligations, whether
heretofore or hereafter incurred; or (b) requires that any new filings be made
or other action taken to perfect or to maintain the perfection of such Liens.

 

-171-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

FIRST DATA CORPORATION, as Borrower By:  

 

  Name:   Title: